                Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 1 of 149 PageID #:1
                     [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]          -/-{
                                                                                                                                            //

                                             UNITED STATES DISTRICT COURT                                      RE'CEdVHD
                                             NORTHERN DISTRICT OF ILLINOIS
                                                                                                                       J,..{,i/J
                                                                                                                                   6   ?aigtrl
                                                                                                            .,[A[:ydBE
                                                           v   n;'or                                                                   F,[yBffi,
                rl    ')v '                   ;cK 5Qv                      6'rr Pf I 'E
         I cr               -,8-4u)                                "!
        lrr*^,rkrtn', 31,4'ao i-                               G   oupf
        (Enter above the full name
        of the plaintiff or plaintiffs in
        this action)
                                                                           1:19-cv{10317
                                                                           Judge Gary Feinerrnan
                                     VS.                             ca     ilaglsffi               Jtdge taria Valdez
                                                            1-
                                                            I I r-'l
                                                                     (Tc



tril                                                     ;J |: {:ffiW
                                                       c -gr,O)                                           ff* ^' ru cL ftn''t-
                                                                                                       {*/t4"n K;'4* 6.ooa;74
                                                                                rl;t,+X
'4; Ht ,l- r,+r4- y'-r-,"on^I 4 LlEcbo@
 ,/
 ()
       (Enter above the full name of ALL
       defendants in this action. Do not
       use "et al.")

       CHECK ONE ONLY:

                          COMPLAINT UNDERTHE CIVIL RIGHTS ACT, TITLE                                             42   SECTION 1983
                          U.S. Code (state, county, or municipal                defendants)                                             r


                          COMPLAINT UNDER THE CONSTITUTION ("BIVENS'' ACTION), TITLE
                          28SECTION l33l U.S. Code (federal defendants) '

                         OTHER (cite statute, if known)

       BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
       FILING.I' FOLLO'Y THESE INSTRUCTIONS CAREFULLY.




                 [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 2 of 149 PageID #:2
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




 I.     Plaintiff(s):

        A.          Name:      E     /r,uotA-,-7rnrs Jt ,n;,                     r
        B.          List all aliases:       ilLf F' kl'Jo n'sL
        C.          Prisoner identifi cation number:                               *     lp4uonu<
        D.          Place of present confinement:

        E.          Address:

       (If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
       number, place of confinement, and current address according to the above format on a
       separate sheet of paper.)

II.    Defendant(s):
       (In A below, place the full name of the first defendant in the first blank, his or her official
       position in the second blank, and his or her place of employment in the third blank. Space
       for two additional defendants is provided in B and C.)

       A.          Defendant:

                   Title:

                   Place of Employment:

       B.         Defendant:

                  Title:

                  Place of Employment:

      C.          Defendant:

                  Title:

                  Place of Employment:

      (If you have more than three defendants, then all additional defendants must be listed
      according to the above format on a separate sheet of paper.)




                                                                                                                     Revised 9/2007




       [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 3 of 149 PageID #:3
              [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




 III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
          court in the United States:

          A.            Name of case and docket number:                 C,U;    f)        oc   /,^,{ 4 cow#/fC'4a t?

         B.             Approximate date of filing lawsuit:                                             Ol              13a"t/<

         C.             List all plaintiffs (if you had co-plaintiffs), including any aliases:




         D.            List all defendants:




         E.            Court in which the lawsuit was filed (if federal court, name the district; if state court,
                       name the county):

         F.            Name ofjudge to whom case was assigned:


         G.           Basic claim made:




         H.           Disposition of this case (for example: was the case dismissed? Was it appealed?
                      Is it still pending?):




                      Approximate date of disposition:


IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THENYOUMUSTDESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WLL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                        Revised 9/2007




         [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 4 of 149 PageID #:4
            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




IV.     Statement of Claim:

       State here as briefly as possible the facts of your case. Describe how each defendant is
       involved, including names, dates, and places. Do not give any legal arguments or cite any
       cases or statutes. If you intend to allege a number of related claims, number and set forth
       each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
       if   necessary.)




ON,                                                                                    To n//<                         c€fc          2ou




                                                                                                                   *&.zit

8q aak a//gv,




                                                                                                                    Revised 9/2007




       [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 5 of 149 PageID #:5
              flf you need additional space for ANY section, please attach an additional sheet and reference that section.l



        ,hbCo"                                                                          /, Z'r
                      I/C C4             d*          ra                    ,7o     ,,2'<   4,-ozl
   h                                                      -&-t',
  4o       la;                 ts'ryu AN( csvn



                                            a71c{ [< 'o#,
                          ccl       u           2-                                                                            ,P"f

+M0     tW        ru Rq f*      ,."*k a-0-,{
.l ",i r     " a" r2.q <a'/,'E.n f,V/;{ S,'&a.

 //uk_
 -_l
                                ?   4*rt Azrr? /za* ?€,
  D*rbt-                              b,z *4a <*L C<*J,f
 P, t4 Err
       eu 6!",at //; /c,/t*"-r,toq D CrD /,

 a+* fr-artcoco O,[l?,eriq'Nr ft.r\ n
                    i--P--y\-Q* q                                                  O Cvq             Lttcc rvt
                                                                                ,5--{...*"f
    /,r.Y,'r& b*zr,^a-e*           -t-LA
  35o.tn,'tl$,rrn dcsXsn td; w l+ a_{uC^ zaw**l
  fvt-s-r: G4.tL-"J qss;\lo-h' a 4 Z.r> c /J-ern^a-< )n q
  f--i=d .sfnt-4P; * il"1*( Asszirf Ed F';"e"x Fo't.b
                                                                                                                  /oz22n'""
  1;    *.'iff ^ZffiW                                                         lfr ru7n                        o


           [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 6 of 149 PageID #:6
          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




v.      Relieft

        State briefly exactly what you want the court to do for                    you. Make no legal arguments. Cite
        no cases or statutes.




                                                                                                                                    /aD4


VI.    The plaintiff demands that the case be tried by                   a   jury. tr        yES                  NO

                                                                                                    ,' no          rvw
                                                                         CERTIFICATION

                                       By signing this Complaint, I certify that the facts stated in this
                                       Complaint are true to the best of my knowledge, information and
                                       belief. I understand that if this certification is not correct, I may                   be
                                       subject to sanctions by the Court.

                                       Signed thk       Titij,4!       day   of {+tatrry,20 I q




                                       (Signature of plaYntiff or plairitiffs)

                                         {    I
                                                  t,,ar&   1onu S {ow,'gr-
                                      (Print name)


                                      (I.D. Number)




                                       bc1 fi
                                      (Address)




                                                              5                                                    nevised 9/2007
       [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
                                                      (w
    Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 7 of 149 PageID #:7




O     Wbi&                                             Ltleq'h


 @St nArnD?aS (L pM--,
                 %
  U evrl-zKfs
                (z-).ry

@ MDt>h_ 6c ffi A)
BlLtbh)^ frr@ea.('
@ LN) t C}ve-e Sl"t.oL
o   QrynCL
                 Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 8 of 149 PageID #:8


                         GOPY/GERTIFIGATE SERVIGES REQUEST FORM
       ffi
   Terminal No.                                                         Date


     Name
     Firm Name
     Address
     Telephone #
     Case #
     Case Title




 Request Type                                                            Price Per Quantity    Total
                                                                         Item
 Copies printed fi-om terminal                                           $0.10

 Copies printed by lntake Desk clerk                                     $0.50

 Photocopies (per page)                                                  $0.50

 Cerffication of Documenb                                                $11.00

 Exemplifi cation of Documents                                           $22.00

 Apostille                                                               $33.00

 Cerfficate of Good Standing                                             $19.00

 Certifi cate of Admission                                               $1e.00

 Certificate of Search                                                   $3'l.oo

 Certification of Judg ment                                              $11.00

 Retrieval of Gase File/Docket Sheet      -   1$ box                     $il.00
 Retrieval of Case File/Docket Sheet      -   additional boxes           $3e.00

 Federal Record CenferSmartScan
                 fee $0.65
                                         - non-cerffied copies, only.    $1e.eo
      Per page
                                                                         $0.65


                                                                                   Total Due

                             Signature of Deputy   derk


Rev. 09I 82017
                   Case: 1:19-cv-00317 Document
                                   Urureo Sreres#: 1Dtstrucr
                                                     Filed: 01/16/19
                                                              CounrPage 9 of 149 PageID #:9

       @
 THOMAS G. BRUTON
           CLERK
                                      NORTHERN DISTRTCT OF ILLINOIS

                                      .219 SOUTH DEARBORN STREET
                                          cHlcAGo,lLLlNols60604




                              cAsE   *ro*r*            N/A
 The enclosed document was submitted to this court. However, it is being refurned to you. The
 document does not appear to be in compliance with federal or local rule, ai indicated beloyv.



          The document(s) being returned are discovery materials. Pursuant to Local Rule 26.3 of this
          court, discovery materials are not to be filed except by order of court.

          The document(s) being returned were inadvertently delivered to this court instead of the
          court noted in the heading on the pleading.

          Subpoenas are not fiIed with the Clerk's
                                             erk's Office

u      Rockford filings are to be filed in the Western Division at327 S. Church Street, Rockford,
       Illinois    61101


       The document(s) being returned were inadvertently lost or damaged in the mail and
       delivered to this court.


      The document(s) being returned.requires further information. Please provide the case
      number, judgets nhrie and case title.

tr    Please review the enclosed Guide for Pro Se Litigant for    filing   a   civil case.

tr     The enclosed doct ments were delivered to the Court's overnight drop box on
  We   have attempted to contact you at the phone number listed on the documents with no results.
It is unclear as to wh{ the- request may be, therefore, we are retunring these documents to you.
Please contact our oflhce should you need further assistance.

 ?UH^L             inclr*c/.e-   q   cas-L
                                                       TIIOMAS G. BR                 , Clerk
 Y\WnLY-r' 6Y (e+ tp5 Lnou-
  qJy\c^-{-     .\lt-q<*     dracwr0tv"r6 a{4-
                                                       Bv:


 ta   r     A   cLth'onoel-t11 p uor,s-
 6^d              Uov( daiurylLrafs
 pLn            J4^A Loca.-L- ( ut-,.-
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 10 of 149 PageID #:10
                               Ururreo Srares Dtsrrucr Counr

       @
 THOMAS G. BRUTON
         CLERK
                                   NORTHERN DISTRICT OF ILLINOIS

                                   -
                                    219 SOUTH DEARBORN STREET
                                       cHlcAGo, lLLlNOls 60604




                           cAsE   NUTaER            N/   A
 The enclosed document was submitted to this court. However, it is being returned to you. The
 document does not appear to be in compliance with federal or local rule, ab indicated below.



       The document(s) being returned are discovery materials. Pursuant to Local Rule 26.3 of this
       court, discovery materials are not to be filed except by order of court.

       The document(s) being returned were inadvertently delivered to this court instead of the
       court noted in the heading on the pleading.

 tr    Subpoenas are not filed with the Clerk's Office


       Rockford filings are to be filed in the Western Division at327 S. Church Street, Rockford,
       Illinois   61101


E]     The document(s) being returned were inadvertently lost or damaged in the mail and
       delivered to this court.


p     The document(s) being returned requires further information. Please provide the case
      number, judge's nhnte and case title.

tr    Please review the enclosed Guide for Pro Se Litigant for   filing   a   civil case.

tr     The enclosed documents were delivered to the Court's overnight drop box on
  We have attempted to contact you at the phone number listed on the documents wiiE         nffi.
It is unclear as to *Ht the. request may be, therefore, we are returning these documents to you.
Please contact our office should you need further assistance.

 ?VzS^L           incJu& q        cas.L
                                                    THOMAS G. BRUT
 Y\WnDt 6Y (e+ U^ bnot -
  uJtc^f .V,tv*c- drc,-rflrrr6 a{L
 ta r . A cL{+h' c,noul-t1g p eo^e
 6'^d Lfov( doiu-rYlLrafs
 pL" J4,t-L l,oca.-L- ( LtJ.e             -
  111412019
          Case: 1:19-cv-00317 Document     #: 1 Filed: 01/16/19 Page 11 of 149 PageID #:11
                               29U.5.Code51132-CivitenforcementlusLawlLll/Legallnformationlnstitute

                   (A) has not adopted a funding improvement or rehabilitation plan under that section by the deadline
                   established in such section, or
     l!
                   (B) fails to update or comply with the terms of the funding improvement or rehabilitation plan in
                   accordance with the requirements of such section,

                     by an employer that has an obligation to contribute with respect to the multiemployer plan or an
                     employee organization that represents active participants in the multiemployer plan, for an order
                     compelling the plan sponsor to adopt a funding improvement or rehabilitation plan or to update or
                     comply with the terms of the funding improvement or rehabilitation plan in accordance with the
                     requirements of such section and the funding improvement or rehabilitation plan; or

               (11) in the case of a muhiemployer plan, by an employee representative, or any emptoyer that has an
               obligation to contribute to the plan, (A) to enjoin any act or practice which violates subsection (k) of
               section 1021 of this title (or, in the case of an employer, subsection (r) of such section), or (B) to obtain
               appropriate equitable relief (i) to redress such violation or (ii) to enforce such subsection.


           (b) Putts   QUAUFIED   uroen lnrgntat Reverue Cooe;     MATNTENANcE    oF AcnoNs rNvoLvrNG DELTNqSENT coNTRrBUTroNs

              (1) ln the case of a plan which is qualified under section 401(a), 403(a), or 405(a) I21 of tile 26 (or with
              respect to which an application to so qualify has been filed and has not been finally determined) the
              Secretary may exercise his authori$ under subsection (a)(5) with respect to a violation of, or the
              enforcement of, parts 2 and 3 of this subtitle (relating to participation, vesting, and funding), only        if-
                  (A) requested by the Secretary of the Treasury, or

                  (B) one or more participants, beneficiaries, or fiduciaries, of such plan request in writing (in such
                  manner as the Secretary shall prescribe by regulation) that he exercise such authority on their
                  behalf' ln the case of such a request under this paragraph he may exercise such authority only if
                  he determines that such violation affects, or such enforcement is necessary to protect, claims of
                  participants or beneficiaries to benefits under the plan.


              (2) The Secretary shall not initiate an action to enforce section 1145 of this tifle.

             (3) Except as provided in subsections (cXg) and (a)(6) (with respect to collecting civit penatties under
             subsection (cXg)), the Secretary is not authorized to enforce under this part any requirement of paft7
             against a health insurance issuer offering health insurance coverage in connection with a group health
             plan (as defined in section 1 191b(a)(l) of this title). Nothing in this paragraph shall atfect the authority
             of the Secretary to issue regulations to carry out such part.


          (c) AourlrsrnAToR's   REFUsAL To   supply   REouEsrED TNFoRMATToN; nENALTv FoR FATLSRE To pRovrDE ANNUAL REpoRT !N
          COMPLETE FORM


             (1) Any administrator (A) who fails to meet the requirements of paragraph (1) or (4) of section 1 166 2
                                                                                                                                of
             this title, section 1021 (e)(1) of this title, section 1021(t) of this title, or section 1025(a) of this tile with
             respect to a participant or beneficiary, or (B)who fails or refuses to comply with a request for any
             information which such administrator is required by this subchapter to furnish to a participant or
             beneficiary (unless such failure or refusal results from matters reasonably beyond the control of the
             administrator) by mailing the material requested to the last known address of the requesting participant
             or beneficiary within 30 days after such request may in the court's discretion be personally liable to
             such participant or beneficiary in the amount of up to $100 a day from the date of such failure or refusal,

https://www.law.cornell.edu/uscodeltextl2gl't'l31                                                                                    ZE
    111412019
            Case: 1:19-cv-00317 Document     #: 1 Filed: 01/16/19 Page 12 of 149 PageID #:12
                                 29U.S.Eode51132-CivilenforcementluSLawlLll/Legallnformationlnstitute

                        and the court may in its discretion order such other relief as it deems proper. For purposes of this
                        paragraph, each violation described in subparagraph (A) with respect to any single participant, and
        l          r    each violation described in subparagraph (B) with respect to any single participant or beneficiary, shall
             '          be treated as a separate violation.

                       (2) The Secretary may assess a civil penalty against any plan administrator of up to $1,000 a day from
                       the date of such plan administrator's failure or refusalto file the annual report required to be filed with
                       the Secretary under section 1021(bXI) of this title. For purposes of this paragraph, an annual report
                       that has been rejected under section 1024(a)(4) of this title for failure to provide material information
                       shallnot be treated as having been filed with the Secretary.

                      (3) Any employer maintaining a plan who fails to meet the notice requirement of section 1021(d) of this
                     title with respect to any participant or beneficiary or who fails to meet the requirements of section
                      1021(eX2) of thjs title with respect to any person or who faits to meet the requirements of section
                      1082(dX12XE) of this title with respect to any person may in the court's discretion be liable to such
                     participant or beneficiary or to such person in the amount of up to $100 a day from the date of such
                     failure, and the court may in its discretion order such other relief as it deems proper.

                     (4) The Secretary may assess a civil penalty of not more than $1,OOO a day for each violation by any
                     person of subsection O, (k), or (/) of section 1021 ot this title or section 1 144(e)(3) of this ti1e.

                    (5) The Secretary may assess a civil penalty against any person of up to $1,OOO a day from the date of
                    the person's failure or refusalto file the information required to be fited by such person with the
                    Secretary under regulations prescribed pursuant to section 1021(g) of this tiile.

                    (6) lf, within 30 days of a request by the Secretary to a plan administrator for documents under section
                    1024(a)(6) of this title, the plan administrator fails to furnish the material requested to the Secretary, the
                    Secretary may assess a civil penalty against the ptan administrator of up to $100 a day from the date of
                    such failure (but in no event in excess of $1,000 per request). No penalty shall be imposed under this
                    paragraph for any failure resulting from matters reasonably beyond the controlof the plan administrator.

                   (7) The Secretary may assess a civil penalty against a plan administrator of up to $100 a day from the
                   date of the plan administrator's failure or refusal to provide notice to participants and beneficiaries in
                   accordance with subsection (i) or (m) of section 1021 of this title. For purposes of this paragraph, each
                   violation with respect to any single participant or beneficiary shall be treated as a separate violation.

                   (8) The Secretary may assess against any plan sponsor of a multiemployer plan a civil penalty of not
                   more than $1,100 per day-

                         (A) for each violation by such sponsor of the requirement under section 1085 of this tifle to adopt
                         by the deadline established in that section a funding improvement plan or rehabilitation plan with
                         respect to a multiemployer plan which is in endangered or criticalstatus, or

                        (B) in the case of a plan in endangered status which is not in seriously endangered status, for
                        failure by the plan to meet the applicable benchmarks under section 1085 of this tile by the end of
                        the funding improvement period with respect to the plan.


                  (s)

                        (A) The Secretary may assess a civil penalty against any employer of up to $100 a day from the
                        date of the employer's failure to meet the notice requirement of section 1 181(fx3)(B)(i)(l) of this

https://www.law.cornel[.edu/usc odeI textl 29 I 1 1 32
                                                                                                                                     3ls
  111412019Case: 1:19-cv-00317 Document     #: 1 Filed: 01/16/19 Page 13 of 149 PageID #:13
                                29U.S.Code51132-CivitenforcementlUsLawlLll/Legatlnformationlnstitute

                title. For purposes of this subparagraph, each violation with respect to any single employee shall
                be treated as a separate violation.
     tr
                (B) The Secretary may assess a civil penalty against any plan administrator of up to $100 a day
                from the date of the plan administrator's failure to timely provide to any State the information
                required to be disclosed under section 1181(fXgXBXii) of this title. For purposes of this
                subparagraph, each violation with respect to any single participant or beneficiary shall be treated
                as a separate violation.


            (10) SecnernRrAL    ENFoRoEMENT AUTHoRTw RELATTNG To usE oF     GENmc HFoRuATloN.-

               (A) General rule.-
               The Secretary may impose a penalty against any plan sponsor of a group health plan, or any
               health insurance issuer offering health insurance coverage in connection with the plan, for any
               failure by such sponsor or issuer to meet the requirements of subsection (a)(1XF), (bX3), (c), or (d)
               of section 1182 of this title or section 1181 or 1182(bX1) of this title with respect to genetic
               information, in connection with the plan.

               (B)   Amount.-
                     (i) ln general.-
                     Ihe amount of the penalty imposed by subparagraph (A) shall be $100 for each day in the
                     noncompliance period with respect to each participant or beneficiary to whom such failure
                     relates.

                     (ii) Noncompliance period.-For purposes of this paragraph, the term "noncompliance
                     period" means, with respect to any failure, the   period-
                        (l) beginning on the date such failure first occurs; and

                        (ll) ending on the date the failure is corrected.


              (G) Minimum penalties where failure discovered.-Notwithstanding clauses (i) and (ii) of
              subparagraph (D):

                    (i) tn general.-ln the case of 1 or more failures with respect to a participant or beneficiary-

                        (l) which are not corrected before the date on which the plan receives a notice from the
                        Secretary of such violation; and

                       (ll) which occurred or continued during the period involved;

                         the amount ol penalty imposed by subparagraph (A) by reason of such failures with
                         respect to such participant or beneficiary shall not be less than $2,500.

                    (ii) Higher minimum penalty where violations are more than de minimis.-
                    To the extent violations for which any person is liable under this paragraph for any year are
                    more than de minimis, clause (i) shall be applied by substituting'$15,000" for "$2,500" with
                    respect to such person.


              (D)   Limitations.-
                    (i) Penalty not to apply where failure not discovered exercising reasonable       diligence.-
                                                                                                                             l


https://www.law.cornetl.edu/uscodeltextl29l1132                                                                        4lS   i
   111412019         Case: 1:19-cv-00317 Document        #: 1
                                          29 U.S. Code 5 132    Filed:
                                                             - Civil
                                                               1
                                                                            01/16/19
                                                                     enforcement          Page 14 of 149 PageID #:14
                                                                                 I US Law I Lll / Legal lnformation lnstitute

                              No penalty shall be imposed by subparagraph (A) on any failure during any period for which it
                              is established to the satisfaction of the Secretary that the person otherwise liable for such
                              penalty did not know, and exercising reasonable diligence would not have known, that such
                              failure existed.

                              (ii) Penalty not to apply to failurcs corrected within certain periods.-No penalty shall be
                              imposed by subparagraph (A) on any failure     if-
                                  (l) such failure was due to reasonable cause and not to willful neglect; and

                                  (ll) such failure is corrected during the 30-day period beginning on the first date the person
                                  otherwise liable for such penalty knew, or exercising reasonable diligence would have
                                  known, that such failure existed.


                             (iii) Overall limitation for unintentionalfailures.-ln the case of failures which are due to
                             reasonable cause and not to willful neglect, the penalty imposed by subparagraph (A) for
                             failures shall not exceed the amount equalto the lesser      of-
                                  (l) 10 percent of the aggregate amount paid or incurred by the plan sponsor (or
                                  predecessor plan sponsor) during the preceding taxable year for group health plans; or

                                 (lD $500,000.



                        (E) Waiver by       secretary.-
                       ln the case of a failure which is due to reasonable cause and not to willful neglect, the Secretary
                       may waive part or allof the penalty imposed by subparagraph (A) to the extent that the payment of
                       such penalty would be excessive relative to the failure involved.

                       (F)   Definitions.-
                       Terms used in this paragraph which are defined in section      1   191b of this title shall have the
                       meanings provided such terms in such section.


                  (11) The Secretary and the Secretary of Health and Human Services shall maintain such ongoing
                  consultation as may be necessary and approprilte to coordinate enforcement under this subsection
                  with enforcement under section 1320b-14(cX8) - of title 42.

                  (12) The Secretary may assess a civil penalty against any sponsor of a CSEC plan of up to $100 a day
                  from the date of the plan sponsor's failure to comply with the requirements of section 1085a(j)(3) of this
                  title to establish or update a funding restoration plan.


            (d) Surus oF        EMpLoyEE BENEFIT eLAN As ENnw

                 (1) An employee benefit plan may sue or be sued under this subchapter as an entity. Service of
                 summons, subpena, or other legal process of a court upon a trustee or an administrator of an employee
                 benefit plan in his capacity as such shallconstitute service upon the employee benefit plan. ln a case
                 where a plan has not designated in the summary plan description of the plan an individualas agent for
                 the service of legal process, service upon the Secretary shallconstitute such seruice. The Secretary,
                 not later than 15 days after receipt of service under the preceding sentence, shall notify the
                 administrator or any trustee of the plan of receipt ol such service.



https://www.law.cornell.edu/usc odeI textl 29   I 1 1 32                                                                           sl9
           Case: 1:19-cv-00317 Document
   111412019                                #: 1 Filed: 01/16/19 Page 15 of 149 PageID #:15
                               29U.5.Code51132-CivilenforcementlUSLawlLll/Legallnformationlnstitute

                    (2) Any money judgment under this subchapter against an employee benefit plan shall be enforceable
                    only against the plan as an entity and shall not be enforceable against any other person unless liability
        ' ,        'against such person is established in his individual capacity under this subchapter.

               (e) Junrsorcnon

                   (1) Except for actions under subsection (aXtXB) of this section, the district courts of the United States
                   shall have exclusive jurisdiction of civil actions under this subchapter brought by the Secretary or by a
                   participant, beneficiary, fiduciary, or any person referred to in section 1021(fxl) of this title. State courts
                   of competent jurisdiction and district courts of the United States shall have concurrent jurisdiction of
                   actions under paragraphs (1)(B) and (7) of subsection (a) of this section.

                   (2) Where an action under this subchapter is brought in a district court of the United States, it may be
                   brought in the district where the plan is administered, where the breach took place, or where a
                   defendant resides or may be found, and process may be served in any other district where a defendant
                   resides or may be found.


              (f) Auourur    tN   coNrRovERsy; crruExsHtp oF pARnEs
              The district courts of the United States shall have jurisdiction, without respect to the amount in
              controversy or the citizenship of the parties, to grant the relief provided for in subsection (a) of
              this section in any action.

             (g) ArronNey's        FEES AND    cosrs;   AwARDs rN AcnoNs rNvoLvrNG DELTNouENT CoNTRIBUTToNS

                  (1) ln any action under this subchapter (other than an action described in paragraph (2)) by a
                  participant, beneficiary, or fiduciary, the court in its discretion may allow a reasonable attorney's fee and
                  costs of action to either party.

                  (2) ln any action under this subchapter by a fiduciary for or on behalf of a plan to enforce section 1145
                  of this title in which a iudgment in favor of the plan is awarded, the court shatlaward the plan-

                      (A) the unpaid contributions,

                      (B) interest on the unpaid contributions,

                      (C) an amount equalto the greater           of-
                           (i) interest on the unpaid contributions, or

                          (ii) liquidated damages provided for under the plan in an amount not in excess of 20 percent
                          (or such higher percentage as may be permitted under Federalor State law) ol the amount
                          determined by the court under subparagraph (A),


                      (D) reasonable attorney's fees and costs of the action, to be paid by the defendant, and

                      (E) such other legalor equitable relief as the court deems appropriate.

                        For purposes of this paragraph, interest on unpaid contributions shall be determined by using the
                        rate provided under the plan, or, if none, the rate prescribed under section 6621 of title 26.


           (h) Senvrce upoN Secnerany or Laaon ero Secnerlny                oF THE TnensuRv


https://www.law.cornell.edu/uscode/text/29/1   1   3Z
            Case: 1:19-cv-00317 Document
    111412019                                     #: 1
                                 29 U.S. Code E I I32    Filed:
                                                      - Civil       01/16/19
                                                              enforcement          Page 16 of 149 PageID #:16
                                                                          I US Law I Lll / Legat lnformation tnstitute

               A copy of the complaint in any action under this subchapter by a participant, beneficiary, or
               fiduciary (other than an action brought by one or more participants or beneficiaries under
         '     subsection (a)(1)(B) which is solely for the purpose of recovering benefits due such
             ' partic'ipants under the terms of the plan) shall be served upon the Secretary and the Secretary
               of the Treasury by certified mail. Either Secretary shall have the right in his discretion to
               intervene in any action, except that the Secretary of the Treasury may not intervene in any
               action under part 4 of this subtitle. lf the Secretary brings an action under subsection (a) on
               behalf of a participant or beneficiary, he shall notify the Secretary of the Treasury.

               (i) AourrsrnAnvE       AssEssMENT oF ctvtL nENALTv
              ln the case of a transaction prohibited by section 1 106 of this title by a party in interest with
              respect to a plan to which this part applies, the Secretary may assess a civil penalty against
              such party in interest. The amount of such penatty may not exceed 5 percent of the amount
               involved in each such transaction (as defined in section 4975(t)(4) of title 26) for each year or
               part thereof during which the prohibited transaction continues, except that, if the transaction is
              not corrected (in such manner as the Secretary shall prescribe in regulations which shall be
              consistent with section 4975(f)(5) of title 26) within 90 days after notice from the Secretary (or
              such longer period as the Secretary may permit), such penalty may be in an amount not more
              than 100 percent of the amount involved. This subsection shall not apply to a transaction with
              respect to a plan described in section 4975(e)(1) of tifle 26.

             fi) Dnecloru AND coNTRoL oF LlncAnoN ey Arronuey Geruenal
             ln all civil actions under this subchapter, attorneys appointed by the Secretary may represent
             the Secretary (except as provided in section 518(a) of title 28), but all such litigation shall be
             subject to the direction and control of the Attorney General.

             (k) Junsorcroru oF AcnoNs AGArNsr rxe SecneraRy or Leaoa
             Suits by an administrator, fiduciary, participant, or beneficiary of an employee benefit plan to
             review a final order of the Secretary, to restrain the Secretary from taking any action contrary
             to the provisions of this chapter, or to compel him to take action required under this
             subchapter, may be brought in the district court of the United States for the district where the
             plan has its principal office, or in the United States District Court for the District of Columbia.

             (l) Crvn- pENALnEs oN vtoLAnoNS By         FtDuctARtEs

                 (1) ln the case of-

                       (A) any breach of fiduciary responsibility under (or other violation of) part 4 of this subtile by a
                       fiduciary, or

                       (B) any knowing participation in such a breach or violation by any other person,

                           the Secretary shall assess a civil penalty against such fiduciary or other person in an amount
                           equal to 20 percent of the applicable recovery amount.


                 (2) For purposes of paragraph (1), the term "applicable recovery amounf'means any amount which is
                 recovered from a fiduciary or other person with respect to a breach or violation described in paragraph
                 (1   )-
                       (A) pursuant to any settlement agreement with the Secretary, or
https://www.taw.cornell.edu/uscode/text/29l1   1   3,                                                                         ,   ,,
   111412019          Case: 1:19-cv-00317 Document     #: 1 Filed: 01/16/19 Page 17 of 149 PageID #:17
                                          29U.S.Code91132-CivilenforcementlUSLawlLll/Legallnformationlnstitute

                         (B) ordered by a court to be paid by such fiduciary or other person to a plan or its participants and
                         beneficiaries in a judicial proceeding instituted by the Secretary under subsection (aX2) or (a)(5).


                    (3) The Secretary may, in the Secretary's sole discretion, waive or reduce the penalty under paragraph
                    (1) if the Secretary determines in writing that-

                        (A) the fiduciary or other person acted reasonably and in good faith, or

                        (B) it is reasonable to expect that the fiduciary or other person will not be able to restore all losses
                        to the plan (or to provide the reliel ordered pursuant to subsection (aXg)) without severe financial
                        hardship unless such waiver or reduction is granted.


                   (4) The penalty imposed on a fiduciary or other person under this subsection with respect to any
                   transaction shall be reduced by the amount of any penalty or tax imposed on such fiduciary or other
                   person with respect to such transaction under subsection (i) of this section and section 4975 of title 26.


               (m) Peralw       FoR lMpRopER DrsrRlaunoN
               ln the case of a distribution to a pension planparticipant or beneficiary in violation of section
               1056(e) of this title by a plan fiduciary, the Secretary shall assess a penalty against such
               fiduciary in an amount equal to the value of the distribution. Such penalty shall not exceed
               $10,000 for each such distribution.
         (Pub. L. 93-406, title l, $502, Sept. 2,1974,88 Stat. 891; Pub. L. 96-364, title lll, S306(b), Sept. 26, 1980, 94
         Stat. 1295; Pub. L. 99-272, title X, S10002(b), Apr.7,1986, 100 Stat.231; Pub. L. 100-203, title lX, $$9342(c),
         9344,Dec.22,1987,101 Stat. 133V372,1330-373; Pub. L. 101-239, title ll, S2101(a), (b), title Vll, SS7881(b)
        (sXB), UX2), (3),7891(a)(1),7894(fX1), Dec. 19, 1989, 103 Stat.2123, 2438,2M2,2445,2450; Pub. L. 101-
        508, title Xll, S12012(d)(2), Nov.5, 1990, 104 Stat. 1388-573; Pub. L. 10ffi6, title lV, S4301(cX1)-(3), Aug.
        10, 1993, 107 Stat.376; Pub. L. 103-401, SS2,3, Oc!..22,1994, 108 Stat.4172; Pub. L. 103-465, title Vll,
        S761(aXg)(B)(ii), Dec.8, 1994, 108 Stat.5033; Pub. L. 104-191, title l, S101(b), (eX2), Aug.21, 1996, 110 Stat.
        1951, 1952; Pub. L. 10+204, title Vl, S603(bX3XE), Sept.26, 1996, 110 Stat. 2938; Pub. L. 105-34, title XV,
        S 1503(oX2XB), (dX7), Aug. 5, 1997, 111 Stat. 1062; Pub. L.107-204, title lll, S306(bX3), July 30, 2002, 116
        Stat. 783; Pub. L. 108-218, title l, $$ 102(d), 103(b), 104(a)(2), Apr. 10, 2004,118 Stat. 602, 603, 606; Pub. L.
        109-280, title l, $ 103(bX2), title ll, S202(b), (c), title V, SS 502(a)(2), (bX2), 507(b), 508(a)(2XC), title lX, S 902(f)
        (2), Aug. 17,2006,120 Stat.816,884,885,940,941,949,951, 1039; Pub. L. 110-233, title l, $101(e), May21,
        2008,122 Stat.886; Pub. L. 110-458, title l, $$101(cX1)(H), 102(bX1XH), (l), Dec.23,2008,122 Stat.5097,
        5101;Pub. L. 111-3, title lll, S311(bX1)(E), Feb. 4,2009,123 Stat.70; Pub. L. 113-97, title l, $102(b)(6), Apr.
        7,2014,128 Stat. 1117; Pub. L. 113-235, div. O, title l, $111(d), Dec. 16,2014,128 Stat.2793.)




        [1] So in original. Probably should be "subtitle".


       [2] See References in Text note below.




       Lll has no control over and does not endorse any erternal lnternet site that contains links to or
       references Lll.



https://www.law.cornell. edu/usc odeI textl   29 I 1 1 32
                    Case: 1:19-cv-00317 Document       #: -1ClvllFiled:
                                        29 U.S. Code 5 132 1             01/16/19
                                                                  enforcement I US Law IPage
                                                                                        tll / teEa[18   of 149lnstitute
                                                                                                    lnformation PageID #:18




      About Lll

      Contact us

      Advertise here

      Help

      Terms of use

      Privacy




     It-tt]




https://twtrw.law.comell.edu/uscode/texVz9/1   1   32
        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 19 of 149 PageID #:19




             Understandi                     42 U-S,C.            S   1983 CIaimsI
The statute was enacted in 1                abuses by state               part of
the'Ku Klux Klan Ad,o though it didn't have
Rights Movement in the next century. Monroe v. Pape,365 U.S. 167 (1961)
(rev'd on other grounds) held that actions taken by state government
officials in carrying out-their                     ,. even if contrary to state
laws, were nevefthe                               I0onell v. Dept. of Soc.
Sve., 436 U.S. 658 (1                             held that municipal entities
are subject to liability under S 1983 when an official's unconstitutional action
carried out a municipal poliry or practice (not under a theory of respondeat
superior)

Statute of limitations
The federal statute does not include a statute of limitations, so it defaults to
the SOL for personal injury. In Illinois that is 2 years for injury to a person
and 5 for injury to prgpefi.

Identifying the defendant(s)
Proper defendants under 5 1983 claims are state and municipal officials,
municipal entities, and private parties, who act under color of state law.

Municipal officials may be sued in their personal or official capacities. A claim
against a municipal official in her official capacity is treated as a claim
against the entity itself. An official capacity claim is simply another way of
pleading an action against an entity of which the official is an agent. One
need only identify either th'e entity or the official icting. in her official
capacity as agent for the entity - naming both is superfluous and judges
regularly dismiss out one or the other.
Entities and agents sued in their official capacity

Bringing a claim against a person in his br her "official capacity" is the same
a_s br!4g!ng_q!g g_g_ai11t thg gmp-[gVeAeglty.ln these suits the plaintiff must
show that enforcement of the entityG poiicy or cuEtom causeii'the viotation
of the plaintiffs federally-protected right.


tTaken from Martin A. Sdrurartz and lGthryn R. Urbonya, Section 79&l Lifrgation, Second Edition (Federal
Judicial Center, Washington, D.C., 2{)081.
        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 20 of 149 PageID #:20




                                    t-  - {ar6at --^.
The 3 most common issues arising under- 5 1983 are:

   1. Whether the plaintiff              has established a violation of a federal statutory
      or constitutional right,
   2, Whether qualified immunity protects an official from personal
      monetary liability, and
   3. Whether the plaintiff has established municipal liabilitY through
      enforcement of a municiPal Policry, a municipal Practice, or a decision
      of a municiPal PolicYmaker.

A municipal policy can be expressed through an ordinance, regulation, or
poliry statement. A municipal practice need not be authorized expressly,
inougn it must be widespread and so permanent and well settled as to
constitute a custom or usage with the force of law. If it's a polirymaker
decision at issue, the person must have final polirymaking authority'

Some examples include deliberately indifferent hiring, training, supervision,
or discipline; and deliberate indifferent failure to adopt policies necessary
                                                                              to
prevdnt constitutional violations.

Affirmative defenses
 States and state entities (and their agents sued in their official capacities)
 are immune under the 116 Amendment to the U.S. Constitutionrz unless
.expressly waived (very rare), but municipalities and their entities are not.
 These local entities may argue that they are immune but bear the bupden of
 proving they are an oarm" of the state. State officials sued in their personal
 capacity cannot assert 116 Amendment immunity'

  Officials sued in their personal capacity rnay be able to asseft the common
  law defense of absolute or qualified immunity. Whether an official may
  assert absolute immunity or qualified immunity depends on the nature of the
  function pefformed, not the identity of the actor who perforrired it. Thus, an
  official may be entitled to absolute immunity for carrying out one function (a
  judge ruting on a case) but qualified immunity for another function (that
- same judEe-hiring alaw-clerk).

 Absolute immunitY
 , The
       Sudlcial power of the United States shalt not be coristrued
                                                                     to oGend to any suit in law or equity,
 commenced or proseoted        against one  of the United States by  citizens of another state, or by citizens or subiects
 of any foreign state. (ln case you're  wondering   the Court  has interpreted   th'rs language to pmhibit citizens from
 bringing suft ag3inst their own state   as well.)
                        Case: 1:19-cv-00317 DocumentDiscrimination
                                                     #: 1 Filed:       01/16/19
                                                                   in Public        Page- FindLaw
                                                                             Accommodations 21 of 149 PageID #:21
     rlfi?xLu*'-(hrt@).,blicAccommodations-FindSearchFindLar,v
     Find a   Lawyq(httpsllroVcrs-tndlawcoml)                           Learn About the Law   (hsnslpubfieJfudlaucann/) Findlaw Answers (hupslbaa



     CivilRights

     CivilRights                                                                   Location                                                                  SEARCH




FINDLAW (HTTPS://WWW.FINDLAW.COM/)              i   LEARN ABOUT THE LAW (HTTPS://PUBLIC.FINDLAWCOM4   I   CIVIL RIGHTS (HTTPS://CIVILRIcHTS.FINDLAW.COM4
ENFORCING YOUR CIVIL RIGHTS (HTTPS://CIVILRIGHTS.FINDLAW.COM/ENFORCING-YOUR{lVlL-RIcHTS.HTML)             i   DISCRIMINATION IN PUBLIC ACCOMMODATIONS




Discrimination in Public Accommodations




             Please enter your email address                                                                                                         Subscribe
           By submitting this form, you agree   to Findlaw.com's   lg@(httpsl9@pgy.nndhw.com/findla                     We respect your privacy.
          (A@plyreyseErDcgliun!)

Federal and state laws prohibit discrimination against certain protected groups in businesses and
places that are considered lpublic accommodations." The definition of a "public accommodation"
may vary depending upon the law at issue (i.e. federal or state), and the type of discrimination
involved (i.e. race discrimination (https,Zcmp&ylnenLf,ndlaw.coElemployment-discriminat
d   iscri mi nation. htm   l).   or disability discri minaltglt
ftgps:/civlldghts.findlaw.com/discrimination/disability-discrimination.html)). Generally speaking, it
may help to think of public accommodationl as most (but not all) businesses or buildings that are
open to (or o                 he general public. More specifically, the definition of a "public
accommodation" can be broken down into tvvo types of businesses / facilities:

.    Government{wned/operated facilities, services, and buildings
r    Privatelyowned/operated businesses, services, and buildings

Govemment-owned/operated faci I ities and seruices

Governmentowned facilities include courthouses, jails, hospitals, parks, and other places owned and operated by federal, state and
local government. Government-operated services, programs, or activities provided by federal, state, or local governments include
transportation systems and government benefits programs (such as welfare assistance).

Privately-owned/operated businesses and buildings
                Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 22 of 149 PageID #:22
Privatelyowned businesses and facilities that offer certain goods or services to the public - including food, lodging, gasoline, and
entertainment -are considered public accommodations for purposes of federal and state anti-discrimination laws. For purposes of
disabilitydiscrimination, the definition of a "public accommodation" is even more broad, encompassing most businesses that are
open to-the public (regardless of type).

Laws Prohibiting Discrimination in Public Accommodations: Race, Color, Religion, and National Origin

Federal law prghjbits_oublic accommodations from discriminating-(http3i//civifights.findlaw.com/civil-rights-overview/public-
accommodations-equal+ights.html). on the basis of race, color, religion, or national origin. lf you think that you have been
discriminated against in using such a facility, you may file a complainl(h1lpS.Zciviltights.findlaw.com/enforcing:YQIlIgUl:
flghts/discrimination-in-plblie :eesnDredaligEgovernmentenforcement.html) with the Civil Rights Division of the DepAlllmenrcI
Justice (h6pS;lZwww.justice.gov/crt), or with the United States attorney in your area. You may also file suit in the U.S. district court.

There are also state laws that broadly prohibit discrimination on the bases of race, color, religion, and national origin in places of
public accommodation. To determine whether your state has such a laW you should contact your state or local human rights agency,
or your state attorney general's office.

Laws Prohibiting Discrimination in Public Accommodations and Disability Discrimination

At the federal level, the Americans with Disabilities Act (hApS:ldilflghts.findlaw.com/discrimination/the-americans-withdisabilities-
act-overview.html). prohibits discrimination on the basis of disability in a wide range of places of public accommodation, including
facilities that offer lodging, food, entertainment, sales or rental services, health care and other professional services, or recreation.
State and local governments must eliminate any eligibility criteria for participation in programs, activities, and services that screen
out or tend to screen out persons with disabilities, unless the government can establish that the requirements are necessary for the
provision of the service, program, or activity. ln addition, public facilities must ensure that individuals with disabilities are not excluded
from services, programs, or activities because buildings are inaccessible. (httpS://civ!!fights.findlaw.com/discrimination/ada-access-
to-buildings-and-businesses-public-accommodat                         )

There are also state laws that broadly prohibit discrimination on the basis of disability in places of public accommodation. To
determine whether your state has such a law, you should contact your state or local human rights agency or your state attorney
general's office.

Talk to an Attorney about Your Discrimination Claim

Have you been denied services in a commercial facility based on your religion, national origin, or other protected characteristic? Have
you been confined to inferior areas in buildings or businesses because of your disability? lf you are concerned about your civil rights
in a place of public accommodation, then talk to an attorney_knoydcdgeable about discrimination claims
(htt@ycl@)..Anattorneycanhelpyounavigatethecomplexityofcivilrightslaw.

  Next Steps

  Contact a qualified civil rights attorney to help you protect your rights.


   (e.9., Chicago, lL or 606i 1)                                                                                             Find Lawyers


  Help Me Find a Do-lt-Yourself Solution
   .   Complaint folEmp&yment Djscrimjnelion_(httpslwuwJslegalforms.com/proelpages/US-000267.htm%TCfdlaw).
   .   Com plauf or Employmcd_of_Wotkolace Discri mi nation and Sexua I H arassment
       (h$pSluMry.uS.lega lforms.com/prsC!pgges/US-00029                  6.   htm7"7Cfd law)
             Case:
Populqr Directory   1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 23 of 149 PageID #:23
                  Searches
r   Ci.vil Rights Attorneys   (https://lawyers.frndlaw.com/lawyer/practice/civil-rights)
I   Constitutional Lawyers (https://lawyers.findlaw.com/lawyer/practice/constitutional-law)
.   Discririination Lawyers (https://lawyers.findlaw.com/lawyer/practice/discrimination)



Enforcing Your Civil Rights
r   Civil Rights Laws and Resources (https://civilrights.findlaw.com/enforcing-your+ivil-rights/civiFrightslaws*esources.html)
.   Filing Civil Rights Claims (https://civilrights.findlaw.com/enforcing-your+ivil+ights/filing-civil-rights-claims.html)




                                                                               BACK TO TOP



Learn More About                                                                           About Us
Legal Topics (https://public.frndlaw.com/moretopics.html)                                  Company History ft ttps://company.fi ndlaw.com/company-history/findlaw-
Stale Laws (https://statelaws.fi ndlaw.com/)                                               corporate-information-press{ompany-background. html)
Blogs (https://legalblogs.fi ndlaw.com/)                                                   Media (https://company.fi ndlaw.com/press-center/fi ndlaw-corporate-
FindLaw RSS Feeds (https://www.findlaw.com/rss-index.html)                                 information-press-media-relations. html)
Sitemap (https://www.fi ndlaw.com/toc.html)                                                Contact Us (https://company.fi ndlaw.com/contact-us/contacts.html)
Geography Sitemap (https://company.fi ndlaw.com/products-                                  Privacy (https://www.thomsonreuters.com/en/privacy-statement. html)
services/fi ndlaw-lawyer-directory-geography-sitemap.html)                                 Cookies (//info.evidon.com/pub-info/1 5540?v=1 &nt=0&nw=false)
Abogado (https://www.abogado.com)                                                          Terms (https://company.fi ndlaw.com/fi ndlaw-terms-of-service. html)
Lawlnfo (https://wwwlawinfo.com/)                                                          Disclaimer (https://company.findlaw.com/disclaimer.html)
Super Lawyers (https://www.superlawyers.com/)                                              Advertising (https://company.fi ndlaw.com/media-kit.htm l)
                                                                                           Jobs (https://company.findlaw.com/employment/employment.html)

Find a Lawyer
Browse by Location (https://lawyers.fi ndlaw.com/lawyer/state.jsp)                         Social
Browse by Legal lssue (https://lawyers.fi ndlaw.com/lawyer/practice.jsp)                   fl   (https://www.facebook.com/FindLawConsumers) Facebook
Browse by Law Firm & Lawyer Profile (https://pview.findlaw.com/)                           (https://www.facebook.com/FindLawConsumers)
                                                                                           E (https://www.youtube.com/fi ndlaw) YouTube
                                                                                           (https://www.youtu be.com/fi                          nd   law)
Get Legal Forms
Visit our Legal Forms site (https://forms.findlaw.com/)                                    fl   (https://plus.google.com/1 1 40738207 65227291949) Google Plus
                                                                                           (http s ://   p I u s.   goo   g I e.   co m/   1 1   407 38207 65227 29 1 9 49)
  Find Answers                                                   y (https://twitter.com/fi
                        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19      Page 24ndlawconsumer)
                                                                                           of 149 PageID
                                                                                                     Twitter #:24
  FindLari Answers (https://boards.answers.fi ndlaw.com/)                   (https://twitter.com/fi   nd   lawconsumer)
  Connmunity Guidelines (https://company.fi nd lawcom/community-            (D (https://pinterest.com/fi ndlawconsumer/) Pinterest
  guideline.s.html)                                                         (https://pinterest.com/fi ndlawconsumer/)


  For Lawyers                                                               Law Firm Marketing
  Visit our professional site (https://1p.fi ndlaw.com/)                    Attorney Websites (https://www.lawyermarketing.com/services/mobile
  Edit your legal profi le (http://pu.frndlaw.com/)                         friendly-websites/?
  Website development (https://www.lawyermarketing.com/services/mobi   le   ct-primary-campaign-source=701 1 300000271uU&ct-source=Website&ct-sourc,
  friendly-websites/)                                                       Online Advertising (https://www.lawyermarketing.com/services/integrated-
  Advertise on our site (https://www.lawyermarketing.com/)                  marketing-solutions/?
                                                                            ct-primary-campaign-source=70i 1 300000271uU&cLsource=Website&clsourc,
                                                                            Buy a Directory Profi le (https://store.lawyermarketing.com/)

                                                                            Marketing Resources
                                                                            On-Demand Webcasts (https://www.lawyermarketing.com/webcasts/?
                                                                            ct-primary-campaign-source=701 '1300000271uU&ct_source=Website&ct_sourc,
                                                                            White Papers (https://www.lawyermarketing.com/white-papers/?
                                                                            ct-primary-campaign-source=701 1 300000271uU&ct_source=Website&ct_sourc,




FindLaw                                                                                                                              TTIST{SBhI BEUTGRS


Copyright O 2019. Thomson Reuters. All rights reserved.
           Asl83/zALe 1L:08
                  Case: 1:19-cv-00317  Document #: 1 Filed: 01/16/19 Page 25 of 149 PageID #:25PAGE
                               8472452033                                                                                                                                  O5i65
                                                                                                                                                       "--*"1
                      cARD
                           '-:'-*"'-"""'-"                                                                                                                             I


i reuPoRARf
i
            lNSUnANce                                                                    I




                                                                                                                    IN THE INS'JREO VEHICLE
                                                                                                                                            AND
                                                                                                                                                                       I



                                                                                             THIS CARD MUST BE KEPT
i'XFEIS                                                                                                  PRESENTED UPON DE(ilANO
i roltcY         'oro,
               NUMBER
                                            oo'=..i1%'#F,Bli',$rl#'
            *
        =ifm?,,^" U,eiI?I
    i
    i'tls,           [sss
        -:l',*Ellll,!,I^1',Eu,
                                                   E98f]-=*
                                        u"0fi,?Y'Al?L"n,"'",.
                                                                                             iN CASE OF ACCIDENT:
                                                                                             Agency / Comparry es soon os
                                                                                             inlormetion:
                                                                                                                                  Report all Eccldents.lo
                                                                                                                          posslble' .')btaln the bllowlng
                                                                                                                                                             v*t

    i                                                                                                                     oleaoh &lver' ;lassenger and
                                                                                                1. Nemeand address
    I o"=rcv     I           lssulNo
                                                                                                2. Name of lnsurence      Comparly and pollcy number for
        rI iie.     "oMPAuY sERvlcEs' LLc
                 lNsuRANcE
           p.c. se)( a75                                                                          vehicle Involved.
         i L'di;ff-d6r. tt-oooes'                              877'32!353s
        I trsuneo
           EDWARD JONES JR
           iCoi ru aenwtcK BLVD    fllE
           WAUKEGAN, IL 60085                                                                                      Valid for 60 days
                           Valid for 60 .'...-,...',."*--.......'-
                                         daYs




                                                                                                                              II'ISURED VEHICLE AND
                                                                                                THIS CARD MUST BE KEPT IN THE
                                                                                                            PRESENTED   UPON   EEMAND
           PENOING
          EFFECTIVE OATE
           08,04/2018
                             EXFIRATION OATE
                             *6'ziiirzois'     -         BINDING DATE &-TIT'IE
                                                          6uorrzote       '   10:52:56
                                                                                                                                    Report oll accEents    lo   your
          YEAR MAKE                                   MODEL                                   lN CASE oF ACCIDENT:
           1997 FORD                                  D(PLORER
                                                                                              Ag€ncy, Company as sDon 6s Pos3lble' Oblsin
                                                                                                                                          the follo'vlng
          VEH]CLE ID. NUMBER                    COVERAGE
           iiiioUiaiilvuAlogoz            uabililv\comp\cofision                              lnformeilon:
          AGENCY / COMPANY ISSUING                                                               1.   Nameeid oddress of eechdriver, paesenger and
            FLE( INSURANCE SERVICES' LLC                                                         ?- Name of lnsurancs Compony
                                                                                                                              and policy humb€r        lor
            P.o. Box 475
                                                                     8771323-353s                     velrkle lnvolved-
            NORTHBROOK, IL6OO65-
          INSUREO
            EDWARD JONES JR
            .I607 BERWICK BLVD *1E
                 N
            WAUKEGAN.IL    OOO85

                             Valid for 60 daYs




                                                                                                                                                  TDoARD.FRX a6t2a17
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 26 of 149 PageID #:26

                                                                              VID \u*qttk                   DO NOT SEND CASH IN THE MAIL
        I-LEX PREMIUM FINANCE
                                                                                                                                          5285-8
        P.O. BOX 475
        NORTHBROOK, IL 60065                                                                                 ^""r^;                   1



                                                                                                                              1112512018
        877/323-3539                                                                          11t25t2018

    Antount due when paid on or.before dui date.
                                                     r       i.}"
                                                                                    :$
                                                                                      $
                                                                                                            YOUR AGENT IS:
           EDWARD JONES JR
                                                                                                            FLEX II.ISURANCE SERVICES,
           1607 N BERWICK BLVD #1E
                                                                                                            P.O. BOX ti75
           WAUKEGAN, IL 60085
                                                                                                            NORTHBROOK, IL 6C065
Printod on 08/03/2018

                         I"4AKE CHECK PAYABLE TO FLEX PREMIUM FII\JP.NCE                                       RETAIN FOR YOUR RECORDS
                                       RETURN WITH YOUR PAYMENT
                                                                      ;.i;.
                                                                                                                       PrcouPoN.FRx 04/06/2010



                                                                                                            DO NOT SEND CASH IN THE MAIL
        FLEX PREMIUM FINANCE
        P.O. BOX 475                                                                                                                  1   528s-8
        NORTHBROOK, IL 60065
                                                                                                            PAYMENT DUE           12t25t2018
        877/323-3539                                                                          1212512018

    Amount due when paid on oi before drie date.                                    r:$
    Anlount due if paid rnore tltan
                                      '':'ji:::
                                                  |,,93r"-
                                                             *9'    o$oo"'o'
                                                                                   ':$             79.01    AMouN.r FA|D     |    $
                                                                                            AMOUi{T PAIT)   YOIJR   AGENi   IS.
           EDWATTD JOI.IES JR
                                                                                                            FLEX INSURANCE SElIVICES,
           1607 N BERWICK BLVD #1E
                                                                                                            P.O. BOX 475
           WAUKEGAN, IL 60085
                                                                                                            NORTHBROOK, IL                60O{j-T

t)rinted on 08/03/2018

                          MAI(E CHECK PAYABLE TO FLEX PREMIUM f:lN/tNCE
                                                                                                               RETAIN FOR YOUR RECORDS
                                        RETURN WITH YOUR PAYMENT

                                                                                                                       PFCOUPON.Fttx          04 10612010




                                                                                                                     L-
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 27 of 149 PageID #:27




                                                               E 7t.q


                                                                               3. ?-




                                Urt.t
                                                la      V,a/r*,zr<,

         {o f\c*--                                                 -z_ 5<      Jrry
                                             C/a.>*,
  41^rdl .D i   V.
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 28 of 149 PageID #:28




     o at iw




                                                                14c
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 29 of 149 PageID #:29

                                                  // 7z
                                                &/ar-1-
                             Sv< bo"
             l, y<>o&=lmrnos                                    c 2ooc:rqs #:30
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 30 of 149 PageID
                                                         42.                            {)
          3*r
           t n 0 F,$*)or C6q
                             @n, ru7
                                                         Gr,,@
                                                     cyffi;;;,r"-kk
                                                                 bGq
                                                    *g;*"A;,,(51:ffi;       "frr'/?,   nu.f

                      /#/ g -/,o/ E-A p-/Zan                    T*_4,e*/,m_,
70 14- un,/.r/,rh€, D,r/n> / c€*,tr To 4,i, n
                                             ,-       ;T          h
 & rn.,* R ry, A,Fl/; /toc/,{r/ znsft;' fr'/h h t- 7ct' z fr
                                   tiwr le u'€c' & r h i' )'? d!t;>n
  i*      H{*a'E#/ P^ g;q:ovv
  Tlryk   -rrfu'cf     ez*n m 7/'zr 6oakl fr. ? /v/,.r, g
                      ht',,te
   (.   C-r-r,il, E-O a Cirr-, n or/ C*--rr7A*fZa '-/+ Lh"/>d.
  *rt, t {rt*.*           Tn/*/n'o;"f ,?00 *?",
   Roarn    4   |           $"
                    o 6 A/ffi;*ff"
                   AJvd'*il'lL
                                    1:)
                               ntc'ltu
   tJ/- oc t;";q!V                 "
    ,lffi',flff;{                      d^ Taax nl*
 .r                                                                       q Nc     1,{,'z,.tt/i,
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 31 of 149 PageID #:31
                                                   hti;-a   ry)wt"tu-.,
          # i;;rt:;         (ry
                                   u,>ooJt
                                                                                 J/3 or= 4 c'^4
    B-,e<..-"rir  k ,&rro-(
                               *l '.1"L,1"//'?/'r
                                  rur flc'
                            cf
    A^r.f ,i"-n PnJ*
€pI con^/a*,/ 6r l*tp Gtu*4"":ftL Qooo     lt tt Q<rr>J-n'qVnQT RS
                                       &'7n*? n Mrz
  W..fl,qg;i i"'/ no'/A;"
   -fh< cfolt 4n/ aczl( r/--"2*tlry                                        4   a.--u/-? Hvd-

      Ww,tr#;r;:hThfry:g
               /ri.*'t l;rs'rt/n1'*4 *)h"                     L-"
           r/7                                          r'+ J
                                               c
       '''/4
          a_ ,r-J./{                 €slv,
                                synt^//
                              Urfr -''' ? /L-'a7
          r/u" (reo( /'h/^/'nil           ,oLZ/'2'r'*
                                                 /rtztan ^f zo7 G"n*;
           u&
           fu/,lilu.                                                                        fur
                                               zaaq/faL-" '/h/-'
            n+1'. af-''z                                                  /4*/'b4
                5D0 r?'*ntfu
                             o/42/7f, P*"'f+
lnfMl                          -*-r,:7   /L   rt   F,t - 4 rj4/fhtD r- C/cll            t/1/-
Wi^*ut{:t'Wffi,rb:u*
       dallt;a,4tu ftrz ftnt 7a* .r*#frru1
{L/r4        a, t.i, s00
                     ti[i;1- s ii*//]<1;l/9 €Enaaa'/<
                                      &r4nttr/'t1:
                     tl;1, Lk)lt sry,lft! /?k7



 ry' M.ww
      /1 I
                 u*$;
                 Uf;r,
                 S
               t'|
      {r,ilrril '' q;
                         /F
                                                                                           ;/      M3

      '              W(tr1
                      lr,
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 32 of 149 PageID #:32
Account: ,L-tL2sG2s

lnsured:

Edward Jones Jr
709 GRAND AVE
WAUKEGAN, IL 60085



                                      Monthly Billing of Agency Products

At the time you purchased your insurance policy, you may have also purchased optional memberships and other
products from your agency ("Agency Products") and elected to pay these thorough monthly installments. The Agency
Products you purchased are listed below:




Member No.           Product Description                               TotalPrice       Monthlv Billine
  1467496            134/8 Towbuster 6mo                                  S5o.oo             S1o.oo




                                          will be included on your monthly payment coupon. A summary of the
As a convenience to you, the Agency Products
amounts you owe under your premium finance loan, as well as any amounts you will be billed on your monthly payment
coupon for Agency Products, is presented below:

It4nnthl'r Pa',nrpnt D'ri Cn PrarniUm LOan
                                                                                             )JJ,Y:,
Agency Products billed monthly by your Agent (not part of your loan)
           134/B Towbuster 6mo                                                              Sro.oo



Total Monthly Payment, lncl udi ng Age ncy Prod ucts
                                                                                            S+:.gg


Any amounts payable related to Agency Products are not included in your lnsurance Premium Finance and Security
Agreement and are not part of your premium finance loan. As such, no finance charges, interest or late fees will be
charged to vou on amounts related to these Asencv Products.

You mav, at anv time. choose to terminate anv of the Agencv Products bv not remittins that oortion of the monthlv
installment for the Asencv Product vou wish to terminate. Your decision to discontinue any Agency Product will have no
effect on your premium finance loan and will not adversely impact your underlying auto insurance coverage as long as
your premium finance loan remains current under the term s of your lnsurance Premium Finance and Security
Agreement.

Should you have any questions, please contact your insurance agent during normal business hours or call Confie
Premium Finance Customer Service at 7-877-926-4600 between the hours of 8:00am and 6:00pm CST Monday thru
Friday or between the hours of 7:00am and 4:00pm Saturday.
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 33 of 149 PageID #:33

  American Alliance Casualty Company
   Policy Number: ILAA-0247 I 78-01
   Policy Effective Date: 12/1712016



                  LE OF COWRAGES                                                                                         Premium
                                                                  Deductible              Veh.           I            Veh.2     Veh.3            Veh.4
                              $25,000/    each person                                      $60.00
                              $50,000     each accident
              Damage          $20,000     each accident                                    $3s.00
              Payments        $1,000      each person                                      $10.00
               Motorist       $25,000/    each person                                      $65.00
       ily Injury             $50,000     each accident
   Vehicle    I   Limits
   Uninsured Motorist Property Damage                       s15,000 -     $250             $25.00
   Towing & Labor                                                                              NiA
   Rental Reimbursement                                                                        N/A
   Comprehensive                                                                               N/A
   Collision                                                                                   N/A




                                                           Total   Premium               $195.00
   The following discounts and surcharges have been applied to your policy:

    - Renewal (10%)
    - AntiTheft (5%)

   Your automobile policy consists of this Policy Declaration and the documents listed below. Please keep them together.

   Policy Declaration Page - ILDEC    0l/l5
   ID Card
   Illinois Policy - ILPOL   07116 - Available online at www.myamericanalliance.com or request a copy by                   calling (847) 916-3200.




ILDEC OI/I5                                                                                                                                   Page2 of2
                                                         1Iil ilril[ tillillillllt]ilil1ilillililIilt ]t
                                                 il ilfl PJLM{247178{'l ilt
                                                                        R:Dsl.Etirs   D:t?/16/20tO   1   1:35:13 AM
         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 34 of 149 PageID #:34




      AMERICANAT TTANCE
                                CASTi ALTY CSMPANY
                            PpnSONAL AUTOMOBILE
                              Iusr;RANCn PoucY
                                                  ILUNNIS



                                            lhis is your policy of insurance

Your policy has been issued based upon yor.r statements contained rrnd the information as provided in your application
 which is incorporated into this policy. Pl;€r5e take the time io revrew your entire policy, including any enclosures or
                    attachments. If you find anv errors, please inrmediatellz contact the Company.

                                In the €vcrrf of an Accident, immediately contact our
                                        Clairns Departmenr at (847) 916-3200
                                                           or
                                  at our website at w'^'w.myamericanalliance.com.




                                                                 I   I lr.r-rNols PERsoNAL   Auro Polrcy - FoRM ILPOL I 0/ I 5
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 35 of 149 PageID #:35

                                     AunzuceN ArlmNcB                  Cesullrv       Cotrlpn     xv
                                                Rosemont, Illinois (the "Company'')
agrees with the insured, named in the Declarations made a part hereof, in consideration of the payment of the premium and in
reliance upon the statements in the Application m.a.de a part hereof, and subject to the Declarations and all the terms of this policy:

                                                            Plnr I - LllsrLrrv
A - Bodily Injury Liability; B -           Proper(v Damage                 (1) the named insured,
Liability. To pay on behalf of the insured, but only to the                (2) any other person using     such automobile to whom the
extent of the applicable policy limits, all sums which the                       named insured has given permission, provided the use
insured shall become legally obligated to pay as damages                         is within the scope of such permission;
because of:                                                              (b) with respect to a non-owned automobile;
    A. bodily injury, or                                                   ( I ) the named insured, provided the named insured
    B. property damage                                                           received the permission of its owner, and the use is
arising out of the ownership, maintenance or use of the                          within the scope of such permission,
owned autornobile or any non-owned automoJjle, and the                     (2)   a relative, but only with respect to a private passenger
Company shall defend any lawsuit alleging such bodily                            automobile, provided         the person using      such
injury or property damage and seeking damages which are                          autonrobile has received the permission of its owner
payable under the terms of this policy, evr',.l if rny of th,:                   and the use is within the scope of such permission;
allegations of the lawsuit are groundless, false ti: fiaudulent;         (c) any other person or organization legally responsible for
but the Company may make such investigqation                     and     the use of:
settlement of any claim or lawsuit as it deems expcdient. It is             (1) an owned automobile, or
understood and agreed that the Company has no obligation                    (2) a non-orvned automobile, if such automobile is not
to any insured after the applicable limits of the policy have                    owned or hired by such person or organization,
been exhausted by payment; it is further understood and                          provided the actual use thereof is by a person who is
agreed that the Company is not obligated to pay, and shall                       an insured under (a) or (b) above with respect to such
not pay, attorney fees for any legal or investigative work                       owned automobile or non-owned automobile; and
unless such attomeys are specifically selected by the                    (d) any other person who is not insured for liability coverage
Company; it is further understood and agreed that the                    by any other in',urance policy, a self-insurance program, or a
Company is not obligated to pay, and shall not pay, any sum              liability bond while using either the owned or non-owned
which the insured may be legally obligated to pay as a result            autos. The use of such owned or non-owned auto must be
of a lawsuit unless the Company received actual notice of                within the scope of consent of insured or your spouse.
said lawsuit before any judgment had been entered in said                The insurance afforded under Part I applies separately to
lawsuit. It is understood and agreed that the Company has                each insured against whom claim is made or suit is brought,
the sole right to settle or defend any lawsuit including, but            but neither the inclusion herein of more than one insured nor
not limited, to the right to accept or reject arbitration awards         the application of the policy to more than one automobile
entered in such suit.                                                    shall operate to increase the limits of liability stated in the
                                                                         Declarations fo,: the liability coverages.
Supplementary Payments. To pay,            in   ad,lrtron   to   the
applicable limits of liability:                                          Definitions. Under Part I:
(a) all expenses incuned by the Company, all costs taxed                 "named insuredt' means the individual named as Named
against the insured in any such lawsuit and ail interest on the          Lnsured of the Declarations and also includes his or her
entire amount of any judgment therein which 'l;crues arter               spouse, if a resident of the same household;
entry of the judgment and before the company iras pard or                "spous€" meanr; a lawfully wedded spouse and also means a
tendered or deposited in court that part of th,: jurigment               person jrlrned in a civil union according to statute;
which does not exceed the limit of the Company's liability               "insured" means a person or organization described under
thereon;                                                                 "Persons lnsurecl";
(b) premiums on appeal bonds required in any such lawsuit,               "relative" means a person related to the named insured or
premiums on bonds to release attachments for an amount not               his spouse by blood, marriage or adoption and who is a
in excess of the applicable limit of liability of this policy and        resident of the same household as the insured or spouse and
the cost of bail bonds required of the insrrred because of               is either a non-driver or is listed on the Application for this
accident or traffic law violation arising out of the use of an           insurance as a driver, provided neither such relative nor his
automobile insured hereunder, not to exceed $100 per bail                spouse owns a llrivate passenger automobile;
bond. but without any obligation to apply for or furnish any             "owned automobilett means:
such bonds;                                                              (a) a pnvate passenger, farm or utility automobile described
(c) all reasonable expenses, other than loss of        earnings,         in this policy;
incurred by the insured at the Company's request.                        (b) a plivate passenger, farm or utility automobile,
                                                                         ownership of which is acquired by the named insured during
Persons Insured. The following are insureds under Part I:                the policy peric,d provided:
(a) with respect to the owned automobile,

                                                                          2 | lr-r-nrols   PL,RSoNAL   Auro Pol-rcy - FoRM ILPOL l0/15
               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 36 of 149 PageID #:36

  (l)   that the acquired automobile replaces an automobile        insured. The term "insured" as used in this exclusion means
         described in this policy; that neither the named          the person against whom the claim is made or lawsuit is
         insured nor any resident of his household retains         brought. This exclusion shall not apply when a third party
        ownership of the described replaced automobile, arrd       acquires the right of contribution against a member of the
        that the named insured notified the Llompany in            injured person's farnily. Nor shall this exclusion apply when
        writing within 30 days after the acquisition of his        any person not residing in the household of the named
        intention to make this policy applicable to such           insured was driving the vehicle insured under this policy at
        acquired replacement automobi le;                          the time of the accident that is the subject of the claim or
  (2)   that the Company insures all private passenger, farm       lawsuit;
        and utility automobiles owned by the named insured         (b) to any automobile while used as a public or livery
        on the date of such acquisition and the nanred insured     conveyance, but this exclusion does not apply to the named
        notifies the Company in wntrng within 3,1 days after       insured with respect to bodily injury or property damage
        the date of such acquisition of his election to make       which results from the named insured's occupancy of a non-
        this and no other policy issued by the Company             owned automobile other than as the operator thereof;
        applicable to such automobilel or,                         (c) to bodily injury or property damage caused intentionally
(c) a temporary substitute automobile;                             by or at the direction ofthe insured;
"temporary substitute automobile" means any automobile             (d) to bodily injury or property damage arising out of the
not owned by the named insured, or by any resident of the          operation of farm machinery;
same household, while temporarily used as a'substitute for         (e) to bodrly injury of any employee of the insured arising
the owned automobile when withdrawn llom nr,imal use               out of and in rhe course of employment by the insured if
because of its breakdown, repair, servicing- loss or               such ir,.yury arises out of the ownership, maintenance or use
destruction;                                                       of an owned automobile or of a non-owned automobile;
"non-owned automobile" means an automobile not owned               (f1 to bodily iniury to any fellow employee of the insured
by, fumished or available for the regular use of either the        injured in the course and scope of hisAer employment if
named insured or any resident of the same household, while         such injury arises out of the ownership, maintenance or use
said automobile is in the possession or custody of the named       of an automobile in the business of the insured's employer;
insured or any resident of the same household. or is being         (g) to an owned automobile while used in the automobile
operated by him or her, other than a tempcrrarv substifute         business, but this exclusion does not apply to the named
automobile;                                                        insured, a relative, a partnership in which the named insured
"private passenger automobile" means            a four wheel       or such relative is a partner, or any partner, agent or
private passenger, station wagon or jeep tlpe automobile;          employee of the named insured, such relative or partnership;
"farm automobile" means an automobile of the truck type            (h) to a    non-owned automobile while used (1) in the
with a load capacity of fifteen hundred pounds or less not         automobile business by the insured or (2) in any other
used for business     or   commercial purposes .rther than         business or occupation of the insured except a private
farming;                                                           passenger automobile operated or occupied by the named
"utility automobile" means an automobile, other than a             insured or by his private chauffeur or domestic servant, or a
farm automobile, with a load capacity of fifteen hundred           trailer used therewith or with an owned automobile;
pounds or less of the pick-up body, sedan delivery or panel        (i) to injury to or destruction of (l) property owned or
truck type not used for business or commercial purposes;           transported by the insured or (2) property rented to or in
"trailer" means a trailer designed for use with a private          charge ofthe insured other than a residence or private garage
passenger automobile, if not being used for business or            or (3) property as to which the insured is for any purpose
commercial purposes with other than a private passenger,           exercising physical control. An automobile used, operated or
farm or utility automobile, or a farm wagon or farm                maintained by an insured is considered property in charge of
implement while used with a farm automobile, and if not a          that insuredl
home, office, store, display or passenger trailerl                 () to any autom.obile, farm automobile or utility automobile,
"automobile business" means the business or occupation of          or alry other type of motor vehicle, rented or leased by the
selling, repairing, servicing, storing or parking ,rrrtomobiles;   insured where other valid and collectible insurance has been
"Property damage" mean physical injury to, destruction of,         purchased by or fumished to the insured in connection with
or loss of use to tangible property which is caused by an          such rental or lease;
accident covered under this policy and occurring while the         (k) to bodily injury or property damage with respect to
policy is in force                                                 which an insured under the policy is also an insured under a
"use" of an automobile includes the loading and unloading          nuclear energy liability policy issued by Nuclear Energy
thereof;                                                           Liability Insurance Association, Mutual Atomic            Energy
"war"    means war, whether or not declared, civil war,            Liability Underwriters or Nuclear Insurance Association of
insurrection, rebellion or revolution, or any act or condition     Canada, or would be an insured under any such policy but
incident to any of the foregoing.                                  for its termination upon exhaustion of its limit of liability;
                                                                   (l) to any automobile designed for racing while being tested,
Exclusions. This policy does not apply under Paft I:               repaired or serviced, or to any automobile or motor vehicle
(a) to bodily injury, or property damage to the named              while used, operated, manipulated or maintained in any
insured and any relative of the insured related by blood,          preananged or organized race or speed test, including "hot
marriage or adoption residing in the same household as the         rod" or "stock car" racing;

                                                                    3   | tr-r-rNors PERSoNAL Arr"io Pol.rcy   -   Fonu ILPOL I0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 37 of 149 PageID #:37

(m) to bodily injury or property damage due to rvar, whether         for any payment made by the Company which it would not
or not declared, civil war, riot, insurrection, rebellion or         have been obligated to make under the terms of this policy
revolution or to any act or condition incidental to any of the       except for the agreement contained in this paragraph.
foregoing;
(n) to any automobile while being operated or used in the            Limits of Liabilify. The limit of Bodily Injury Liability
commission of a crime, other than a traffic violation'               stated in the Declarations as applicable to "each person" is
(o) to the payment of punitive or exemplary darnages;                the maximum limit of the Company's liability for all
(p) to any    person who operated        or   use.(   an   owned     damages, including loss of service, society or consortium, to
automobile or a non-owned automobile without a reasonable            others resulting from the bodily injury. The limit of Bodily
belief that he or she is entitled to do so, frowever, this           Injury Liability stated in the Declarations as applicable to
exclusion does not apply to the named insured;                       "each occurrence" is the maximum amount of coverage,
(q) to any person while engaged in use of a vehicle (1) to           subject to the above provision respecting each person, for all
carry persons or property for compensation or a fee,                 bodily injury to two or more persons in the same occurrence.
including but not limited to delivery of food or any other           The limits of hability are not increased because more than
products, messenger services; or (2) for snow removal;               one person is irrsured at the time of the accident. The limit of
(r) to the payment of civil fines, attomey fees and any other        property damage liability stated in the Declarations is the
charges levied or claimed by a municipality or other division        total limit of the Company's liability for all damage to
of govemment with respeot to property clamage or bodily              property of one or more persons arising out of the same
injury;                                                              occurrence. InrT 311ounts payable under Part I of this policy
(s) to liability assumed by an insured under any contract or         will be reduced by any amounts paid or payable for the same
other agreement;                                                     elements of loss under Parts II, III or IV of this policy.
(t) to bodily injury or property damage resulting from the
pushing or pulling of a vehicle (other than a trailer) by an
insured automobile, or the pushing and pulling of an insured         Other Insurance. If the insured is covered by other
automobile by another vehicle (other than a tow truck).              insurance or self-insurance against a loss covered by Part I
                                                                     of this policy the Company shall not be liable under this
Financial Responsibility Laws. When this policy is                   policy for   a greater     proportion    of   such loss than     the
ceftified as proof of financial responsibility for the future        applicable limit of liability stated in the Declarations bears to
under the provisions of any motor vehicle financial                  the total applicable limit of liability of all valid             and
responsibility law, such insurance as is afforded by the             collectible insurance and self-insurance against such loss;
policy for bodily injury liability or for property damage            provided, however, the insurance under this policy with
liability shall comply with the provisions of such law to    the     respect to a temporary substitute automobile or non-owned
extent of the coverage and limits of liability required by such      automobile shall be excess insurance over any valid
law, but in no event in excess of the limits of liability stated     collectible insurance or self-insurance applicable to such
in this policy. The insured agrees to reimburse the Company          temporary substitute automobile or non-owned automobile.

                                       Pa,Rr   II -   UNTNSURED    Moronrsr Covpnecp
Uninsured Motorist Coverage. To pay all sums which the               pursuant  to an action prosecuted by the insured with the
insured or his legal representative shall be legally entitled to     written consent of the Company.
recover as damages from the owner ol operator of an
uninsured motor vehicle because of property damage to a              Definitions. The definitions under Part I, except the
vehicle described in the policy and bodily il,iury, including        definition of "insured" and where limited or altered under
death resulting therefrom, hereinafter called 'bodily injury",       the Limits of Liability of this coverage, apply to Part II and
sustained by the insured, caused by accident and arising out         under Part II:
of the ownership, maintenance or use of such uninsured                ttinsuredtt means:
nrotor vehicle, provided, for the purposes of thrs coverage,         (a) the named insured and any relative of the named insured;
determination of wlrether the insured or such representative         (b) any other person while lawfully occupying an insured
is legally entitled to recover such damages, and if so the           automobile;
amount thereof, shall be made by agreement between the               (c) any person, with respect to damages he is entitled to
insured or such representative and the Company or, if they           recover because of bodily injury to which this Part applies
fail to agree, by arbitration. Recovery under this Part for          sustained by an insured under (a) or (b) above; and
"property damage" is subject to the payment tt a specific            (d) any other person who is not insured for uninsured motor
separate premium for uninsured motorist property damage              vehicle coverage under another vehicle policy while
liability. No judgment against any person or'organization            occupying your auto, a temporary substitute auto, a newly
alleged to be legally responsible for the bodily injury or           acquired auto or a trailer attached to such auto. Such vehicle
property damage shall be conclusive, as between the insured          has to be used within the scope of the consent of the insured
and the Company, of the issues of liability of such person or        or their spouse. Such other person occupying a vehicle used
organization or of the amount of damages to which the                to carry persons for a charge is not an insured.
insured is legally entitled unless such judgment is entered


                                                                      4 | tr-r-wors   PtsRsoNAL Ar.J"ro   Polrcy   -   FoRM ILPOL   l0/l   5
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 38 of 149 PageID #:38

Thc insurance affordcd under Part II applies tcj each insured,       (2) a motor vehicle or trailer owned or operated by a self-
but the inclusion herein of more than one insured shall not               insurer within the meaning of any motor vehicle
operate to increase the limits of the Company's liability.                financial responsibility law, motor carrier law or any
"insured automobile"     means:                                           sinrilar law;
(a) an autornobile described in the policy for which          a      (3) a motor vehicle or trailer owned by the United States
specific premium charge indicated that coverage is afTorded;              of America, Canada, a state, a political subdivision of
(b) a private passenger, farm or utility automobile,                      any such govemment or any agency of the foregoing
ownership of which is acquired by the named insured during                or a murricipal govemment;
the policy period, provided:                                         (4) a land motor vehicle or trailer if operated on rails or
  (l ) it replaces an insufed automobile defined rn (a) above             crawler-treads or while located for use as a residerrce
        and the insured notifies the Company in writing                   or prenrises and not as a vehicle; or
        within 30 days after the date of said replacement;           (5) a farm type tractor or equipment designed for use
  (2)   the Company insures under this coverage all private               principally off public roads, except while actually
        passenger, farm and utility automobiles owned by the              upon public roads.
        named insured on the date of such acquisition and the      "hit-and-run motor vehicle" means a motor vehicle which
        named insured notifies the Company in writing within       causes bodily injury to an insured arising out of physical
        30 days after the date of such acquisition of his          contact of such motor vehicle with the insured or with an
        election to make the Liability and Uninsured Motonst       automobile which the insured is occupying at the time of the
        Coverages under this and no other policy issued by         acciderrt, provided, (a) there cannot be ascertained the
        the Company applicable to such automobile;                 identity of eithel the operator or owner of such "hit-and-run
(c) a   temporary substitute automobile        tbr an   insured    motor vehicle", (b) the insured or someone on his behalf
autonrobile as defined in (a) or (b) above;                        shall have reported the accident within 24 hours to a police,
(d) a non-owned automobile while being operated by the             peace or judicial officer to the Commissioner of Motor
named insured. but shall not include:                              Vehicles, and shall have filed with the Company within 30
  (l) any automobile or trailer owned by a resident of the         days thereafter a statement under oath that the insured or his
        same household as the named insured;                       legal representative has a cause or causes of action arising
  (2) any automobile while        used as   a public or livery     out of such accrdent for damages against a person or persons
        conveyance; or                                             whose identity is unascertainable, and setting forth the facts
  (3) any automobile while being used without               the    in support thereof; and (c) at the Company's request, the
      permission of the owner.                                     insured   or his legal representative makes available for
"uninsured motor vehicle" includes a trailer or- any type          inspection   the motor vehicle which the insured was
and means:                                                         occupying at the time of the accident;
(a) a motor vehicle or trailer with respect to the ownership,      "occupying" means in or upon or entering into or alighting
maintenance or use of which, there is no bodily injury             from;
liability bond or insurance policy applicable at the time of       "state" includes the District of Columbia, a territory or
the accident with respect to any person or organization            possession of the United States, and a province of Canada.
legally responsible for the use of such automobile, or said
bond or insurance policy has limits less than that required by     Exclusions. This policy does not apply under Part II:
the Illinois Financial Responsibility Law;                         (a) to bodily injury or property damage to an insured with
(b) a hit-and-run motor vehicle; or                                respect to which such insured, his legal representative or any
(c) a motor vehicle where on, before, or afte;r the accident       person entitled to payrnent under this coverage shall, without
date, the liability insurer thereof is unable to mal(e paynent     written consent of the Company, make any settlement with
with respect to the legal liability of its insured within the      any Derson or organization who may be legally liable
limits specified in the policy, because of the entry by a C,lurt   therefor;
of cornpetent jurisdiction of any order of ;.:ia'.rilitation or    (b) so as to inrrre directly or indirectly to the benefit of any
liquidation by reason of insolvency on or after the accident       workmen's compensation or disability benefits carrier or any
date, provided however that the insured rLotitjes the              person or organization qualifying as a self-insurer under any
Company     of his,4rer claim under this provision within the      workmen's compensation or disability benefits law or any
later of 6 months from the date of such Court order of             similar law;
rehabilitation or insolvency or two years from the date of         (c) to any claim for punitive or exemplary damages;
accident. To the extent that this provision conflicts with this    (d) to property damage when the owned automobile has
poficy's exclusion for claims submitted to the Company             collision coverage or is described in any other policy of
more than two years after the accident, this provision shall       automobile insurance;
control;                                                           (e) to any claim received by the Company more than 2 years
but the term "uninsured motor vehicle" shall not ir,clude:         after the date ofaccident;
  (l) an insured motor vehicle or a motor vehicle furnished        (0 to bodily inlury of an insured while occupying a motor
       or available for the regular use of the named insured       vehicle owned by, or furnished or available for the regular
       or of a relative which causes bodily injury or properly     use ofthe insured, a resident spouse, or a resident relative, if
       damage in excess of the limit required under the            that motor vehicle is not described in this policy or is not
       Illinois Financial Responsibility Law;                      newly acquired or replacement motor vehicle covered under
                                                                   the terms of this policy;

                                                                    5 | tr-r-nrors PERSoNAL Ar.mo Polrcy - FoRM ILPOL l0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 39 of 149 PageID #:39

(g) to any claim for which the Company does not receive a          such policies shall not exceed the amount applicable under
written demand for arbitration within two ycars lf the date        only one policy.
of accident or, if coverage for the claim is based on a Court      (f; It is agreed between the insured and the Company that in
order of rehabilitation or liquidation by reason of insolvency     no event shail the total limit of the Company's liability
of an insurer, within the later of the two !€arsrof the date of    exceed the limits set forth in the Declarations regardless of
the accident or six months of entry of the Court order of          the number of vehicles insured under the policy or the
rehabilitation or liquidation by reason of insolvercy;             separate itemization of premiums therefor; and that coverage
(h) to any claim by a person who operated, occupied or used        under this section shall not be "stacked" with any other
an automobile without a reasonable belief that he or she was       similar or identical coverage that may be issued under this
entitled to do so, however, this exclusion does not apply to       policy, including Underinsured Motorist Coverage (Part III).
the named insuredl                                                 (g) Uninsured trlotorist Coverage does not apply nor is it
(i) to any person while engaged in use of a vehicle (l) to         applicable to any accident or loss where the insured has
carry persons or property for compensation or a fee,               Underinsured Motorist Coverage which applies to such
including but not limited to delivery of food or any other         accident or loss,
products, messenger services; or (2) for snorv removal;            (h) Any amount payable under Part II shall be reduced by all
() to bodily injury or property damage whir:h is either            sums paid to the insured for property damage on behalf of
expected or intended by the insured.                               the owner or operator of the uninsured automobile and any
(k) to bodilyinjury or property damage if Liability                other person or organization jointly or severally liable
coverage or Underinsured Motorist coverage applies                 together with such owner or operator.
under this policy to the accident.                                 (i) Property damage losses recoverable hereunder shall be
(l) while any vehicle is operated by an Excluded driver,           limited to damages caused by the actual physical contact of
                                                                   an uninsured motor vehicle with the vehicle described in the
                                                                   policy.
Limits of Liability                                                () There shall be no coverage for loss of use of the insured
(a) The limit of Uninsured Motorist Coverage stated in the         motor vehicle and no coverage for loss or damage to
Declarations as applicable to "each person" is tle maximum         personal property located in the insured motor vehicle,
limlt of the Company's liability for all damages due to bodily     except with respect to replacement of a child restraint system
injury to one person. Bodily injury to one person includes all     that was in use by a child during an accident to which
injury and damages, including loss of service, society or          coverage is applicable.
consortium, to others resulting from the bodily injury. The        (k) There shall be no liability imposed under the Uninsured
limit of  Uninsured Motorist Coverage as stated in the             Motorist Property Damage Coverage if the owner or the
Declarations as applicable to "each occurrence" is the             operator of the vehicle at fault or the hit-and-run motor
maximum amount of coverage, subject to the above                   vehicle cannot be identified.
provision respecting each person, for all bodily injury to two     (l) There shall be no coverage for the deductible amount of
or more persons in the same accident. The limits of liability      damage, as shown in the Declarations, to the property
are not increased because more than one person is insured at       insured as the result ofany one accident.
the time of the accident.                                          (m) If coverage is provided to a motor vehicle, defined
(b) Any amount payable under the terms of Part II because          herein as an uninsured motor vehicle, under a bond or
of bodily injury sustained in an accident by a person who is       insurance policy having limits less than required by the
an insured under Part II shall be reduced by:                      Illinois Financial Responsibility Law then the Company's
  (l) all sums paid on account of such bodily iniury by or         maximum limit of liability under this Part for "each person"
       on behalf of (i) the owner or operator of the uninsured     is the difference between the minimum limit required by the
       motor vehicle and (ii) any other person                or   Illinois Fiuancial Responsibility Law for injury to        one
       organization jointly or severally liable together with      person an.r the conesponding limit provided in such bond or
       such owner or operator for such bodili injury               insurancc policy, and the Company's maximum limit of
       including all sums paid under A of Part I, and              liabilit.'under ihis Part for "each accident" is the difference
  (2) the amount paid and the present value of all amounts         befween the minimum limit required under the Illinois
       payable on account of such bodily injury under any          Financial Responsibility Law for injury to two or more
       workmen's compensation law, disabilitl' henefits law        per.ions and the corresponding limit provided in such bond
       or any similar law.                                         or insurance policy.
(c) Any payment made under Part II to or for any insured
shall be applied in reduction of the amount of the Limit of        Other Insurance. With respect to bodily injury to           an
Liability under Part I.                                            insured while occupying a motor vehicle not owned by the
(d) The Company shall not be obligated to pay under this           named insured, the insurance under Part II shall apply only
coverage that part of the damages which the insured rnay be        as excess insurance over any other similar insurance
entitled   torecover from the owner or operator of an              available to such insured and applicable to such motor
uninsured automobile which represents medical payments             vehicle as primary insurance and this insurance shall then
paid or payable under Part IV.                                     apply only in the amount by which the limits of liability for
(e) If more than one policy issued by this Compr.ny applies        this coverage exceeds the applicable limit of liability of such
to Part II, the total limit of this Company's Lability under all   other insurance.


                                                                    6 | tlr-nrors   PuRsoNAL   Auro Polrcy - FoRM ILPOL l0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 40 of 149 PageID #:40

Except as provided in the foregoing paragraph, ifthe insured        third arbitrator. All arbitration hearings under this policy
has other similar insurance available to him and applicable         shall take place in the Illinois County in which the insured
to the accident, the damages shall be deemed not to exceed          resides and irr accordance with the usual rules goveming
the higher of the applicable limits of liability of this            procedures and admissions of evidence in Courts of law of
insurance and such other insurance, and the Conpany shall           that county an'l not in accordance with any Court mandated
not be liable for a greater proportion of any loss to which         arbitration or mediation rules. If the person demanding
this coverage applies than the limit of liability hereunder         arbitration does not reside in Illinois, then arbitration shall
bears to the sum of the applicable limits of liability of this      take place in any Illinois County in which the Company has
insurance and such other insurance.                                 an office. Any person making claim hereunder shall answer
                                                                    written questions under oath when served by the Company,
Arbitration. Any dispute with respect to the coverage and           as well as comply with the Company's request for
the amount of damages shall be submitted for arbitration to         production of documents supporting that person's claim. No
the American Arbitration Association and shall be subject to        arbitrator shall have authority to entertain or decide class or
its rules goveming the conduct of arbitration hearings as to        representative claims.
all matters except medical opinions. If the antount of
damages being sought is equal to or less than the amount            Trust Agreement. In the event of payment to any          person
provided for in Section 1-203 (or its succcssor) of the             under Part II:
Illnois Motor Vehicle Code, then the current American               (a) the Company shall be entitled to the extent of         such
Arbitration Association Rules shall apply as to medical             payment to the proceeds of arry settlement or judgment that
opinions.   If the amount being sought in         a.n American      may result from the exercise of any rights of recovery of
Arbitration Association case exceeds that amount as set forth       such person against a person or organization legally
in Section 7-203 (or its successor) of the Illinois Motor           responsible for the bodily injury because of which such
Vehicle Code, then the Rules of Evidence that apply in the          payment is made;
Illinois Court's for placing medical opinions into evidettce         (b) such person shall hold in trust for the benefit of the
shall govern. Altematively, disputes with respect to damages         Company all rights of recovery which he shall have against
and the coverage shall be determined in the following                such other person or organization because of the damages
manner: Upon the insured requesting arbitration, each party          which are the subject of claim made under Part II;
to the dispute shall select an arbitrator and the 2 arbitrators      (c) such person shall do whatever is proper to secure and
so named shall select a third arbitrator. If such arbitrators are    shall do nothing after loss to prejudice such rights;
not selected within 45 days from such request, either party          (d) if requested in writing by the Company, such person
may request that the arbitration be submitted to the                 shall take, through any representative designated by the
American Arbitration Association. Any decision made by               Company, such actions as may be necessary or appropriate
the arbitrators shall be written and shall be binding for the        to recover such payment as damages from such other person
amount of damages not exceeding $75,000 for bodily injury            or organization, such action to be taken in the name of such
to or death of any one person, $150,000 for bodily injury to         person; in the event of a recovery, the Company shall be
or death of 2 or more persons in any one motor vehicle               reimbursed out of such recovery to expenses, costs and
accident, or the corresponding policy limits under this Part,        attomeys' fees incurred by it in connection therewith;
whichever is less. Arbitrations before a three arbitrator panel      (e) such person shall execute and deliver to the Company
shall be subject to the rules of evidence in Ill'nois Courts,        such instruments and papers as may be appropriate to secure
except to the extent the use of such rules is modified by the        the rights and obligations of such person and the Company
Illinois Insurance Code. Each party shall bear the cost of           established be these provisions.
his,4rer own arbitrator and shall share equally the cost of the


                                     PaRr trII -. {IToTRINSUFED     Moronr r CovERAGE
Underinsured Motorist Coverage. To pay all damages                   entered pursuant to an action prosecuted by the insured with
which an insured is legally entitled to recover tiom the             the written consent of the Company. The Company shall not
owner or operator of an underinsured motor vehicle because           be obligated to pay under this coverage until after the limits
of bodily injury sustained by an insured. The owner's or             of l:ability under all applicable bodily injury liability bonds
operator's liability for these damages must arise out of the         or policies have been exhausted by payment ofjudgments or
ownership, maintenance or use of the underinsured motor              settlements.
vehicle provided,     for the    purposes   of this    coverage,     Definitions. The definitions under Part I apply to Part III,
determination as to whether the insured is legally entitled to       the definitions of "insured" and "insured automobile" from
recover such damages, and if so the amount thereof, shall be         Part II apply to Part III, and the following also apply under
made by agreement between the insured and the Company                this Part III:
or, if they fail to agree, by arbitration. No judgment against       "Underinsured motor vehicle" means a motor vehicle
any person or organization alleged to be legally responsible         whose ownership, maintenance or use has resulted in bodily
for the bodily injury shall be conclusive, as between the            injury or death of the insured, as defined in the policy, and
insured and the Company, of the issues of liability of such          for which the sum of the limits of liability under all bodily
person or organization or of the amount of damages to which          injury liability insurance policies or bonds or other security
the insured is legally entitled unless such udgment            is    required to be maintained under Illinois law applicable to the
                                                                      7 | tr-r-ruols PERSoNALALno PoLICY- FoRM ILPOL l0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 41 of 149 PageID #:41

driver or to the person or organization legally responsible   for    policies, bonds      or other security maintained on the
such vehicle and applicable to the vehicle, is less than      the    underinsured motor vehicle. Bodily injury to one person
limits for Underinsured Motorist Coverage as stated on        the    includes all injury and damages, including loss of service,
Declarations or endorsement to this policy at the iime of     the    society or consortium, to others resulting from this bodily
accident.                                                            injury. The Company's maximum lirnit of liability for all
However, "underinsured motor vehicle" does not include any           darnages due to bodily injury to two or more persons in the
vehicle:                                                             same accident       is the limit of liability as shown in the
  ( l) owned by or furnished or available for the          use       Declarations      '.or "each occurrence" for Underinsured
                                                  ''egular
       of the insured or any family member or person                 Motorist Coverage, subject to the above provision respecting
       residing in the insured's household;                          each person, less those amounts actually recovered under the
  (2) owned by any governmental unit or agency;                      applicable bodily injury insurance policies, bonds or other
  (3) operated on rails or crawler treads;                           security maintained on the underinsured motor vehicle. The
  (4) which is a farm type tractor or equipment         dc;signed    limits of rrability are not increased because more than one
       mainly for use off public roads while not upon public         person is insured at the time of the accident. Any payment
       roads;                                                        otherwise due under this coverage shall be reduced by a
  (5) while located for use as a residence or premrses;              payment for bodily injury or medical expense under any
  (6) owned or operated by a person qualifflr,,q as a self-          other part of this policy. If more than one policy issued by
       insurer under any applicable motor vehi(
                                                :e law;              this, Company provides underinsured motorist coverage for
  (7) to which a bodily injury liability borrd or policy             th:  same bodrly injury, the total limit of this Company's
       applies at the time of the accident, but th: trr'nding or     liability under all such policies shall not exceed the amount
       insuring company denies coverage or is .lr becomes            applicable undcr only one policy. In no event shall the total
       insolvent: or                                                 limit of the Company's liability exceed the limits set forth in
  (8) which is defined as an "uninsured motor           vehicle"     the Declarations, regardless of the number of vehicles
       under Part II.                                                insured under the policy or the separate itemization of
                                                                     premiums therefor and coverage under this section shall not
Exclusions. This policy does not apply under Pan ljI:                be "stacked" with any other similar or identical coverage
  (a) to any person while engaged in use of a veiticle (1) to        that may be issued under this policy, including Uninsured
      carry persons or property for compensati'-tr or a fee,         Motorist Covera,ge.
      including but not limited to delivery of 'trod or any          (b) The Company shall not be obligated to make payment
      other products, messenger services; rlr (2) for snow           under this co'verage until the limits of liability or portiorr
      removal;                                                       thereof under '.,.11 bodily injury liability insurance policies
  (b) to any person using a vehicle without a reasonable             applicable to the underinsured motor vehicle and its
      belief that the person is entitled to do so;                   operators have been partially or fully exhausted by payment
  (c) so as to inure, directly or indirectly, to thc benefit of      of judgment or settlement. A judgment or settlement of the
       any worker's compensation or disability           benefits    bodily injury claim in an amount less than the limits of the
       insurer or any person or organization qualifying as a         bodily inj;ry coverages applicable to the claim shall not
       self insurer under any worker's compensation or               preclude the claimant from making an underinsured motorist
       disability benefits law or any similar lau, provided,         claim against the Underinsured Motorist Coverage.
       however, that there shall be no setoff or exclusion           (c) Nolwithstanding any of the above, if the Company and
       under this policy for amounts paid r'3 disability             the insured or hisiher legal representative agree that the
       benefits by the Social Security Admin:,,i'ation or by         ins,rred suffered bodily injury as a result of negligent
       any similar state or federal agency;                          operation, us'J or maintenance of an underinsured motor
   (d) to punitive or exemplary damage;                              r,ehicle, and without arbitration, agree also on the amount of
   (e) to any clainr against the Company sub,iritl.r;d after tl''e   damages t'irat the insured is legally entitled to collect, then
       later of (i) two years after the date of accirlent, or (ii)   the maximuln amount payable            pursuant   to such an
        six months after the limits of liability or pr;nisn          underinstired rnotor vehicle insurance settlement agreement
        thereof under all bodily injury liability insurance          shall not exceed the amount by which the limits of the
       policies applicable to the underinsured motor vehi.cle        Underinsured Motorist Coverage exceed the limits of bodily
       and its operators have been partially or fully                injury liability insurance of the owner or operator of the
       exhausted by payment ofjudgment or settlement; or             under:insured rrrotor vehicle. Any such agreement shall be
   (f) to any claim by a person who operateJ, used or                final as to the amount due and shall be binding upon the
        occupied an owned automobile c, a ,lon-owned                  insured and the Company regardless of the amount of any
        automobile without a reasonable belief that he or she        judgments, or any settlement reached between any insured
        was entitled to do so.                                        and the person or persons responsible for this accident' No
                                                                      such settlemen'- shall be concluded unless: (i) the insured has
 Limit of Liability.                                                  complied    with all other applicable policy terms         and
 (a) The Company's maximum limit of liabilrl.y for all                conditions; and (ii) before the conclusion of the settlement
 damages due to bodily injury to one person i'the limit of            agreement, the insured has filed a lawsuit against the
 liability as shown in the Declarations for "each person" for         underinsured motor vehicle owner or operator and has not
 Underinsured Motorist Coverage less those an:ounts actually          abandoned the suit, or settled the lawsuit without preserving
 recovered under the applicable bodily inlury insurance               the rights of the Company, provided, however, that lawsuit

                                                                       8 | tr-r-mors   PERSoNAL   Auro PoLICY- FoRM ILPOL      10/15
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 42 of 149 PageID #:42

             bodily injury; or                                                   being tested, repaired or serviced or to any
 B.     incurred for:                                                            autoinob;le or motor vehicle while used, operated,
        1. the use of         thermography or , titer related                    manipulated or maintained in any prearranged or
             procedures of similar nafure; or                                    org,anize,.l race   or speed test, including "hot rod" or
        2.   the use of acupuncfure or other relatect pror.,:dures               "s;ock car" racing;
             of a similar nature; or                                       (i) to any claim by a person who operated, used or
        3.   the purchase or rental of equipment'n,rt rrrirnarily              occupied an owned automobile or a non-owned
             designed to serve a medical purpose.                                automobile without permission or a reasonable belief
                                                                                 that he or she was entitled to do so; or
Definitions. The definitions under Part      I acply to Part IV,            ()   to any person while engaged in use of or occupying a
and the following also applies under Part IV'                                    vehicle      (l) to carry persons or                property for
"occupying" means in or upon or entering iltto or alighting                      compensation or a fee, including but not limited to
from.                                                                            delivery     of food or any other        products, messenger
Exclusions. This policy does not apply under Part IV             to              servicei, or (2) for snow removal.
bodily injury, sickness, disease or death:                                 (k)   bodilT injury caused by or               a   consequence   of     a
  (a) sustained while occuplng (l) an ownei artomobile                           discl,arge or use of a weapon.
       while used as a public or livery convcyance, or (2)
       any vehicle while located for use as a resirlence or            Limit of Liability. The limit of liability for                     medical
        premises;                                                      paymerrs stated in the Declarations as applicable  to "each
  (b)   sustained by the named insured or a relattr e' ( 1) while      persor." is the limit of the Company's liability for all
         occupying an automobile owned by or tr:",ished or             expri'rses incun'ed by or on behalf of each person who
         available for the regular use of citll: '-'.e named           surtains bodily injury as the result of any one accident. If
         insured or any relative, other than arr autor,iobiles         rnr,re than onc policy issued by this Company applies to this
         defined herein as an "owned automobile'i. or (2) while        oart, the totel limit of this Company's liability under all such
         occupying or through being struck b1' rit ' tarm tlpe         policies shill not exceed the amount applicable under only
         tractor    or other     equipment desigrt   ,r, for    ;ise   one policy.
         pnncipally off public roads, while n{-ri rlDon ,r-'ublic
         roads, or (ii) a vehicle operated on rails or ctawler-        Other lnsurance.           If   there   is other   automobile medical
         treads;                                                       palmerrts insurirnce against a loss covered by Part IV of this
  (c)    sustained by any person other than the nam.t'.1 insured       policy the Company shall not be liable under this policy for
         or a relative, resulting from use of (l) a non-.rwned         a greriter proportion of such loss than the applicable limit of
         automobile in the automobile business or al. a public         liabiiity of all valid and collectible automobile medical
         or lively conveyance, or (2) a non-o\,ned ,lutomobile         payments insu,'ance; provided however, the insurance with
         in any other business or occupation .';Xcepr. operation       respect to a telxporary substitute automobile or non-owned
         or occupancy of private passenger au:rmobile by the           automobile shr,'l be excess insurance over any other valid
         named insured or by his private chauffeur or domestic         and collectible'rutomobile medical payments insurance.
         servant or of a trailer used therewith or with an owned       Arbitration. I.1 any person making claim hereunder and the
         automobile;                                                   Company dr.r not agree that a medical bill subrnitted for
  (d)    sustained by any person who is emp)i'yt:d in the              payment i', not usual and customary or necessary and
         automobile business, if the accident ari..cs out of the       reasonablr; or do not otherwise agree that it is payable under
         operation thereof and if benefits therefor ;tre ::r whole     Part IV, ,lese r,ratters shall be submitted to arbitration. Upon
         or in part either payable or required tr, he provided         the insured or the Company demanding arbitration,                      the
         under any workmen's compensation . l,tw (This                 insureJ and the Company shall each select an arbitrator and
         includes   a self-insurer. which woul]_o!::       ry1s9. be   the i',vo arbitralors so narned shall select a third arbitrator.
      required to provide coveraqe pursua4l-'' ::ry-f-e&iql            Tht three arbitritors so selected shall hear and determine the
      or state worker's compensation law o; ',thgf-,'i!0!gi            questions in r.:ispute. Any decision made by the arbitrators
      law:);                                                           slrall be binCrng for the amount decided by the arbitrators to
  (e) to injury, sickness, disease, death or loss rlr:e to war;        be payable hereunder not exceeding the limits of liability for
  (0 to the extent that any medical expenr j is paid or                Medical Payments as provided in the Declarations of this
      payable to or on behalfofthe injured pelSon under the            policy subject to all other terms and conditions of this
         provisions     of any (i)    automobile     ot'   prr:mises   policy. To the extent that an arbitration decision exceeds the
         insurance affording benefits for medical er"penses, (ii)      limit of liabilitr,, it is void. The authority of the arbitrators is
         individual, blanket or group accident, dis,bility or          limiter.i to a det,:rmination of the amount due for Medical
         hospitalization insurance, (iii) meilical cr surgical         Payments under this policy and does not extend to punitive
         reimbursement plan, or (iv) workmer's ccrnl;ensation          dan'rages or other damages other than Medical Payments
      or disability benefits law or any simii'i ,' lavt "              covered by thi.r policy. Each party shall bear the cost of
  (e) resulting from the hazardous prope'ties of nuclear               his/her own arhitrator and shall share equally the costs ofthe
      material and arising out of the operatro:r of a nuclear          third arbitrator The arbitration shall take place in Illinois in
      facility by any person or organization;                          the County of ''.:sidence of the person demanding arbitration.
  (h) arising out ofthe operation ofany autonrobile insured            If the persor. demanding arbitration does not reside in
      under this policy which is designed for ra".'ng while            Illinois then the arbihation shall take place in an Illinois
                                                                       1   0 | tr-r-rNcrs   PTjRSoNAL Ar.J"ro   Pol"rcy   -   FoRM   ILPoL I 0/l   5
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 43 of 149 PageID #:43

County where the Company maintains a plar,, .ri'business.                     arbitrator shall have authority to entertain or decide class or
In any arbitration hereunder the arbitrators shall be gcvemed                 re'presentative                                              claims.
by the rules of evidence as used in Illinois cou:Is, No

                                            P,q,nr i;      - PUvSICAL      DnMAGE COVERAGE.

A -       Comprehensive (excluding          Collision), l.t          the      If the irrsured ihils to notify the company within 48 hours
Company's option to have repaired or to pii,y fot'lrrr; catri;d               that th,; auto is in storage, or if the insured
other than by collision to the owned automobile :)r to , non-                 refuse,s to relea';e the auto for movement to the company's
owned automobile operated by an insureo but rl;-,1.r for the                  preferred storag(' lot, we will only pay
amount of each such loss in excess of the cir:durctilie amount                stordge charge,, to a maximum of $200. This coverage
stated    in the Declaration as applicable        .,ere.
                                                           rr. For   the      applies only if the Declarations indicate that
purpose of this coverage, breakage of glass and loss caused                   "Collision" or ''Comprehensive" is provided for that auto,
by missiles, falling objects, fire, theft or Iarc,.'ry, explosion,            Supplementar',, Payments. In addition to the applicable
earthquake, windstorm, hail, water, flood, malicious                          limit of liability, the Company will pay reasonable general
mischief or vandalism, riot or civil commotion shall not be                   and salvage charges for which the insured becomes legally
deemed to be loss caused by a collision.                                      liable as to 1ne automobile being transported.

B - Collision. At the Company's option to 16,,r: reprired or                  Definitiol's, Tlie definitions of "nanted insurcd", "relative",
to pay for loss caused by collision to the owne<l ar.,iomobile                "owned auti,mobile", "f'arm automobile", "utility
but only for the amount of each such loss irr ezcess of the                   automobile", "automobile business", "war" in Part I apply to
deductible amount stated in the Declarations as applicable                    Part     i   and under Part V:
hereto.                                                                       "dar.e of accident", for purposes of the Collision coverage,
                                                                              means the c'tate of the collision; for purposes of
C - Towing and Labor Costs. To pay for towrng arrd labor                      Crmprehensive Coverage, "date of accident" means the date
costs necessitated by the disablement of th.e owned                           r;f the evenl out of which the claim arises, such as but not
automobile,other than disablement due to rur:'rir,g out of gas,               limited to the date of fire, theft, vandalism or other event
provided:                                                                     described in Cornprehensive Coverage.
     I.     the labor is performed at the place of clisablel,rent.            "insured'' merlns (a) with respect to the owned automobile
     2.    the disablement does not occur at youl rcrride;ice;                (l) the ,'ramed insured and (2) any person or organization,
           and                                                                other rhan         a   person    or   organization engaged   in   the
     3.    you provide us with proof in the tbrm ol'verifiable                automobile bus;ness or as a carrier or the bailee for hire,
           receipts of towing and labor chargi:s incurrei.                    mainiaining, using or having custody of said automobile
                                                                              with the permission of the named insured; (b) with respect to
D - Rental. In consideration of the premiui chr,'.ged, to                     a non-owned atrtomobile, the named insured and any relative
reimburse the insured for the rental fee expe,,ses, 5ut only to               provided the ac rual use thereof is with the and within the
the extent of the applicable limits for rental urrder rhis Part               scope of permilsion of the owner;
V, incurred (excluding mileage charge) commencing forty-                      "non-owned automobile" means an automobile not owned
eight (48) hours after the insured has reported the loss or                   by or fumish:d or available for the regrrlar use of either the
theft to the Company and the loss is caused by ar a,rto                       named insLred or any relative, other than a temporary
accident.                                                                     substitute automobile. while said automobile              is in
                                                                                                                                         the
Our payment will be limited to the lesser of thaL period of                   possessio,-, or custody of the insured or is being operated by
time:                                                                         him;
1. Reasonably required     to repair or replace your i.ilto, or               "loss" means direct and accidental physical damage to the
2         the repair facility finishes the repairs;                           autourobile or its parts, including any child restraint system
3         we offer to replace the Insured auto;                               thal. was in usc by a child during an accident to which this
4         we offer settlement to you                                          co{ erage applics, but "loss" does not include diminution in
Coverage terminates upon the completion of trie repairs, but                  vf.lue;
in no event later than l2:01 AM on the last day of doverage                   ''collision",means collision of an automobile covered by
identified in the Declarations. The Compar:' shall not be                     this polic',,with another obiect or with a vehicle to which it
obligated to pay aggregate expenses in errr.ess of the                        is attached or by upset of such automobile;
amounts in the Declarations. In no event shall tir,: Company                  "trailert' means a trailer designed for use with a private
accept a claim for collision reimbursement unless a '.,erified                passengcr automobile, if not being used for business or
itemized statement of rental charges is supplierl by rhe                      commercial purposes with other than a private passenger,
insured within thirty (30) days after the date of ac c'dent.                  farm ,x utility :-iutomobile, and if not a home, office, store,
                                                                              display or passerrger trailer;
Storage Charges: In addition, after an auto t.:cident for                     t'forcible entry" means unauthonzed entry to the vehicle
which this coverage is provided, we will pay.r€,a', rnable                    and use of acl,ral force or tampering to operate it evidenced
storage charges to the insured or any relatil.: who is legally                by marks or darnage to the ignition, ignition locks, steering
responsible for storing your covered auto.                                    locks, or other.;ecurity devices installed to prevent operation
                                                                              by unauthorizt:d persons
                                                                              I   I   I tllruolr, PERSoNAL Ar-rro Polrcy    -   FoRM ILPOL l0i 15
            Case: 1:19-cv-00317 Document
                                    :,,  #: 1 Filed: 01/16/19 Page 44 of 149 PageID #:44

"aftermarket crash part" means a replacetneut for any of                   designed for the recording, reproduction, or recording
the non-mechanical sheet metal or plastic parts that                       and reproduction of sound;
generally constitute the exterior of a motor vehicle,                (m) to loss with respect to an automobile, ownership of
including inner and outer panels;                                        which is acquired by the named insured during the
"non-original equipment manufacturer (Non-OEM)                           policy period, the named insured has not notified the
aftermarket crash part" means an aftermarket crash part                    Compauy        in writing within 30 days of         such
not made for or by the manufacturer of the motor t/ehicle;                 acquisition,   of his election to make Part V of      this
"like kind and quality part" includes but is nod'iimited to a            policy applicable to such automobile;
replacement part for any vehicle obtained from another               (n) to any loss due to theft under Coverage (A) of Part V
vehicle;                                                                 if evidence exists that forcible entry was not required
"repair"    means physical repair       but does not      mean           to gain access to the automobile or to operate it, or
restoration to pre-accident value or condition;                          that evidence exists that keys were left in, on or near
                                                                         the automobile while it was unattended;
"diminution in value" means the actual or perceived                  (o) to loss to any custom furnishings or equipment in or
decrease of market or resale value of an automobile or part              upbn any pick-up, panel truck, or van, including, but
thereof. measured after repair of physical damage.                       not limited to, special carpeting, insulation, furniture,
Exclusions. This policy does not apply under Part'V:                     bars, television receivers, facilities for cooking or
  (a) to any automobile while       used as a oublic''or livery            sleeping, height extending roofs, custom murals,
        conveyance;                                                        paintings or other decals or graphics;
  (b) to loss of equipment which is not avaiiAble from      the      (p) to dama.ge caused intentionally by or at the direction
        manufacturers of the automobile named in the policy              of the insured, however this exclusion does not apply
        for that make, model, and model year:                              to the interest in the property of an innocent         co-
  (c) to loss of      equipment which   is availahle from   the            insrrred who did not cooperate in or contribute to the
        manufacturers of the automobile named rn the policy                creation of the loss if the loss arose out of a pattern of
    .   for that make, model, and model year, bnt which is                 criminal domestic violence and the perpetrator of the
        not permanently installed in the dash or console                   loss is criminally prosecuted for the act causing the
        opening specified by the manufacturer of the                       loss,   provided that payment      to the   innocent co-
        automobile for the installation of such equipment;                 insured is limited to his or her ownership interest in
  (d) to loss to a non-owned      automobile arising out of its            the property as reduced by any payments to               a
        use by the insured in the automobile busine,ss;                    mortgagor or other secured interest;
  (e) to loss to a private passenger, farm or utility                (q)   to any loss arising out of or during its use for the
        automobile or trailer owned by the named insured and               transportation of hazardous substance, flammable
        not described in this policy or to any temporary                   liquid, or similarly hazardous material;
        substitute automobile therefor, if the insured has other     (r)   to loss due to war, declared or undeclared; or,
        valid and collectible insurance against such loss;           (s) to diminution in value to any vehicle.
  (0    to damage which is due and confineci to wear and           Limit of Liability. The Company's liability for all        losses
        tear, freezing, mechanical or electrical breakdown or      under Part V except for non-owned trailers shall not exceed
        failure, unless such damage results from a theft           the smallest of the following:
        covered by this policy;                                      (a) the actual cash value ofstolen or damaged property or
  (g)   to tires, unless damaged by fire, malicious mischief,            part thereof at the time of the loss;
        vandalism, stolen or unless loss be coincident with          (b) the amount necessary to repair the damaged property
        and from same cause as other loss corered bv this                using, at the sole direction of the company, new parts
        policy;                                                          from the vehicle's manufacturer, aftermarket crash
  (h)   to loss due to radioactive contamination;                        parts ,rr non-original equipment manufacturer (Non-
  (i)   under B of Part V, to breakage of glass if insurance             OEM) aftermarket crash parts or like kind and quality
        with respect to such breakage is otherwis; afforded;             parts. Non original equipment manufacturer (Non-
  0)    to loss to any automobile designed for racing while              OEM) aftermarket crash parts will be identified on the
        being tested, repaired or serviced or to any                       repair estimate;
        automobile     or motor vehicle used, operated,              (c) the amount       necessary to replace the stolen or
        manipulated     maintained in any prearranged or
                       or                                                  damaged property at the time of the loss with like
        organized race or speed test, including "hot rod" or               kind and quality property less depreciation;
        "stock car" racing;
  (k) to loss of or      damage to any device or instrument        The Company's liability for loss under Part V for non-owned
        desigrred for the recording, reproduction, receiving, or   trailers shall not exceed $500.00.
        transmittal of sound, radio waves, nlicrowaves or
        television signals unless such device or instrument is     Other Insurance. This insurance with respect to                  a
        permanently installed in the dash or console opening       temporary substitute automobile or non-owned automobile
        specified by the manufacturer of the motor vehicle for     shall be excess insurance over any other valid and collectible
        the installation of such equipment;                        insurance or self-insurance.
  (l)   to loss of or damage to any tape, wire, record disc or
        other medium for use with any device or instrument
                                                                   l2   | trr-rxors PERSoNAL Ar.ro PoLICy- FoRM ILPOL l0/15
               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 45 of 149 PageID #:45



                                              Pnnr   VI-Nou OwNBn CovBRncn.
Non-Owner Coverage. This Part VI applies only if the term            "Owned automobile" means any automobile owned by or
"Non-Owner" appears on the Declarations of the policy. The           furnished for the regular use of the named insured or a
purpose of "Non-Owner" Coverage is to insure the named               resident of the household of the named insured.
insured against the liability imposed by the law upon the            3) Part VI definitions to be substituted in specified Parts and
named insured for bodily injury to or death of any person or         related Conditions:
damage to property to the amounts and limits stated on the           For purpose of Part II - Uninsured Motorist Coverage and of
Declaration of this policy and growing out of the use or             Part III - Underinsured Motorist Coverage:
operation by the named insured within the continental limits         "Insured" means the named insured and any relative of the
of the United States or the Dominion of Canada of a rion-            named insured.
owned automobile. If the term "Non-Owner" appears on the             4) The following are added Exclusions:
Declarations of the policy, then all the terms and corrditions       InPartl-Liability:
of the policy apply except as modified hercin. and to the            (aa) to any automobile owned by or furnished or available
cxtent that any definition, term or provision of Part VI             for the regular use of the named insured, or owned by or
conflicts with any definition, term or provision of any other        fumished or available for the regular use of a resident of the
Part of this policy, the purpose, definitions, terrns and            householrl of tl,e nar.ned insured;
provisions of Part VI shall control the other Part of this           (bb) to any automobile while used in a business or
policy.                                                              occupation of the named insured.
If this Part VI applies then:                                        In Parts II - Uninsured Motorist Coverage and Part III -
I ) In Part I - Liability and in all other Parts inc'orporating      Underinsured Motorist Coverage :
said section "Persons Insured" is deleted and the following is       (aa) to injuries arising out of the operation, use or
substituted:                                                         maintenance of a motor vehicle owned by or fumished or
"Persons Insured" The only person insrired under this                available for the regular use of the named insured, resident
policy is the named insured and his or her spouse, if a              spouse or other resident of the named insured's household.
resident of the same household, and then only with respect to        In Part IV - Medical Payments:
a non-owned automobile, provided the use and operation               (aa) arising out of the use, operation, or maintenance of any
thereof is with the permission of its owner and within the           automobile owned by or furnished or available for the
scope of such permission.                                            regular use of the named insured or a resident of the
2)Part VI Definitions to be substituted for definitions in Part      household of the named insured;
I - Liability and as incorporated in other Parts or Conditions       5) In all Parts, delete the Other Insurance section and replace
fromPartI-Liability:                                                 it with:
"Non-owned automobile" means an automobile not owned                 Other Insurance. This insurance shall be excess insurance
by or frrmished for the regular use of the named insured or          over any other valid and collectible insurance or self-
any resident of the household of the named ins,.,ied.                insurance.



                                                            CoNurrroNs
l. Policy Period, Territory. This policy applies only to            the persons or risks for which coverage is             provided
accidents, occurrences and losses during the policy period,          hereunder so as to allow the Company to determine whether
as stated in the Declarations, while the automobrle is withir        and urrder what premium and conditions to continue
the United States of America, its territories or possessions,        coverage under this policy. If the named insured disposes
or Canada or is being transported between ports         thereof.     of or replaces a private passenger, farm or utility automobile,
This policy may be renewed for successive policy periods by          he shall infornr the Company in writing within 30 days of
payment of the required premium to the Cornpany on or                such change. If the named insured acquires ownership of an
before the effective date of each successive policy period. If       additional pri'r,ate passenger, farm or utility automobile, he
such premium          is not paid   when due, the policy shall       shall inform the Company in writing within 30              days
terminate as of that date and such date shall be the end of the      following the date of its delivery of his election to make this
policy period. Such premium shall be computed in                     policy applicable to such owned automobile. Any premium
accordance with the manuals then in use by the Company.              adjustment necessary shall be made as of the date of such
Each policy period shall begin and end at l2:01 A.M. local           change or acquisition in accordance with the manuals in use
time at the address of the named insured.                            by the Cornpany. The named insured shall, upon request,
2. Premium. During the term of this policy and any renewal           furnish reasonable proof of the number of such automobiles
thereof, the named insured shall immediately inform the              or trailers and a description thereof.
Company        of   each change   in the garaging address of   an    3. Notice, In the event of an accident, occurrence or loss,
insured vehicle.       of
                      each new resident driver, of the               written notice containing particulars sufficient to identify the
suspension or revocation of the driver license ,11 the named         insured and also reasonably obtainable information with
insured or ofany resident driver, and ofany o;her change in          respect to the time, place and circumstances thereof, and the

                                                                     13 | tr-r-nrcrs   PERSoNAL ALJ"ro   PoLICy- FoRM ILPOL I0/l5
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 46 of 149 PageID #:46

names and address of the injured and of available witnesses,        misreprescntation  not been made. In addition, a two-
shall be given by or for the insured to the Company as soon         hundred percent (200%) surcharge, based     on the total
as practicable. However, in the case of a "hit and run" claim       premium amount the named insured would have been
under Paft   II, notice must be given to the,Company in             charged for the coverage had such misrepresentation not
writing within 30 days of the accident. A lawsuit seeking           been made, may, at the Company's option, be assessed
recovery against the Company under Part II nrrst be filed           against the policy. However, the amount charged shall not
within fwo years of the accident, however this period               exceed the claim amount, in the event that such claim is the
limiting time to file suit against the Company ts tolled from       rr.ason the Company becomes aware of                           the
the date proof of loss is filed, in whatever forrn is required      misrepresentation. The total premium amount charged will
by thc policy, until the date the claim is denicd in whole or       be calculated based on the earlier of ( I ) the inception date of
in part. In the event of theft the insured shall also promptly      the policy, or (2) the date the misrepresentation occurred
notify the police. If claim is made or lawsuit is brought           during the policy period. Nothing in this Condition shall
against an insured, he shall immediately forw-ard to the            preclude the Company from exercising or pursing any other
Company every demand, notice, summons or other process              right or remedy available under Illinois law.
received by him, his representative or agent. The Company           5. Two or More Automobiles - Parts I, IV and V. When
will not be obligated to pay, and shall not pay under Part I,       two or more automobiles are insured hereunder, the terms of
unless the Company received actual notice ol a lawsuit              this policy shall apply separately to each, but an automobile
before a judgment had been entered in said lawsuit. Il              and a trailer attached thereto shall be held to be one
bcfore the Company makes a payment of lo,:s under Part II,          automobile as '.'espects limits of liability under Part I and IV
the insured or his legal representative shall institute any legal   of this policy, i:.nd separate automobiles under Part V of this
action for bodily injury against any person or organization         policy, including any deductible provisions            applicable
legally responsible for the use of an automobile irrvolved in       thereto.
the accident. A copy of the summons and complaint or other          6. Assistance and Cooperation of the Insured. As a
process served in connection with such legal action shall be        condition precedent to the Company's duty of indemnity
forwarded immedrately to the Company by the insured or his          with respect to claims and lawsuits brought against an
legal representative. All notices to the Company should be          insured, the insured shall cooperate with the Company and
provided to:                                                        upon request by the Company or attomeys hired by tle
           American Alliance Casualty Comnanv                       Company to represent the insured, the insured shall assist in
                9600 Bryn Mawr, Suite 275                           corr.pleting the Company's investigations including
                  Rosemont,    Illinois 60018                       answering questions and providing all reasonably available
                                                                    e'zidence and in the litigation of any lawsuit including
4. Fraud and Misrepresentation.                                     attending hearings, trials and examinations under oath, and
(a) tf tnere has been a misrepresentation or fal"qe warranty,       assisting    in
                                                                                  making settlements, securing and giving
made with actual intent to deceive or which materially              evidence, obtairring the attendance of witnesses and in the
affects either the risk or hazard assumed by the Company,           conduct of any legal proceedings in connection with the
made by the insured or in his behalf in the negotiation for         subject matter of this insurance. During the pendency of any
this policy, or breach of condition of such policy, and if said     claim or lawsuit against an insured, the insured shall advise
misrepresentation or false warranty or breach of condition is       the Company in writing of his new residential address or
stated in the policy or endorsement or rider attached thereto,      new residential telephone number within 14 days of any
or in the written application for this policy, then this policy     change. The insured shall not, except at his own cost,
shall be null and void and of no benefit, provided, however         voluntarily make any payment, assume any obligation or
that the Company, during the lesser of the tirst year of the        incur any expense other than for such immediate medical
policy or the first term ofthe policy, rescinds the policy and      and surgical rellef to others as shall be imperative at the time
declares this policy void. If the policy has been in effect         of accident, After the notice of claim under any part of this
more than the lesser of one year or the first policy term ,         policy, the Company may require the insured to take such
then the Company shall not rescind this policy.                     actions as may be necessary or appropriate to preserve his
Notwithstanding any other provisions of this policy, this           right to recover damage from any person or organization
policy shall provide no coverage or benefit to anv person           alleged to be legally responsible for the bodily injury; and in
who makes a fraudulent statement or omissio;r or engages in         any action against the Company, the Company may require
fraudulent conduct with respect to any accident of loss for         the insured to join such person or organization as a party
which coverage or a benefit is sought under this policy or          defendant.
any renewal of this policy                                          7. Action Against Company - Part I. No action shall lie
(b) If, at any time, the       Company becomss aware of             against   the Company unless, as a condition precedent
misrepresentation that would have made the risk ineligible          thereto, the insured shall have fully complied with all terms
or resulted in a higher premium charge, the Company                 of this pclicy, nor until the amount of the insured's
reseryes the right to retroactively endorse the p;licy to the       obligation to pay shall have been finally determined either
correct premium charge. In the event that the Company               by judgment against the insured after acfual trial or by
exercises that right, the named insured will be liable for the      written agreement of the insured, the claimant and the
total premium amount charged for the applicable coverage,           Company. Any lawsuit must be filed within one year after
which shall include any additional premium amounts that the         the date of loss or damage. However, this one-year period is
named insured would have been charged had                   such    tolled from the date proof is filed until the day the claim is
                                                                    14 | tr-r-nrors   PERSoNAL Ar.J-ro PoLICy   -   FoRM ILPOL   l0/l   5
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 47 of 149 PageID #:47

denied in whole or in part. Any person or o ganization or          (b) file with the Company, within 9l days after loss, his
the legal representative thereof who has Secured such                  swom proof of loss in such form and including such
judgment or written agreement shall thereafter be errtitled to         information as the Company may reasonably require
recover under this policy       to the extent of thc insurance           and shall, upon the Company's request, exhibit       the
affordcd by this policy. No person or organizatiirrr shall have          damaged property and submit       to   examination under
any right under this policy to join the Company as a party to            oath.
any action against the insured to determine the insured's          (c)  promptly report any loss to the Company and, in the
liability, nor shall the Company be impleaded by the insured             event of theft, promptly report the theft to the police
or his legal representative. Bankruptcy or insolvency of the            within 24 hours of the theft;
insured or the insured's estate shall not relieve the Company      10. Proof of Claim; Medical Report - Part II, III and IV.
of any of its obligations hereunder.                               As soon as practicable, the insured or other person making
Parts [I, III, IV and V. No action shall lie against the           claim shall give to the Company written proof, under oath, if
Company unless. as a condition precedent thereof, there            required, including full particulars of the nafure and extent
shall have been full compliance with all the terms of this         of the injuries, treatment, and other details entering into the
policy nor under Part V until 30 days after proof of loss is       determination of the amount payable. The insured and every
filed and the amount of loss is determined as provided in this     other person making claim shall submit to examinations
policy. Under this policy the running of all contractual           under oath by any person named by the Company and
periods limiting time tofile suit against the Company is           subscribe the same, as often as may reasonably be required.
tolled from the date proof of loss is filed. in whatever form is   Proof of claini shall be made upon forms fumished by the
required by the policy, until the date the claim is denied in      Company unless the Company shall have failed to fumish
whole or in part. In no event shall lawsuit, arbitration or        such forms within l5 days after receiving notice of claim.
appraisal be commenced against the Company more than               The injured person shall submit to physical examinations by
two years after the date of accident, except cnly in         the   physicians selected by the Company when and as often as
fol lowing circumstances    :                                      the Company may reasonably require and he, or in the event
(a) under Part II, if coverage is based on entry of the court      ol his incapacity his legal representative, or in the event of
order of rehabilitation or liquidation by reason of insolvency     his death his legal representative or the person or persons
of an insurer, lawsuit or arbitration shall not tre commenced      entitled to sue therefor, shall upon each request from the
against the Company after the later of; rwo years after the        Company execute authorization to enable the Company to
date of the accident or six months after the entry of such         obtain medical reports and copies of records.
court order    of   rehabilitation   or liquidation by reason of   I l. Appraisal - Part V. If the insured and the Company fail
insolvency; or                                                     to agree as to the amount of loss, then the dispute shall be
(b) under Part III, suit or arbitration shall not be commenced     decided by appraisal as described herein. In such event the
after the later of: two years after the date of accitlent or six   insured and the Company shall each select a competent
months after the limits of liability or portion thereof under      appraiser. The appraisers shall state separately the actual
all bodily injury liability insurance policies appl,cable to the   cash value and the cost of repairs and failing to agree shall
underinsured motor vehicle and its operators have been             submit their differences to an umpire whom they select. An
partially or fully exhausted by payment of judgment or             award in writing of any two shall determine the actual cash
settlement.                                                        value and the cost of repairs. The insured and the Company
8. Medical Report; Proof and Payment of Claim            - Part    shall each pay his chosen appraiser and shall bear equally
IV. As soon    as practicable the injured person or someone on     the other expenses of the appraisal and umpire. The
his behalf shall give to the Company written proof of claim,       Company shall not be held to have waived any of its rights
under oath ifrequired, and shall, after each request from the      by any acr relating to appraisal. No appraiser or umpire shall
Company, execute authorization to enable thc Co:npany to           have authority to entertain or decide class or representative
obtain medical reports and copies of records. The injured          claims.
person shall submit to physical examination by physicians          12. Payment of Loss. Any amount due is payable (a) to the
selected by the Company when and as often as the Company           insured, or (b) if the insured is a minor to his parent or
may reasonably require. The Company may p:, the injured            guardian, or (c) if the insured is deceased to his surviving
person or any person or organization rendering the services        spouse, otherwise (d) to a person authorized by law to
and such payment shall reduce the amount payable                   receive such payment or to a person legally entitled to
hereunder for injury. Payment hereunder shall not constitute       recover the damages which the payrnent represents;
an admission of liability of any person or, except hereunder,      provided, the Company may at its option pay any amount
of the Company.                                                    due in accordance with provision (d) hereof.
9. Insured's Duties in Event of Loss - Part V, In the event        Part V. The Company may pay for the loss in money; or
of loss the insured shall:                                         may repair or replace the damaged or stolen property; or
(a) protect the automobile, whether or not the loss is             may at any time before the loss is pard or the property is so
    covered by this policy, and any further loss due to the        replaced, at its expense return any stolen property to the
    insured's failure to protect shall not be .ecoverable          named insured, or at its option to the address shown in the
    under this policy; reasonable expenses incurred in             declarations, vrith payment for any resultant damage thereto
    affording such protection shall be deemed incurred at          less deductible; or may take all or such part of the property
    the Company's request;                                         at the agreed or appraised value but there shall be no
                                                                   abandonment to the Company. If the Company deems the
                                                                   15 | tr-r-ruols   PERSoNAL Au-ro   Polrcy-   FoRM ILPOL 10i15
              Case: 1:19-cv-00317 Document
                                     't
                                           #: 1 Filed: 01/16/19 Page 48 of 149 PageID #:48

automobile a total loss, then the Company r:,ay pay the               an owned automobile, as an insured, until the appointment
insured and the loss payee, if any. The interest of a loss            and qualification of such legal representative, and (4) under
payee is subject to any defenses available against the insured        Division I of Part IV any person who was a relative at the
under the terms and conditions of this policy with respect to         time of such death.
any loss. If the insured or owner elects to have the                  17. Cancellation, This policy may be cancelled by the
automobile repaired at a facility of his/her own choosing and         named insured named as Named Insured of the Declarations
that facility charges more than the Company wolrld pay for            by surrender thereof to the Company or any of its authorized
the repair at another licensed auto repair facility reasonably        agents or by mailing to the Company written notice stating
available, then the Company may tender the amount payable             when thereafter the cancellation shall be effective. This
under its estimate and the insured or (,wner will be                  policy may be cancelled by the Company by mailing to the
responsible to pay the difference to the repair facility of           named insured and loss payee at their last known addresses
his/her own choosing. If hidden or additional damage is               written noticc stating when not less than 30 days thereafter
identified, then the Company shall be given the opportunity           such cancellation shall be effective, however,          where
to estimate the cost of such additional repair and the                cancellation is for non-payment of premiums at least ten ( I 0)
Company may tender such additional amount payable                     days notice must be given. The Company shall not exercise
pursuant to its additional estimate.                                  its right to cancel such policy after it has been in effect for
13. No Benefit to Bailee - Part V. The insurance afforded             60 days or any policy that has been renewed except for the
by this policy shall not inure directly or indirectly to the          reasons set forth in Section 51143,19 of the Illinois Insurance
benefit of any carrier or other bailee for hire liabie i'or loss to   Cod:. The m,iiling of notice as aforesaid on a recognized
                                                                      U.S. Post Offite form ora form acceptable to the U.S. Post
14. Subrogation.                                                      Otfice or other commercial mail delivery service shall be
(a) In the event of any payment under this policy,             the    sufficient proof of notice, and a copy of such notice shall be
      Company shall be subrogated to all the insured's rights         sent to the insured's broker or the agent of record at the last
      of recovery therefor against any person or organization         mailing address known to the Company. In the event of the
      and the insured shall execute and deliver instruments           cancellation of this policy by the Company or the named
      and paper and do whatever else is necessary to secure           insured, earned premium shall be computed pro-rata to the
      such rights. The insured shall do nothing after loss to         date of cancellation. Any refund of the premium shall be
      prejudice such rights.                                          without prejudrce     to any claim     arising prior   to   the
(b)   In the event of any payment under Part IV - Medical             cancellation, and such refund shall be made to the broker or
      Payments, tlre Company shall be subrogated to all the           the agent of the named insured by the Company within 30
      rights of recovery therefor which the insured person or         days from (1) the date ofthe notice ofcancellation by the
      arlyone receiving such payment may have against any             Company, or (2) the date the Company receives the request
      person or organization and such person shall execute            for cancellation from the named insured or its
      and deliver instruments and papers and do whatever else         representatives, but payment or tender of unearned premium
      is necessary to secure such rights. Such person shall do        is not a condition of cancellation. If this policy has been
      nothing after loss to prejudice such rights.                    cancelled and reinstatement is requested, the Company may
(c) In the event of     any payment under the Underinsured            at its sole option reinstate the policy and determine the
      Motorists Coverage, the Company shall not exercise any          effective date of reinstatement. Coverage under a reinstated
      right of subrogation under a policy providing additional        policy shall be prospective only as of the date stated in the
      uninsured motorist coverage against an underinsured             reinstatement endorsement and is not retroactive to the prior
      motorist where the Company has been provided with               cancellation date.    No   coverage    is   provided under    a
      written notice in advance of a settlement between its           reinstatement of this policy relative to any accident, loss or
      insured and the underinsured motorist a:rd '.J'i.; Corlpany     occurrence ber-ween a prior cancellation and the effective
      fails to advance a payment to the insured. in an amount         date of reinstatement.
      equal  to the tentative settlement, within 30 days              18. Declarations. By acceptance of this policy, the insured
     following receipt of such notice.                                named as Named Insured of the Declarations agrees that the
15. Changes. Notice to any agent or knowledge possessed               statements contained in the Application, which forms a part
by any agent or by any other person shall not effect a waiver         of this policy, have been made by him or on his behalf and
or a change in any part of this policy or stop the Company            that said statements and the statements of the Declarations
from asserting any right under the terms of this policy; nor          and in any subsequent Application accepted by the Company
shall the terms of this policy be waived or changed, except           are offered as an inducement to the Company to issue or
by endorsement issued to form a part of this policy, signed           continue this policy and that the same are his agreements
by a duly authorized representative of the Compa;y.                   and representations, and that this policy is issued and
 16. Assignment. Assignment of interest under this policy             continued in reliance upon the truth of such statements and
shall not bind the Company until its consent is endorsed              representations and that this policy embodies all agreements
hereon; if however, the insured named as Named Insured of             existing between himself and the Company or any of its
the Declarations, or his spouse if a resident of the same             agents relating to this insurance.
household, shall die, this policy shall cover (1) the survivor        19. Excluded Drivers. If any person is identified on the
as named insured, (2) his legal representative as named               Declarations or an endorsement thereto in effect at the time
insured but only while acting within the scope of his duties          of an accident as "EXCLUDED", and if the              accident
as such, (3) any person having proper temporary custody of            involves the use or operation of any motor vehicle by the
                                                                      l6   | Ir-r-rNors PERsoNAL Auro   Porrcy-   FoRM ILPOL l0/15
           Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 49 of 149 PageID #:49
person identified as "EXCLUDED" then, nofv,ithstanding                 Where frilud, misrepresentation, material omission, or
any other provision of this policy or its Declarations or              intentional damage has been committed by or at the direction
amended Declarations, no coverage of any kinri under this              of you or a family member, the Loss Payee or lien holder's
policy is owing or payable by the Company to any person                interest will not be protected, except in the case where an
with respect to such accident and the Cornpany is nrri                 innocerrt co-insured who did not cooperate in or contribute
obligated to defend any person in any legal action arising out         to the creation of the loss if the loss arose out of a pattem of
ofthe accident.                                                        criminal domestic violence and the perpetrator of the loss is
20. Choice of Law. The laws of the State of Illino:is govern           criniinally prosecuted for the act causing the loss.
the interpretation ofthis policy and the respective rights and         However, we reserve the right to cancel or non-renew this
the obligations of the parties hereto. Further, this policy            policy as permitted by policy terms and the cancellation or
does not comply with (a) any Financial Responsibility Law              non-renewal sl"all terminate this agreement as to the Loss
other than Illinois,   or (b) any other         state's statutory      Payee's interesi.
requirements for No-Fault Coverages.                                   Wlren we pay the Loss Payee, we shall, to the extent of
                                                                       payment, be subrogated to the Loss Payee's rights of
21. Loss Payable Clause                                                recovery.
Loss or damage shall be paid, subject to all th.: terms of this        All other terms and conditions of this policy remain
policy, as interest may appear, to the named insured, the              unchanged.
Loss Payee shown on the Declarations Page of this policy,              22. Automatic Termination
both jointly, or separately, at our discretion. The loss payee         If a p,:rson oth;r than t/ou ur a Rclative becomes the owner
has no greater rights under this policy th;rn lh* insured.             of the auto, coverage for that auto will         automatically
Wherc coverage is denied to the insured, co' ;-ige is also             terririnate at the time possession   is conveyed to the    new
denied to the loss payee.                                              ov/ner

IN WITNESS WHEREOF, the Company har caustd this policy to be signed by is President and Secretary, but this policy shall
not be valid unless completed by the attachmer:. liereto of the Declarltions page and countersigned on the aforesaid Declarations
page by a duly authorized representative of the (*tlmpany.




                                                                          &w%ueehprr
                  President                                                                  Secretary



American Alliance Casualty Company
Personal Auto Policy
                                          Illinois PersonalAuto Policy Form ILPOL l0/15
                    Section 143c of the Illinois lnsurance Code requires notificarion of the following addresses:

                  American Alliance Casualty Company                     lllincis Department of Insurance
                  9600 Bryn Mawr Avenue, Suite 275                       Consumer Services Section
                  Rosemont, Illinois 6001   I                            320 West Washington Street
                  (877) 228-3101                                         Springfield, Illinois 62767
                  (847) 916-3200




                                                                       l7 | Illr':ors   PERSoNAL   Auro Por-lcv- Fonu ILPOL l0/15
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 50 of 149 PageID #:50

against the underinsured owner and opera"ir may be                     one person,   $ 100,000.00 for bodily injury to or death of 2 or
dismissed where the Company has been givr-n notrce in                  more pelsons in any one motor vehicle accident, or the
advance of a settlement between the insured ard the                    correspolding policy limits for bodily injury or death under
underinsured motorist and the Company lbils to ad'vance a              this Pait, whic?rever is less ("UIM arbitration limits"), It is
payment to the insured in an amount equal to trt' tenlrtive            agreecl that the :irbitrators shall not enter an award in excess
settlement within 30 days following receipl of sur:ll nDtice.          of LriM arbitr,ition limits, and, if an award is entered in
                                                                       exc,rss of the L)lM arbitration limits then that portion of the
                                                                       award which exceeds the policy limits is void and not
Arbitration. If any person making claim h 'reunder and the             binding on eitlrlr the insured or the company. All expenses
Company do not agree that such person is le;.'al .y entitled to        of any arbitratl,rn hereunder shall be shared equally by the
recover damages from the owner             or    opcrator   of   an    parties. No arlitrator shall have authority to entertain or
underinsured motor vehicle because of bodily iniury to an              decide class cr representative claims.
insured or do not agree as to the amount payable hereunder,
then these matters shall be submitted to arbitra'ron. Upon the         Other Ins,urance. With respect to bodily injury to'an
insured requesting arbitration, each party to thr: ,lispute may        insured urrile occupying a motor vehicle not owned by the
select an arbitrator and the two arbitrators s,r lanred may            named i',sured. the insurance under PartIII shall apply only
select a third arbitrator. If such arbitrators are :,ot selected       as excess insurance over any other similar insurance
within 45 days from such request, either party nlirv requcst           availaole to such insured and applicable to such motor
that such arbitration be submitted to rhr              ...merican      vehi,;le as prir;ary insurance, that this insurance shall then
Arbitration Association. The arbitrators sh;:!i r,-,:i he'rr alld      ap,:ry only in llre amount by which the limit of liability for
determine the questions in dispute, and decisio,: ln wrting of         Pa.rt III exceeos the applicable limit of liability of such other
any rwo arbitrators shall be binding upon the pa(ies. All              i'rsurance. r.xcept as provided in the foregoing paragraph, if
arbitration hearings under this policy, incl'.:l r..; both the         the insurei has other similar insurance available to him and
tripartite panel and the American Arbitration ,\ssocialion,            applicabl,,, to thr; accident, the damages shall be deemed not
shall be conducted in the County and State ir, whir:h the              to exceed the higher of the applicable limits of liability of
insured resides and in accordance with the 'lsua r rules               this insr,rance rnd such other insurance, and the Company
goveming procedure and admission of evidence rn Courts cl              shall rot be lia,ble for a greater proportion of any loss to
law of the County and not in accordancc with i ,ry Clourt              which Part III ,-ipplies than the limit of liability hereunder
mandated arbitration or mediation rules. Ar-ry der;,sic'it made        bearr, to the su:r of the applicable limits of liability of this
by the arbitrators shall be binding for the ar,,ount : idamages        insr,rance and s,rch other insurance.
not exceeding $50,000.00 for bodily injury L ' or J:ath to any

                                                  I'.rrRT   IV - MeotcAL   PAYMENTS

Medical Payments. The Company             will
                                            reirnburse to the                   of borlrly injury arising out of an accident to which
"insured" with relation to a motor vehicle accirle:"ri occurring                the Liability Coverage applies, or toward any award
during the term of this policy, all usual a1,t customary                        und-'r the Uninsured Motorist Coverage of this policy.
expenses paid by the insured for the services provided by
individuals or hospitals licensed under the Mr.dical Practice                   r,e will reimburse to the insured only those
Act of Illinois or comparable law incurred witiiirr trne year of                .nedical expenses that were paid within one (l)
an accident for reasonable and necessary meJicai. surgical,                     year from the date ofthe accident. Expenses for
x-ray and dental services, including prosthe',,c J;vigs5. .16                   Medical and Funeral Services means usual and
necessary ambulance, hospital and profc<.:' ' al n,lrsing                       customa,y charges incurred for reasonable and
charges. The reasonable expense of funeral scr'ricee rs also                    necess,lry ser"'ices rendered to or on behalf of
covered in this Part. The medical and ftlnerr.l rxpenseg                        an inrured within one (1) year from the date of
covered herein must have been caused b,, ,,r;;ident and                         the accident for:
sustained by:                                                                   me<Jical, surgical, x-ray, and dental services
  Division l. the named insured or a r,:i rtive while                           when performed by a licensed medical
       occupfng or through being struck by an .rirtorirobile;                   professional; pharmaceuticals, prosthetic
       or                                                                       devices: eye glasses; necessary ambulance,
  Division  2. any other person while lawfull: ecilpyrLg                        hospital, and professional nursing services
       (a) an owned automobile while being op.:rrted or used                    when i-rrescribed by a licensed medical
       by an insured, or (b) a non-owned i:lton,,'bile if the                   professional; and funeral services.
       bodily injury results from its operatio,i br ,rn insured,
       provided that no such payment shall ire made unless                 Reasonable    l/;dical expenses do not include expenses:
       the person to or for whom such paymeli is made shall                A.   for treatn:tnt, services, products or procedures that are:
       have executed a written agreement that the amount of                     1.   expr:rimental in nafure, for research, or not
       such payment shall be applied toward the settlement                           pri.uarily designed to serve a medical purpose; or
       of any claim or     satisfaction   of any jr',.r5ment     for            2.   Dt',t commonly and customarily recogrized
       damages entered in hisArer favor, agar',st any other                          .hroughout the medical profession and within the
       person insured under the terms of this p"licy because                         Unitt,d States as appropriate for the treatment of
                                                                           9 | trr mors PERSoNAL Auro Polrcy -       FoRM ILPOL l0/15
           Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 51 of 149 PageID #:51

the accident or six months of entry of the Court order of           the number of vehicles insured under the policy or        the
rehabilitation or liquidation by reason of insolvency;              separate itemization of premiums therefor; and that coverage
(h) to any claim by a person who operated, occupied or used         under this section shall not be "stacked" with any other
an automobile without a reasonable belief that he or she was        similar or identical coverage that may be issued under this
entitled to do so, however, this exclusion does not apply to        policy, including Underinsured Motorist Coverage (Part III).
the named insured;                                                  (g) Uninsured Motorist Coverage does not apply nor is it
(i) to any person while engaged in use of a vehicle (l) to          applicable to any accident or loss where the insured has
carry persons or property for compensation or a fee,                Underinsured Motorist Coverage which applies to such
including but not limited to delivery of food or any other          accident or loss.
products, messenger services; or (2) for snorv removal;             (h) Any amount payable under Part II shall be reduced by all
O   to bodily injury or property damage which is either             zums paid to the insured for property damage on behalf of
expected or intended by the insured.                                the owner.or operator of the uninsured automobile and any
(k)   to bodily injury or property damage if Liability              other penon or organization jointly or severally liable
coverage  or Underinsured Motorist coverage applies                 together with such owner or operator.
under this policy to the accident.                                  (i) Properry damage losses recoverable hereunder shall be
(l) while any vehicle is operated by an Excluded driver,            limited to damages caused by the actual physical contact of
                                                                    an uninsured motor vehicle with the vehicle described in the
                                                                    policy.
Umits of Liability                                                  (j) There shall be no coverage for loss ofuse ofthe insured
(a) The limit of Uninsured Motorist Coverage stated in the          motor vehicle and no coverage for loss or damage to
Declarations as applicable to "each person" is tlre maximum         personal properry located in the insured motor vehicle,
limit of the Company's liability for all damages due to bodily      excspt with respect to replacement of a child restraint s)4stem
injury to one person. Bodily injury to one person includes all      that was in use by a child during an accident to which
injury and damages, including loss of senrice, society or           coverage is applicable.
consortium, to others resulting from the bodily injury. The         (k) There shall be no liability imposed under the Uninsured
limit of   Uninsured Motorist Coverage as stated in the             Motorist Property Damage Coverage if the owner or the
Declarations as applicable to "each occurrence" is the              operator of the vehicle at fault or the hit-and-run motor
maximum amount of coverage, subject to the above                    vehicle cannot be identified.
provision respecting each person, for all bodily injury to two      (l) There shall be no coverage for the deductible amount of
or more persons in the same accident The limis of liability         damage, as shown in the Declarations, to the property
are not increased because more than one person is insured at        insured as the result ofany one accident.
the time of the accident.                                           (m) If coverage is provided to a motor vehicle. defined
(b) Any amount payable under the terms of Part II because           herein as an uninsured motor vehicle, under a bond or
of bodily injury sustained in an accident by a person who is        insurance policy having limits less than required by the
an insured under Part  II shall be reduced by:                      Illinois Financial Responsibility [aw then the Company's
  (l)   all sums paid on account of such bodily injury by or        maximum limit of liability under this Part for "each person"
        on behalf of (i) the owner or operator of the uninsured     is the difference between the minimum limit required by the
        motor vehicle and        (ii) any other person        or    Illinois Financial Responsibility law for injury to        one
        organization jointly or severally liable together with      person and the corresponding limit provided in such bond or
        such owner      or   operator   for such bodilv   injury    insurance policy, and the Companls maximum limit of
        including all sums paid under A of Part I, and              liabilitv'under this Part for "each accident" is the difference
  (2) the amount paid and the present value of all amounts          between the minimum limit required under the Illinois
        payable on account of such bodily injury under any          Financial Responsibility law for injury to two or mor€
        workm€n's compensation law, disabilitv benefits law         persons and the corresponding limit provided in such bond
        or any similar law.                                         or insurance policy.
(c) Any palm,ent made under Part II to or for any insured
shall be applied in reduction of the amount of the Limit of         Other Insurance. With respect to bodily injury to            an
Liability under Part I.                                             insured wbile occupying a motor vehicle not owned by the
(d) The Comp4ny shall not be obligated to pay under this            named insured, the insurance under Part II shall apply only
coverage that part of the damages which the insured may be          as excess insurance over any other similar insurance
entitled   torecover from the owner or operator of an               available to such insured and applicable to such motor
uninsured automobile which represents medical payments              vehicle as primary insurance and this insurance shall then
paid or payable under Part IV.                                      apply only in the amount by which the limits of liability for
(e) If more than one policy issued by this Compe.ny applies         this coverage exceeds the applicable limit of liability of such
to Part II, the total limit of this Company's liability under all   other insurance.


                                                                     6 | trr.rNors PERSoNAL Auro PoLrcy - FoRM ILPOL 10/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 52 of 149 PageID #:52
                                                                       snan tal(e ptace rn the Illinois County in which the insured
  to the accidenil,''a",n"e"'    ;ffi;
                                    a""#.a #i:'J1"":".';
  the higher of the applicable limits of liability of this
                                                                       resides and in accordance with the usual rules goveming
                                                                       procedures and admissions of evidence in Courts of law o1
  insurance and such other insurance, and the Corniany shall
                                                                       that county and not in accordance with any Court mandated
  not be liable for a greater proportion of any loss to which          arbitration or mediation rules. If the person demanding
  this coverage applies than the limit of fiaUitity hereunder          arbitration does not reside in Illinois, then arbitration shall
  bears to the sum of the applicable limits of tiabllity of this
                                                                       take place in any Illinois County in which the Company has
  insurance and such other insurance.
                                                                       an office. Any person making claim hereunder shall answer
                                                                       written questions under oath when served by the Company,
 Arbitration. Any dispute with respect to the coverage and             as well as comply with the Company's request for
 the amount of damages shall be submitted for arbitration to
                                                                       production of documents supporting that person's claim. No
 the American Arbihation Association and shall be subject to
                                                                       arbitrator shall have authorit-v to entertain or decide class or
 its rules goveming the conduct of arbitration hearings as to
                                                                       representative claims.
 allmatters except medical opinions. If the amount of
 damages being sought is equal to or less than the amount
                                                                       Trust Agreement. In the event of payment to any person
 provided for    in Section 7-203 (or its
                                       successor) of the               under Pan II:
 Illinois Motor Vehicle Code, then the current American                (a) the Company shall be entitled to the extent of
 Arbitration Association Rlles shall apply as                                                                                    such
                                              .to medical              payrnent to the proceeds of any settlement or judgment that
 opinions. If the amount being sought in an American                   may result from the exercise of any rights of recovery of
 Arbitration Association case exceeds that amount as set forth
                                                                       such person against a person or organization legally
 in Section 7-203 (or its successor) of the fllinois Motor             responsible for the bodily injury because of *.hich iucir
 Vehicle Code, then the Rules of Evidence that appl1, in the           paynent is made;
 Illinois Court's for placing medical opinions into evidence           (b) such person shall hold in trust for &e benefit of the
 shall govem. Alternatively. disputes with respect to damages
                                                                       Company all rights of recovery which he shall have against
 and the coverage shall be determined in the followi-ng                such other person or organization because
 manner: Upon the insured requesting arbitration, each party                                                         of &e damages
                                                                      which are the subject of claim made under part II;
 to the dispute shall selecr an arbihator and the 2 arbitrators       (c) such person shall do whatever is proper to secure and
 so named shall select a third arbitrator. If such arbitrators are
                                                                       shall do nothing after loss to prejudice such rights;
 not selected within 45 dap from such requesl either party             (d) if requested in writing by the Company, such person
 may request that the arbitration be submi$ed             to   the     shall take, through any representative designated by the
 American Arbitration Association. Any decision made by               Company, such actions as may be necessary or appropriate
 the arbitrators shall be wrinen and shall be binding for the         to recover such payment as damages from such other person
 amount of damages not exceeding $75,000 for bodiiy injury
                                                                      or organiz.ation, such action to be taken in the name of such
 to or death of any one person, S150,000 for bodily injury to         person; in the event of a recovery, the Company shall be
 or death of 2 or more persons in any one motor vehicle               reimbursed out of such recovery to expenses, costs and
 accident, or the corresponding policy limits under this part,
                                                                      attomeys'fees incurred by it in connection therewith;
whichever is less. Arbitrations before a three arbitrato. p"n"i       (e) such person shall execute and deliver to the Company
shall be subject to the rules of evidence in Ill;nois Courts,
                                                                      such instruments and papers as may be appropriat" to ,""url
except to the extent the use of such rules is m,odified by the
                                                                      the rights and obligations of such p€rson and the Compani,
Illinois Insurance Code. Each parry shall bear the coit of            established be these provisions.
his/trer own arbitrator and shall share equally the cost of the


                                     Panr   III-   UlroBRrNsuR.ED    MoroRrs'r Covrnncr
Underinsured Motorist Coverage. To pay all damages                    entered pursuant to an action prosecuted by the insured rvith
which an insured is legally entitled to recover from ihe              the written consent of the Company. The Company shall not
owner or operator of an underinsured motor vehicle because            be obligated to pay under this coverage until afterthe limits
of bodily injury sustained by an insured. The owner's or              of liability under all applicable bodily injury liabiliry bonds
operator's liability for these damages must arise out of the
                                                                      or policies have been exhausted by payrrent ofjudgments or
ownership, maintenance or use of the underinsured motor
                                                                      settlements.
vehicle provided,     for the   purposes    of this coverage,        Delinitions. The definitions under part I apply to part IIL
determination as to whether the insured is legally entitledto
                                                                     the definitions of "insured" and ..insured automobile,' from
recover such damages, and if so the amount thereof, shall be
                                                                     Part II apply to Part IIL and the following also apply under
made by agreement between the insured and the Company
                                                                     this Part III:
or, if they fail to agree, by arbitation. No judgment
any person or organization alleged to be legally responsible
                                                                      "Underinsured motor vehicle" means a motor vehicle
                                                      "guinrt        whose ownership, maintenance or use has resulted in bodily
for the bodily injury shall be conclusive, as between the            injury or death ofthe insured, as defined in the policy, and
insured and the Company, of the issues of liability of such
                                                                     for which the sum of the limits of liability undei all bodily
person or organization or of the amount of damages to which
                                                                     injury liability insurance policies or bonds or other security
the insured is legally entitled unless such juAgment is              required to be maintained under lllinois law applicable to the
                                                                      7 | tr-lnrors   pERsoNAL   Auro polrcy - Fonu ILPOL l0/l     5
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 53 of 149 PageID #:53

                   ;;;;;;;ij ; ;l#;
  to the accident,-;h;
  the higher of the applicable
                                                     # i:'Jl'i'"';
                                                                          shau take place rn the Illinois Counry in which the insured
                                                                          resides and irr accordance with the usual rules goveming
                                  limits of liability of this             procedures and admissions of evidence in Courts of law o1
  insurance and such other insurance, and the Comiany shall
                                                                          that county and not in accordance with any Court mandated
  not be liable for a greater proportion of any loss to which
  this coverage applies than the limit of haUltiry hereunder
                                                                         arbitration  or mediation rules. tf the person demanding
                                                                         arbitration does not reside in Iilinois, then arbitration shail
  bears to the sum of the applicable limits of liabihty of this
                                                                         take place in any Illinois County in which the Company has
  insurance and such other insurance.
                                                                         an office. Any person making claim hereunder shall answer
                                                                         written questions under oath when served by the Company,
  Arbitration. Any dispute with respect to the coverage and
                                                                         as well as comply with the Company's request for
  the amount of damages shall be submitted for arbitraiion
                                                           to            production of documents supporting thai person's claim. No
  the American Arbitration Association and shall be subject
                                                             to          arbitrator shall have au*rority to entertain or decide class or
  its rules governing the conduct of arbitration hearings as to
                                                                         representative claims.
  all matters except medical opinions. If the anrount of
 damages being sought is equal to or less than the
                                                   amount                Trust Agreement. In the event of payment to any person
 provided for in Section 7-203 (or its successor) of the
                                                                         under Part II:
 Illinois Motor Vehicle Code, then the current A-merican                 (a) the Company shall be entitled to the extent of
 Arbitration Association Rules shall apply ris                                                                                     such
                                               .to medical               payment to the proceeds of any settlement or judgment that
 opinions.   If the amount being soughi in an American                   may result from the exercise of any rights of recovery of
 Arbitration Association case exceeds that amount as set forth
                                                                         such person against a person or organization legally
 in Section 7-203 (or irs successor) of the Illinois Motor               responsible for the bodily injury because of which iucir
 Vehicle Code, then the Rules of Evidence that apply in the
                                                                         paymenr is made:
 Illinois Court's for placing medical opinions into evidence             (b) such person shall hold in trust for rhe benefit of the
 shall govem. Alternatively. disputes with respect to damages
                                                                         Company all rights of recovery which he shall have against
 and the coverage shall be determined in the followlng
                                                                         such other person or organization because of the daiages
 manner: Upon the insured requesting ar6itration, each part|
                                                                         which are the subject of claim made under part II;
 to the dispute shall select an arbitrator and the 2 arbitratori         (c) such perscn shall do wharever is proper to secure and
 so named shall select a third arbitrator. If such arbihators are
                                                                         shalf do nothing after loss to prejudice such ,igt ts;
 not selected within 45 days from such request, either parfy             (d) if requested in writing by the Company, such person
 may request that the arbitration be submifiea            to ttrl        shall take, through any representative designated by the
 Anrerican Arbitration Association. Any decision made by
                                                                         Company, such actions as may be necessary or appropriate
 the arbitrators shall be written and shail be binding for thl
                                                                         to recover such payment as damages from such other person
 amount of damages not exceeding $75,000 for bodily injury
                                                                        or organization, such action to be taken in the name of such
 to or death of any one person, S150,000 for bodily iniury to           person; in the event of a recovery, the Company shall be
 or death of 2 or more persons in any one motor vehicle                 reimbursed out of such recoverv to expenses, costs and
 accident, or the corresponding policy limits under this part,
                                                                        attorne)6'fees incurred by it in connection therewith;
 whichever is less. Arbitrations before a three arbitrato, p"n"i
                                                                        (e) such person shall execute and deliver to the Company
shall be subject to the rules of evidence in Ilt;nois Courts,
                                                                        such instrumenrs and papers as may be appropriat" to ,"cure
except to the exrent the use of such rules is modified by the
                                                                        the rights and obligations of such peoon           the Company
Illinois Insurance Code. Each party shall bear the cost of                                                          "na
                                                                        established be these pror.isions.
his/her own arbitrator and shall share equally the cost of &e

                                    P.q,Rr   III -   IlrvouRrNsrJnxD   Moronrs,r        Covrnlcr
Underinsured Motorist Coverage. To pay all damages                      entered pursuant to an action prosecuted by the insured rvith
which an insured is lega[y entitled to i""tr., from ihe
                                                                        the written consent of the Company. The Company shall not
owner or operator of an underinsured motor vehicle because
                                                                        be obligated to pay under this coverirge until afte;the limits
of bodily injury sustained by an insured. The owner,s or                of liability under all applicable bodity injury liabiliry bonds
operator's liability for these damages must arise out of the
                                                                        or policies have been exhausted by payment ofjudgments or
ownership, maintenance or use of the underinsured motor
                                                                        settlements.
vehicle provided, for the purposes of this coverage,
                                                                       Definitions. The definitions under part I apply to part III,
 determination as to whetler the insured is legally entitledto
                                                                       the definitions of "insured" and ..insured auiomobile" from
recover such damages, and if so the amount thereof, shall
                                                            be         Part II apply to Part III, and the following also apply under
made by agreement between the insured and the Company
                                                                       this Part III:
or, if they fail to agree, by arbitatioo. No judgment ag;in;t
any person or organization alleged to be legally responsible
                                                                        "Underinsured motor vehicle" means a motor vehicle
                                                                       whose ownership, maintenance or use has resulted in bodily
for the bodily injury shall be conclusive, as between the              injury or death of the insured, as defined in the policy, and
insured and the Company, of the issues of liability of
                                                          such         for which the sum of the limits of liability undei all bodily
person or organization or of the amount of damages
                                                     to which          injury liability insurance policies or bondi or other security
the insured is legally entitled unless such judgment          is       required to be maintained under Illinois law applicable to the
                                                                        7 | tr-lnrors   pERsoNAL Ar_iro   polrcy - FoRM ILPOL t0/t   5
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 54 of 149 PageID #:54
                                                                        snau rake place ln the Illinois Counry in which the insured
  to the accident,   rh;;;;;;;'   ;fi u";""ffi #;l'J[""';
  the higher of the applicable limits of liability of this
                                                                        resides and in accordance with the usual rules goveming
                                                                        procedures and admissions of evidence in Courts of law o1
  insurance and such other insurance, and the Conriany shall
                                                                        that county and not in accordance with any Court mandated
 not be liable for a greater proportion of any loss to which            arbitration or mediation rules. If the person demanding
 this coverage applies than the limit of liabiliry hereunder            arbitration does not reside in lllinois. then arbitration shall
 bears to the sum of the applicable limits of tiabltity of this
                                                                        take place in any Illinois County in u,hich the Company has
 insurance and such other insurance.
                                                                        an office. Any person making claim hereunder shall ans*",
                                                                        written quasfions under oath when served by the Company,
 Arbitration. Any dispute with respect to the coverage and              as well as comply with the Company's ..qr"ri for
 the amount of damages shall be submitted for arbitraiion to
                                                                       production of documents zupporting that person's claim. No
 the American Arbitration Association and shall be subject to
                                                                       arbitrator shall have authorit-v to entertain or decide class or
 its rules goveming the conduct of arbitration hearingi as to
                                                                       representative claims.
 all   matters except medical opinions. If the anrount of
 damages being sought is equal to or less than the amount              Trust Agreement. In the evenr of payment to any person
 provided for in Section 7-203 (or its succcssor) of the
                                                                       under Part II:
 Illinois Motor Vehicle Code, then the current American                (a) the Company shall be entitled to the extent of
 Arbitration Association Rules shall apply tis                                                                                     such
                                               .to medical             payment to the proceeds of any settlement or judgment that
 opinions. If the amount being sought in aa American                   may result from the exercise of any rights of recovery of
 Arbitration Association case exceeds that amount as set forth
                                                                       such person against a person or organization legally
 in Section 7-2O3 (or its successor) of the Illinois        Motor      responsible for the bodily injury because of which iucir
 Vehicle Code, then the Rules of Evidence that appl_v in the           paymenr is made;
 Illinois Court's for placing medical opinions into- evidence          (b) such person shall hold in trust for the benefit of
 shall govern. Altematively, disputes with respect to damages                                                                        the
                                                                       Company all rights of recovery which he shall have against
 and the coverage shall be determined in the followi-ng                such other person or organization because ol the damages
 manner: Upon the insured requesting arbitration, each part!           which are the subject of claim made under part II;
 to the dispute shall select an arbitrator and the 2 arbitrators       (c) such person shall do whatever is proper to secure and
 so named shall select a third arbitrator. If such arbitrators are
                                                                       shall do nothing after loss to prejudice such righrs;
 not selected within 45 dap from such reques! either party             (d) if requested in writing by the Company, such person
 may request that the arbitration be submised             to    the    shall take, through any representative designated by the
Anrerican Arbitration Association. Any decision made by
                                                                      Company, such actions as may be necessary or appropriate
the arbitrators shall be written and shall be binding for the         to recover such payment as damages from such other person
amount of damages not exceeding $75,000 for bodily injury
                                                                      or organization, such action to be taken in the name of such
to or death     any one person, S 150,000 for bodily injury to        person: in the event of a recovery, the Company shall be
            _of
or death of 2 or more persons in any one motor vehicle                reimbursed out of such recoverv to expenses, costs and
accident, or the corresponding policy limits under this part,
                                                                      attorne)6'fees incurred by it in connection therewith;
whichever is less. Arbitrations before a three arbitrato,   p.n.i     (e) such person shall execute and deliver to the Company
shall be subject to the rules of evidence in lll:nois Courts,         such instruments and papers as may be appropriate to securl
except to the extent the use of such rules is modified by the         the righs and obligations of such person and the Company
Illinois Insurance Code. Each parry shall bear the cost of            established be these provisions.
hislher own arbitrator and shall share equally the cost of the

                                     Panr III * IlnrorRrNsunxD Mororus,r CoyuRAcn
Underinsured Motorist Coverage. To pay all damages                    entered pursuant to an action prosecuted by the insured rvith
which an insured is legally entitled to recover from itre             the written consent of the Company. The Company shall not
owner or operator of an underinsured motor vehicle because
                                                                      be obligated to pay under this coverage until afterthe limits
of bodily injury sustained by an insured. The owner's or              of liability under all applicable bodity injury liability bonds
operator's liability for these damages must arise out of the
                                                                      or policies have been exhausted by payment ofjudgments or
ownership, maintenance or use of the underinsured motor
                                                                      settlements.
vehicle provided,      for the purposes of this       coverage,       Delinitions. The definitions under part    I   apply to part III,
determination as to whether the insured is legally entitleito
                                                                      the definitions of "insured" and ..insured auiomobile" from
recover such damages, and if so the amount thereol shall be
                                                                      Part II apply to Part III, and the following also apply under
made by agreement between the insured and the Company
                                                                      this Part III:
or, if they fail to agree, by arbiration. No judgment ag;in;t
                                                                       'rUnderinsured motor vehicle" means a motor vehicle
any person or organization alleged to be legally responsible
                                                                      whose ownership, maintenance or use has resulted in bodily
for the bodily injury shall be conclusive,-as'between          the    injury or death ofthe insured, as defined in the policy, and
insured and the Company, of the issues of liability of such
                                                                      for which the sum of the limits of liability undei all bodily
person or organization or of the amount of damages to which
                                                                      injury liability insurance policies or bonds or other security
the insured is legally entitled unless such judgment is               required to be maintained under Illinois law applicable to thl
                                                                       7 | tl.lnvols   PERSoNAL   Auro polrcy- FoRM ILPOL I0/l       5
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 55 of 149 PageID #:55
llmrts tor undennsured Motonst uoverage as stateo on me              rnctuoes all lnJury ano uama8,cs, tllL:luultlE, luss ul DErvrus'
Declarations or endorsement to this policy'at thi time of the        society or consortium, to others resulting from this bodily
accident.                                                            injury. The Company's maximum limit of liability for all
However, "underinsured motor vehicleo does not include any           damages due to bodily injury to two or more persons in the
vehicle:                                                             same accident       is the limit of liabiliry as shown in       the
  ( l) owned by or furnished or available for the regular use        Declarations {or "each occurrence"               for
                                                                                                                       Underinsured
        of the   insured   or any family member or       person      Motorist Coverage, subject to   the above  provision resPecting
      residing in the insured's household;                           each  person, less those amounts  actually recovered  under the
  (2) owned by any govemmental unit or agency;                       appticable bodily injury insurance policies, bonds or other
  (3) operated on rails or crawler treads;                           security maintained on the underinsured motor vehicle. The
  (4) which is a farm type tractor or equipment designed             limits of liability are not increased because more than one
      mainly for use off public roads while not upon public          person is insured at the time of the accident. Any payment
        roads;                                                       otherwise due under this coverage shall be reduced by a
  (s) while located for use as a residence or premises;              payment for bodily injury or medical exPense under any
  (6) owned or operated by a person qualifiing as a self-            other part of this policy. If more than one policy issued by
      insurer under any applicable motor vehi<'ie law'               this Company provides underinsured motorist coverage for
  (7) to which a bodily injury liability bopd or          policy     the same bodily injury, the total limit of this Company's
        applies at the time of the accident, but the bonding or      liability under all such policies shall not exceed the amount
        insuring company denies coverage or is or becomes            applicabte under only one policy. In no event shall the total
        insolvent; or                                                limit of the Company's liability exceed the limis set forth in
  (8)   which is defined as an "uninsured motor vehicle"             the Declarations, regardless of the number of vehicles
        under Part II.                                               insured under the policy or the separate itemization of
                                                                     premiums therefor and coverage under this section shall not
Exclusions. This policy does not apply under Part III:               be "stacked" with any other similar or identical coverage
  (a) to any person while engaged in use of a velricle (l ) to       that may be issued under this policy, including Uninsured
      carry persons or property for compensaticn or a fee,           Motorist Coverage-
       including but not limited to delivery of .ood or any          (b) The Company shall not be obligated to make payment
       other products, messenger services; or (2) for snow           under this coverage until the limits of liability or portion
       removal;                                                      thereof under ell bodily injury liability insurance policies
  (b) to any person using a vehicle without a reasonable             applicable to the underinsured motor vehicle and its
       belief that the person is entitled to do so;                  operators have been partially or fully exhausted by payment
  (c) so as to inure, directly or indirectly, to thc benefit of      of judgment or settlement. A judgment or settlement of the
       any worker's compensation or disability benefits              bodily injury claim in an amount less than the limits of the
       insurer or any person or organization quali$ing as a          bodily injury coverages applicable to the claim shall not
        self insurer under any worker's compensation or              preclude the claimant from making an underinsured motorist
        disability benefits law or any similar lau, provided,        claim against the Underinsured Motorist Coverage'
        however, that there shall be no setoff or exclusion          (c) Notwithstanding any of the above, if the Company and
        under this policy for amounts paid **t disability            the insured or his/trer legal representative agree that the
        benefits by the Social Security Adminis'--ation or by        ins,rred suffered bodily injury as a result of negligent
       any similar state or federal agency:                          operation, use or maintenance of an underinsured motor
   (d) to punitive or exemplary damage;                              vehicle, and without arbitration, agree also on the amount of
   (e) to any claim against the Company subuitte.d after the         damages that the insured is legdlly entitled to collect, then
       later of (i) trpo years after the date of accident, or (ii)    the maxrmum amount payable             pursuant        to such an
        six months after the limits of liability or pr;1tisn          underinsured motor vehicle insurance settlement agreement
        thereof under all bodily injury liability insurance           shall not exceed the amount by which the limits of the
        policies applicable to the underinsured motor vehicle         Underinsured Motorist Coverage exceed the limis of bodily
        and its operators have been partially or fully                injury liability insurance of the owner or operator of the
        exhausted by payment ofjudgment or settlement; or             underinsured motor vehicle. Any such agreement shall be
   (0 to any claim by a person who operatei, used or                  final as to the amount due and shall be binding upon the
      occupied an owned automobile o,' a tron-owned                   insured and the Company regardless of the amount of any
        automobile without a reasonable belief that he or she         judgments, or any settlement reached between any insured
        was entitled to do so.                                        and the person or persons responsible for this accident. No
                                                                       such settlement shall be concluded unless: (i) the insured has
 Limit of Liebility.                                                  complied     with all other applicable policy terms             and
 (a) The Company's maximum limit of liability for all                 conditions; and (ii) before the conclusion of the settlement
 damages due to bodily injury to one person is the limit of           agreement, the insured has filed a lawsuit against the
 liability as shown in the Declarations for "each person" for         underinsured motor vehicle owner or operator and has not
 Underinsured Motorist Coverage less those arnountJ actually          abandoned the suit, or settled the lawsuit without preserving
 recovered uhder the applicable bodily         injury   insurance     the rights of the Company, provided, however, that lawsuit

                                                                       8 | tr.r,rNors   PERSoNAL Ar..rro PoLIcy   -   FoRM   ILPoL I 0/l   5
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 56 of 149 PageID #:56
hmrts tor Undennsured Motonst Uoverage as stateo on tne              lnctuoes all lnJury anu uamages, ltlcluulllB, tusb ul bEl VIUE'
Dectarations or endorsement to this policy at the time of the        society or consortium, to others resulting from this bodily
accident.                                                            injury. The Company's maximum limit of liability for all
However. "underinsured motor vehicle" does not include any           damages due to bodily injury to two or more persons in the
vehicle:                                                             same accident     is the limit of liability as shown in     the
  ( I ) owned by or furnished or available for the regular use       Declarations     tor "each   occurrence"    for  Underinsured
        of the   insured   or any family member or         person    Motorist Coverage, subject to the above provision respecting
      residing in the insured's household;                           each person, less those amounts acnrally recovered under the
  (2) owned by any governmental unit or agency;                      applicable bodily injury insurance policies, bonds or other
  (3) operated on rails orcrawler treads;'                           security maintained on the underinsured motor vehicle. The
  (4) which is a farm type tractor or equipment designed             limits of liability are not increased because more than one
      mainly for use off public roads while not upon public          person is insured at the time of the accident. Any payment
        roads;                                                       otherwise due under this coverage shall be reduced by a
  (s) while located for use as a residence or premises;              payment for bodily injury or medical expense under any
  (6) owned or operated by a person qualifi,ing as a self-           other part of this policy. If more than one policy issued by
        insurer under any applicable motor vehir,ie law;             this Company provides underinsured motorist coverage for
  (7)   to which a bodily injury Iiability     bo.nd or policy       the same bodrly injury, the total limit of this Company's
        applies at the time of the accident, but the honding or      liability under all such policies shall not exceed the amount
        insuring company denies coverage or is or becomes            applicable under only one policy. In no event shall the total
        insolvent; or                                                limit of the Company's liability exceed the limits set forth in
  (8)   which is defined as an "uninsured motor vehicle"             the Declarations, regardless of the number of vehicles
        under Part II.                                               insured under the policy or the separate itemization of
                                                                     premiums therefor and coverage under this section shall not
Exclusions. This policy docs not apply under Part III:               be "stacked" with any other similar or identical coverage
  (a) to any person while engaged in use of a vehicle (l ) to        that may be issued under this policy, including Uninsured
      carry persons or property for compensatic:r or a fee,          Motorist Coverage.
      including but not limited to delivery of 'bod or any           (b) The Company shall not be obligated to make payment
      other products, messenger services; or (2) for snow            under this coverage until the limits of liabiliry or portion
      removal;                                                       thereof under all bodily injury liability insurance policies
  (b) to any person using a vehicle without a reasonable             applicable to the underinsured motor vehicle and its
       belief that the person is entitled to do so;                  operators have been partially or fully exhausted by payment
  (c) so as to inure, directly or indirectly, to the benefit of      of judgment or settlement. A judgment or settlement of the
        any worker's compensation or disability           benefits   bodily injury claim in an amount less than the limits of the
        insurer or any person or organization qualiffing as a        bodily injury coverages applicable to the claim shall not
        self insurer under any worker's conpensation or              preclude the claimant from making an underinsured motorist
        disability benefits law or any similar lau, provided,        claim against the Underinsured Motorist Coverage.
        however, that there shall be no setoff or exclusion          (c) NonvithstandiDg any of the above, if the Company and
        under this policy for amounts paid as disability             the insured or his,trer legal representative agree that the
        benefits by the Social Security Adminis::ation or by         ins,rred suffered bodily injury as a result of negligent
        any similar state or federal agency;                         operation, use or maintenance of an underinsured motor
   (d) to punitive or exemplary damage;                              vehicle, and without arbitration, agree also on the amount of
   (e) to any claim against the Company submitte,d after &e          damages tbat the insured is legdlly entitled to collect, then
        later of (i) rwo years after the date of accident, or (ii)   the miu(imum amount          payable pursuant      to such   an
        six months after the limits of liability or p,rrtion         underinsured motor vehicle insurance settlement agreement
        thereof under      all bodily injury liability   insurance   shall not exceed the amount by which the limits of the
        policies applicable to the underinsured motor vehicie        Underinsured Motorist Coverage exceed the limits of bodily
        and its operators have been partially or fully               injury liability insurance of the owner or operator of the
        exhausted by payment ofjudgment or settlement; or            underinsured motor vehicle. Any such agreement shall be
   (0 to any claim by a person who operatel, used or                  final as to the amount due and shall be binding upon the
      occupied an owned automobile o,' a iron-owned                  insured and *,e Company regardless of the amount of any
        automobile without a reasonable belief that he or she        judgments, or any settlement reached between any insured
        was entitled to do so.                                        and the person or persons responsible for this accident. No
                                                                      such settlement shall be concluded unless: (i) the insured has
 Limit of Liebility.                                                  complied   with all other applicable policy terms          and
 (a) The Company's maximum limit of liability for all                 conditions; and (ii) before the conclusion of the settlement
 damages due to bodily injury to one person is the limit of           agreement, the insured has filed a lawsuit against the
 liability as shown in the Declarations for "each person" for         underinsured motor vehicle owner or operator and has not
 Underinsured Motorist Coverage less those arnounts actually          abandoned the suit, or settled the lawsuit without preserving
 recovered uhder the applicable bodily         injury    insurance    the rights of the Company, provided, however, that lawsuit

                                                                       8 | llrnrors   PERSoNAL   Auro PoLrcY -   FORM   ILPOL I0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 57 of 149 PageID #:57
limrts tbr Undeflnsured Motonst Uoverage as stated on the            lncluoes all lnJury ano oamages, lncluolng loss ol stsrvlce,
Declarations or endorsement to this policy'at the time of the        society or consortium, to others resulting from this bodily
accident.                                                            injury. The Company's maximum limit of liability for all
However, "underinsured motor vehicle" does not lnclude any           damages due to bodily injury to two or more persons in the
vehicle:                                                             same accident   is the limit of liability as shown in      the
  ( I ) owned by or fumished or available for the regular use        Declarations {or "each occurrence"         for   Underinsured
        of the   insured   or any family member or       person      Motorist Coverage, subject   to the above provision respecting
        residing in the insured's household;                         each person, less those amounts actually recovered under the
  (2)   owned by any governmental unit or agency;                    applicable bodity injury insurance policies, bonds or other
  (3)   operated on rails or crawler treads;
                                             '                       security maintained on the underinsured motor vehicle- The
  (4)   which is a farm type tractor    or equipment designed        limits of liability are not increased because more than one
        mainly for  use  off public roads while not upon public      person is insured at the time of the accident. Any payment
        roads;                                                       otherwise due under this coverage shall be reduced by a
  (5) while located for use as a residence or premises;              payment for bodily injury or medical exPense under any
  (6) owned or operated by a person quali$ing as a self-             other part of this policy. If more than one policy issued by
        insurer under any applicable motor vehir,:e law;             this Company provides underinsured motorist coverage for
  (7) to which a bodily injury liability bond or           policy    the same bodily injury, the total limit of this Company's
        applies at the time of the accident, but the bcnding or      liability under all such policies shall not exceed the amount
        insuring company denies coverage or is or becomes            applicable under only one policy. In no event shall the total
        insolvent; or                                                limit of the Company's liability exceed the limits set forth in
  (8)   which is defined as an "uninsured motor vehicle"             the Declarations, regardless of the number of vehicles
        underPart IL                                                 insured under the policy or the separate itemization of
                                                                     premiums therefor and coverage under this section shall not
Exclusions. This policy does not apply under Pan III:                be "stacked" with any other similar or identical coverage
  (a) to any person while engaged in use of a velricle ( I ) to      that may be issued under this policy, including Uninsured
      carry persons or property for compensaticn or a fee,           Motorist Coverage.
        including but not limited to delivery of           or any    (b) The Company shall not be obligated to make payment
       other products, messenger services; or (2)      for snow
                                                    "cod             under this coverage until the limits of liability or portion
       removal;                                                      thereof under all bodily injury liabilify insurance policies
   (b) to any person using a vehicle without a reasonable            applicable to the underinsured motor vehicle and its
       belief that the person is entitled to do so;                  operators have been partially or fully exhausted by payment
   (c) so as to inure, directly or indirectly, to the benefit of     of judgment or settlement. A judgment or settlement of the
       any worker's compensation or disability benefits              bodily injury claim in an amount less than the limits of the
       insurer or any person or organization qualiffing as a         bodily injury coverages applicable to the claim shall not
        self insurer under any worker's compensation or              preclude the claimant from making an underinsured motorist
        disability benefits law or any similar lau, provided,        claim against the Underinsured Motorist Coverage .
        however, that there shall be no setoff or exclusion          (c) Nonvithstanding any of the above. if the Company and
        under this policy for amounts paid as disability             the insured or his.,her legal represertative agree that the
        benefits by the Social Security Adminr:::ation or by         ins'rred suffer"i bodily injury as a result of negligent
        any similar state or federal agency;                         operation, use or maintenance of an underinsured motor
   (d) to punitive or exemplary damage;                              vehicle, and without arbitration, agree also on the amount of
   (e) to any claim against the Company subrtrittc.d after the       damages that the insured is legdlly entitled to collect, then
       later of (i) nvo years after the date of accident, ol (ii)     the maxtmum amount payable            pursuant   to such an
        six months after the limits of liability or pr;1tis1          underinsured motor vehicle insurance settlement agreement
        thereof under all bodily injury liability insurance           shall not exceed the amount by which the limits of the
        policies applicable to the underinsured motor vehicle         Underinsured Motorist Coverage exceed the limits of bodily
        and its operators have been partially          or    fully    injury liability insurance of the owner or operator of the
        exhausted by payment ofjudgment or settlernent; or            underinsured motor vehicle. Any such agreement shall be
   (f) to any claim by a person who operateJ, used or                 final as to the amount due and shall be binding upon the
       occupied an owned automobile o,' a iron-owned                   insured and tte Company regardless of the amount of any
         automobile without a reasonable belief that he or she        judgments, or any settlement reached between any insured
         was entitled to do so.                                        and the person or percons responsible for this accident. No
                                                                       such settlement shall be concluded unless: (i) the insured has
 Limit of Liabtlity.                                                  complied   with all other applicable policy terms          and
 (a) The Company's maximum limit of liability for all                 conditions; and (ii) before the conclusion of the settlement
 damages due to bodily injury to ohe person is the limit of           agreement, the insured has filed a lawsuit against the
 liability as shown in the Declarations for "each person" for         underinsured motor vehicle owner or operator and has not
 Underinsured Motorist Coverage less those ar:ounts actually          abandoned the suit, or settled the lawsuit without preserving
 recovered uhder the applicable bodily injury insurance               the rights of the Company, provided, however, that lawsuit

                                                                       8 | tr-r-nrors PERSoNAL ALno PoLrcY - FoRM ILPOL l0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 58 of 149 PageID #:58




(m) to bodily injury or property damage due to war, whether          for any payment made by the Company which it would not
or not declared, civil war, riot, insurrection, rebellion or         have bein obligated to make under the terms of this policy
revolution or to any act or condition incidental to any ofthe        except for the agreement contained in this paragraph'
fbregoing;
(n) to any automobile while being operated or used in the             Limits of Liability. The limit of Bodily Injury Liability
commission of a crime, other than a traflic violation:                stated in the Declarations as applicable to "each person" is
(o) to the payment of punitive or exemplary damiiges;                 the maximum limit of the Company's liability for all
(p) to any person who operated or used an owned                       damages, including loss of service, society or consortium' to
 automobile or a non-owned automobile without a reasonable            others resulting from the bodily injury. The limit of Bodily
 belief that he or she is entitled to do so, |towever, this           Injury Liability stateO in the Declarations as applicable to
 exclusion does not apply to the named insured;                       "each occurrence"     is the maximum amount of         coverage,

 (q) to any person while engaged in use of a vi:hicle (l) to          subject to the above provision respecting each person, for all
carry persons or property for compensation or a fee,                  bodily injury to two or more persons in the same occulrence'
incluaing but not limited to delivery of food or any other            fne iimits of liability are not increased because more than
products, messenger services; or (2) for snow removal;                one person is insured at the time of the accident' The limit of
(r) to the payment of civil fines, attorney fees and any other        proplrty damage liabiliry stated in the Declarations is the
charges levied or claimed by a municipality or other division         iotal limit of the Company's liability for all damage to
of govemment with respect to property damage or bodily                property of one or more persons arising out of the same
injury;                                                               o"".,rr"n"". Anv amounts payable under Part I of this policy
(s) to liability assumed by an insured under any contract or          will be reduced by any amounts paid or payable for the same
other agreement;                                                      elements of loss under Parts II, III or IV of this policy'
 (0 to b;dily injury or property damage resulting from the
 pushing or pulling of a vehicle (other than a trailer) by an
 inrur"d automobile, or the pushing and pulling of an insured         Other Insurance. If the insured is covered by               other
 automobile by another vehicle (other than a tow truck).              insurance or self-insurance against a loss covered by Part I
                                                                      of this policy the Company shall not be liable under this
 Financial Responsibitity Laws. When this policy is                   policy ior a greater proportion of such loss than the
 certified as proof of financial responsibility for the future         applicable limit of liability stated in the Declarations bears to
 under the provisions of any motor vehicle financial                   thi   totat applicable limit   of liabiliry of all valid and
 responsibility law, such insurance as is afforded by the              collectible insurance and self-insurance against such loss;
 policy for bodily injury liability or for property damage             provided, however, the insurance under this policy with
 iiaUltlty shall comply with the provisions of such law to the         respect to a temporary substitute automobile or non-owned
 extent of the coverage and limits of liability retluired by such      auiomobile shall be excess insurance over any valid
 law, but in no event in excess of the limits of liability stated      collectible insurance or self-insurance applicable to such
 in this policy. The insured agrees to rcimburse the Company           temporary substitute automobile or non-owned automobile'

                                        Plnr II -    Ur.nNs{rRED    Moronrst Covrnlcn
 Uninsured Motorist Coverage. To pay all sums which the                pursuant to an action prosecuted by the insured with the
 insured or his legal representative shall be legally entitled to      written consent of the ComPanY.
 recover as damages from the owner or operator of an
 uninsured motor vehicle because of property damage to a               Definitions. The definitions under Part I, except the
 vehicte described in the policy and bodily ipiury, including          definition of "insured" and where limited or altered under
 death resulting therefrom, hereinafter called "bodily injury",        the Limits of Liability of this coverage, apply to Part II and
 sustained by the insured, caused by accident and arising out          under Part II:
                                                                       t'insuredtt means:
 of the ownership, maintenance or use of such uninzured
 motor vehicle, provided, for the purposes of this coverage,           (a) the named insured and any relative of the named insured;
 determination of whether the insured or such representative           (b) any other person while lawfully occupying an insured
  is legally entitled to recover such damages, and if so the           automobile;
  amount thereof, shall be made by agreement between the               (c) any person, with respect to damages he is entitled to
  insured or such representative and the Company or, if they           recover because of bodily injury to which this Part applies
  fail to agree, by arbitration. Recovery under this Part for          sustained by an insured under (a) or (b) above; and
  "property damage" is subject to the payment ol a specific            (d) any other person who is not insured for uninsured motor
  separate premium for uninsured motorist property damage               vehicle coverage under another vehicle policy while
  liability. No judgment against any person or'organization             occupying your auto, a temporary substitute auto, a newly
  alleged to be legally responsible for the bodily injury or            acquired auto or a trailer attached to such auto. Such vehicle
  orooertv damaee shall be conclusive. as between the insured           has to be used within the scope of the consent of the insured
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 59 of 149 PageID #:59




(m) to bodily injury or property damage due to war, whether         for any payment made by the Company which it would not
or not declared, civil war, riot, insurrection, rebellion or        have bein obligated to make under the terms of this policy
revolution or to any act or condition incidental to any of the      except for the agreement contained in this paragraph'
tbregoing;
(n) to any automobile while being operated or used in the           Limits of Liabitity. The limit of Bodily Injury Liability
commission of a crime. other than a traflic violation:              stated in the Declarations as applicable to "each person" is
(o) to the payment of punitive or exemplary damdges;                the maximum limit of the Company's liability for all
(p) to any    person who operated       or used an owned            damages, including loss of service, society or consortium, to
automobile or a non-owned automobile without a reasonable           others resulting from the bodily injury. The limit of Bodily
belief that he or she is entitled to do so' frowever, this          Injury Liability stated in the Declarations as applicable to
exclusion does not apply to the named insured;                      "eich occurrence" is the maximum amount of             coverage,
                                                         (l)        subject to the above provision respecting each    person,  for all
(q) to any person while engaged in use of a vehicle            to
                                                                                                                        occulrence'
                               forcompensation or a fee,            bodily injury to two or more   persons  in the same
carry persons or property
including but not limited to delivery of food or any other          The limits of liability are not increased because more than
products, messenger services; or (2) for snow removal;              one person is insured at the time of the accident' The limit of
                                                                    propi.ty damage liability stated in the Declarations is the
lr) to the payment of civil fines' attomey fees and any other       iotal limit of the Company's liability for all damage to
charges levied or claimed by a municipality or othsr division
of government with respect to property damage or bodily             property of one or more persons arising ou,t of the same
injury;                                                             o""urrtn"t. Any amounts payable under Part I of this policy
(s) to liability assumed by an insured under any contract or        will be reduced by any amounts paid or payable for the same
other agteement;                                                    etements of loss under Parts II, III or IV of this policy'
(0 to b;dily injury or property damage resulting from the
pushing or pulling of a vehicle (other than a trailer) by an
insured automobile, or the pushing and pulling of an insured        Other Insurance. If the insured is covered by               other
automobile by another vehicle (other than a tow truck).             insurance or self-insurance against a loss covered by Part I
                                                                    of this policy the Company shall not be liable under this
 Financial Responsibility Ltws' When this policy is                 policy ior a grcater proportion of such loss than the
 certified as proof of financial responsibility for the future       applicable limit of liability stated in the Declarations bears to
 under the provisions of any motor vehicle financial                 thi   totat applicable limit   of liabiliry of all valid and
 responsibility law, such insurance as is afforded by the            collectible insurance and self-insurance against such loss;
 policy for bodily injury liability or for property damage           provided, however, the insurance under this policy with
 liability shall comply with the provisions of such law to the       respect to a temporary substitute automobile or non-owned
 extent of the coverage and limits of liability re{uired by such     automobile shall be excess insurance over any valid
 law, but in no event in excess of the limis of liability stated     collectible insurance or self-insurance applicable to such
 in this policy. The insured agrees to reimburse the Company         temporary substitute automobile or non-owned automobile'

                                        P.mr II   - UrvnsuRED Moronrsr         CoveR.Lcn

                                                                     pursuant to an action prosecuted by the insured         with   the
 Uninsured Motorist Coverage. To pay all zums which the
 insured or his legal representative shall be legally entitled to    written consent of the ComPanY.
 recover as damages from the owner or operator of an
 uninsured motor vehicle because of property damage to a             Delinitions. The definitions under Part I, bxcept the
 vehicle described in the policy and bodily irliurY, including       definitioo of "insured" and where limited or altered under
 death resulting therefrom, hereinafter called "bodily injury",      the Limits of Liability of this coverage, apply to Part II and
 sustained by the insured, caused by accident and arising out        under Part II:
                                                                     ttinsuredtt means:
 of the ownership, maintenance or use of such uninsured
 motor vehicle, provided, for the purposes of this coverage'         (a) the named insured and any relative of the named insured;
 determination of whether the insured or such representative         (b) any other person while lawftlly occupying an insured
  is legally entitled to recover such damages, and if so the         automobile;
  amount thereof. shall be made by agreement between the             (c) any person, with respect to damages he is entitled to
  insured or such representative and the Company or, if they         recover because of bodily injury to which this Part applies
  fail to agree, by arbitration. Recovery under this Part for        sustained by an insured under (a) or (b) above; and
  "property damage" is subject to the payment of a specific          (d) any other person who is not insured for uninsured motor
  separate premium for uninsured motorist prolierty damage            vehicle coverage under another vehicle policy while
  liability. No judgment against any person or'organization           occupying your auto, a temporary substitute auto, a newly
  alleged to be legally responsible for the bodily injury or          a"quired auto or a trailer aftached to such auto. Such vehicle
  nroDertv damase shall be conclusive. as between the insured         has to be used within the scope of the consent of the insured
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 60 of 149 PageID #:60



                                                            t



(m) to bodily injury or property damage due to war, whether              for any payment made by the Company which it would not
or not declared, civil war, riot, insurrection, rebellion or             have been obligated to make under the terms of this policy
revolution or to any act or condition incidental' to any of the          except for the agreement contained in this paragraph.
tbregoing;
(n) to any automobile while being operated or used in the                Limits of Liability. The limit of Bodily Injury Liability
commission of a crime, otler than a trallic violation:                   statecl in the Declarations as applicable to "each person" is
(o) to the payment of punitive or exemplary damriges;                    the maximum limit of the Compony's liability for all
(p) to any person who operated or used an owned                          damages, including loss of service, society or consortium, to
automobile or a non-owned automobile without a reasonable                others resulting from the bodily injury. The limit of Bodily
belief that he or she is entitled to do so, ftowever, this               Injury Liability stated in the Declarations as applicable to
exclusion does not apply to the named insured; .                         "each occurrence"    is the maximum amount of          coverage,
 (q) to any person while engaged in use of a vEhicle (1) to              subject to the above provision respecting each person, for all
 carry persons or ProPerty for compensation or a fee'                    bodily injury to two or more persons in the same occulrence'
 including but not limited to delivery of food or any other              ttre iimits of liability are not increased because more than
 products, messenger services; or (2) for snow removal;                  one person is insured at the time of the accident- The limit of
                                                                         property damage liability stated in the Declarations is the
 ir) to the payment of civil fines, attorney fees and any other          total limit of the Company's liability for all damage to
 charges levied or claimed by a municipaliry or other division
 of government with respect to property damage or bodily                 property of one or more persons arising out of the same
injury;                                                                  L""urt"n.". Any amounts payable under Part I of this policy
(s) to liability assumed by an insured under any contract or             will be redriced by any amounts paid or payable for the same
other agreement;                                                         elements of loss under Parts TI, III or IV of this policy.
(t) to bodily injury or property   damage resulting from the
pushing or pulling of a vehicle (other than a trailer) by an
insured automobile, or the pushing and pulling of an insured             Other Insurance.      If the insured is covered by other
automobile by another vehicle (other than a tow truck)'                  insurance or self-insurance against a loss covered by Part I
                                                                         of this policy the Company shall not be liable under this
 Financiat Responsibility Llws. When this policy is                      policy ior a greater proportion of such loss than the
 certified as proof of financial responsibility fot the future            applicable limit of liability stated in the Declarations bears to
 under the provisions of any motor vehicle financial                      the total applicable limit of liability of all valid         and

 responsibiliry law, such insurance as is afforded by the                 collectible insurance and self-insurance against such loss;
 policy for bodily injury liability or for property damage                provided, however, the insurance under this policy with
 liability shall comply with the provisions of such law to the            respect to a temporary substihrte automobile or non-owned
 extent of the coverage and limits of liability re{uired by such          auttmobile shall be excess insurance over any valid
 law, but in no event in excess of the limits of liability stated         collectible insurance or self-insurance applicable to such
 in this policy. The insured agrees to reimburse the Company              temporary substitute automobile or non-owned automobile'

                                        Pnnr II-UMr.Ist         R.ED   Moronrst CovsRAcs
 Uninsured Motorist Coverage. To pay all sums which the                   pursuant to an action prosecuted by the insured with the
 insured or his legal representative shall be legally entitled to         written consent of the ComPanY.
 recover as damages from the owner or operator of an
 uninsured motor vehicle because of property damage to a                  Delinitions. The definitions under Part I, bxcept tle
 vehicle described in the policy and bodily iniury, including             definition of "insured" and where limited or attered under
 death resulting there&om, hereinafter called "bodily injury",            the Limits of Liability of this coverage' apply to Part II and
 sustained by the insured, caused by accident and arising out             under Part II:
                                                                          ttinsuredtt means:
 of the ownership, maintenance or use of such uninsured
 motor vehicle, provided, for the purposes of this coverage,              (a) the named insured and any relative of the named insured;
 determination of whether the insured or such representative              O) any other person while lawfully occupying an insurcd
 is legally entitled to rccover such damages, and if so the               automobile;
 amount thereof, shall be made by agreement between the                   (c) any person, with respect to damages he is entitled to
 insured or such rcpresentative and the Company or, if they               rocover because of bodily injury to which this Part applies
 fail to agree, by arbitration. Recovery under this Part for              sustained by an insured under (a) or (b) above; and
 "property damage" is subject to the payment of a specific                (d) any other person who is not insured for uninsured motor
 separate premium for uninsured motorist proiierry damage                 vehicle coverage under another vehicle policy while
 liability. No judgment against any person or; organization               occupying your auto, a t€mporary substitute auto, a newly
 alleged to be legally responsible for the bodily injury or               acquired auto or a tailer attached to such auto. Such vehicle
  DroDertv damase shall be conclusive. as between the insured             has to be used within the scope of the consent of the insured
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 61 of 149 PageID #:61

"insured automobilet'    means:                                           similar law:
(a) an automobile described in the policy for which           a      (3) a motor   vehicle or trailer owned by the United States
specific premium charge indicated that coverage is afforded;              of America, Canada, a state, a political subdivision of
(b) a private passenger, farm or utility automobile,                      any such govemment or any agency of the foregoing
ownership of which is acquired by the named insured during                or a murricipal government;
the policy period, provided:                                         (4) a land motor vehicle or trailer if operated on rails or
  ( I ) it replaces an insured automobile defined rn (a) above            crawler'treads or while located for use as a residence
        and the insured notifies the Company        in   writing          or premises and not as a vehicle: or
        within 30 days after the date of said replacement;           (5) a farm t)?e tractor or equipment designed for use
  (2)   the Company insures under this coverage all private               principally off public roads, except while actually
        passenger, farm and utility automobiles owned by the              upon public roads.
        named insured on the date of such acquisition and the      "hit-and-run motor vehicle" means a motor vehicle which
        named insured notifies the Company in writing within       causes bodily injury to an insured arising out of physical
        30 days after the date of such acquisition of his          contact of such motor vehicle with the insured or with an
        election to make the Liability and Uninsured Motorist      automobile which the insured is occupying at the time of the
        Coverages under this and no other policy issued by         accident, provided, (a) there cannot be ascertained the
        the Company applicable to such automobile;                 identity of either the operator or owner of such "hit-and-run
(c) a    temporary substitute automobile       for an    insured   motor vehicle", (b) the insured or someone on his behalf
automobile as defined in (a) or (b) above;                         shall have reported the accident within 24 hours to a police,
(d) a non-owned automobile while being operated by the             peace or judicial officer      to the Commissioner of Motor
named insured. but shall not include:                              Vehicles, and shall have filed rvith the Company rvithin 30
  (l) any automobile or trailer owned by a resident of the         days thereafter a statement under oath that the insured or his
        same household as the named insured;                       legal representative has a cause or causes of acrion arising
  (2) any automobile while used as a public or livery              out ofsuch accident for damages against a person or persons
        conveyance; or                                             whose identity is unascertainable, and sening forth the facts
  (3) any automobile while being used without                the   in support thereof; and (c) at the Company's request, the
      permission of the owner.                                     insured or his legal representative makes available for
"uninsured motor vehicle" includes a trailer or any type           inspection the motor vehicle which          the insured    was
and means:                                                         occupying at the time of the accident;
(a) a motor vehicle or trailer with respect to the ownership,      "occupying" means in or upon or entering into or alighting
maintenance or use of which, there is no bodily injury             from;
liability bond or insurance policy applicable at the time of       "state" includes the District of Columbia" a territory or
the accident with respect to any person or. organization           possession of the United States, and a province of Canada.
legally responsible for the use of such automobile, or said
bond or insurance policy has limits less than that required by     Exclusions. This policy does not apply under Part II:
the lllinois Financial Responsibility Law;                         (a) to bodily injury or property damage to an insured with
(b) a hit-and-run motor vehicle; or                                respect to which such insured, his legal representative or any
(c) a motor vehicle where on, before, or after the accident        person entitled to payment under this coverage shall, u'ithout
date, the liability insurer thereof is unable to ma'rr.e payment   written consent of the Company, makc any settlement with
with respect to the legal liability of its insured within the      any penrcn or organization who may be legally liable
limits specified in the policy, because of the entry by a Court    therefor;
of competent jurisdiction of any order of r.:habilitation or       (b) so as to imrre directly or indirectly to the benefit of any
liquidation by reason of insolvency on or after the accident       workmen's compensation or disability benefits carrier or any
date, provided however that the insured notities the               person or organization qualifying as a self-insurer under any
Company     of his/her claim under this provision within the       workmen's compensation or disability benefits law or any
later of 6 months from the date of such Court order of             similar law;
rehabilitation or insolvency or two years from the date of         (c) to any claim for punitive or exemplary damages;
accident. To the extent that this provision conflicts with this    (d) to properry damage when the owned automobile has
policy's exclusion for claims submitted to the Company             collision coverage or is described in any other policy of
more than two years after the accident, this provision shall       automobile insurance;
control;                                                           (e) to any claim received by the Company more than 2 years
but the term "uninsured motor vehicle" shall not ir.clude:         after the date ofaccident;
  (l ) an insured motor vehicle or a motor vehicie fumished        (f) to bodily injury of an insured while occupying a motor
       or available for the regular use of the named insured       vehicle owned by, or fumished or available for the regular
       or of a relative which causes bodily injury or property     use ofthe insured, a resident spouse, or a resident relative, if
       damage in excess of the limit required under the            that motor vehicle is not described in this policy or is not
       Illinois Financial Responsibility Law; . l                  newly acquired or replacement motor vehicle covered under
                                                                   the terms of this policy;

                                                                    5 | tr.r-rNors   PERsoNAL   Auro Por.rcy- FoRM ILPOL l0/15
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 62 of 149 PageID #:62

"'insured automobite" means:                                             similar law;
(a) an automobile described in the policy for u'hich          a     (3)  a motor vehicle or trailer owned by the United States
specific premium charge indicated that coverage is afforded;             of America, Canada, a state, a political subdivision of
(b) a private     passenger,   farm or utility    at'.tomobile,          any such govemment or any agency of the foregoing
ownership of which is acquired by the named insured during               or a municipal government;
the policy period, provided:                                        (4) a land motor vehicle or ffailer if operated on rails or
  (l) it replaces an insured automobile defined rn (a) above             crawler-treads or while located for use as a residence
        and the insured notifies the Company in writing                  or prenrises and not as a vehiclel or
        within 30 days after the date of said replacement;          (5) a farm type tractor or equipment designed for use
  (2) the Company     insures under this coverage all private            principally off public roads, except while actually
        passenger, farm and utility automobiles owned by the             upon public roads.
        named insured on the date of such acquisition and the     "hit-and-run motor vehicle" means a motor vehicle which
        named insured notifies the Company in writing within      causes bodily    injury to an insured arising out of phlsical
        30 days after the date of such acquisition of his         contact of such motor vehicle with the insured or with an
        election to make the Liability and Uninsured Motorist     automobile which the insured is occupying at the time of the
        Coverages under this and no other policy issued by        accident, provided, (a) there cannot be ascertained the
        the Company appliCable to such automobile;                identity of either the operator or owner of zuch "hit-and-run
(c) a    temporary substitute automobile     for an    insured    motor vehicle", O) the insured or someone on his behalf
automobile as defined in (a) or (b) above;                        shall have reported the accident within 24 hours to a police,
(d) a non-owned automobile while being operated by the            peace or judicial officer to the Commissioner of Motor
named insured, but shall not include:                             Vehicles, and shall have filed with the Company within 30
  (l) any automobile or trailer owned by a resident of the        days thereafter a statement under oath that the insured or his
        same household as the named insured;                      legal representative has a cause or causes of action arising
  (2) any automobile while used as a public or livery             out ofsuch accident for damages against a person or persons
        conveyance; or                                            whose identity is unascertainable, and setting forth the facts
  (3) any automobile while being used without               the   in support thereof; and (c) at the Company's request the
      permission of the owner.                                    insured or his legal representative makes available for
"uninsured motor vehicle" includes a trailer      oi any type     inspection the motor vehicle which the insured was
and means:                                                        occupfng at the time of the accident;
(a) a motor vehicle or trailer with respect to the ownership,     "occupying" means in or upon or entering into or alighting
maintenance or use of which, there is no bodily injury            from;
liability bond or insurance policy applicable at the time of      "state" includes the District of Columbia, a territory or
the accident with respect to any person or. organization          possession of the United States, and a province of Canada.
legally responsible for the use of such automobile, or said
bond or insurance policy has limits less than that required by    Exclusions. This policy does not apply under Part Il:
the Illinois Financial Responsibility Law;                        (a) to bodily injury or property damage to an insured with
(b) a hit-and-run motor vehicle; or                               rrspect to which such insured, his legal representative or any
(c) a motor vehicle where on, before, or afte.r the accident      person entitled to payment under this coverage shall, without
date, the liability insurer thereof is unable to make payment     written consent of the Company, make any settlement with
with respect to the legal liability of its insured within the     any person or organization who may be legally liable
limits specified in the policy, because of the entry by a Court   therefor;
of competent jurisdiction of any order of i.:habilitation or      O) so as to inure directly or indirectly to the benefit of any
liquidation by reason of insolvency on or after the accident      workmen's compensation or disability benefits carrier or any
date, provided however that the insured notities the              person or organization qualifuing as a self-insurer undcr any
Company of his/her claim under this provision within the          workmen's compensation or disability benefits law or any
later of 6 months from the date of such Court order of            similar law;
rehabilitation or insolvency or rwo years from the date of        (c) to any claim for punitive or exemplary damages;
accident. To the extent that this provision conflicts with this   (d) to property damage when the owned automobile has
policy's exclusion for claims submitted to the Company            collision coverage or is described in any other policy of
more than two years after the accident, this provision shall      automobile insurance;
control;                                                          (e) to any claim received by the Company more than 2 years
but the term "uninsured motor vehicle" shall not ir,clude:        after the date ofaccident;
  (l) an insured motor vehicle or a motor vehicie furnished       (f) to bodily injury of an insured while occupying a motor
       or available for the regular use of the named insured      vehicle owned by, or fumished or available for the regular
       or of a relative which causes bodily injury or property    use ofthe insured, a resident spouse, or a resident relative, if
       damage in excess of the limit required under the           that motor vehicle is not described in this policy or is not
       Illinois Financial Responsibility Law;                     newly acquired or replacement motor vehicle covered under
                                                                  the terms of this policy;

                                                                   5 | trr-rNols   PERSoNAL   Ar.[o Polrcy- FoRM ILPOL l0/l     5
           Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 63 of 149 PageID #:63

the accident or six months of entry of the Court order of           the number of vehicles insured under the policy or        the
rehabilitation or liquidation by reason ofinsolvency;               separate itemization of premiums therefor; and that coverage
(h) to any claim by a person who operated, occupied or used         under this secrion shall not be "stacked" with any other
an automobile without a reasonable belief that he or she was        similar or idenrical coverage that may be issued under this
entitled to do so, however, this exclusion does not apply to        policy, including Underinsured Motorist Coverage (Part III).
the named insured;                                                  (g) Uninsured Motorist Coverage does not apply nor is it
(i) to any person while engaged in use of a vehicle (l) to          applicable to any accident or loss where the insured has
carry persons or property for compensation or a fee,                Underinsured Motorist Coverage rvhich applies to such
including but not limited to delivery of food cr any other          accident or loss.
products, messenger services; or (2) for snorv removal;             (h) Any amount payable under Part II shall be reduced by all
(j) to bodily injury or property damage which is either             sums paid to the insured for property damage on behalf of
expected or intended by the insured.                                the owner.or operator of the uninsured automobile and any
(k) to bodily injury or property damage if        Liability         other person or organization jointly or severally liable
coverage or Underinsured Motorist coverage applies                  together with such owner or operator.
under this policy to the accident.                                  (i) Property damage losses recoverable hereunder shall be
(l) while any vehicle is operated by an Excluded driver,            limited to damages caused by the actual physical contact of
                                                                    an uninsured motor vehicle rvith the vehicle described in the
                                                                    policy.
Limits of Liability                                                 (l) There shall be no coverage for loss of use of the insured
(a) The limit of Uninsured Motorist Coverage stated in the          motor vehicle and no coverage for loss or damage to
Declarations as applicable to "each person" is tlre maximum         personal properry located in the insured motor vehicle,
limit of the Company's liability for all damages due to bodily      except with respect to replacement of a child restraint system
injury to one person. Bodily injury to one person includes all      that was in use by a child during an accident to which
injury and damages, including loss of service, society or           coverage is applicable.
consortium, to others resulting from the bodily injury. The         (k) There shall be no liability imposed under the Uninsured
limit of Uninsured Motorist Coverage as stated in the               Motorist Property Damage Coverage if the owner or the
Declarations as applicable to "each occurrence" is the              operator of the vehicle at fault or the hit-and-run motor
maximum amount of coverage, subject to the above                    vehicle cannot be identified.
provision respecting each person, for all bodily injury to two      (l) There shall be no coverage for the deductible amount of
or more persons in the same accident. The limits cf liability       damage, as shown in the Declarations, to the property
are not increased because more than one person is insured at        insured as the result ofany one accident.
the time of the accident.                                           (m) If coverage is provided to a motor vehicle, defined
(b) Any amount payable under the terms of Part II because           herein as an uninsured motor vehicle, under a bond or
of bodily injury sustained in an accident by a person who is        insurance policy having limits less than required by the
an insured under Part  II shall be reduced by:                      Illinois Financial Responsibility I-ar*, then the Company's
  (l)   all sums paid on account of such bodily injury by or        maximum limit of liability under tbis Part for "each person"
        on behalf of (i) the owner or operator of the uninsured     is the difference between the minimum limit required by the
        motor vehicle and (ii) any other person or                  Illinois Financial Responsibility law for injury to one
        organization jointly or severally liable together with      person and ttre corresponding limit provided in such bond or
        such owner      or   operator   for such bodilv   injury    insurance policy, and the Company's maximum limit of
       including all sums paid under A of Part I, and               liabilit' under ihis Part for "each accident" is the difference
  (2) the amount paid and the present value of all amounts          between the minimum limit required under the Illinois
       payable on account of such bodily injury under any           Financial Responsibiliry Larv for injury to two or more
       workmen's compensation law, disabiliry" benefits law         persons and the corresponding limit provided in such bond
       or any similar law.                                          or insurance policy.
(c) Any payment made under Part II to or for any insured
shall be applied in reduction of the amount of the Limit of         Other Insurance. With respect to bodily injury to           an
Liability under Part I.                                             insured while occupying a motor vehicle not owned by the
(d) The Company shall not be obligated to pay under this            named insured, the insurance under Part II shall apply only
coverage that part of the damages which the insured may be          as excess insurance over any other similar insurance
entitled   torecover from the owner or operator of an               available to such insured and applicable to such motor
uninsured automobile which represents medical payments              vehicle as primary insurance and this insurance shall then
paid or payable under Part IV.                                      apply only in the amount by which the limits of liability for
(e) If more than one policy issued by this Compe.ny applies         this coverage exceeds the applicable limit of liability of such
to Part I[, the total limit of this Company's liability under all   other insurance.


                                                                     6 | lrr-rNors PrRsoN* Auro PoLrcy - FoRM ILPOL l0/15
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 64 of 149 PageID #:64

the accident or six months of entry of the Court order of           the number of vehicles insured under the policy or the
rehabilitation or liquidation by reason ofinsolvency;               separate itemization of premiums therefor; and that coverage
(h) to any claim by a person who operated, occupied or used         under this section shall not be "stacked" with any other
an automobile without a reasonable belief that he or she was        similar or identical coverage that may be issued under this
entitled to do so, however, this exclusion does not apply to        policy, including Underinsured Motorist Coverage (Part III).
the named insured;                                                  (g) Uninsured Motorist Coverage does not apply nor is it
(i) to any person while engaged in use of a vehicle (l) to          applicable to any accident or loss where the insured has
carry  persons or   property for compensation or a fee,             Underinsured Motorist Coverage which applies to such
including but not limited to delivery of food or any other          accident or loss.
products, messenger services; or (2) for snorv removal;             (h) Any amount payable under Part II shall be reduced by all
0) to bodily injury or property damage which is either              sums paid to the insured for property damage on behalf of
expected or intended by the insured.                                the owner.or operator of the uninsured automobile and any
(k)   to bodily injury or property damage if Liability              other person or organization jointly or severally liable
coverage  or Underinsured Motorist coverage applies                 together with such owner or operator.
under this policy to the accident.                                  (i) Property damage losses recoverable hereunder shall be
(l) while any vehicle is operated by an Excluded driver,            Iimited to damages caused by the actual physical contact of
                                                                    an uninsured motor vehicle with the vehicle described in the
                                                                    policy.
Limits of Liability                                                 () There shall be no coverage for loss ofuse ofthe insured
(a) The limit of Uninsured Motorist Coverage stated in       the    motor vehicle and no coverage for loss or damage to
Declarations as applicable to "each person" is tlre maximum         personal properfy located in the insured motor vehicle,
limit of the Company's liability for all damages due to bodily      except with respect to replacement of a child resffaint system
injury to one person. Bodily injury to one person includes all      that was in use by a child during an accident to which
injury and damages, including loss of service, society or           coverage is applicable.
consortium, to others resulting from the bodily injury. The         (k) There shall be no Iiability imposed under the Uninsured
limit of Uninsured Motorist Coverage as         stated in the       Motorist Property Damage Coverage if the owner or the
Declarations as applicable to "each occurrence" is the              operator of the vehicle at fault or the hit-and-run motor
maximum amount of coverage, subject to the above                    vehicle cannot be identified.
provision respecting each person, for all bodily injury to nro      (l) There shall be no coverage for the deductible amount of
or more persons in the same accident. The limits cf liability       damage, as shown in the Declarations, to the property
are not increased because more than one person is insured at        insured as the result ofany one accident.
the time of the accident.                                           (m) If coverage is provided to a motor vehicle, defined
(b) Any amount payable under the terms of Part II because           herein as an uninsured motor vehicle, under a bond or
of bodily injury sustained in an accident by a person who is        insurance policy having limia less than required by the
an insured under Part II shall be reduced by:                       Illinois Financial Responsibility law then the Company's
  (l)  all sums paid on account of such bodily injury by or         maximum limit of liability under this Part for "each person"
       on behalf of (i) the owner or operator of the uninsured      is the difference between the minimum limit required by the
        motor vehicle and       (ii) any other person or            Illinois Financial Responsibiliry Iaw for injury to one
        organization jointly or severally liable together with      person and the corresponding limit provided in such bond or
        such owner    or   operator    for such bodilv    injury    insurance policy, and the Company's maximum limit of
        including all sums paid under A of Part I, and              liabilitl under this Part for "gsgh accident" is the difference
  (2) the amount paid and the present value of all amounts          between the minimum limit required under the Illinois
        payable on account of such bodily injury under any          Financial Responsibility larv for injury to two or more
        workmen's compensation law, disabiliqv benefits law         persons and the corresponding limit provided in such bond
        or any similar law.                                         or insurance policy.
(c) Any payment made under Part II to or for any insured
shall be applied in reduction of the amount of the Limit of         Other Insurance. With respect to bodily injury to           an
Liability under Part L                                              insured while occupying a motor vehicle not owned by the
(d) The Company shall not be obligated to pay under this            named insured, the insurance under Part II shall apply only
coverage that part of the damages which the insured may be          as excess insurance over any other similar insurance
entitled   torecover from the owner or operator of an               available to such insured and applicable to such motor
uninsured automobile which represents medical payments              vehicle as primary insurance and this insurance shall then
paid or payable under Part IV.                                      apply only in the amount by which the limits of liability for
(e) If more than one policy issued by this Compe.ny applies         this coverage exceeds the applicable limit of liability of such
to Part II, the total limit of this Company's liability under all   other insurance.


                                                                     6 | tr,r,rNors   PERSoNAL   Auro PoLrcy * FoRM ILPOL l0/15
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 65 of 149 PageID #:65




              ilLoCI( orrr      r16tJilG|l,3tsr row                             ON lEHrcLE
              IFIATNRE                                ElssoelEucffi
                                trrttrEL      UF'T.   trufir
             X our oF GAs                                      LcG rrv$EtoNc
                                BHiTtsEDfiA$P
             tr u[iFC,(                               DsftAlctr BLoclG
                                B    STAffT
             trREca/ERr                               Srscc"a-   3r3i;!
                                tr                    trDO|.IY
             o                  tr                    T




       PRITTIED   !{   U.s.A,




                                                                               "fr-,$v*
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 66 of 149 PageID #:66

                                                    FsrBs
                                                                                         ffi                   029S91




                                                                                                       qsn^ pcnsdr    *



                                               {s   T7   y',;,
        |       'tnoam*
        i        BEPoHTED.I
             C LocK oUT
            - EL?
            _, !-i      ?rr-
                        r,fl!
                 e!   . Ji
                                                                 ID*.r- .rg L171NCH1.;3
            -                iars
            DWftECK                                              Xsr.r-lrr tsto3xs
                                      ]     STAFT                -'ler ---
            f]   RECo\,ERY            .-]                        'J.'-   --:--,..:

            tr                                                   lDo-,
                                                                 :
                                              oi(

                                                                                          .,'---:3E   CHABGE




                                    .:affi::*ill1 ftrm:.'._, *;rE                    .


                                                                                                          ??*.rrlp,
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 67 of 149 PageID #:67



                                                                         ?ryle,

                                                                          ;-5'/{




             r]roct(our       []&,$Gr",5{sTTow                          oN   rcmcu
             :                                   trsnrets
                  FIAT ]!BE
                              trurta     ur,'    trU.ql.l,Gtr,n$cmNe
             il   oUToFGAs    trEaraeornlup
             aumEcr                              BerrulTq{ BLOCKS
                              flstranr
                                                 Ensoorcs BL3a<!
            tlRFOot/ERrr      n
            CI                                   EOUl-y
                              D
                                                 3




                                                                                     q**{

                                                                                             I
                                                                                            -l




                                                 ,f
      I'
      f?IrfIED r,, u.s-A
                                    ffi
                                                                       "Er,,&V*
         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 68 of 149 PageID #:68

                   P-O. Box   580'Joliet' lL O0454-{,)Uu
                   Rcturn Scrvicc Requestcd
                                                                                                   B=CEIIEER        ll r 28i,4

                                      @001   111111 0
      00000155 FIBSAI2S12121E15o350


            EDT{ARD JONES JR
            i66?-'-N     sEit{rcr    BLvD        APr IE
            I{AUKEGAN       IL    60085




            Dear Valued Client:
                                                                                                               relationship '*':?i:
                                                              to meet.Vgur lin^a.1oa; *e6E Eased on'yair
            llye appreciate yurr business and the opportunity        atthose          **m, !8'ir a{8fi'nt's available balaese :E
            the Banh we striue to pay your overdratt" *rr"n iioitrle    against it *,e & s fn anticipation that
                                                                              lir-nes                                ycx; *"'t. b*
            not sufficient to cover the items that you n"v" F"=""t"o         *.r*e. Tr]ns prastice is our way o' pcsu-€rE
            makrng an rmrediate deposit to bring ,ou, "E[nG';G-o*                           .o pay items Pres€nt€d 'Ea*t4d
            excerent service, but it is important to nole ;;
                                                             i; B."* is unoer no caxqatron
                                                                                      pesented  br payrn€fiL For *ran,#*"
            your .rc@,nt \r*r tt"r. .i"-*t enqrgh r,,na" u ""rro*t in.
                                                                   the  items lori've
                                                                           w.i =t-,aiie or  if you are not rn*r6 re8u$ar
            we tyflcally do not pay overdrafts if your ilr"ii=
             deposits.
)                                                       excded    the availaHe balance in your      ffiunt'    #6035612'
2            The items below were processed and
(,
A
ct
A                                                                        *
,€
               -$elsJDessdfgec-
                Bank Card   Purctase                          2'00              ?atd                             Waived

6
                                                                                           fronn 5eur accsa*:i 'ecords based on the
             please deduct the Grcr&afr a*c[rd' Returned ttenr Fe{s; Gt 5'S
to
B                                                                                                                                           ln
                                                                  *"ror"n ii*i**rqottnarfr''E*f!ffiE*i i16v* Fee is $-8'82'
                                                                                                                            (s)
 0           inbrm*rio' provided &*z** t r* .rr,orrn, I
                                                                                                                                         ltem
 a
                                                         pu ,ry         6-s*pp"g t"^raiu*ti ixemgaa ft*s and Returned
             ofderEarroidacontln*us**erorattFee,pleasebringyorrraEcslI}tbalaruceposa*ree.swlaspossiue.Also
 o6          no.te, r*,t*ie your acoqrflr rE e*dra.rn                                           srfficieint to  p:1* rre overdraft  amount'
             Fees lur each item we pf*€ss be{ore
                                                       yo,, mak; a"rso
                                                                    oeposir o"'s'stit e-€ount
                                                                 pease   re*r to t€elr Aecount Agreernettl
             For rrue iftformation ffi           **rd"-.fa
 o
                                                           tees,

                                                                   an expen$\'!e F-Tltce' First Midwest off€se
                                                                                                                       dler less expensive
 o
 o            Presentiqg cverdrafts q. retursred igefils can-be       tnirt ,."y-- ixtter orlt y*r   needs.    rf yota xrculd like to discuss
              atternatives to handle or*rg."rt, * ,=tur*"alL-" t9 cre$ ,ept"tri oi account tIaryITg irom vour savings to
 o
 0
              the6e alternatir"., o*i'i;       ti;; creoit (suliect needs. ptease-.l.ri ui at (g00) 322'3623 or visit one of our
              manage     your account, a   it yo., haye ottrer nnincrar
              banking center$

              lfyoudonotwanttheBanktoPayitemsthatwillcreatea*cverdraftandyouwanttodirec*theBanktoreturn creek Blvd'
                                                     your aoc$.e-"{ *o* notitv us by mail.at 3&L*3 Rock
              any item that-Exceeds t;-"r"iiru'r" balance'in        i;;d;*                   g2i'i6i.'   You will be c*rerged a Return ltem
              Jotiet. lL 60431, Attn: Customer Service, "t il                   "t   'iOOt
              Fee br each such item we return'

              ThankyoubrbankingatFirstMidwestBank.Welookfonra'dt*se'.rtr€youinthefuture.

               Sincere*Y,

               First Mktwest bank




                                                                                                                          ',.lc,x!ber   FDIC
                                                                                                                                               e
                                                                                                                                               ffi
                Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 69 of 149 PageID #:69
                           P'O. Box 580'Joliet' lL ol'4j4-u)ou
                           Return Service Requerted
                                                                                                                         tri:.xgER 11, ?3:S

                                         3150350 o(n001   1 1 1 1 1   10
             00000155 F|BS642S121   21



                   EDWARD JONES JR
                   reiiT H BERt{lcK BLVD APT lE
                   ICAUKEGAN IL 50085




                   Dear Valued Client:

                   we appreciate your business and the                     oryorlull-tv--t:-f:Iy.1i?:::
                                                                                         ^-;j:-.,:';f;J-l,lfliiffX:::.:",
                       3:l[1x'"J:#;";ff;;,11,:;##;:;';;'il;-;il=ll"'.:--a.::---:T:*5i,x"JH:j"."":-'':...:
                   H:
                               il'::#,'il'.',;;;";';ffi
                   ff ?i*,ff,lll.*ff                          il;   !i;;6    lgg1',-t ^-::.
                                      '**lf [:;li."ir,",'*F:":r,:,:::*::=;;,:ff
                   L'i;T:f                                                                  =-,:;:.1T|1Til,ii;'.:?J.,=::
                                                                                                   ;.T,ff ;;I*-'-r"#:=:
                   Iffi3"?i:ffi:'ll,i 1i,3"':J,ri?,ll':i'i"'"Tl 'i"i ,rc.B""ij::r_. 1" "::::3"::"r*,':"#3;:=J.:=;j
                    ;:i:"""1'"',",1'fL;'ffi.J:T;;,i"yt;:{i:-:{*::"H?,',".ff:fi::'i#ff1'-":ir.i"#
                    I}ffi::iil';'':1,'1,'i;"trllinl'iiil,;;';;;ilis not in.eood stanc.es or if vou
                                                                                                   are not =ar'-'i ''as!-'3'
                    cieposits.

                    The items below were processed and exceeded
                                                                the available balance in your account' *6035612
        2
        o
        c
        o

J-.-.
        o               Item Descrirtiea-         --,-         -   Amsunt-ef-ltenn-*       - **lgid         or   Returned:-------t9g.
                                                                                2.00                ?;.c                               Wa..ed
                        Eank Card Purchase
        3
                                                                                     Iic:re; -.:,..    ;::!-:::.+:lids   based on the
                                        overs:al aleg Returned ltem Feeis,::
        (o
        q
                     Please ceduct the                                        i1t"'-o'q g,rcrE!'!t'- a{'-"'.t  :l- 3ee (s) is $-8'82' ln
                     inform.aircn provided.no.r*:-":c:ai ar*ount;;;;;t"ft yor-; 3sieunt balance ]ca i;
                                                                                                          'e as *r:rand
                                                                                                                     as possible' Also
        o
                                                  Jre.cr*1, Fee, please bring
                     order io auoid a continijo.s                                                                       Returned ltem
                                                                     also be-su:,;ec: ro^additiona} olerctraf: =-:
        o
                     ncie. "l:Iie TouI accour: 'S D?eic:3,in :,ou may deposit ic
                                                                                 ro-:' account sufflcienr to pa-' :-' averdraft
        A                                                                                                                       amount'
                     Fees icr each item we *rdess leJore ,*u a"G
                                                                     a
                                                                                :c       Account
                                                                               fees' please refer Agreement'
        ?
                     For mcre :nformation        .;-;;;"*it:o                                          'cur
        c
                                                                        items that ma-i :*::er tuit yout needs' lf
                                                                                                                    ycu *:uld like to discuss
                     PresenlingCverdraftscrie',r!r'*1.,:errscan-beanexpensr''e'iz'itce'FirstMidWestoflers:::erlessexpensive
                     alternatives to handle o'rers'afis *r ie.;rned                                           trlt-f".T *crn your savings to
                                                                     (subiect to credi: a;*rczaii oi account
                     ihese allernatives, suc!^! as 3 ilfte of credit                            ;all    at       322-3e:: cr visit one of our
                     manag€ ,rour account, ct ,: e3L i3r* cther
                                                                       finincial neecls :'es=        us    {800)
                     banking centers.
                                                                                   r;€tcraft and you want to direc: lhe Bank to return
                                                                               ai -*-;;;
                     lf vou do not want the Bank to Pay items that will create              notify-us by mail at 3r-i Rock Creek Blvd'
                     ;. ttem that exceeds the availatile balance   in your accol':
                                                                                a:  i.'*; :eZ-gei3.  You will be cla'ged a Return ltem
                     i;fi"t, ii- i6+il, ett"' customer service' or bv telephone
                      Fee for each such item we return'
                                                                                   we look forwa:;         :i :*--.:0   lrou in the future'
                     Thani< you for banking at First Midrvest Bank.


                      Sincerety.

                      First Mici*est Bank




                                                                                                                                                         G
                                                                                                                                                r:r FDI( .i;=
                       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 70 of 149 PageID #:70
 EUW€ll tJ Jt l lE> .,t                      rremtum Loan 1oug             olzul tulo     53s.64
 709 GRAND AVE                                               -(
 WAUKEGAN, IL 50085                          Agen'-y Products

                                                           t34lB Towbuster


    Send    your Poymentto:                  'Total Payment Due
   Confie Premium Finance                    Arjri iate   Charge on Loan Payment
   P.O. Box 91005                                    !-received on or afr-er: 6125:2AL6     Sr.zg



                                                                                                       I-I
   Baton Rouge, tA 70821

    Pay-by-P hon       e   t-877 -926-4600   Paynrent Due,.uith Late                       s47.42


                                                             - Dei-rch Here -



The above payment coupon is incluted here for your first                                    payment only. We
will mail your entire payment coupon book within the next

To Make Your Payment:
    L.  lndicate the amounts you are oayir:g in the "Paymenl'' boxes on the coupon above
    2. lnclude the late charge if your pal'ment will reach ol:r offices on or after
    3. Choose your method of paym:n+.'- with options te pay anytime
               ,/
              By Phone - Through oLii .r,itorrrated Phone Payilrent System - Call t-877-926-4600
               /
              On our Website - Logon to.
               /
              gv Mail
                   - Mail check or mot)ey order parTable to
                     Don not send cash
                   - Write your accortnt "r:trnber otl your check/nroney order
                   - Allow sufficienf linie'icr your paymen,: to be ic..:ceived before the due date
                   - Detach and mai! Ihe                                      nt to:




               ,/      With your Customer Sen                                    25-4600 to make your
                       payment with one of our t,'iendly customer sr:rvic€ representatives or visit your
                       insurance agent's neigh:r rnooC store.



 conFiie
 PrcDitrm    Fin!nc?
                                             Makin$ Yourr Payment is Quick;tnd Easyl
                                                                                             tffimFft
                                                                                             |      -\J,ll-l
                      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 71 of 149 PageID #:71
  Eul,vcll U JL,l lE) Jl                             Premtum Loan   r oug           bltulauJ-b.       53s.il   53s.64
  709 GRAND AVE                                                     -(
  WAUKEGAN, IL 50085                                 Agen'-y Products

                                                                  t34lBTowbuster


    Send your Payment         to:                    'Total Payment Due
   Confie Premium Finance                            AtiJ   i"ate Charge on Loan Payment




                                                                                                               n
   P.O. Box 91005                                             F.eceived on or aP-er: 6125,'2016        Sr.zs
   Baton Rouge, lA 70821

    Pay-by-Phon       e   L-877 -926-4600            Paynrent Due ,uith Late

                                            -4.*"-
                                                                    - De'.rh Here -



The above payment coupon is inclutecl here for your first
will mail your entire payment coupon book within the next

To Make Your Payment:
    1. lndicate the amounts you are oayirrg in the "Paymenl'' boxes on the coupon above
    2. lnclude the late charge if your pal,ment will reach ol:r offices on or after
    3. Choose your method of paym:nt'- with options te pay anytime
           ,/ By Phone - Through ori: .titorlated Phone Pai'ilent System - Call t-877-925-4600
              {       On our Website        -   Logon to yrww.conlisl,imiumfinance.com
              /       gv tvtail
                               Mail check or morie y order payable to
                               Don not send cash
                               Write your accorrnt t;tmber on your ch;:ck/nroney order
                               Allow sufficient'rinir'fi;r your paymen,: to be ir,:ceived before the due date
                               Detach and mail lhe




               ,/ With your Customer Ser.r                                           600 to make your
                      payment with one of our f,'iendly customer sr:rvic€ r'epresentatives or visit your
                      insurance agenfs neigti:r rnaoC store.



 conF-le
 9ra0ixn    Fi^tncr
                                                     MakingYour Payment        as   Quick;rnd Easyl      w@@
                    Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 72 of 149 PageID #:72
 Eul,vdt   U ',UttE5 J!                 Premrum Loan   r oug         bl   wl tulb.                        53s.64
 709 GRAND AVE                                        -(
 WAUKEGAN, IL 60085                     Agen:y Products

                                                    L34lB Towbuster


   Send your Poymentto:                 'Total Payment Due
  Confie Premium Finance                 Acjri iate Charge on Loan Payment
  P.O. Box 91005                                F.eceived on or   after:   6125,'2OLG            Sr.ze



                                                                                                          l-l
  Baton Rouge, l-A 70821

   Pay-by-P hon    e   t-877 -92G46AO    Paynren? Due ,.uith Late C                              547.42


                                                      - De'..rch Here -



The above payment coupon is inclu*ecl here for your first                      ntir;y insYallm
urill mail your entire payment coupon book within the next

To Make Your Payment:
   1.       lndicate the amounts you are oaying in the "Paymenl'' boxes on the coupon above
   2.      !nclude the late charge if your pal,ment will reach ol:r offices on or after
   3.      Choose your method of paym':nt'- with options te pay anYtime
              ,'  By Phone - Through oui: .i,;torrrated Phone Pa'yment System - Call 1.-877-926-4600
              /   on our Website - Logon to y ruraLgonfigur:miumfinance.com
              /   By ruail
                       - Mail check or mone|' order payable to
                       - Don not send cash'
                       - Write your account 'r,'.tmber on your ch;:ck/nroney order
                       - Atlow sufficient :inre 'ic-your paymen',:. to be r"r':ceived before the due date
                       - Detach and mai! lhe c




               /   With your Customer Ser.r                                 1926-4500 to make your
                   payment with one of our t,'iendly customer sr:rvic€ representatives or visit your
                   insurance agent's neigt::r tnooC store.



 99,Tf.*?                               MakingYour Payment is Quick and Easy!                     @@@
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 73 of 149 PageID #:73




  Account: lL-991330

  lnsured:

 Edward Jones Jr
 709 GRAND AVE
 WAUKEGAN, IT 60085



                                          Monthly Billing of Agency products
 At the time you purchased your insurance policy, you may have
                                                                 also purchased optional memberships and other
 products from your agency ('Agency Products") and
                                                     elected to pa!.these thorough monthly installments. The Agency
 Products you purchased are listed below:




 Member No-            P.foduct Description
                                                                   _       ir,+ -_. Monthtv Bitrine
                                                                       Iol?l
   1303701           13/B Towbuster 6mo                                   Sso.oo S1o.oo

 As a convenience to you, the Agency Proctucts will be included
                                                                on your monthiy payment coupon. A summary of the
 amounts you owe under your premium finance loan, as well
                                                          as any amounts you will be billed on your monthly payment
 coupon for Agency products, is presented below:

Monthly Payment Due on premium Loan
Agency Products billed monthry by your Agent (not part                                      S3s.64
                                                       of your loan)
        134/8 Towbuster Emo                                                                 5ro.oo

                                               :
Tota I lillonthly payme nt, I ncludi ng Age ncy t4"oducts
                                                                                            Sas.oa

Any amounts payable related to Agency proriucts
                                                are not incli.icled in your lnsurance premium Finance and Security
Agreementandarenotpartofyourpremiumfinanceloan.

                                                                  -
rrrJrsrrrrrE'rttet L'rEAPensvLEcl(lucf vouwiryEif'Eielti{-Y60rdecisiorrtodi.scontinueany{gencyproductwill
                                                                                                                 haveno
effect on your premium finance loan and arill ;,ot adverseiy
                                                             impact your underlying auto insurance coverage as tong as
your premium finance loan remains curretlt
                                              under the term s of your lnsurance premium Finance and security
Agreement.

should you have any questions, please contact{our insurance
                                                            agent during normal business hours or call confie
Premium Finance customer service at 1-87?-92il600
                                                     between the hours of g:00am and 6:00pm csr Monday thru
Friday or between the hours of 7:00am anci 4:00pm
                                                  Saturday.
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 74 of 149 PageID #:74




  Account: tt-991330

  lnsured:

  Edward Jones Jr
  709 GRAND AVE
  WAUKEGAN, IL 60085



                                        Monthly Billing of Agency products
 At the time you purchased your insurance policy, you may
                                                          have also purchaseci optional memberships and other
 products from your agency ("Agency Produers")
                                                and elected to pa).these thorough monthly installments. The
                                                                                                            Agency
 Products you purchased are listed below:




 Member No.            Prodqct Desqiption
                                                                       Iola!_Pljce __ Mgrthtv        Bittine
    1303701         134/8 Towbuster 6mo
                                                                          560.00             S1o.oo




 As a convenience to you, the Agency Proctucts will be
                                                       inctuded on your monthiy payment coupon. A summary
                                                                                                          of the
 amounts you owe under your premium finance loan, as well
                                                          as any amounts you will be billed on your monthly payment
 coupon for Agency products, is presented below:

Monthly Payment Due on premium Loan
Agency Products biiled monthry by your Agent (not part                                       Sss.64
                                                       of your roan)
        134/8 Towbuster 6mo
                                                                                            510.oo

                                            i

Toto I M onthly poyme nt, I ncluding Agency products
                                                                                            S4s.64

Any amounts payable related to Agenqy Products
                                               are not inctucled in your lnsurance premium Finance and
                                                                                                       security
Agreementandarenotpartofyourpremiumfinance|oa':.




r.rrorrr,srlrrc'l rrreAFJencYr-roouctvouwl5h-f'.Effflhaitg-\forrrdecisiontodi.scontinueanyAgencyproductwillhaveno
effect on your premium finance loan and ivill ;'ot adverseiy
                                                             impactyour under-rying auto insurance @verate as long as
your premium finance loan remains curret\t
                                           ur,der the term s of your rnsurance premium Finance and
                                                                                                     Security
Agreement.

should you have any questions, please contart
                                              vour insurance agent during normal business hours or call confie
Premium Finance customer service at 1-877-926-4600
                                                      between the hours of g:00am and 5:00pm csr Monday thru
Friday or between the hours of 7:00am ancl 4:00pm
                                                   Saturday.
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 75 of 149 PageID #:75




  Account: tL-991330

  lnsured:

  Edward Jones Jr
  709 GRAND AVE
  WAUKEGAN, It 60085



                                            Monthly Billing of Agency products
 At the time you purchased your insurance polily, you
                                                      may have also purchaseri optional memberships and other
 products from your agency ("Agency Producrs")
                                                 anc elected to pay these thorough monthly installments. The
                                                                                                             Agency
 Products you purchased are listed below:




 Ilembel Xo.              Product Description
                                                                        TptalPrice         Monthlv Billine
    1303701               134/8 Towbuster 6mo
                                                                            $60.oo             S1o.oo




 As a convenience to you, the Agency Products
                                              will be included on your monthly payment coupon. A summary
                                                                                                              of the
 amounts you owe under your premium finance loan,
                                                     as well as any amounts you will be billed on your
                                                                                                       monthly payment
 coupon for Agency products, is presented below:

Monthly Payment Due on premium Loan
Agency Products bilred monthry by your Agent (not part                                        S3s.64
                                                       of your roan)
        134/8 Towbuster 6mo
                                                                                              Sro.oo


Tatal Monthly poyment, tncluding Agency tsroducts
                                                                                              s45.64

Any amounts payable related to Agenry Prociucts
                                                  are not inclr.icied in your lnsurance premium Finance
                                                                                                        and security
                      o1* v:u: p re m i u m i1 na nce o,
I'i::::l      :::   :l:   1r:l    "1
                                                       r

                                                           "


                                        lqh .tr-rrermirralg Your derision to cliscontinue anyAgency product will have no
effect on your premium finance loan and .ry;ll ;,ot adverseiy
                                                              impact your underlyi;;;" insurance coverage as long as
your premium finance loan remains currel\t
                                            urrder the term s of your lnsurance premium Finance and
                                                                                                      security
Agreement.

should you have any questions, please contait.your
                                                   insurance agent during normal business hours or call confie
Premium Finance customer service at!-877-92G'45o0
                                                      between the hours of g:00am and 5:00pm cST Monday thru
Friday or between the hours of 7:00am anci 4:00pm
                                                   Saturday.
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 76 of 149 PageID #:76



Account     tL-1125625

lnsured:
Edward Jones Jr
709 GRAND AVE
WAUKEGAN, IL 60085



                                                  Monthly Billing of Agency Products

At the time you purchased your insurance policy, you may have also purchased optional memberships and other
products from your agency ("Agency Products") and elected to pay,these thorough monthly installments. The Agency
Products you purchased are listed below:




Member No.                       Product Description                       TotalPrice   Monthlv Billine

   1467496                       134/8 Towbuster 6mo                          s60.00        s10.00




As a convenience to you, the Agency Products will be included on your monthly payment coupon. A summary of the
amounts you owe under your premium finance loan, as well as any amounts you will be billed on your monthly payment
coupon for Agency Products, is presented below:

-L4anthly-Peyment nrte +n-pspfflum               loae-*                                     s3j-3f           ---"1-
 Agency Products billed monthly by your Agent (not part of your loan)
                                                                                            S1o.oo
           134/8 Towbuster 5mo



 Total Monthly Poyment, lncluding Agency Produds
                                                                                            S43.99


Any amounts payable related to Agency Products are not included in your lnsurance Premium Finance and Security
Agreement and are not part of your premium finance loan. As such, no finance charses, interest or late fees will be
 charged to vou on amounts related to these Agencv Products.

 You mav. at anv time. choose to terminate anv of the Aeencv Products bv not remitting that oortion of the monthlv
 installment for the Aeencv Product vou wish to terminate. Your decision to discontinue any Agency Product will have no
 effect on your premium finance loan and will not adversely impact your underlying auto insurance coverage as long as
 your premium finance loan remains current under the term s of your lnsurance Premium Finance and Security
 Agreement.

 Should you have any questions, please contact your insurance agent during normal business hours or call Confie
 Premium Finance Customer Service att-877-92fi4500 between the hours of 8:@am and 6:00pm         CST   Monday thru
 Friday or between the hours of 7:00am and 4:00pm Saturday.



                _nrh.t,
               ...,l-lt '
                -
                    -':\./:.'r
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 77 of 149 PageID #:77



Account: tL-1125525

lnsured:

Edward Jones Jr
709 GRAND AVE
WAUKEGAN, IL 60085


                                           Monthly Billing of Agency Products

At the time you purchased your insurance poliry, you may have also purchased optional memberships and other
products from your agency ("Agency Products") and elected to pay.these thorough monthly installments. The Agenc'y
Products you purchased are listed belowi




Member No.                Product Description                          TotalPrice        Monthlv Billins

   L467496                134/8 Towbuster 5mo                             S60.oo             Sro.oo




As a convenience to you, the Agency Products will be included on your monthly payment coupon. A summary of the
                                                                                                           payment
amounts you owe under your premium finance loan, as well as any amounts you will be billed on your monthly
coupon for Agency Products, is presented below:

!.rsnthly9eyment Due en-Pramrurn{oac-*                                                      - 5=r.99
Agency Products billed monthly by your Agent (not part of your loan)
  -                            6mo                                                           sro'm
           LS4llTowbuster



 Total Monthly Payment, lncluding Agency Produds
                                                                                             S43.99


 Any amounts payable related to Agency Products are not included in your lnsurance Premism Finance and Security
 Agreement and are not part of your premium finance loan. As such. no finance charges, interest or late fees will be
 charsed to vou on amounts related to these Aeenw Products.

 you mav. at anv time. choose to terminate anv of the Aeenw Products bv not remittins that oortion of the monthlv
 installment for the Agencv Product vou wish to terminate. Your decision to discontinue any Agency Product will have no
 effect on your premium finance loan and wilt not adversely impact your underlying auto insurance coverage as long as
 your premium finance loan remains current under the term s of your lnsurance Premium Finance and Security
 Agreement.

 Should you have any questions, please contact your insurance agent during norma! business hours or call Confie
 Premium Finance Customer Service at L-877-92G4600 between the hours of 8:00am and 5:00pm CST Monday thru
 Friday or between the hours of 7:00am and 4:00pm Saturday.


                tA.t ,
              -;l,f:.:"
               -.:
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 78 of 149 PageID #:78



Account    lL-1125625

lnsured:
Edward Jones Jr
709 GRAND AVE
WAUKEGAN, IL 60085


                                              Monthly Billing of Agency Products

At the time you purchased your insurance policy, you may have also purchased optional memberships and other
products from your agency ("Agency Products") and elected to pay.these thorough monthly installments. The Agency
Products you purchased are listed belowi




Member No.                   Product Description                        TotalPrice       Monthlv Billine

   1467496                   134/8 Towbuster 6mo                           s60.00            Sro.oo




As a convenience to you, the Agency Products will be included on your monthly payment coupon. A summary of the
                                                                                                           payment
amounts you owe under your premium finance loan, as well as any amounts you will be billed on your monthly
coupon for Agency Products, is presented below:

-Uonth}/-Perr,rnenlDue-en-Pra,nolurn        loac"--*                                       -" Ss"r.gt
 Agency Products billed monthly by your Agent (not part of your loan)
  -                               5mo                                                        sro'oo
          t34lBTowbuster



 Totol Monthly Pay me nt, I ncluding Age ncy Produds
                                                                                             S43.99


 Any amounts payabte related to Agencl Products are not included in your lnsurance Premium Finance and Security
 Agreement and are not part of your premium finance loan. As such, no finance charees. interest or late fees will be
 chareed to vou on amounts related to these Agencv Products.

 you mav. at anv time. choose to terminate anv of the Agenw Products bv not remitting that portion of the monthlv
 installment for the Aeencv Product vou wish to terminate. Your decision to discontinue any Agency Product will have no
 effect on your premium finance loan and will not adversely impact your underlying auto insurance coverale as long as
 your premium finance loan remains current under the term s of your lnsurance Premium Finance and Security
 Agreement.

 Should you have any questions, please contact your insurance agent during normal business hours or call Confie
 Premium Finance Customer Service atl-877-92h4600 between the hours of 8:0oam and 5:00pm CST Monday thru
 Friday or between the hours of 7:00am and 4:00pm Saturday.



               - rrht,i,
              "rjl,r,-).
              -.'\./-'--n-
         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 79 of 149 PageID #:79



American Alliance Casualty Company
 Policy Number: ILAA-0247 I 7g-0 I
 Policy Effective Date: l2ll7l20t6




                   OF COVER/IGES                                                                   Premium
                        Limits                                                              Veh.2
         Injury         szspool eacn Person
                                                                                                         Veh.3

                             $50,000    each accident
             Damage          $20,000    each accident                        $3s.00
          Payments           $1,000     mchperson                            $10.00
      ;ured   Motorist   -   $25.000/   each person                         '$65.00
     ylnjury                 $50;000    each accident
 Vehicle I Limib
                         pnoperty Damage
 !nin;u@ Motorist                                       $15,000-$250        $25.00
 Towing & labor
 Rental Reimbunement                                                           N/A
 Comprehensive
                                                                               N/A
 Collision                                                                     N/A
                                                                               N/A




                                                     Total Premium $195.00
The following discounts and surcharges have been   apdiA t" yo*p.li"y=
- Renewal (107o)
- AntiTheft (5%)

Your automobile poliry consisb of thif Policy Dcclaration
                                                          and the docrments listcd bclow. plcasc kccp thcm togethcr.

Policy Declaration page - ILDEC 0l/15
ID Card
Illinois Policy - ILP0L 07/16 - Available onlinc at www.myamericanalliance.com
                                                                               or request a copyby calling (g4z) 91G3200.
           Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 80 of 149 PageID #:80



Arnerican Alliance Casualty Company
 Policy Number: ILAA-024217g-01
 Policy Effective Date: 12fi7 1201 6




                                                                                                         Premium
     ily   Injury $rioooffip"r"*                                                                  Veh.2           Veh.3

                              $50,000         each accident
           Damage $20,000 cach accident                                            $35.00
           Payments $1,000 each person                                             $r0.00
           dMotorist      -   S25,000/ eachperson                                 '$65.00
       Injury                 $50:000         each accident
 Vehicle I Limits
 Uninsured Motorist property Damage                           st5,000-$250        $25.00
 Towing & Labor
 Rental Reimbursernent
                                                                                     N/A
 Comprehensive
                                                                                     N/A
 Collision
                                                                                     N/A
                                                                                     N/A




                                                           To:trl   Premium     $195.00
The following discounts and surcharges have ben applied t"
                                                           1ro*        p.li"l
- Renewal (10%)
- AntiTheft (s%)

Your automobile policy coasisc of this Policy Dcolaration and
                                                              thc docum€ob lisrcrt bclow. pleasc keep them together.
Policy Declaration page - ILDEC 0l/15
ID Card
Illinois Policy - ILPoL   07116   '   Available online at www.myamericanalliance.com or request
                                                                                                a copy by calling (E47) 916-3200.
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 81 of 149 PageID #:81



 American Alliance Casualty Cornpany
  Policy Number: ILAA-0242 I 7g-01
  Policy Effective Date: lAnDOrc




                    OF COWRAGES                                                                     Premium
                         Limits                                                              Veh.2
         Injury             g2jp00/ eachFffi;-                                                                 Veh.3

          _
          Damage
                            $50,000       each accident
                            $20;000       each accident                         $35.00
    dical   Payrrents $1,000              eachperson                            $10.00
    insured Motorict    -   $25,000/      each person                          '$65.00
      IYlnjury              $so,ooo       each accident
 Vehicle    I   Limib
 lnin-sure{ Motorist property Damage                      $15,000-$250          $25.00
 Towing &       [:bor                                                             NiA
 Rental Reimbursement
 Comprehensive
                                                                                  N/A
 Collision                                                                        N/A
                                                                                  N/A




                                                       Totel   Premium        $195.00
The following discounts and surcharges have been
                                                   fifli"d   t" yo* poli"y,
- Renewal (l00z6)
- AntiTheft (5%)

Your automobile policy consists of this Policy Dcclaration
                                                           and oc documcots listcd below. plcasc kcep thcm
                                                                                                           togc6cr.
Policy Declaration page - ILDEC   0l/l5
ID Card
Illinois Policy - ILPoL 07/16 ' Availablc online at www.myamcricanalliance.com
                                                                               or request   a copy by   calling (M7) 916-3200.
          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 82 of 149 PageID #:82




              $
       AMERICAN /\L.g-IANCE
                                CAStiALTY COMPANY
                            PrnsoNAr- AUToMoBILB
                              Iust;RaNCE PorrCY
                                    -Jrr$m

                                                                               t'

                                           Ihis is your policy of insurifnOe

Your policy has been issued based upon yor r statements contained end the infbrmation as provided in your application
 which is incorporated into this policy. Pl.a5e take the time !o revrew your entire policy, including any enclosures or
                    attachments. If you find anv srrors, please inrmediately contact the Company.

                                In the ever,t of an y',ccident, immediately contact our
                                        Clairns Departmenr at (847) 916-3200
                                                         or
                                  at our website. at www.rnyamericanalliance.com.




                                                                 I   I llr-nvols PERsoNAL Ar..rro PoLrcy- FoRM ILPOL l0/15
          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 83 of 149 PageID #:83




       AME                    RT         CANAL LIANC E
                                CASUALTY COMPANY
                            PgnsoNAL AUToMoBILE
                              Iusr.iRANCn Por,ICY




                                           Ihis is your policy of insuriihOe.

Your policy has been issued based upon yO-r r statements contained and the information as provided in your application
 which is incorporated into this policy. PI.are take the time !o revrew your entire policy, including any enclosures or
                    attachments. If you find any errors, please immediately contact the Company.

                                In the ever,t of an Accident, immediately contact our
                                         Clairns Departmenr at (847) 916-3200
                                                          or
                                  at our website at www.myamericanalliance.com.




                                                       4     '4.




                                                                   I   I nrnrols PERSoNAL Auro polrcy   -   FoRM ILPOL l0/15
          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 84 of 149 PageID #:84




      AMERICANAT. g-EANCE
                                CASUALTY COM?ANY
                            PrnsohlAy- AuroMoBrLE
                                  ITTisuiRANCn                   PoUCY
                                                 LLtNoIS


                                           lhis is your policy of insurdnbe

Your policy has been issued based upon yor r statennents contained and the information as provided in your application
 which is incorporated into this policy. Pl;ase take the time !o revrew your entire policy, including any enclosures or
                    attachments. If you find anv errors, please inrmediately contact the Company.

                                In the evertf of an Accident, immediately contact our
                                        Claims Departmenr at (847) 916-3200
                                                          or
                                  at our website at w;rw.myamericanalliance.com.




                                                                I   I tr-r.nrols PERSoNAL Ar.rro   polrcy-   FoRM ILPOL l0/15
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 85 of 149 PageID #:85




                                     ANaerucaNr       AnrnNcB Cesuerrv Coupexv
                                                Rosemont, Illinois (the "Company'')
agrees with the insured, named in the Declarations made a part hereof, in consideration of the payment of the premium and in
reliance upon the statements in the Application made a part hereof, and subject to the Declarations and all the terms of this policy:

                                                         P.rnr I - Lreulrrv

A - Bodily Injury Liability; B - Property Damage                         (I   )   the named insured,
Liability. To pay on behalf of the insured, but only to the              (2)  any other person using such automobile to whom the
extent of the applicable policy limits, all sums which the                    named insured has given permission, provided the use
insured shall become legally obligated to pay as damages                      is within the scope of such permission;
because of:                                                            (b) with respect to a non-owned automobile;
    A. bodily injury, or                                                 (l) the named insured, provided the named insured
                                                                                  received the permission of its owner, and the use is
arising out of the ownership, maintenance or use of the                           within the scope of such permission,
owned automobile or any non-owned automosile, and the                    (2)      a relative, but only with respect to a private passenger
Company shall defend any lawsuit alleging such bodily                             automobile, provided       the person using        such
injury or property damage and seeking damages which are                        autornobile has received the permission of its owner
payable under the terms of this policy, evei:'i if any o_f the                 and the use is within the.scope of such permission;
allegations of the lawsuit are groundless, false oi fraudulent;        (c) any other person or organization legally responsible for
but the Company may make such                investigation   and       the use of:
settlement of any claim or lawsuit as it deems expedient. It is           (l) an owned automobile, or
understood and agreed that the Company has no obligation                  (2) a non-owned automobile, if such automobile is not
to any insured after the applicable limits of the policy have                  owned or hired by such person or organization,
been exhausted by payment; it is further understood and                        provided the actual use thereof is by a person who is
agreed that the Company is not obligated to pay, and shall                     an insured under (a) or ft) above with respect to such
not pay, attomey fees for any legal or investigative work                      owned automobile or non-owned automobile; and
unless such attorneys are specifically selected by the                 (d) any other person who is not insured for liabiliry coverage
Company; it is further understood and agreed that the                  by any other insurance policy, a self-insurance program, or a
Company is not obligated to pay, and shall not pay, any sum            liability bond '.vhile using either the owned or non-owned
which the insured may be Iegally obligated to pay as a result          autos. The use of such owned or non-owned auto must be
of a lawsuit unless the Company received actual notice of              within the scope of consent of insured or your spouse.
said lawsuit before any judgment had been entered in said              The insurance afforded under Part I applies separately to
lawsuit. It is understood and agreed that the Company has              each insured against whom claim is made or suit is brought,
the sole right to settle or defend any lawsuit including, but          but neither the inclusion herein of more than one insured nor
not limited. to the right to accept or reject arbitration awards       the application of the policy to more than one automobile
entered in such suit.                                                  shall operate to increase the limits of liability stated in the
                                                                       Declarations for the liability coverages.
Supplementary Payments.         To pay, in addrtion to       the
applicable limits of liability:                                        Definitions. Under Part I:
(a) all expenses incurred by the Company, all costs taxed              "named insured" means the individual named as Named
against the insured in any such lawsuit and al! interest on the        Lnsured of the Declarations and also includes his or her
entire amount of any judgment therein which a;crues arter              spouse, if a resident of the same household;
entry of the judgment and before the company has paid or               "spouse" means a lawfully wedded spouse and also means a
tendered or deposited in court that part of the jucigment              person joined in a civil union according to statute;
which does not exceed the limit of the Company's liability             "insured" means a person or organization described under
thereon;                                                               "Persons lnsured";
O) premiums on appeal bonds required in any such lawsuit,              "relative" means a person related to the named insured or
premiums on bonds to release attachments for an amount not             his spouse by blood, marriage or adoption and who is a
in excess of the applicable limit of liability of this policy and      resident of the same household as the insured or spouse and
the cost of bail bonds required of the insured because of              is either a nondriver or is listed on the Application for this
accident or traffic law violation arising out of the use of an         insurance as a driver, provided neither such relative nor his
automobile insured hereunder, not to exceed $100 per bail              spouse owns a private passenger automobile;
bond. but without any obligation to apply for or fumish any            ttowned automobilett means :
such bonds;                                                            (a) a private passenger, farm or utility automobile described
(c) all reasonable expenses, other than loss of        eamings,        in this policy
incurred by the insured at the Company's request.                      O) a private passenger, farm or utility automobile,
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 86 of 149 PageID #:86




                                    AureruceN         AureNcr Cesuarrv CoprpeNv
                                                Rosemont, Illinois (the "Company'')
agrees with the insured, named in the Declarations made a part hereof, in consideration of the payment of the premium and in
reliance upon the statements in the Application made a part hereof, and subject to the Declarations and all the terms of this policy:

                                                        P.r,Rr    I - Lresrl,rrv

A - Bodily Injury Liability; B -           Property Damage                 (l)    the named insured,
Liabllity.   To pay on behalf of the insured, but only to the              (2) any other person    using such automobile to whom the
extent of    the applicable policy limits, all sums which the                   named insured has given permission, provided the use
insured shall become legally obligated to pay as damages                        is within the scope of such permission;
because of:                                                              (b) with respect to a non-owned automobile;
     A. bodily injury, or                                                   (l) the named insured, provided the named insured
     B. property  damage                          :                               received the permission of its owner, and the use is
arising out of the ownership, maintenance or use of the                           within the scope of such permission,
owned automobile or ilny non-owned automobile, and the                     (2)    a relative, but only with rcspect to a private passenger
Company shall defend any lawsuit alleging such bodily                             automobile, provided         the person using      such
injury or property damage and seeking damages which are                         autornobile has received the permission of its owner
payable under the terms of this policy, elren':if sny o_f the                  -and the use is. within thescope oflsueh' permission;
allegations of the lawsuit are groundless, false or fraudulent;          (c) any other person or organization legally responsible for
but the Company may make such investigation and                          the use of:
settlement of any claim or lawsuit as it deems expedient. It is             (l) an owned automobile, or
understood and agreed that the Company has no obligation                    (2) a non-owned      automobile,   if   such automobile is not
to any insured after the applicable limits of the policy have                     owned   or hired by    such person  or organizarion,
been exhausted by payment; it is further understood and                          provided the actual use thereof is by a person who is
agreed that tlre Company is not obligated to pay, and shall                      an insured under (a) or (b) above with respect to such
not pay, attomey fees for any legal or investigative work                        owned automobile or non-owned automobile; and
unless suqh attorneys are specifically selected by the                   (d) any other person who is not insured for liability coverage
Company; it is further understood and agreed that the                    by any other insurance policy, a self-insurance program, or a
Company is not obligated to pay, and shall not pay, any sum              liability bond while using either the owned or non-owned
which the insured may be legally obligated to pay as a result            autos. The use of such owned or non-owned auto must be
of a lawsuit unless the Company received actual notice of                within the scope of consent of insured or your spouse.
said lawsuit before any judgment had been entered in said                The insurance afforded under Part I applies separately to
Iawsuit. It is understood and agrecd that the Company has                each insured against whom claim is made or suit is brought,
the sole right to settle or defend any lawsuit including, but            but neither the inclusion herein of more than one insured nor
not limited, to the right to accept or reject arbitration awards         the application of the policy to more than one automobile
entered in such suit.                                                    shall operate to increase the limits of liability stated in the
                                                                         Declarations for the liability coverages.
SupplementarT Payments. To pay,            in   addrtion   to   the
applicable limits of liability:                                          Definitions. Under Part I:
(a) all expenses incurred by the Company, all costs taxed                 "named insured" means the individual named as Named
against the insured in any such lawsuit and all int.'rest on the          lnsured  of the Declarations and also includes his or her
entire amount of any judgment therein which :iicrues a.rter               spouse, if a resident of the same household;
entry of the judgment and before the company has paid or                 "spouse" means a lawfully wedded spouse and also means a
tendered or deposited in court that part of the jurigment                personjoined in a civil union according to statute;
which does not exceed the limit of the Company's liability               "insured" means a person or organization described under
thereon;                                                                 "PersoDS lnsured";
O) premiums on appeal bonds reguired in any such lawsuil                 "relatiye" means a person related to the named insured or
premiums on bonds to release attachments for an amount not                his spouse by blood, maniage or adoption and who is            a
in excess of the applicable limit of liability of this policy and         rcsident of the same household as the insured or spouse and
the cost of bail bonds required of the insured because of                 is either a non{river or is listed on the Application for this
accident or traffic law violation arising out ofthe use ofan              insurance as a driver, provided neither such relative nor his
automobite insured hereunder, not to exceed $,100 per bail                spouse owns a private passenger automobile;
bond. but without any obligation to apply for or,fumish any               trowned automobiletr means:
such bonds;                                                               (a) a private passenger, farm or utility automobile described
(c) all reasonable expenses, other than loss of        eamings,           in this policy;
incurred by the insured at the Company's request.                              a
                                                                          (b) private passengerr farm or utility automobile,
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 87 of 149 PageID #:87




                                    AumrucaN AmeNce Casuerrv Coprparvv
                                                Rosemont, Illinois (the "Company'')
agrees with the insured, named in the Declara,tions made a part hereoi in consideration of the paym€nt of the premium and in
reliance upon the statements in the Application made a part hereof, and subject to the Declarations and all the terms of this policy:

                                                        Pnnr I - LrlstLtrv
A - Bodily Iniury Liebility; B -        Property Damage                  (l)   the named insured,
Liability. To pay on behalf of the insured, but only to the              (2)  ary other person using such automobile to whom the
extent of the applicable policy limits, all sums which the                    named insured has given permission, provided the use
insured shall become legally obligated to pay as damages                      is within the scope of such permission;
because of:                                                            (b) with respect to a non-owned automobile;
    A. bodily injury, or                                                 (l)  the named insured, provided the named insured
    B. property   damage                         ;                             received the permission of its owner, and the use is
arising out of the ownership, maintenance or use of the                        within tbe scope of such permission,
owned automobile or any non-owned automobile, and the                    (2)   a relative, but only with respect to a private passenger
Company shall defend any lawsuit alleging such bodily                          automobile, provided       the person using        such
injury or property damage and seeking damages which are                        autornobile has received the permission of its owner
payable under the terms of this pp]icy, eveil':it' any _oJ_!lt€               aad the rrse is. within the scope of -such- permissi on ;
allegations of the lawsuit are groundless, false <ir fraudulent;       (c) any other person or organization legally responsible for
but the Company may make such investigation and                        the use of:
settlement of any claim or lawsuit as it deems expedient. It is          (l)   an owned automobile, or
understood and agreed that the Company has no obligation                  (2) a non-owned automobile, if such automobile is not
to any insured after the applicable limits of the policy have                  owned or hired by such person or organization,
been exhausted by payment; it is further understood and                        provided the actual use thereof is by a person who is
agreed ttrat the Company is not obligated to pay, and shall                    an insured under (a) or (b) above with respect to such
not pay, attorney fees for any legal or investigative work                     owned automobile or non{wned automobile; and
unless such attorneys are specifically selected by the                 (d) any other person who is not insured for liability coverage
Company; it is further understood and agreed that the                  by any other insurance policy, a self-insurance program, or a
Company is not obligated to pay, and shall not pay, any sum            liability bond while using either the owned or non-owned
which the insured may be legally obligated to pay as a result          autos. The use ofsuch owned or non-owned auto must be
of a lawsuit unless the Company received actual notice of              within the scope of consent of insured or your spouse.
said lawsuit before any judgment had been entered in said              The insurance afforded under Part I applies separately to
lawsuit. It is understood and agreed that the Company has              each insured against whom claim is made or suit is brought,
the sole right to settle or defend any lawsuit including, but          but neither the inclusion herein of more than one insured nor
not limited, to the right to accept or reject arbitration awards       the application of the policy to more than one automobile
entered in such suit.                                                  shall operate to increase the limits of liability stated in the
                                                                       Declarations for the liability coverages.
Supplementary Payments.         To pay, in addrtion to       the
applicable limits of liability:                                        Definitions. Under Part I:
(a) all expenses incurred by the Company, all costs taxed              "named insured" means the individual named as Named
against the insured in any such lawsuit and all int.-rest on the       Insured  of the Declarations and also includes his or her
entire amount of any judgment therein which ,iscrues arter             spouse, if a resident of t}te same household;
entry of the judgment and before the company has paid or               "spouse" means a lawfully wedded spouse and also means a
tendered or deposircd in court that pad of the jurigment               person joined in a civil union according to statute;
which does not excerd the limit of the Company's liability             "insured" means a person or organization described under
thereon;                                                               "Persons lnsured";
(b) premiums on appeal bonds required in any such lawsuit,             "relatiye" means a person related to the named insured or
premiums on bonds to release attachments for an amount not             his spouse by blood, marriage or adoption and who is           a
in excess of the applicable limit of liability of this policy and      resident of *re same household as the insured or spouse and
the cost of bail bonds required of the insured because of              is either a nondriver or is listed on the Application for this
accident or traffic law violation arising out of the use of an         insurance as a driver, provided neither such relative nor his
automobile insured hereunder, not to exceed $100 per bail              spouse owns a private passenger automobile;
bond. but without any obligation to apply for or'fumish any            ttowned automobiletr means:
such bonds;                                                            (a) a private passenger, farm or utility automobile described
(c) all reasonable expenses, other than loss of        earnings,       in this policy
incurred by the insured at the Company's request.                           a
                                                                       O) private passenger, farm or utility automobile,
                        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 88 of 149 PageID #:88




           (l)   rhar the acquired automobile
                                              replaces an automobile
                  described in this p;fi"y; ;h"i                                                         insured. The term ,,insured,,as
                                                               ieither rhe                                                               used in this exclusion means
                  insured nor                                                named                           p:rso1r against w.hom the
                                   resident- of              his   houiehold retains                    lhe                              .luir"il-r"ae or lawsuit is
                  ownership of-any
                               the described replaced                                                   brought. This exclusion shail
                 lhar rhe nlTd insured notlh--"a- ""t"r"iif",-lri                                       acquires the right of. contributio,{;pty     when a third party
                                                   the Company in                                       injured person's family. Nor
                                                                                                                                                       a member of the
                 writing within 3O days after                                                                                                "'g'"ii.,
                                                                                                                                      shall tiis-"*"lurion
                                              the acquisition of his                                                                                        apply when
                 intention to make ,f,i, p"fi.y'upplicable
                                                            to
                                                                                                       any person not residing in the
                                                                                                                                            household of ih;        "r;;;
                 acquired replacement automobiie; .                               such                 insured was driving. ttreiretricleinr"J'rra",
           .^.
           (2)    that the Company,il:*,                                                               the time of the accident rhat i.                   this policy at
                                             "ff uy
                 and utirity arrtomobires o*"a
                                                        pii."
                                                          passenger, farm                              lawsuit;
                                                                                                                                          tt ,ri:""t of the claim or
                                                                                                                                            "
                                                      trre named insured                               (b) to any automobile while used
                 on the date of such acquisition                                                                                        as a public or livery
                                                           naued insured                               conveyance, but this exclusion
                 notifies the Company in writing "na,fr"
                                                   .iif,in 30                                                                                   aplty to tt ,u*i
                 the date of such acquisition oirris'election               ;)";;;                     insured with respect to bodily
                                                                                                                                      does not
                                                                                                                                        iriu.y oi,property "damage
                 this and no other                      to make                                        which results from the named in.o'r"ai
                                   follcy issuJ by rhe Company                                         owned automobile other than
                                                                                                                                               J""upun.y of a non_
       _         applicable      to such automoiile: or,                                                                           u, tt op"otor thereof;
       (c) a temporary substitute                                                                                                         "
                                           ,utor*uii";-                                                !:J]"  i:9,,r.injury  or ppp:rry damage
                                                                                                                                            - caused intentionauy
       "temporary substitute aqtomobile;,                                                              by or ar the direction
                                                                                                                            of the insured;
                                                         means
                                             any automobile
   not owned by the named insured,                                                                     (d) to.bodily-injury
                                   o. Uyrny resident of the
   same household. while temporariiy                                                                   operation of
                                                                                                                            qr.properry
                                                                                                                   farm machinery;
                                                                                                                                       - damage
                                                                                                                                             e- arising
                                                                                                                                                -       out of the
                                     urJAl, , substirute for                                       (e) to-bodiry injury of anyimproyee
   the owned automobile *h;" ;ittd*;
   because of its breakdown,              ?o,r.or,_ut use                                .   '                                           of rhe insured arising
                                                                                                   out ofand in rhe course of emptoym;nily
   destruction;
                                ,rpJi"  rrrul"ing, Ioss or                                         such injury arises outof tr," o*n.":t
                                                                                                                                                 the insured if
                                                                                                                                                ip,'i"inr.n"nce or use
   "non-owned automobite', means an automobile                                                     of an owned automobite or of a
                                               not ovned                                                                                  ,;;;#;;utomobite;
   by, furnished or available_fo, tt";*,;;.                                                                         in_iury to
                                                                                                                             any feltow
                                                                        of either the               11  .1" l:di1t                                   of the insured
   named insured or any-residen,
                                  of               ,n.i"r*   household, while
                                                                                                    rn;ured                                   ";;i;;;.
                                                                                                              in the course ard scope of r,isnie.
                                                                                                                                                    employment            if
   said automobile is in the possessio"                                                             such injury arises out o.f the ownerst
  insured or any resident of tlre
                                                         .r""ay of the named                        of an automobile in the business
                                                                                                                                           ip, .uln,"r"nce or use
                                       ",
                                  s"me-i"*"irfA.  or is being                                                                            r,"iirrrla,s  employer;
  operated by him or her, other
                                   than ,.rnprr"f, substitute
                                                                                                   (g) to an owned automobile           "i
                                                                                                                                      *hite;;;;    the automobite
  automobile;                           "                                                          business, bur this exctusion       d;;;;;ly       to the named
            passenger                                                                              insured, a retative, a partnership
  -fi:,"                .automobile,, means a four wheel
  pnvate passenger, station                                                                       or such relafive
                                                                                                                                      in whiclifie named          insured
  "firm automobile" means *
                            -r?gon orjeep qpe automobile;

  with a^load capaciry of fifteen "rto.obiii of &e truck tlpe
                                                                                                  emp r oyee
                                                                                                  (h) to a "r,h.
                                                                                                                     ;;iis

                                                                                                                          *".1,
                                                                                                                                 lffiil
                                                                                                                                ll,l, lffi T;;:::i, o:'
                                                                                                           non-owned_automobit;;;;b'u"sea
                                                                                                                    I

  used for business or commercial
                                   #;;;ds         or less not                                     automobile business.by                    (l)     in the
  farming;                              purposes rther                         than                                       qe
                                                                                                                              -insured
                                                                                                  business or occupation of the
                                                                                                                                       Ji frj ,, any other
                                                                                                                                  insu.eJ **"rp, a private
  "utility automobile"                                                                            passenger automobile op:rateg
                         rneztus an automobile.
 farm auromobile. s-irh. .o.a                      other &an a                                                                   or occupied
                                                                                                  insured or by bis private chauffeu,                    by the   irrrJ
                                  capJ"irr]"o'ni'no."n hundred                                                                              o.aoil*i,ic servant, or a
                          ".
 pounds or less of rhe pick-::p                                                                   trailer used therer*ith or with
                                bodi,. ,.a* i"lir=r."                                                                                     o*n.a-"rl#oUlf";
 ::u-ck rgre not used forbus:ness                                          or panel               (i) to injury ro or dcstructi",
                                                                                                                             "o
                                                purposes;                                                                                            owned or
                                  "r;;;;;; ,rith
 "bailer" c:*!.:s a miier <iesignJlir'*.
                                                    a prilare
                                                                                                 bansported b1'the insured or (2)         "i'iil-rr**
                                                                                                                                      piopJ{'r"oted to or in
 Iassenger a'.:te=abitre.                                                                        charge ofthe insured other
                              nor Ueing useC for business                                                                    lhan u ,".iaJo"Jor prirat" garage
                                                                                                                                             -a,
                          if.
 ::::rneriai piirposes u.ith orher ,t-",                   or                                    or (3) prope{v as to nhich rh"
                                                                                                                                       ir;;;l;   ,ny purpose
 fa1 or udiiry' ;;;;m,bir";-;; ;'1;Ut:rrT:"?ffi
 implement while used with
                                         "-r;.1                                                  exercising phlsicar contror. e,
                                                                                                 mainiained by an insured i,
                                                                                                                                 ,utorourr, ur"a, operated or
                               a arm    ;;;;b;, and if not a                                                                       .orria"r"J-r;;;  in charge of
 lom.e,
        office, store, display *  p*r"igrrffi;                                                    that insured;
" au to m bir e us iness i,.
            o       b        meu J rh;;;;;J.f o1 o*up"tion                                           to
                                                                                                 O any au0omobile, farm automobile or utility
                                                             or                                                                                     automobite,
set ing, repairing, servicins,
   t
                               .to,in; ;;;A;    .lr omobites;                                    9r any other O,pe of 19gr vehicle, ."nt"J o, Ieased by the
"properei damage- rnean prpicir ;G.                                                              rnsured where other valid-and
or loss of use to                            ff destmction oc                                    purchased by or tumishea       "olr".tiii'"
                                                                                                                                             iiriron"" has been
                           tenells,r,:1eii€--:.. *+i.l ;, caused by an                                                      to ae         iis;;; il;*ectionwith
accidenr cor.emC          ";rCi     rhis   e;,#*J **"ring while tte                              such rental or lease;
policf is rn ftorie                                                                              ft)   to bodily injury or,property        damage
                                                                                                                                       with respect to
           m au:r=obite inc,:j:s :le ieading                                                 which an insured under the policy         jnru..o
                                             and untoading                                                                     is ;il;
*llirnrt                                                                                     nuclear energy liabitiry poii"y                   under a
                                                                                                                             ir.rJ-ii'Nu"r"", Energy
                                                                                             Liability lnsurance associatiln,
,-:"::-_:.r.r.          ":3.r,
                                 u,hether.   ri ::c! declared, civil w.ar.                   Liability Underwriters or. Nuclear
                                                                                                                               M;;i    at* Energy
il.#,T;;;:|![:".oi!.dt]c::'                        or   *v    u.' or condirion               Canada, or woutd be an insured
                                                                                                                                il;;.;  Association of
                                                                                                                              ,;il;;;-Jch                 poticy but
Exclusions. This oolicv rJnoc              nn,a^-r....-:, n        .-                        ,?i,x';"fr      ll:ffi :x*::.::::i$:ii,il'r',u,,,,,,
                    Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 89 of 149 PageID #:89




         (I   ) that the acquired automobile replaces an automobile
                 described in this policy thai                                                       insured. The term "insut€d,,as
                                                 neither the named                                                                   used in this exclusion means
                 insured nor      residenr of his houiehold retains
                                                                                                         p:rsq againsj whom the
                             ^afy                                                                   .the
                                                                                                    brought. This exctusion shail "fuir-lr-'ruae
                                                                                                                                                      or lawsuir is
                ownership of the described                                                                                                      ir,"n
                rhar rhe
                                           replaced ,r1"i"irL,
                         nlyed insured notinea- the Company                           ,ri                                            !;i;;ply
                                                                                                    ac.quires the right of contriburi""
                                                                                                                                         aiffi.;
                                                                                                                                                      u third parry
                                                                                                                                                  a member of the
                writing within 3O days after                   in                                   injured person's family. lvo, stali
                                                                                                                                        tfris-"*}urion apply when
                                                                                                                                 in the household of ,:h; ,"";;;
                                              the acquisition                    of    his          any  person not residing
                intention   ro make t[is poticy                upplicable       to   such           insured was driving_ the iehicle
               a.cquired replacement automobiie;
        .^. tharhe                                                                                                                    irrrr"J rra"r this policy at
        (2)                                                                                         rhe time of the accident rhar i,
                                                                                                                                      tt" ,ri:".t of the claim or
                         company.insures
               and utility a rtomobiles o*n"d
                                                      ;i;;;"
                                                       passenger, farm                              Iawsuit;
                                                U, ,r,. named insured                               (b) to any automobile while used
               on the date of such acquisition;d                                                                                     as a public or livery
               norifies the Company
                                                    rh";;r;;;                   ffi;;               conve)rance, but this exclusion
                                         wriring wirhin 30 d")" ;ft;;                                                               does not        apity
                                                                                                                                                 to tt na*"i
                                      in                                                           inry.."d with respect to bodily irlury
               the date of such acguisition ofhis
                                                     etection
                                                           to make                                                                        of p.operty "damage
               this and no other lolicy issued                                                     which results from the named irru"r"at
                                                   by the C.d;;;                                                                          *.upun.y of a non_
               applicable to such uutornoiit.:                                                     owned    automobile other than us tt op"raior
                                               or,                                                                                                thereof:
    (c) a temporary substirute                                                                      (c) to bodity injury or              "
                               automobile;-''                                                                               plop:,ty damage
                                                                                                   by or at the direction oi tt i insrreJ
                                                                                                                                             ;r;;;;;;rionalty
     "temporar-v substitu te automobile,,
                                          means any automobi le                                    (d) to.bodily_ injury
    not owned by the named insured,                                                                                       qr.property damage arising out of the
                                      o, Uy ,ny resident of the                                    operation of farm. machinery;
    same household. while temporarily
    the owned auromobile *r,in *ittoru"i
                                                        ,Jd;;
                                                a substitute for                                   (e) to-bodily injury of anlemproyee
    because
                                            iom. no.mul u"
                  of its breakdown, ,"pJi"..*i"ing-                                          '                                             of the insured arising
                                                                                                   out'of 'and in rhe course of employm"nily
                                                    loss or                                                                                        the insured if
    deshuction;                                                                                    such irrjury arises out of tt e o*n"orrip,-
                                                                                                   of an owned automobile or of a
                                                                                                                                               irnt n*ce or use
   "non-owned automobite, means an automobile
                                                not ouned                                                                            ,;;_;;;;utomobite;
   by, turnished or avaitabte_for the                                                                  ,_:        in-iury to any fellow
   named insured or any resident
                                      ;;;;.. of                           eirher the              I!     l$ty
                                                                                                   rn;urcd in rhe course and scope      6i;;;"        of the insured
                                   of tf,e   i"rn. iousehold, while                                                                     or r,isnie, employment if
   said automobile is in the possession                                                            such injury arises out of the ownerst;p,
                                            oi.rroOy of the named                                                                               ."inr"rrnce or use
  insured or any resident                                                                          of an automobitre in &e business
                                  of rhe same-ir"*ri"ra. or is being                                                                                    employer;
  operated by him or her. orher than                                                              (g) to an owned aubmobile wfrife    "irr,"ii,rrla,s
                                         ,.rnporaiu substitute                                                                            usJln     the automobile
  automobile;                          "                                                          business, but this exclusion    d; ;;;ty            to the named
            passenger                                                                             insured, a relative, a partnership
                        -automobile,, means a four wheel
                                                                                                                                      ;n whicliihe    named insured
  -f:_r.:,:
  pnvate passenger, station $agon orjeep                                                          or such relative    is
                                              automobile;
  "farm automobile,' means ,, automobiii of
                                            &e truck tlpe
                                                          rype                                    emp r oyee   o    n*.i lffi::':fi
                                                                                                                r tr,"             l,l,l, llT];,.l,,lli, rT
  with a-toad capacity of fifteen                                                                (h) to a                 I
                                                                                                                                  ;il'
                                                                                                               non-owned. auromo;il;
  used for business or comrnercial
                                  il;;;nds    or less not                                        automobile business.by
                                                                                                                                           usea (l) in the
                                                        purposes        rther                                            qe -insured      fil in any other
  farming;                                                                      than             bu-siness or occupation or
                                                                                                                            tne-lnsuJ "i i-*.rr,  a private
  "utility automobile" mea!:s an automobile.                                                     passenger automobile operated
                                                                                                                                  or occupied by the named
  f,arm auromobile. u.it!: a- :o=a               "o"i'    other than a                           insured or-by his priratachauffeu,
                             .
                                       ."f".iq.        rraoo hundred                             trailer used therewith or with
                                                                                                                                    o. Jo-*"J,ic servant, or a
 lounds or less of t!:e pitk-::p Uoay.. sea"n                                                                                an o*neO-auiiiroUite;
 F,:ck t]?e nor used ie:-bus:r.iiss..;;;;;;l
                                                    au:rr"ry or panel                            (i) to injur-v ro or desructio"
 "tra1s.', l:ea::s e raile_r                             puposes;                                tra$ported b,v the insured or
                                                                                                                                 oi iil-p.** owned or
                                   desijJfb;';" *th
 3':s:e:r9ff e::i".-:xobile. if- nor                         a prirate                           charge
                                                                                                                               12) piope.lrry'rented to or in
                                                                                                        of the insured orher thana ,"riaJ*Jo. private garage
                                      being used for business or                                                                            "ro,
 ::nrne:::al                                                                                     or (3) properq' as to which th.
              .purposes *.ith, orhenn-an pn."re passenger,
lanr: or uriliry
                                                                                                                                  i;;;Jli            purpose
                     automobile,     oru        " *ogon or farm
                                             furrn.
                                                                                                 exercising phlrical conlo]. a"
                                                                                                                                ,utoroUlf" r*a,"ny
                                                                                                                                                 operatedor
rmplement while used with                                                                     maintained by an insured is consia"reJ
                                  a farm .ra."Uiil, and if not                                                                               rr;;
                                                                                                                                               in charge of
                                                                     a                       that insured;
lome,
        office, store, display     * p*r.ig.r;#,
"automobile businessi'-m.*, tt ii"in"rl
                                                    J, *"rp"tion or
                                                                                             O to any-automobile, farm automobile or utility automobile,
setting repairing, servicrng, rrrri"c;;;;;;,,rrtomobites;
                                        "                                                    9r "ny other rype of q9!or vehicle, ,"n,"J o, Ieased by the
"Properer damage' m-r*n                                                                      rnsured  where orher valid-and
                                   phrsicZi.G.,"i                                                                                       ii.iron"" has been
or loss of use ro :a::cbie Er$.pe+. a-h:ch destruction o{,                                   purchased by or fi:mished       "ol""tiii" in?nnection
                                                                                                                         ro the     i";;;;
accident col"g;g,C .:::rdl rhis
                                          is caused by au                                    such rental or lease;                                    wittr
                                    r*:i1:        *J';;rg               *hile   the          (k).to boaily injury or.properry
polic-v is in   ilrle                                                                                                                damage
                                                                                                                                         wirh respect to
               a: a:::rnobite                                                                u'hich an insured under the policy
;;Hr:t
                                inc.,:Ces       :le   3eading and untoading
                                                                                             nuclear energy liabitity poit"y
                                                                                                                                is;il;   irrur.o under a
                                                                                             Liability Insurance Association,
                                                                                                                              LruJ-ivliu.r"r,    Energy
                  ":-rl rvhether
*:"5-::.-.,rebellion                e: Ee: declared, cir.il *ar.                                                                fr{utu"i nari. Energy
tasu:-:eci;it?.1.                                                                            Liability Underwriters or. Nuclear
                         or re'o1,,:z:+.i1  -   -- or q'-' act
                                                   -' any  svr or condition                                                     tnzu*r." Association of
ir':fiier::;                                                                                 Canada, or would be an insured
                                                                                                                              il;;';;;'.;ch policy but
               =:r.of the fore-eoi-g.
Erclusions. This oolicv .lnot nn.:nqr.,,,-r^.-                 n   .,                        ,?i,,J';"ffi :*"j;i:"i:*11'*::i,,:jiii'l'",0,,,,,,
                          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 90 of 149 PageID #:90




             (I   )   that the acquired automobile
                                                   replaces an automobile
                       described in this policy; thai-neither                                          insured The term ',insured,,as
                                                               the named                                                               used in this exclusion means
                       insured nor      residenf of                                                   the n9rso1 against wJrom the                ,"ae or tawsuit is
                                                     his hou$ehold retains                            brought. This exclusion shail "l"ii'l',
                       ownership of-any
                                    the described repraced                                                                                 ;;pty  it u third party
                      that the nrTd insured norin"a- "rto,noiiL,-uni                                                                  1ot
                                                         the Company in                               T.quirys the right of contribution ulliir, a"n   member of rhe
                      writing within 3O days after                                                    injured personb Amit1. No, *f,ufi-tii,
                                                    the acquisition of his                                                                                 apply,nurn.J
                                                                                                                                                                  when
                      intenrion ro, make tt is pol;"y-liplicable                                     any person not residing in the            "*""furion
                                                                  to                                 insured was driving- the -vehicle
                                                                                                                                          household     of  ,f,"
            .-.       acquired replacement automobiie; '            such
                                                                                                                                       irrur"J'una"r this policy at
            (2)       that the Company.insures ,lf                                                   the time of the accident that is
                                                                                                                                        ,f," ,"i:.., of the claim or
                      and
                                                   pi""" passenger, farm                             lawsuit;
                          uririty automobires        o*r"d    by the named insured
                      on the dare of such acguisition                                                (b) to any auromobile while
                                                      .na rt nanrcd                   i;r*.;                                         used as a public or livery
                      norifies the ColnRanv                 "                                        conve)xance, but this exclusion
                                               ynting Uif,i,
                                                   !n                          30   dr)6.;ft;;                                       does not apply to ttre namei
                                                                                                     inry."d with respecr to bodily in3rry.ti'p.operty
                      the date of such acguisition ofnis
                                                         etection to make                            which results from the named ;nJ"r.d'b                         damage
                      this and no other
                                         iolicy issued by rhe Company                                owned automobile other than as
                                                                                                                                            o."rpun"y       of a non_
                  applicable to such                                                                                                  ttre operaior thereof;
                                                 or,
          (c) a temporary substinrre "uto*oiil";                                                        to
                                      uuro*oiil";-''                                                [i)    i{ilv.injury orproperry damage caused intentionally
       "temporarr substitute automobilei,                                                           by or at the direction of thi insured; -
                                          means any automobile                                      (d) to.bodily-injury ol.properrlr
      not owned by the named insured,                                                                                                   damage arising out of the
                                      o, Uyrny resident of the
      same household, while temporariiy                                                             operation of farm machinery;
      the owned automobite,"h;" ;irid*;
                                        ,sJd; a zubstitute for                                      (e) to^bodiry injury of anyemproyee
      because of its breakdown,              L,r. orzmat_*"                                         our of an6 in rhe cours_e of.employm;nily
                                                                                                                                             of the insured arising
      destruction;                                      d;;";;;il,"'ilr:                 :;                                                           the insured if
    "non-owned automobile" means an automobile
                                                        not o$Ired
                                                                                                    :;",1Hilffi;:t1;:};.:T'Jm"*if,:*1TI;J
    by, turnished or avaitable-ro, tt";;;i;';*                                                                   iniury to any feflow ,;;i;;"" of
                                                     of  either the                                 11 :o loditl                                  the insured
   named insured or any-resident          "s"*e                                                     rn3uredin the course and scope of f,irnir.
                                   of the
   said automobile is in the p*r"rr;"
                                                t our"frold, while
                                                                                                   such injulv  arises out of the ownershir,
                                                                                                                                               employment   if
                                         oIurroAy of rhe named                                      of an automobite in the business
                                                                                                                                               rnulnr"nunce or use
   insured or any resident of *,"
   operated by him or her, other
                                   ,"*.   irrrJfr"la. or is being                                  (g) to an owned automobile         "irh"ii,r"*a,s   employer;
                                    than **oO substinrte                                                                           _fr;fe used in the automobile
  automobile;                          "                                                           business, but &is exctusion             d;-;       ;;ly
                                                                                                                                                     to the named
            passenger                                                                              insured, a relative" a partnership
  _f:.lr:               .eutomobile,,  means a four wheel                                                                             in which'fe            named insured
                                                                                                   or
  pnvate passenger, station q?gon orjeep t-lpe
  "farm automobite" means * ,uto.obiie
                                               automobile;
                                          of &e truck tlpe
                                                                                                        such relative is
                                                                                                   emp r oyee   or   *r,   **   j   I*H:'      #
                                                                                                                                 il',lo llTT",i:Ti,
                                                                                                   (h) to a non-orrned-"rto-oblt"-*iil"'*"0
                                                                                                                                             (l) r:.
  wirh a^load capacity of fiftcen                                                                              "     I

  used for business
                                  *JJ'o;r*                       or less not                      automobile business.by                                 in the
                                  ]r
                                  r         coBrmercial purposes +ther                                                        qe.insured      fll i,  any
  farming;                                                              than                      business or occupation of the
                                                                                                                                      insureA
                                                                                                                                                           other
                                                                                                                                           ", except a private
  "utility automobile,.  rneans an autornobile, other
                                                                                                  passenger automobile oplated
                                                                                                                                     or occupied by the n"rJ
 farm auromobile. r+.it!r a. :ora                       &an a                                             or by his privarachauffeu, o, aoli"J,ic
 pounds or less of the pick-up
                         .
                                  "rfr"iq:"Ji' r,a..,  hundred                                    inr.ya
                                                                                                  railer used therer*ith or witn un                servant, or a
                                 bod;. ..A.n a.:;r=r-u                                                                              ownea-JuiomoUlte;
 :r'.:ck rype nor used forbusiness                                          or panel              (i) to injury ro or destructi",
 *hailer,'                                                             purposes:                                                                  owned or
                                  ";;;;;!
            r.na::s a rail$ CesignJ    i_I *" .",1 a private
                                                                                                  trrnsported b1, rhe insured      "i'iil-o*.*
                                                                                                                              or (2) piop"fr'.nted to or in
 p:ssenger e'stci:abiie. lf-                                                                      charge of the insured
                              ner berng usea for business
 ::;nnerciai purposes r*.ith other,f,""n-"-p.ir.ure         or
                                                                                                                                other than a
                                                                                                  or (3) prope4. as to *,hich rh"
                                                                                                                                                ilid;;;"; privare garage
 ia=n or utilir-v auromobite, oru                   passenger.                                    exercising ph1sicar contror.
                                                                                                                                               ir;;;;j; ?o, uny purpose
 imptement while used with
                                       i";';;;gon or farm                                         mainrained by an insured i,
                                                                                                                                      n"
                                                                                                                                        "uto.noGl;;,          operated
                                                                                                                                                                or
                               a farm;;;;bil, and if not                                                                              .onria"i"J-r;;; in charge of
 home. office, store, display                                a                                    that insured;
                              *  o*r"ig.r;";
 "automobire businessi,. rne*;,h;;;j;;;;;                                                        (i) to any automobile. farm automobile
                                                                       *"r*rion of                                                      or utility automobile,
set   l
                              *;; ;;ffi;; x*romobi
          ing, repairing, sen icins                                                              9. .ry other type of 19!or vehicle, ,";J ;; Ieased by the
"Properer damage'      *o" prrw"ziffi* ;: destnrctionles;ot                                      rnsured where other        valid-and                 i-nrion", has been
or loss of use lo :an=-ele prqs€r).                                                              purchased by or firnrish.d     "off""tiii. i;;;;;
accidenr ccr"e:ec .r::ee, *:s oi:;rj "t=i
                                           i, caused b1, an                                      such rentat or lease;
                                                                                                                            to th"                    in?nnection *itt
policl. is i* ie,.r:
                                     #';;"g       *-hite &e                                      (k) to boAily injury or property
                                                                                                                                     damage with respect to
            ar:rnobile iailrdes te                                                               s'hich an insured under the p;ir.i
*lrrl**.t =                                               leading and unloading
                                                                                                 nuclear energy riabiliry poii"y
                                                                                                                                    irllrrL in u..o under a
                                                                                                 Liability Insurance Associatiln,
                                                                                                                                  i.ruJ-lvlvu"r"r,  Energy
,-:::-::r-."       I3'r, whether. c: ::o: declared, civit s.ar.
:asur*;i-,.0ri. rebellion                                                                        Liability Underwriters or. Nuclear
                                                                                                                                     frfot  eari, Energy
                                                                                                                                                     ui
iniiderl :c
                           or rer.ol.;:+1. or any aci o.
                                                         cOoaiton                                Canada, or would be an insured
                                                                                                                                    foru*..  Lsociation of
             =.,..of lhe foregor::1.                                                                                              il;;;;;Jch                  poticy but
f rtlusions. This oolicv              r1a   ct an; z*al....-r^-   n.   .   v                     f,il'"l"ffi :1ru:x*::;*::,,:':ii,il',,u0,,,,,,
            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 91 of 149 PageID #:91




(m) to bodily injury or property damage due to war, whether         for any payment made by the Company which it would not
or not declared, civil war, riot' inzurrection' rebellion or        have bein obligated to make under the terms of this policy
revolution or to any act or condition incidental'to any ofthe       except for the agreement contained in this paragraph'
foregoing;
(n) to any automobile while being operated or used in the           Limits of Liability. The limit of Bodily Injury Liability
commission of a crime, other than a haffic violation:               stated in the Declarations as applicable to "each person" is
(o) to the payment of punitive or exemplary damtiges;               the maximum limit of the Company's liability for all
(p) to any    person who operated       or used an owned            damages, including loss of service' society or consortium, to
automobile or a non{)wned automobile without a reasonable           others resulting from the bodily injury. The limit of Bodily
belief that he or she is entitled to do so, |rowever, this          Injury Liability stated in the Declarations as applicable to
exclusion does not apply to the named insured;                      "each occurrence"      is the maximum amount of     coverage,
                                                 (l) to             subject to the above provision respecting each  person, for all
(q) to any person while engaged in use of a v6hicle                                                       in the      occurrence'
carry persons    or Properfy for compensation or a fee,             bodily injury to two or more persons         same

including but not limited to delivery of food or any other          fne imiis of tiuUitiry are not increased because more than
products, messenger services; or (2) for snow removal;              one person is insured at the time of the accident' The limit of
(r) to the payment of civil fines, attomey fees and any other       prop"rty damage liabiliry stated in the Declarations is the
chaiges levied or claimed by a municipality or other division       iotal limit of the Company's liability for all damage to
of government with respect to property damage or bodily             property  of one or more persons arising out of the same
 injury;                                                            o".urr"n"". Any amounts payable under Part I of this policy
(s) to liability assumed by an insured under any contract or        wlll be reduced by any amounts paid or payable for the same
 other agreement;                                                   elements of loss under Parts II' III or IV of this policy'
 (0 to bodily injury or property damage resulting from the
 pushing or pulling of a vehicle (other than a trailer) by an
 ir.urrd automobile, or the pushing and pulling of   an insured      Other Insurance.       If   the insured is covered by      other

 automobile by another vehicle (other than a torv truck).            insurance or self-insurance against a loss covered by Part I
                                                                     of this policy the Company shall not be liable under this
 Financial Responsibility Laws. When this policy is                  policy ior i greater proportion of such loss than the
 certified as proof of financial responsibility for the future       appliiable limit of liability stated in the Declarations bears to
 under the provisions of any motor vehicle financial                 thi   total applicable limit    of liability of all valid and
 responsibiliry law, such insurance as is afforded by the            collectible insurance and self-insurance against such loss;
 policy for bodily injury liability or for property damage           provided, however, the insurance under this policy with
 iiuUitity shall comply with the provisions of such law to the       respect to a temPorary substitute automobile or non-owned
 extent Lf the coverage and limits of tiability reduired by such     automobile shall be excess insurance over any valid
 law, but in no event in excess of the limis of liability stated     collectible insurance or self-insurance applicable to such
 in this policy. The insured agrees to reimburse the Company         temporary substinrte automobile or non-owned automobile'

                                        Pa.nr   II - UNrxsuRED Moromsr Covrnacn
 Uninsured Motorist Coverage. To pay all zums which the              pursuatrt to an action prosecuted by the insured with the
 insured or his legal representative shall be legally entitled to    written consent of the ComPanY.
 recover as damages from the owner or operator of an
 uninsured motor vehicle because of properry damage to a             Definitions. The definitions under Part I. bxcept the
 vehicle described in the policy and bodily iriurY, including        definition of "insured" and where limited or altered under
 death resulting therefrom, hereinafter called "bodily injury",      the Limits of Liability of this coverage' apply to Part II and
 sustained by the insured, caused by accident and arising out        under Part II:
                                                                      ttinsuredtt means:
 of the ownership, maintenance or use of such uninsured
 motor vehicle. provided, for the purposes of this coverage'         (a) the named insured and any relative of the named insured;
 determination of whether the insured or such representative         (b) any other person while lawfully occuplng an insured
  is legally entitled to recover such damages. and if so the          automobile;
  amount thereoi shall be made by agreement between the               (c) any person, with respect to damages he is entitled to
  insured or such representative and the Company or, if they          recover because of bodily injury to which this Part applies
  fail to agree. by arbitration. Recovery under this Part for         sustained by an insured under (a) or (b) above; and
  "property damage" is subject to the payment ot- a specific          (d) any other person who is not insured for uninsured motor
  separate prcmium for uninsured motorist proiierty damage            vehicle coverage under another vehicle policy while
  liability. No judgment against any person or'organization           occupying your auto, a temporary substitute auto, a newly
  alleged to be legally responsible for the bodily injury or          acqrirea auto or a trailer attached to such auto' Such vehicle
  DroDertv damase shall be conclusive. as between the insured         has to be used within the scope of the consent of the insured
                       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 92 of 149 PageID #:92

                Napleto                                                                                                                 rz/to/n       6o78oaa/
                                                                                                                                        tz/zz/fi    Pre-   Invoi
                                    -
1010 S. Milwaukee Ave Libeftyville, lL 60048
               (847) 362-4550                                                                                                           l-28350      128350
               SERVICE OEPARTMENT HOURS
            7:00 a.m. to 5:30 p.m Monday - Friday
                8:00 a.m. to 3:00 o.m.                                                                                                  MASATO TAKAKT/977

  L6O7 NORTH BERWICK BLVD                                                                                                                  1FMDU34X8WA16862
  WAUKEGAN, IL 6OOB5
                                                                                                          870-362-9LL6
                                                                                                          4DR 112'I WB XLT         4




                              WILL
                Tech:                     (483)
                                 CARLO WILSON
                BRAKE FLUID CONTAMINATED_NOT WORTH FIXING -VERY                                                                    UN
                SAFE FOR THE ROAD
                  Sub Total: .00

  #a*           00FOZ: QUICK SERVICE
                ADDED OPERATION
                CUSTOMER TOW ]N
                      Sub Total:                     .00
  PICase NoIe: VEHICLE WORKED ON                                                         BY MOTRIX AUTO       LLC 8845 SHERIDAN
               RD STE D KENOSHA,                                                         WI       53143 262-41_2-7L26 847226724
                                        9
  ************************************************************
  * Thank you for choosing Napleton Ford in Libertlnrille for *
  * your automotive needs. We realIy appreciate your business*
  ************************************************************



        ,
                                                                                                                                   *0
TERMS: STRICTLY CASH UNLESS ARRANGEMENTS ARE MADE .,I heTeby aulhoTize lhe Tepail
    hereinafter to be done along wilh the necessary material and agree that you are nol
           for loss or damage lo vehicle or articles left in lhe vehicle in case of fire, theft, or any
    cause beyond your control or for any delays caused by unavailability of parts or delays in
    shipments by the supplier or lransporter. I hereby grant you or your employees permission to
       the vehicle herein described on streets. highways, or elsewhere for the purpose of testing                                                                  0
     inspection. An express mechanic's lien is hereby acknowledged on above vehicle lo secure
                                                                                                                                                               .o0-
              OF WARRANTIES. Any watranties on the products sotd hereby are those made by
    manufacturer. The seller hereby expressly disclaims all waranties eilher express or implied,           SALES TAX OR TAX I,D.
         any implied warranty of merchantability or fitness for a partjcular purpose, and the seller
    er assumes nor authoflzes any other person to assume for it any liability in connection with the
    ofsaidproducts. Anylimitationcontainedhereindoesnotapptywhereprohibitedbytaw.

     ADDITIONAL CONTACT WITH YOU: Such contact may inctude automated mainlenance
                                                                                                           TOTAL OUE
    )ders, schedulrng, post service watranty info, recali notices, customer satisfaction calls or texts
    may receive one marketing type message per month. Repty STOP to opt out at any time
                       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 93 of 149 PageID #:93

                      apleto4                                                                                                                rz/tg/rc         607 8066   /
                                                                                                                                             tz/zz/rc     Pre- Invoice'
1010 S. Milwaukee Ave.             -
                          Libertyville, lL 60048
               (847) 362-4550                                                                                e Center                         128350         128350
              SERVICE DEPARTMENT HOURS
                                                                                               www.napletoncare.com
          7:00 a.m. to 5;30 p.m. Monday - Friday
              8:00 a.m. to 3:00 o.m.                                                                                                         MASATO TAKAKI   /gtt
  L6O7 NORTH BERI{ICK BLVD                                                                                                                      l_FMDU34X8WA16862
  WAUKEGAN, IL 60085
                                                                                                         870-362-9LL6
                                                            EXPLORER                                      4DR   t_12   ll   WB XLT           GREEN




                 : edwardl onesl                       r@gmarI . com

  #T - TEXT: BY PROVTDING A TELEPHONE NUMBER YOU WARRANT
       THAT you ARE THE cURRENT owNEn/cusromRy usER oF
                THE NUMBER PROVIDED AND YOU AUTHORIZE NAPLETON TO
                 CONTACT YOU VIA TEXT ABOUT YOUR VEHICLE REPAIR OR
                     NEEDS.
                     Sub Total:                      .00

  #Z - l-l-FOZO3:                        CHECK FOR OPEN RECALLS
                     Sub Total:                      .00

  #: - 99FOZ99P: CoMPLEMENTARY MULTI-PoINT                                                                      VEHICLE INSPECTIoN($
                                 59.95
                             VALUE)
                FREE MUI,T]-POINT INSPECTION
                     Sub Total:                      .00
  #+ - 00FOz:          QUICK SERVICE
                    fN
                TOV'I
          .     Work performed by 1a9 2 .                                                                                         Labor::                           120.001
                Work performed by 149 i                                                                                           Part s :
                Sub Total:Sub-Total : Sublet: 120.00
                40FOZ01: INSPECT                               BRAKES
                CUSTOMER STATES VEHICLE WAS WORKED ON AT A}IOTHER P
                LACE AND BELIEVES WORK WAS DONE WRONG. HAS O BRAKE
                 PRESSURE CHECK MASTER CYL AND ADV. DO NOT EXCEED



TERMS: STRICTLY CASH UNLESS ARRANGEMENTS ARE MADE. "t hereby authorize rhe repair
    hereinafter to be done along wilh the necessary material and agree that you are not
           for loss or damage to vehicle or articles left in the vehicle in case of fire, theft, or any
    cause beyond your control or for any delays caused by unavailability of parts or delays in
    shipments by the supplaer or transporter. I hereby grant you or your employees permission to
       the vehicle herein described on streets, highways. or elsewhere Ior the purpose of testing         SUBLET
     inspection. An express mechanic's lien rs hereby acknowledged on above vehicle lo secure
                                                                                                          SHOP SUPPLIES

              OF WARRANTIES. Any warranties on the products sold hereby are those made by
    manufacturer. The seller hereby expressly disclaims all warranties either express or implied,         SALES TAX OR TAX I.D.
        any implied warranty of merchantability or fitness for a partlcular purpose, and the seller
      assumes nor authorizes any other person lo assume for it any liability in connection with the
    ofsaidproducts. Anylimitationcontainedhereindoesnotapplywhereprohibitedbylaw

      ADDITIONAL CONTACT WITH YOU: Such contact may inctude automated mainlenance
          schedulin9, post service warranty info, recall notices, cuslomer satisfaction calls or texts
You may receive one marketing lype message per month. Repty STOP to opt out at any time
                              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 94 of 149 PageID #:94
                                                                                                                 R/O Ooen Date                R/O Number

                   Napleto                                                                                      tz/tg/ta                      6078 oaa / t
                                                                                                                 Time Received                rme

                                    in Libertyville                                  .LCTE                         11 51                  Waiting
 1010 S. Milwaukee Ave.                    -
                           Libertyville, lL 60048                                    l----------                 Current Mileaqe              Milez
                (847) 362-4550                                                       e Center                      128350
                 SERVICE DEPARTMENT HOURS                                                Estimate of Repairs           Service Advisor / Ke
                     7:00 a.m. to 5:30 p.m.
                         Monday - Friday                                                             27.9s         TO TAKAKT/977
                  8:00 a.m. to 3:00
                                                                                                                       Vehicle ldentification Number
   1607 NORTH BERIIICK                                            BLVD                                              1FMDU34X8WA16862
  WAUKEGAN,                          IL            60085                                                                                   ln-Service
                                                                                  870-352-9L16
                                                                    EXPLORER      4DR 112l' WB X
                                  war              onesl          r@gma   com

   #T - TEXT: BY PROVIDING A            TELEPHONE NUMBER YOU WARRANT                                                                                       C
                   THAT YOU ARE THE CURRENT OWNER/CUSTOMARY USER OF                                                                                        C
                   THE NUMBER PROVIDED AND YOU AUTHORIZE NAPLETON TO                                                                                       C
                    CONTACT YOU VIA TEXT ABOUT YOUR VEHTCLE REPA]R OR                                                                                      C
                            NEEDS.                                                                                                                         C
                                                                                                           Estimate:               00                   .00
   #Z - 11FOZO3:                                   CHECK FoR oPEN RECALLS                                                                                  C
                                                                                                           Estimate                00                   .00
                    99FOZ99P:
                            COMPLEMENTARY MULTI-POINT VEHICLE INSPECTION                                                                                   C
                     ($6e.es
                          VALUE)                                                                                                                           C
                   FREE MULTT-POINT INSPECTION                                                                                                             C
                                                                                                           Est.imate               00                   .00
                    00FOZ: QUICK SERVICE                                                                                                                   C
                   TOW ]N                                                                                                                                  C
                                                                                                           Estimate                00                   .00
  #S -                OFOZOT: INSPECT BRAKES                                                                                                               C
                   CUSTOMER STATES VEHICLE WAS WORKED ON AT ANOTHER P                                                                                      C
                   I.,ACE AND BELIEVES WORK WAS DONE WRONG. HAS O BRAKE                                                                                    C
                      PRESSURE CHECK MASTER CYL AND ADV. DO NOT EXCEED                                                                                     C
                   $309 WILL NEED APPR.                                                                                                                    C
                                                                                                           Estimate                00                 27.95




TERMS: STRICTLY CASH UNLESS ARRANGEMENTS MADE



DISCLAIMER OF WARRANTIES.

where prohibited by law.

OUR ADDITIONAL CONTACT WITH YOU:
Reply STOP to opl out at any time.




x

   iC   2010 0FAl ER_Rd.N   S/STLVS ra- Oe..-/,p   aoo c.ro- 6,oLo &   -j( ' ',
                         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 95 of 149 PageID #:95
                                                                                                                                 R/O Ooen Date

                        apleto                                                                     letd'                         tz/tg/rc
                                                                                                                                 Time Received
                                                                                                                                                            aot soea
                                                                                                                                                          Time Promised
                                                                                                                                                                          /
                               in Libertyville                                                     .Core
                                                                                                   tE                              11:51                 Waiting
1   110 S. Milwaukee Ave.                  -
                             Libertyville, lL 60048                                                                              Current Mileaqe           Milea
                  (847) 362-4550                                                                   e Center                         128350
               SERVICE DEPARTMENT HOURS                                                               Estimate of Repairs             Service Advisor / Kev Taq #
                   7:00 a.m. to 5:30 p.m.
                           Monday - Friday
                                                                                                                    27.95        ATo rAKAxt/gtt
                8:00     .m to 3:00 p.m. Saturda
    JONES, EDWARD                                                                                     Work Phone                      Vehicle ldentification Number
    L6O7 NORTH BERWICK BLVD                                                                                                         1FMDU34X8WA16862
    WAUKEGAN, rL 60085                                                                               Home Phone                   Delivery Date
                                                                                                870-3 62-9L76
     Year                               Make                                            Model            Body                         Color              License Number
    L997            FORD                                                       EXPLORER         4DR 1l_2'r WB       X           GREEN

                                                                                                                a           t                                         5

    CO#-----RO#-----Date-----Miles--Service Writer                                                                               ---Tech----Time--Total




TERMS: STRICTLY CASH UNLESS ARRANGEMENTS MADE



DISCLAIMER OF WARRANTIES.

where prohibited by law.

OUR ADDITIONAL CONTACT WITH YOU:
Reply STOP to opt out at any time.




x                                                                                                                                                                  27.95



    (C) 2010 OEALERTRACK SYSTEMS   hc   , D6el€r3hD Apo caton   crolp   (8001945 1028
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 96 of 149 PageID #:96




                  BUCKINGHAM PLACE APARTMENTS
                     3080 W 8th Streeq Waukegan IL 60085
                   PHONE: 847-625-9600 FAX: 847-625-9620
                            EMAIL: bpa308O@gmail.com

                  APPLICATION PROCESS:
RENTAL RATES AND PROCESSING FEES ARE SUBJECT TO CHANGE WITHOUT NOTICE. RE,NTING AN
APARTMENT THE DAY OF VIEWING GUARANTEES THE RENTAL AMOUNT QUOTED FOR THE SPECIFIC
APARTMENT REQUESTED FORTHE DURATION OF YOUR lST LEASE TERM AGREEMENT.


All prospective residents wishing to reserve an apartment must complete and
submit the following forms and money orders:
   1. Application Agreement
   2. Authorization Form
   3. A valid photo ID (i.e. driver'                            , and or visa)
   4. Application processing fee
   5. Security deposit hold fee
The application fee and hold fee must be paid in the form of cashierns check or
money order. We cannot accept personal checks for the application process. If there
are more than two applicants the additional applicant will be required to pay an
additional $25.00 for the application. If there are four applicants the appHcation fee
is $100.00

The $200.00 hold fee is used to withhold the apartment from further rentals until
status of the application for that apartment is decided. The hold fee will then roll
over towards your security deposit once lease is signed. The hold fee is non-
refundable, if you are approved and decide you do not want the apartment. If you
are denied the hold fee is refundable.

All applications must  be completed in its entirety before approval.
If applicantis approved, applicant(s) must occupy the apartment within 30 days of
application date. Should applicant(s) not occupy the apartment within 30 days of
application date, the applicant must start the entire process over including all
money orders.


Income requirements- You must make three times the amount of monthly rent in
gross wages. (BEFORE TAXES). Two recent oav stubs are reoaired

Rental Verifications- If you have ever rented an apartment before, we will contact
the previous landlords to verify your rental history.
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 97 of 149 PageID #:97




     Credit- Is approved on an individual basis. Every applicant is subject to the same
     criteria. We do noSapprove applicants with recent evictions.
                       Y

                       r{

     Denial of Application:
         Under the Fair Credit Reporting Act, if an applicant is denied the applicant will
     be notified after the application process has been completed. Applicant(s) will
     receive a refund of the $200.00 hold fee ONLY within 10 business days.



                                  PRICE LIST:
     ONE BEDROOM
 I   TWO BEDROOM                                      $8s0.00-$87s.00
     THREE BEDROOM TWO BATH                            $1025.00-$1050.00

l'   *WE HAVE A  $3OO.OO NON-REFTINDABLE SECtruTY DEPOSIT FOR CATS
     ONLY. NO OTHER PNTS ALLOWED!

     *SECURITY DEPOSIT           IS   CALCULATED         BY APPLICAIITS CREDIT
     TIISTORY.
         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 98 of 149 PageID #:98



-/!\-




                          BUCKINGIIAM PLACE APARTMENTS
                             3080 W 8u Street, Waukegan IL 60085
                           PHONE: 847-625-9600 FAX: 847-62s-9620
                                 EMAIL: bpa3080@Bmail.ss,


        RENTALRATE,^*"**,**[9*ffi ilJSff.TS$;ERENTTNGAN
        APARTMENT THE DAY OF VIEWTNG GUARANTEES  THE RENTAL IUOUVT QUffED FOR THE SpECIrrc
        ApARTMENT REeuEsrED FoRTIm DURATIoN   oryoun  rsr LEASETERMAGREEMENT.


        AII prospective residents wishing to reserve an apartment must complete and
        submit the following forms and money orders:
            1. Application Agreement
            2. Authorization Form
            3. A valid photo rD (i.e. driver's license, state id, passport, and or visa)
            4. Application processing fee of $50.00. Non-refundable.*MONEYORDER)
            5. Security deposit hold fee of $200.00(MOI\IEY ORDER)
        The rpplleation fee and hold fce mrct be prid in tto form,of cashier's check or
        fions         We cannot accept personal checks for the application process. If there
        are more than two applicants the additional applicant *ru b. required to pay an
        additional $25.00 for the application. If there are four applicantsthe application fee
        is $100.00

        The $200.00 hold fee is used to withhold the apartment from further rentals until
        status of the application for that apartment is decided. The hold fee will then roll
        over towards your security deposi{ once lease is signed. The hold fee is non-
        refundable, if you are approved and decide you do not want the apartment. If you
        are denied the hold fee is refundable.

        All applications must be completed in its entirety before approval.
        If applicant is approved, applicant(s) must occupy the apartment within 30 days of
        application date. Should applicant(s) not occupy the apartment within 30 days of
        application date, the applicant must start the entire process over including all
        money orders.


        Income reouirements- You must make three times the amount of monthly rent in
        gross wtges. (BEFORE TAxEs). Two recent oav stubs are reauired

        Rental Verifications- If you have ever rented an apartment before, we will contact
        the previous landlords to verify your rental history.
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 99 of 149 PageID #:99




Credit- Is epproved on an individual basis. Every applicant is subject to the same
criteria. We do not approve applicants with recent evictions.


Denial of Application:
    Under the Fair Credit Reporting AcT if an applicant is denied the applicant will
be notified ofter the application process has been completed. Applicant(s) witl
receive a refund of the $200.00 hotd fee OI{LY within 10 business days.



                             PRICE LIST:
ONE BEDROOM                                      $72s.00-$7s0.00
TWO BEDROOM                                      $8s0.00-$E7s.00
TIIREE BEDROOM TWO BATH                           $102s.00-$10s0.00

*WE IIAVE A $3OO.OO NON.REFTJI\IDABLE SECTruTY DEPOSIT FOR CATS
ONLY. NO OTHER PETS ALLOWED!

*SECI,'RITY DEPOSIT         IS   CALCT]LATED        BY APPLICAIITS CREDIT
HISTORY.
             Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 100 of 149 PageID #:100

 Buckingham Place Apartments
3080 WBtn       Street                                                                             Bns     fl-Apt                #
Waukegan, 11.60085                                                                                  Rent   $-                 S/D$
847-625-9600                                                                                        Move in date
Fax 847-625-9620                                                                                    Comments:_
                                                                                                   Refened By:
                                                    TNFORMATTON REGARDTNG APPL|CANT(S)
                                                 FORiI I{UST BE COiIPLETED IN IT'S ENTIRETY




                                                           Social Security   #65D                                     Date    of ai,$:   o1,     .lb -l   -^
Cunent Address:                                           Sity:   V)aiVtqrq                  ZipCode:La{
                                                                                                State:   ..0drYrlB                                        '(
Phone #:                                                  How Lonq at0urrehtAddress: Monthlv Pavment $
                                                          addnoi lU      l,Xul @                                    p;one:.
                                                                                                                                W;WID-'
sPousE co
NAME:                                                      Social Secudty #         ,-O'                            Date of   Birtr   O   --
Curent ad
State:                                                       Phone#




HAW YOU EWR HLED BANKUPTCY?




EMPLOYMENT HISTORY

APPLICANT      EMPL.YER
                     z
              idress ./
             Addrcss
                                 ftrS                                                 Supervisor    S    ,Jr--o*,             Phone:
Employe/s                                                            eitu.
                                                                     City:                                   State:   _    Zip Code:
Position:                                                            Length of                               Monthly lncome $
                                                                                 $rvice:
SPOUSE' CO                                                                                               )tc}rt€-                     phone:
Employe/s Address                                                    Ctty:                                   State:   _           Zip Code:
Position:                                                            Length of SeMce:                        Monthly lncome $

Ofier Source of lncome                                             Received When                                      Amount $

PLEASE PROVIDE DOCUMENTATION SUPPORTING ALL INCOME
(Gunent Bank Statements wlll verify all direct deposit checks, last two recent paycheck stubs                   )

EMERGENCY
APPLICANT
Address
                                                                                                                          ^Jffi.aafGD-
                                                                                                                               Code 6 aoff
                                                                                                                                Zip
SPOUSE                                                               Relationship                                               Phone



APPLICANT     ,-" ,                  a2i.:  /- | AUTOMOBILES ^                                           License
AutoMake      rcr04         Mcdlel   t,YY I     Year_9o61 ti*a-ert                                       Plate#_                      State
                                                                                                         License
                                                Year_ Color                                              Plate #                         State



                                           PLEASE READ CAREFULLY AilD SIGN BELOW
Applicant(s) has deposited $250.00 in consideration of this application. When application is approved, the amount of deposit (less $50.00 per adult
18 vears or older nrocessino fee) will be aoolied to the reouired Securitv Deoosit. the balance due within 10 davs of aoolication date. Amount
               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 101 of 149 PageID #:101


                                                            ASSET INCOME VERIFICATION
 *lhe
        infomttim   ptr)vhled   is   required   by   IRS LJHTC   Prqnn   and wlil   b u*d   sticily for tln   purry ol wrifying asseg as part ol applicant/finant annual incone.
 BanUFinancial                                                                                                             Project Buckinqham Place Apartments
 Applicant/Tenant:                                                                                                                   3080 W.8ttr Street
                                                                                                                                     Waukegan. 11.60085
 Social Security #:

           Checking Accounts:

* 6ffitt
#
#.
         Account #
                                                                         ,W                                                                  lnterest Rate (NA if no interest)
                                                                                                                                                o/^_
                                                                                                                                                Yo

                                                                         $                                                                      Yo
#
            Savings Accounts:


frry         Accpunt #                                                                                                                        lnterest Rate (NA if no interest)
                                                                                                                                                 o/^

                                                                                                                                                 o/^_

#
lll.        Certificates of Deposit:
        Aqcount#                                          Amount                            lnterest Rate                        Date of                     Early Withdraw
                                                                                                                                 Maturity                          Penaltv
                                                     $                                Yo-
#                                                    $                                Yo-                                                              -
                                                     $                                %_



                                                                                                                $
                                                                                                                $

                                                          Bank or Financial lnstitution Verification:

                                          Signature:
                                           Title:
                                           Date:
                                           Tel. #:
                                           Email:

Return to: Buckingham Place Apartments
           3080 W. 8t'Street
           Waukegan, 11.60085
           Phone # (847')625-9600
           Email : bpa3080@gmail.com


X:                                                                                                                                Date:
     Signature of Account Holde(s)


                                                                                                                                  Date:
     Signature of Account Holde(s)
                  Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 102 of 149 PageID #:102

                                                          TM   CREDIT PROGMM
                                                          CHECKTIST FOR ASSETS
 Dear ApplicanUTenant:
 &fore you   interuiew, please mmplete this form. lf you do rct understand one or more guesfions on thrb form, please ask the person
 who interuiews you for clarifidion. Brino the
                                                          Sggtt$-W lpfip_y"qqI t4{e{v-iew. All items checfted
                                                                                                                     ,!x"
                                                                                                                       wiil be verifred.




 l. ASSETS: Do you or any memberS[your household haverown
    1r. utrecxrng   aqcoun6/ S9_
        glTliqTcounts?           ell-    No_
                                         No-                                              as
                                                                                          as yes
                                                                            9. pensonalprope0Yes_ No_
                                                                               PensonalPropefi hetd
                                                                                               held
        How many?      ,l           L                                         investmenb?
    2. Savings    atcoffil      f€stl_ _
                                       No                                  10. tnhertance?   vr, _6L
       Howmany? I               \-/-^--
     3. safety Deposit Boxes? yes                                          11. lnsunance setflements?          yes No
     4. Savings Certificates or   Yes-_-ML_
                                        (VoY__                             12. Any homes,    mobite            yes
        certificates or Depsit?                                                                                    -(fioT-
     _ How many?
                                     -\.--                                     homes, farmland or other



     ;:1ffi1,i1,$"
            Accouns? y.r
     7. Money Market
                                        z\
                                          v::& Q[
                                                                               reatestate property?

                                                                           [:fifl,ijl$]::mr',r,
                                                                                Trusi?
                                                                                                               v::-&
                                                                                                               v.i
                                           A ^
                                                                           15. A
           Howmany? ,-D-                                                                                             -WE
     8. IRA/Keogirs ol--                  €r{LNo _                         16. Rentat property?
           RetirementPlan?                \-f
                                                                                                                y.. __16}
                                                                                                                 ---..t
    17' Have you soq any real estate on contract, i.e., conhact for deed, etc., br which you have not
        received the final payment?
                                                                                                                Yes_No_
    18. Have you established a trust fund for anyone else?
                                                                                                                Yes_No_
    19     l" the beneficiary of a trust tund established by you or by someone else for you?                    Yes_ No_
    20. Do you have a funeraltrusP
                                                                                                                Yes_ No_
        Do you or any member of your household have any asseb that have been dispsed of during
        the past two (2) yeans?
                                                                                                                Yes_No_
        lf 'yes', were they disposed of for less than hir market value?
           tf
                                                                                                                Yes_ No_
ll. INCOME: Are you or any membergl4ou
     1. Sociat    Sec91U?                 @l     No   _                      ';;G;pr
                                                                                 Aid? , ^
                                                                           9, pubtic                          @
    2.Anytypeofs6ciar
     qecuiiy o-usabitity?
                                 @ru0'                                                       6q Med64rffi*:-
                                                                                                'redical/'tL.Te_
    3. Railroad                 -<)
                    Retirement ({es2-No_
                                                                          10. tncome f,om in;ffinc
                                                                               policies?
       Benefits?             \./-                                         11' lncome generated from t*  a
    4. VA Benefib ?           @-No-
    5. Unemployment Benefitsz fes
    5.UnemploymentBenents,                                                                          yas-C z('tr\
                                                                          i2. H:["rcv Retief Funds? v.._fi6)_
    6. Severance pay,
                              ffi -=ffiI                                  f::ll;U1mrierFunds?
      workman's iompensation,                                                                from
                 pay, etc.?
                                                                          14. An allowance                     V::#
    _ disability                    -^                                         parent or guardian?
    TRetirementijension?
    8. lncome ftom Annuity
         Funds?
                                          V::S                            ['fl$fl[ljilil*J.T:;,                v::+
  9'ls the money received by Vo.u or any member oi rcg1.lguqhold fom
    example, recuning contributions fnom your relatives? lf ,yes' , explain:
                                                                            *;19ogrce;
                                                                            [\]LJ                             @-            N;

10. Are any bills generally paid for you or any member of the household by someone etse;                                         -
    example, a son who does not live with you pays the electic bill from his own funds. lf 'ybs', please explain:

1   1.   Are any rcpetitive gifu made to you or any member of your household by sorneone else;
         example, a daughter who does not live with you buys groceries br you each week from her own funds and gives
             , please
lll. STUDENT STATUS:Are you orany           memberotyouiffi
         lf 'yes', please indilrte who:
lV. IuIASTAL STATUS:                                                                                    Seoarated
 Get a Benef,rt Verification Letter                                                   Page I of2
       Case: 1:19-cv-00317      Document #: 1 Filed: 01/16/19 Page 103 of 149 PageID #:103




       Tf          Social Security Administration
                                                                           Date: December 14, 2016
      EDWARD JONES JR                                                      Claim Number: XXX-XX-6049A
      PO BOX 8791
      GURNEE MILLS IL 60031-702.I




      You asked us for information from your record. The information that you requested is shown
      below. lf you want anyone else to have this information, you may send them this letter.

      Information About Current Social Security Benefits

      Beginning December 2016, the full monthly Social Security benefit before any deductions is
      $824.80.

      We deduct $0.00 for medical insurance premiums each n'ionth.

      The regular monthly Social Security payment is $824.00.
      (We must round down to the whole dollar.)


      Social Security benefits for a given month are paid the following month. (For example, Social
      Security benefits for March are paid in April.)

     Your Social Security benefits are paid on or about the third of each month.


     Information About Past Social Security Benefits

     From December 2014 to November 2016, the full monthly Social Security benefit before any
     deductions was $822.40.

     We deducted $0.00 for medical insurance premiums each month.

     The regular monthly Social Security payment was $822.00.                RECEIVED
     (We must round down to the whole dollar.)
                                                                                   JUL    Z6      ZrlW
     Type of Social Security Benefit Information                          }YAUKEGAI\,
                                                                                        HOUS/NG
                                                                                                  AUIHOR/ry




https ://secure. ssa. gov/iBEVE/start                                                                    12/t4t2016
         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 104 of 149 PageID #:104

                                                                                                          OMB Approval No. 2502-0204




        (4) charges for unreturned keys, as described in paragraph 9.

        d. The Landlord agrees to refund the amount computed in paragraph 8c within 30 days after the Tenant has permanently
        moved out of the unit, retumed possession of the unil to the Landlord, and given his/her new address to the Landlord. The
        Landlord will also give the Tenant a written list of charges that were subtracted from the deposit. lf the Tenant disagrees with
        the Landlord conceming the amounts deducted and asks to meet with the Landlord, the Landlord agrees to meet with the
        Tenant and informally discuss the disputed charges.

        e. lf the unit is rented by more than one person, the Tenants agree that they will work out the details of dividing any refund
        among themselves. The Landlord may pay the refund to any Tenant identified in Paragraph 1 of this Agreement.

        f. The Tenant understands that the Landlord will not count the Security Deposit towards the last month's rent or towards
        repair charges owed by the Tenant in accordance with paragraph 11.

I   s. Keys and Locks:
I   fne Tenant agrees   not to install additional or different locks or gates on any doors or windows of the unit without the written
I   permission of the Landlord. lf the Landlord approves the Tenant's request to install such locks, the Tenant agrees to provide the
I   Landlord with a key for each lock. When this Agreement ends, the Tenant agrees to return all keys to the dwelling unit to the
I   Landlord. The Landlord may charge the Tenant $25'KEYS/LOCKS'transaction code found for each key not retumed.

    10. Maintenance:
    a. The Landlord agrees to:

        (1) regularly clean all common areas of the project;

        (2) maintain the common areas and facilities in a safe condition;

        (3) anange for collection and removal of trash and garbage,

        (4) maintain all equipment and appliances in safe and working order;

        (5) make necessary repairs with reasonable promptness;

        (6) maintain exterior lighting in good working order;

        (7) provide extermination services, as necessary; and

        (8) maintain grounds and shrubs.

    b. The Tenant agrees to:

        (1) keep the unit clean;

        (2) use all appliances, fixtures and equipment in a safe manner and only for the purposes for which they are intended;

        (3) not litter the grounds or common areas of the project;

        (4) not destroy, deface, damage or remove any part of the unit, common areas, or project grounds;

        (5) give the Landlord prompt notice of any defects in the plumbing, fixtures, appliances, heating and cooling equipment or
        any other part of the unit or related facilities; and

        (6) remove garbage and other waste from the unit in a clean and safe manner.

    11. Damages:
    Whenever damage is caused by carelessness, misuse, or neglect on the part of the Tenant, his/her family or visitors, the Tenant
    agrees to pay:

       a. the cost of all repairs and do so within 30 days after receipt of the Landlord's demand for the repairs charges; and




                                                           Page 3 of 9                                         Form HUD-90105-a
                                                                                                                         12t2007
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 105 of 149 PageID #:105

                                                                                                       OMB Approval No. 2502-0204



    b. rent for the period the unit is damaged whether or not the unit is habitable. The Tenant understands that HUD will not make
    assistance payments for any period in which the unit is not habitable. For any such period, the Tenant agrees to pay the
    HUD-approved market rent rather than the Tenant rent shown in paragraph 3 of this agreement.

12. Restrictions on Alterations:
No alteration, addition, or improvements shall be made in or to the premises without the prior consent of the Landlord in writing.
The Landlord agrees to provide reasonable accommodalion to an othenrrrise eligible tenant's disability, including making changes
to rules, policies, or procedures, dnd making and paying for structural alterations to a unit or common areas. The Landlord is not
required to provide accommodations that constitute a fundamental alteration to the Landlord's program or which would pose a
substantial financial and administrative hardship. See the regulations at 24 CFR Part 8. ln addition, if a requested structural
modification does pose a substantial financial and administrative hardship, the Landlord must then allow the tenant to make and
pay for the modification in accordance with the Fair Housing Act.


I 3. General Restrictions:
The Tenant must live in the unit and the unit must be the Tenant's only place of residence The Tenant shall use the premises
only as a private dwelling for himself/herself and the individuals listed on the Owne/s Certification of Compliance with HUD's
Tenant Eligibility and Rent Procedures, Attachment 1. The Tenant agrees to permit other individuals to reside in the unit only
afier obtaining the prior written approval of the Landlord. The Tenant agrees not to:

    a. sublet or assign the unit, or any part of the unit;

    b. use the unit for unlawful purposes;

    c. engage in or permit unlawful activities in the unit, in the common areas or on the project grounds;

   d. have pets or animals of any kind in the unit without the prior written permission of the Landlord, but the Landlord will allow
   the tenant to keep an animal needed as a reasonable accommodation to the tenant's disability, and will allow animals to
   acoompany visitors with disabilities who need such animals as an accommodation to their disabilities; or

   e. make or permit noises or acts that will disturb the rights or comfort of neighbors. The Tenant agrees to keep the volume of
   any radio, phonograph, television or musical instrument at a level which will not disturb the neighbors.

14. Rules:
The Tenant agrees to obey the House Rules which are Attachment No. 3 to this Agreement. The Tenant agrees to obey
additional rules established after the effective date of this Agreement if;

   a. the rules are reasonably related to the safety, care and cleanliness of the building and the safety, comfort and convenience
   ofthe Tenants; and

   b. the Tenant receives written notice of the proposed rule at least 30 days before the rule is enforced.

15. Regularly Scheduled Recertifications:
Every year around the first day of , the Landlord will request the Tenant to report the income and composition of the Tenant's
household and to supply any other information required by HUD for the purposes of determining the Tenant's rent and assistance
payment, if any. The Tenant agrees to provide accurate statements of this information and to do so by the date specified in the
Landlord's request. The Landlord will veriff the information supplied by the Tenant and use the verified information to recompute
the amount of the Tenant's rent and assistance payment, if any.

a. lf the Tenant does not submit the required recertification information by the date specified in the Landlord's request, the
Landlord may impose the following penalties. The Landlord may implement these penalties onty in accordance with the
administrative procedures and time frames specified in HUD's regulations, handbooks and instructions related to the
administration of rnultifamily subsidy programs.

  (1) Require the Tenant to pay the higher, HUD-approved market rent for the unit.

  (2) lmplement any increase in rent resulting from the recertification processing without providing the 30-day notice othenrvise
  required by paragraph 4 of this Agreement.




                                                             Page 4 of 9                                     Form HUD-90105-a
                                                                                                                       12t2007
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 106 of 149 PageID #:106

                                                                                                        OMB Approval No. 2502-0204



b. The Tenant may request to meet with the Landlord to discuss any change in rent or assistance payment resulting from the
recertification processing. lf the Tenant requests such a meeting, the Landlord agrees to meet with the Tenant and discuss how
the Tenants rent and assistance payment, if any, were computed.

16. Reporting Changes Between Regularly Scheduled Recertifications:
a. lf any of the following changes occur, the Tenant agrees to advise the Landlord immediately.

(1) Any household member moves out of the unit.

(2) An adult member of the household who was reported as unemployed on the most recent certification or recertification obtains
employment.

(3) The household's income cumulatively increases by $ZOO or more a month.

b. The Tenant may report any decrease in income or any change in other factors considered in calculating the Tenant's rent.
Unless the Landlord has confirmation that the decrease in income or change in other factors will last less than one month, the
Landlord will verify the information and make the appropriate rent reduction. However, if the Tenant's income will be partially or
fully restored within two months, the Landlord may delay the certification process until the new income is known, but the rent
reduclion will be retroactive and the Landlord may not evict the Tenant for nonpayment of rent due during the period of the
reported decrease and the completion of the certification process. The Tenant has thirty days after receiving written notice of any
rent due for the above described time period to pay or the Landlord can evict for nonpayment of rent. (Revised 03122189)

c. lf the Tenant does not advise the Landlord of these interim changes, the Landlord may increase the Tenant's rent to the HUD -
approved market rent. The Landlord may do so only in accordance with the time frames and administrative procedures set forth
in HUD's regulations, handbooks and instructions on the administration of multifamily subsidy programs.

d. The Tenant may request to meet with the Landlord to discuss how any change in income or other factors affected his/her rent
or assistance payment, if any. lf the Tenant requests such a meeting, the Landlord agrees to meet with the Tenant and explain
how the Tenants rent or assistance payment, if any, was computed.


17. Removalof Subsidy:
a. The Tenant understands that assistance made available on his/her behalf may be terminated if events in either items     I or 2
below occur. Termination of assistance means that the Landlord may make the assistance available to another Tenant and the
Tenant's rent will be recomputed. ln addition, if the Tenant's assistance is terminated because of criterion (1) below, the Tenant
will be required to pay the HUD-approved market rent for the unit.

(1) The Tenant does not provide the Landlord with the information or reports required by paragraph 15 or 16 within 10 calendar
days after receipt of the Landlord's notice of intent to terminate the Tenant's assistance payment.

(2) The amount the Tenant would be required to pay towards rent and utilities under HUD rules and regulations equals the Family
Gross Rent shown on Attachment 1.

b. The Landlord agrees to give the Tenant written notice of the proposed termination. The notice will advise the Tenant that,
during the ten calendar days following the date of the notice, he/she may request to meet with the Landlord to discuss the
proposed termination of assistance. lf the Tenant requests a discussion of the proposed termination, the Landlord agrees to
meet with the Tenant.

c. Termination of assistance shall not affect the Tenant's other rights under this Agreement, including the right to occupy the unit.
Assistance may subsequently be reinstated if the Tenant submits the income or other data required by HUD procedures, the
Landlord determines the Tenant is eligible for assistance, and assistance is available.

18. Tenant Obligation to Repay:
lf the tenant submits false information on any application, certification or request for interim adjustment or does not report interim
changes in family income or other factors as required by paragraph 16 of this Agreement, and as a result, is charged a rent less
than the amount required by HUD's rent formulas, the Tenant agrees to reimburse the Landlord for the difference between the
rent he/she should have paid and the rent helshe was charged. The Tenant is not required to reimburse the Landlord for
undercharges caused solely by the Landlord's failure to follow HUD's procedures for computing rent or assistance payments.

19. Size of Dwelling:




                                                        Page 5 of 9                                        Form HUD-90105-a
                                                                                                                     12t2007
          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 107 of 149 PageID #:107

                                                                                                           OMB Approval No. 2502-0204



The Tenant understands that HUD requires the Landlord to assign units in accordance with the Landlord's written occupancy
standards' These standards include consideration of unit size, relationship of family members, age and sex of family members
and family preference. lf the Tenant is or becomes eligible for a different size unit, and the requirld size unit becomes available,
the Tenant agrees to:

a. move within 30 days after the Landlord notifies him/her that a unit of the required size is availab6 within the project; or

b. remain in the same unit and pay the HUD-approved market rent.

20. Access by Landlord:
a. The Landlord agrees to enter the unit only during reasonable hours, to provide reasonable advance notice of his/her intent to
enter the unit, and to enter the unit only after receiving the Tenant's consent to do so, except when urgency situations make such
notices impossible or except under paragraph (c) below.

b. The Tenant consents       in advance to the following entries into the unit:

     (i)    The tenant agrees to permit the Landlord, his/her agents or other persons, when authorized by the Landlord, to enter the
            unit for the purpose of making reasonable repairs and periodic inspections.

     (ii)   After the Tenant has given a notice of intent to move, the Tenant agrees to permit the Landlord to show the unit to
            prospective tenants during reasonable hours.

c. lf the Tenant moves before this Agreement ends, the Landlord may enter the unit to decorate, remodel, alter or otherwise
prepare the unit for re-occupancy.

21. Discrimination Prohibited:
T_he Landlord agrees not to discriminate based upon race, color, religion, creed, National origin, sex, age, familial status and
disability.

22. Change in Rental Agreement:
The Landlord may, with the prior approval of HUD, change the terms and conditions of this Agreement. Any changes will become
effeciive only at the end of the initial term or a successive term. The Landlord must notifu thiTenant of any chanie and must
offer the Tenant a new Agreement or an amendment to the existing Agreement. The Tenant must receive the notice at least 60
days before the proposed effective date of the change. The Tenanl m?y accept the changed terms and conditions by signing the
new Agreement or the amendment to the existing Agreement and returning it to the Landl6rd. The Tenant may releci tn6
changed terms and conditionsby giving the tanitorO written notice that heTshe intends to terminate the tenancy. The Tenant
must give sucfr notice at least 30 days before the proposed change will go into effect. lf the Tenant does not aicept the amended
agreement, the Landlord may reguire the Tenant to move from the project, as provided in paragraph 23.

23. Termination of Tenancy:
a. To terminate this Agreement, the Tenant must give the Landlord 30-days written notice before moving frorn the unit.

b. Any termination of this Agreement by the Landlord must be carried out in accordance with HUD regulations, State and local
law, and the terms of this Agreement.

c. The Landlord may terminate this Agreement only for the following reasons:

       1.   the Tenant's material noncompliance with the terms of this Agreement;

     2.     the Tenant's material failure to carry out obligations under any State Landlord and Tenant Act;

     3.     drug related criminal activity engaged in or on or near the premises, by any tenant, household member, or guest, and
            any such activity engaged in on the premises by any other person under the tenant's control;

     4.     determination made by the Landlord that a household member is illegally using a drug;

     5.     determination made by the Landlord that a pattem of illegal use of a drug interferes with the health, safety, or right to
            peaceful enjoyment of the premises by other residents;

     6.     criminal activity by a tenant, any member of the tenant's household, a guest or another person under the tenant's
            control:




                                                          Page 6 of 9                                         Form HUD-90105-a
                                                                                                                        12t2007
       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 108 of 149 PageID #:108

                                                                                                           OMB Approval No. 2502-0204




           (a) that threatens the health, safety, or right to peaceful enjoyment of the premises by other residents (including property
           management stafi residing on the premises); or

           (b) that threatens the health, safety, or right to peaceful enjoyment   of their residences by persons residing in the
           immediate vicinity of the premises;

   7.      if the tenant is fleeing to avoid prosecution, or custody or confinement after conviction, for a crime, or attempt to commit
           a crime, that is a felony under the laws of the place from which the individual flees, or that in the case of the State of New
           Jersey, is a high misdemeanor;

   f.      if the tenant is violating a condition of probation or parole under Federal or State law;

   9.      determination made by the Landlord that household member's abuse or pattem of abuse of alcohol threatens the health,
           safety, or right to peaceful enjoyment of the premises by other residents;

    10. if the Landlord determines that the tenant, any member       of the tenant's household, a guest or another person under the
           tenant's control has engaged in the criminal activity, regardless of whether the tenant, any member of the tenant's
           household, a guest or another person under the tenant's control has been arrested or convicted for such activity.

d. The Landlord may terminate this Agreement for other good cause, which includes, but is not limited to, the tenant's refusal to
accept change to this agreement. Terminations for "other good cause" may only be effective as of the end of any initial or
successive term.

The term material noncompliance with the lease includes:

           (1) one or more substantial violations of the lease;

           (2) repeated minor violations of the lease that (a) disrupt the livability of the project, (b) adversely affect the health or
           safety of any person or the right of any tenant to the quiet enjoyment of the leased premises and related project facilities,
           (c) interfere with the management of the project, or (d) have an adverse financial effect on the project;

           (3) failure of the tenant to timely supply all required information on the income and composition, or eligibility factors, of
           the tenant household (including, but not limited to, failure to meet the disclosure and verification requirements for Social
           Security Numbers, or failure to sign and submit @nsent forms for the obtaining of wage and claim information from State
           Wage lnfonnation Collection Agencies), and

           (4) non-payment of rent or any other financial obligation due under the lease beyond any grace period permitted under
           State law. The payment of rent or any other financial obligation due under the lease after the due date but within the
           grace period permitted under State law constitutes a minor violation.

e. lf the Landlord proposes to terminate this Agreement, the Landlord agrees to give the Tenant written notice and the grounds
for the proposed termination. lf the Landlord is terminating this agreement for "other good cause", the termination notice must be
mailed to the Tenant and hand-delivered to the dwelling unit in the manner required by HUD at least 30 days before the date the
Tenant will be required to move from the unit and in accordance with the State law requirements. Notices of proposed
termination for other reasons must be given in accordance with any time frames set forth in State and local law. Any HUD-
required notice period may run concurrently with any notice period required by State or local law. All termination notices must:

       o    speciff the date this Agreement will be terminated;

       o    state the grounds for termination with enough detail for the Tenant to prepare a defense;

       o    advise the Tenant that he/she has 10 days within which to discuss the proposed termination of tenancy with the
            Landlord. The 10-day period will begin on the earlier of the date the notice was hand-delivered to the unit or the day
            afier the date the notice is mailed. lf the Tenant requests the meeting, the Landlord agrees to discuss the proposed
            termination with the Tenant; and

       o    advise the Tenant of his/her right to defend the action in court.

f. lf an eviclion is initiated, the Landlord agrees to rely only upon those grounds cited in the termination notice required by
paragraph (e).




                                                           Page 7 of 9                                          Form HUD-9010$a
                                                                                                                            12t2007
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 109 of 149 PageID #:109

                                                                                                         OMB Approval No. 2502-0204




The Tenant shall not undertake, or permit his/her family or guests to undertake, any hazardous acts or do anything that will
increase the project s insurance premiums. Such action constitutes a material non-compliance. lf the unit is dama-ged by fire,
wind, or rain to the extent that the unit cannot be lived in and the damage is not caused or made worse by the Tenlnt, the Tenant
will be responsible for rent only up to the date of the destruction. Additional rent will not accrue until the unit has been repaired to
a livable condition.

25. Penalties for Submitting False lnformation:
Knowingly giving the Landlord false information regarding income or other factors considered in determining Tenant's eligibility
and rent is a material noncompliance with the lease subject to termination of tenancy. ln addition, the Tenant could beco-me
subject to penalties available under Federal law. Those penalties include fines up t6 $t O,OOO and imprisonment for up to five
years.

26. Contents of this Agreement:
This Agreement and its Attachments make up the entire agreement between the Landlord and the Tenant regarding the unit. lf
any Court declares a particular provision of this Agreement to be invalid or illegal, all other terms of this Agre6ment-witt remain in
effect and both the Landlord and the Tenant will continue to be bound by them-.

27. Attachments to the Agrcement The Tenant certifies that he/she has received a copy of this Agreement and the following
Attachments to this Agreement and understands that these Attachments are part of this Agreement.

a. Attachment No. 1 - Owner's Certification of Compliance with HUD's Tenant Eligibility and Rent Procedures, form HUD-S005g.

b. Aftachment No. 2 - Unit lnspection Report.

c. Attachment No. 3 - House Rules (if any).

28. Tenants' right to organize: Landlord agrees to allow tenant and tenant organizers to conduct on the property the activities
related to the establishment or operation of a tenant organization set out in accoidance with HUD requirements.

29' Tenant lncome Verification: The Tenant must promptly provide the Landlord with any letter or other notice by HUD to a
member of the family that provides information conceming the amount or verification of family income in accordance with HUD
requirements.

30. The lease agreement will terminate automatically,    if the Section 8 Housing Assistance contract terminates for any reason.

31. Signatures:

TENANT
BY:

1.                                                                         cf&,
                                                                              Date Signed
                                                                                             ZP? 7

                                                                                   lt
                                                                              Date Signed
                                                                                                          RECEIVED
                                                                              Date Signed                     FEB    I 7 Zr/n
                                                                                                      WAUKTGAN
                                                                                                                  HrJUSING
                                                                                                                             AUIHORITY


                                                                            OZt,23t 2e t)
                                                                              Date Slgned




                                                       Page 8 of 9                                         Form HUD-90105-a
                                                                                                                     12t2007
        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 110 of 149 PageID #:110

                                                                                                              OMB Approval No. 2502-0204




Public reporting burden - HUD is not requesting approval of arry burden hours for the model leases since use of leases are a standard business
practice in tle housing rental industry. This information is required to obtain benefits. The request and required supporting documentation are
sent to HUD or the Contract Administator (CA) for approval. The lease is a contract between the owner of the project and the tenant(s) that
explains the terms for residing in the unit. Leases are a standard business practice in the housing rental industry. Owners are required to use
the HUD model lease which includes terms normally covered by leases used in the housing rental industry plus terms required by HUDfor the
program under which the project was built qnd/or the program providing rental assistance to the tenants.

This information is authorbedby 24 CFR 5.360,2i6.750,880.606,883.701,884.215,886.127,891.425,891.625 and891.765 cover lease
requirements and provisions. This information is coruidered non-sensitiye and does not require any special protectiotL




                                                           Page 9 of 9                                            Form HUD-90105-a
                                                                                                                            12t2007
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 111 of 149 PageID #:111
              lYaukegan Housing Authorif
            2L5 S. N'Iartin Luther King Jr. Ave
                   \Yaukegan, IL 60085
                    Section 8 Housing Progrem Participants

        L.{\D L ORD TIISTORYiTE N-L\T            RE   FERR\L      FO   fu\I



Dear Prospective   Landlord,                                 t




In accordance rvith Section 8 Program regulations lve are required to provide
rental history of ali program participants, if available to potential landlord.
Our record indicates the following history for the above referenced
applicant.

We\that       each prospective landlord sign below acknowledging the              ', /..j.,



requ ire Oiqforurat ion was supp lied.

                                                                 l(-.3- ?,or P

                 CURRE|{T L^d\       DL   ORD fi\ F OR\'IATI ON

participantsaddress:     tsag   /.        l(if[A i€.t^ri.Z- [brl6-'\r;'rK LLC
Current Landlord   Xu*.
currenr Landtord Address:l            . -r,.2 B&rJ, Vcr,th -(
                                tuo5 N B
currenrlandlordphone       #, Rif,- GGh'1: 1z- 'FnK &1176,z^7t ZV
                   PRT   OR   LA\ DLORD      T.\T OR\L{.TIO N

Prior Landlord Name:     Uvurf J-r-nS^
Prior Landlord   eaar.r,

Prior Landlord Phone #:
                Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 112 of 149 PageID #:112
                                                                 U.S. Department of Housing                                                  OMB No. 2577-0169
 Voucher                                                         and Urban Development                                                           (exp. 04/30/201 8)
 Housing Choice Voucher Program                                  Office of Public and lndian Housing

Public Reporting Burden for this collection of information is estimated to average 0.05 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. This agency may not
conduct or sponsor, and a person is not required to respond to, a collection of information unless hat collection displays a valid OMB control number.
Assurances of confidentiality are not provided under this collection. This collection of information is authorized under Section 8 of the U.S. Housing Act of 1937
(42 U.S.C. 14371. fhe information is used to authorize a family to look for an eligible unit and specifies the size of the unit. The information also sets forth the
family's obligations under the Housing Choice Voucher Program.

Privacy Act Statement. The Department of Housing and Urban Development (HUD) is authorized to collect the information required on this form by Section 8
oftheU.S.HousingActof '1937(42U.S.C. 1437f). Collectionoffamilymembers'namesismandatory. Theinformationisusedtoauthorizeafamilytolookfor
an eligible unit and specifies the size of the unit. The information also sets forth the family's obligations under the Housing Choice Voucher Program. HUD may
disclose this information to Federal, State and local agencies when relevant to civil, criminal, or regulatory investigations and prosecutions. lt will not be
otherwise disclosed or released outside of HUD, except as permitted or required by law. Failure to provide any of the information may result in delay or rejection
of family voucher issuance.

 Please read entire document before completing form.                                                                   Voucher Number
 Fill in all blanks below. Type or print clearly.                                                                              vo-001-wHA-vASH(8)
 1. lnsert unit size  in number of bedrooms. (This is the number of bedrooms for which the Family qualifies,           1. Unit Size
      and is used in determining the amount of assistance to be paid on behalf of the Family to the owner.)

 2.   Date Voucher lssued (mm/ddlyyWl                                                                                       lssue Date (mm/dd/yyyy)
      lnsert Actual Date the Voucher is issued to the Family                                                                            02t0u2019
 3.   Oate Voucher Expires (mm/dd/yyyy)                                                                                     Expiration Date (mm/dd/yyyy)
      lnsert date sixty days after date Voucher is issued (See section 6 of this form.)                                                 04t0u2019
 4.   Date Extension Expires (if applicable) (mm/dd/yyyy)                                                              4.   Date Extension Expires (mm/dd/yyyy)
      (See Section 6 of this form)

 5.   Name of Family Representative                                       6.   Signature of Family Representative                      Date Signed (mm/dd/yyyy)

       Edward Jones
 7. Name of Public Housing Agency (PHA)

                                  Aut
 8.   Name and Title of PHA Official

       DIn,taRTxa MoNToYA, HCV SUPERVISoR
 1. Housing Choice Voucher Program                                                        Voucher
    A. The public housing agency (PHA)       has determined that the                      A.   When              voucher the PHA expects that if the
          above named family (item 5) is eligible to participate in                            family finds an approvable unit, the PHA will have the
          the housing choice voucher program. Under this program,                              money available to enter into a HAP contract with the
          the family chooses a decent, safe and sanitary unit to live                          owner. However, the PHA is under no obligation to the
          in. If the owner agrees to lease the unit to the family                              family, to any owner, or to any other person, to approve a
          under the housing choice voucher program, and if the                                 tenancy. The PHA does not have any liability to any party
          PHA approves the unit, the PHA will enter into a housing                             by the issuance ofthis Voucher.
          assistance payments (HAP) contract with the owner to                            B. The voucher does not give the family any right to
          make monthly payments to the owner to help the family                              participate in the PHA's housing choice voucher pro-
          pay the rent.                                                                      gram. The family becomes a participant in the PHA's
      B. The PHA determines the amount of the monthly housing                                  housing choice voucher program when the HAP contract
          assistance payment to be paid to the owner. Generally, the                           between the PHA and the owner takes effect.
          monthly housing assistance payment by the PHA is the                            C. During the initial or any extended term of this voucher,
          difference between the applicable payment standard and                             the PHA may require the family to report progress in
          30 percent of monthly adjusted family income. In                                     leasing a unit at such intervals and times as determined by
          determining the maximum initial housing assistance                                   the PHA.
          payment for the family, the PHA will use the payment
          standard in effect on the date the tenancy is approved by
          the PHA. The family may choose to rent a unit for more
          than the payment standard, but this choice does not
          change the amount of the PHA's assistance payment. The
          actual amount of the PHA's assistance payment will be
          determined using the gross rent for the unit selected by
          the family.



 Previous editions are obsolete                                            Page 1 of 3                                                Form HUD-52646 (O4l 201 5)
                                                                                                                                           ref. Handbook 7420.8
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 113 of 149 PageID #:113


3.    PHA Approval or Disapproval of Unit or Lease                            4.   Obligations of the Family
     A. When the family finds a suitable unit where the owner is                   A. When the family's unit is approved and the HAP contract
        willing to participate in the program, the family must give                   executed, the family must follow the rules listed below
        the PHA the request for tenancy approval (on the form                         in order to continue participating in the housing choice
        supplied by the PHA), signed by the owner and the                               voucher program.
        family, and a copy of the lease, including the HUD-                        B. The family must:
        prescribed tenancy addendum. Note: Both documents
        must be given to the PHA no later than the expiration                            1.    Supply any information that the PHA or HUD deter-
                                                                                               mines to be necessary including evidence of citizen-
        date stated in item 3 or 4 on top of page one of this
                                                                                               ship or eligible immigration status, and information
        voucher.
                                                                                               for use in a regularly scheduled reexamination or
     B. The family must submit these documents in the manner                                   interim reexamination of family income and
        that is required by the PHA. PHA policy may prohibit the                               composition.
        family from submitting more than one request for tenancy
                                                                                               Disclose and verify social security numbers and sign
        approval at a time.
                                                                                               and submit consent forms for obtaining information.
     C. The lease must include, word-for-word, all provisions of
                                                                                               Supply any information requested by the PHA to
        the tenancy addendum required by HUD and supplied by
                                                                                               verify that the family is living in the unit or
        the PHA. This is done by adding the HUD tenancy
                                                                                               information related to family absence from the unit.
        addendum to the lease used by the owner. If there is a
        difference between any provisions of the HUD tenancy                            4. Promptly notify the PHA in writing when the family
        addendum and any provisions of the owner's lease, the                              is away from the unit for an extended period of time
        provisions of the HUD tenancy addendum shall control.                                  in accordance with PHA policies.

     D. After receiving the request for tenancy approval and           a
                                                                                        5. Allow the PHA to          inspect the unit at reasonable
                                                                                               times and after reasonable notice.
        copy of the lease, the PHA will inspect the unit. The PHA
        may not give approval for the family to lease the unit or                       6.     Notify the PHA and the owner in writing          before
        execute the HAP contract until the PHA has determined                                  moving out of the unit or terminating the lease.
        that all the following program requirements are met: the                        7.     Use the assisted unit for residence by the family.
        unit is eligible; the unit has been inspected by the PHA                               The unit must be the family's only residence.
        and passes the housing quality standards (HQS); the rent is
                                                                                        8.     Promptly notify the PHA       in writing of the birth,
        reasonable; and the landlord and tenant have executed the
                                                                                               adoption, or court-awarded custody ofa child.
        lease including the HllD-prescribed tenancy addendum.
                                                                                        9. Request     PHA written approval to add any other
     E. If the PHA approves the unit, the PHA will notifu the                                  family member as an occupant of the unit.
        family and the owner, and will furnish two copies of the
        HAP contract to the owner.                                                       10.   Promptly notify the PHA in writing if any family
                                                                                               member no longer lives in the unit. Give the PHA a
         1.   The owner and the family must execute the lease.
                                                                                               copy of any owner eviction notice.
         2.   The owner must sign both copies of the HAP contract
                                                                                         I l. Pay utility bills and provide and maintain any
              and must furnish to the PHA a copy of the executed
                                                                                              appliances that the owner is not required to provide
              lease and both copies of the executed HAP contract.
                                                                                              under the lease.
         3. The PHA will         execute the HAP contract and return
                                                                                   C.     Any information the family supplies must be true and
              an executed copy to the owner.
                                                                                         complete.
     F. If the PHA  determines that the unit or lease cannot be
                                                                                   D.    The family (including each family member) must not:
        approved for any reason, the PHA will notifu the owner
        and the family that:                                                             1. Own or have any interest in the unit (other than in a
                                                                                            cooperative, or the owner of a manufactured home
         1. The proposed unit          or   lease   is   disapproved for
                                                                                               leasing a manufactured home space).
              specified reasons, and
                                                                                        2.     Commit any serious or repeated violation of the lease.
         2. If   the conditions requiring disapproval are remedied
              to the satisfaction of the PHA on or before the date                      3.     Commit fraud, bribery or any other comrpt or
              specified   by the PHA, the unit or lease will         be                        criminal act in connection with the program.
              approved.                                                                 4. Engage      in drug-related criminal activity or violent
                                                                                               criminal activity or other criminal activity that
                                                                                               threatens the health, safety or right to peaceful
                                                                                               enjoyment ofother residents and persons residing in
                                                                                               the immediate vicinity of the premises.
                                                                                        5.     Sublease or let the unit or assign the lease or transfer
                                                                                               the unit.



Previous editions are obsolete                                       Page 2 of 3                                           Form HUD-52646 (04/201 5)
                                                                                                                                ref. Handbook 7420.8
               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 114 of 149 PageID #:114

              Receive housing choice voucher program housing
              assistance while receiving another housing subsidy,           5.   Illegal Discrimination
              for the same unit or a different unit under any other
              Federal, State or local housing assistance program.
                                                                                 If the family has reason to believe that, in its search for
                                                                                 suitable housing, it has been discriminated against on the
         7. Damage     the unit or premises (other than damage                   basis of age, race, color, religion, sex, disability, national
              from ordinary wear and tear) or permit any guests to               origin, or familial status, the family may file a housing
              damage the unit or premises.                                       discrimination complaint with any HUD Field Office in
         8.   Receive housing choice voucher program housing                     person, by mail, or by telephone. The PHA will give the
              assistance while residing in a unit owned by a parent,             family information on how to fill out and file a complaint.
              child, grandparent, grandchild, sister or brother ofany
                                                                            6. Expiration and Extension of Voucher
              member    of the family,  unless the PHA has
              determined (and has notified the owner and the                     The voucher  will expire on the date stated in item 3 on the top
              family of such determination) that approving rental of             of page one of this voucher unless the family requests an
              the unit, notwithstanding such relationship, would                 extension in writing and the PHA grants a written extension of
              provide reasonable accommodation for a family                      the voucher in which case the Voucher will expire on the date
              member who is a person with disabilities.                          stated in item 4. At its discretiorq the PHA may grant a
                                                                                 family's request for one or more extensions of the initial term.
         9. Engage    in abuse of alcohol in a way that threatens
              the health, safety or right to peaceful enjoyment of
              the other residents and persons residing in the
              immediate vicinity of               the      premises.




Previous editions are obsolete                                     Page 3 of 3                                        Form HUD-52646 (04/2015)
                                                                                                                           ref. Handbook 7420.8
,,                   Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 115 of 149 PageID #:115
 .    Vou.cher                                                        U.S. Department of Housing
                                                                      and Urban Development
                                                                                                                                                     OMB No.2577-0169
                                                                                                                                                          (exp. 04/30/2018)
      Housing Choice Voucher Program                                  Office of Public and lndian Housing

     Public Reporting Burden for this collection of information is estimated to average 0.05 hours per response, including the time for reviewing instructions,
     searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. This agency may not
     conduct or sponsor, and a person is not required to respond to, a collection of information unless that collection displays a valid OMB control number.
     Assurances of confidentiality are not provided under this collection. This collecUon of information is authorized under Section I of the U.S. Housing Act of 1937
     (42 U.S.C. 1437f). The information is used to authorize a family to look for an eligible unit and specifies the size of the unit. The information also sets forth the
     family's obligations under the Housing Choice Voucher Program.

     Privacy Act Statement. The Department of Housing and Urban Development (HUD) is authorized to collect the information required on this form by Section 8
     of the U.S. Housing Act of 1937 (42 U.S.C. 1437f). Collection of family members'names is mandatory. The information is used to authorize a family to look for
     an eligible unit and specifies the size of the unit. The information also sets forth the family's obligations under the Housing Choice Voucher Program. HUD may
     disclose this information to Federal, State and local agencies when relevant to civil, criminal, or regulatory investigations and prosecutions. lt will not be
     otherwise disclosed or released outside of HUD, except as permitted or required by law. Failure to provide any of the information may result in delay or rejection
     of family voucher issuance.


      Please read entire document before completing form.                                                                    Voucher Number
      Fill in all blanks below. Type or print clearly.                                                                               vo-001-WHA-VASH(8)
      1. lnsert unit size  in number of bedrooms. (This is the number of bedrooms for which the Family qualifies,            1. Unit Size
           and is used in determining the amount of assistance to be paid on behalf of the Family to the owner.)

      2.   Date Voucher lssued (mm/dd/yyyy)                                                                                  2.   lssue Date (mm/dd/yyyy)
           lnsert Actual Date the Voucher is issued to the Family                                                                             02t0u20r8
      3.   Date Voucher Expires (mm/dd/yyyy)                                                                                      Expiration Date   (m   m/dd/yyyy)
           lnsert date sixty days after date Voucher is issued (See section 6 of this form.)                                                  04/01t2018
      4.   Date Extension Expires (if applicable) (mm/ddiyyyy)                                                               4.   Date Extension Expires (mm/dd/yyyy)
           (See Section 6 of this form)
      5.   Name of Family Representative                                       6.   Signature of Family Representative                       Date Signed (mm/dd/yyyy)

            Edward.Iones
      7.   Name of Public Housing Agency (PHA)

            Wau                       Au
      8.   Name and Title of PHA Official                                                                                                    Date Signed (mm/dd/yyyy)

         DAMARIXA MONToYA, LEAD CASE
      MANAGER/VASH COORDINATOR                                                                                                                 alv
      l.   Housing Choice Voucher Program                                                  2.   Voucher
           A.   The public housing agency (PHA) has determined that the                         A. When   issuing this voucher the PHA expects that if                  the
                above named family (item 5) is eligible to participate in                          family finds an approvable unit, the PHA will have                   the
                the housing choice voucher program. Under this program,                            money available to enter into a HAP contract with                    the
                the family chooses a decent, safe and sanitary unit to live                        owner. However, the PHA is under no obligation to                    the
                in. If the owner agrees to lease the unit to the family                            family, to any owner, or to any other person, to approve a
                under the housing choice voucher program, and if the                               tenancy. The PHA does not have any liability to any party
                PHA approves the unit, the PHA will enter into a housing                           by the issuance ofthis Voucher.
                assistance payments (HAP) contract with the owner to
                                                                                                B. The voucher does not give the family any right to
                make monthly payrnents to the owner to help the family                             participate in the PHA's housing choice voucher pro-
                pay the rent.
                                                                                                   gram. The family becomes a participant in the PHA's
           B. Ths PHA determines the amount of the monthly housing                                 housing choice voucher program when the HAP contract
                assistance payment to be paid to the owner. Generally, the                         between the PHA and the owner takes effect.
                monthly housing assistance payment by the PHA is the                            C. During the initial or any extended term of this voucher,
                difference between the applicable payment standard and                             the PHA may require the family to report progress in
                30 percent of monthly adjusted family income. In                                   leasing a unit at such intervals and times as determined by
                determining the maximum initial housing assistance                                 the PHA.
                payment for the family, the PHA will use the payment
                standard in effect on the date the tenancy is approved by
                the PHA. The family may choose to rent a unit for more
                than the payment standard, but this choice does not
                change the amount of the PHA's assistance payment. The
                actual amount of the PHA's assistance payment will be
                determined using the gross rent for the unit selected by
                the family.


      Previous editions are obsolete                                             Page 1 of 3                                                Form HUD-52646 (041201 5)
                                                                                                                                                 ref. Handbook 7420.8
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 116 of 149 PageID #:116


3.    PHA Approval or Disapproval of Unit or Lease                           4.   Obligations of the Family
     A. When the family finds a suitable unit where the owner is                  A. When the family's unit is approved and the HAP contract
        willing to participate in the program, the family must give                  executed, the family must follow the rules listed below
        the PHA the request for tenancy approval (on the form                        in order to continue participating in the housing choice
        supplied by the PHA), signed by the owner and the                            voucher program.
        family, and a copy of the lease, including the HUD-                       B. The family must:
        prescribed tenancy addendum. Note: Both documents
        must be given to the PHA no later than the expiration                          1.       Supply any information that the PHA or HUD deter-
                                                                                                mines to be necessary including evidence of citizen-
        date stated in item 3 or 4 on top of page one of this
        voucher.                                                                                ship or eligible immigration status, and information
                                                                                                for use in a regularly scheduled reexamination or
     B. The family must submit these documents in the manner                                    interim reexamination of family income and
        that is required by the PHA. PHA policy may prohibit the                                composition.
        family from submitting more than one request for tenancy
        approval at a time.
                                                                                       2.       Disclose and verify social security numbers and sign
                                                                                                and submit consent forms for obtaining information.
     C. The lease must include, word-for-word, all provisions of
        the tenancy addendum required by HUD and supplied by
                                                                                       3.       Supply any information requested by the PHA to
                                                                                                verifu that the family is living in the unit or
        the PHA. This is done by adding the HLID tenancy
                                                                                                information related to family absence from the unit.
        addendum to the lease used by the owner. If there is a
        difference between any provisions of the HUD tenancy                           4.       Promptly notify the PHA in writing when the family
        addendum and any provisions of the owner's lease, the                                   is away from the unit for an extended period of time
        provisions of the HUD tenancy addendum shall control.                                   in accordance with PHA policies.

     D. After receiving the request for tenancy approval and          a
                                                                                       5. Allow the PHA to inspect the unit at reasonable
        copy of the lease, the PHA will inspect the unit. The PHA                               times and after reasonable notice.
        may not give approval for the family to lease the unit or                      6. Notify the PHA and the owner in writing before
        execute the HAP contract until the PHA has determined                                   moving out of the unit or terminating the lease.
        that all the following program requirements are met: the                       7. Use the assisted unit for          residence by the family.
        unit is eligible; the unit has been inspected by the PHA                                The unit must be the family's only residence.
        and passes the housing quality standards (HQS); the rent is
        reasonable; and the landlord and tenant have executed the
                                                                                       8. Promptly         notiry the PHA in writing of the birth,
                                                                                                adoption, or court-awarded custody of a child.
        lease including the HUD-prescribed tenancy addendum.
                                                                                       9. Request PHA written approval to add any other
     E. If the PHA approves the unit, the PHA will notify the                                   family member    as an occupant   of the unit.
        family and tle owner, and will furnish two copies of the
        HAP contract to the owner.                                                     l0.Promptly notify the PHA in writing             if   any family
                                                                                                member no longer lives in the unit. Give the PHA a
         1. The owner and the family must execute the lease.
                                                                                                copy of any owner eviction notice.
         2.   The owner must sign both copies of the HAP contract
                                                                                       I   1.   Pay utility bills and provide and maintain any
              and must furnish to the PHA a copy of the executed
                                                                                                appliances that the owner is not required to provide
              lease and both copies of the executed HAP contract.
                                                                                                under the lease.
         3. The PHA will         execute the HAP contract and return
              an executed copy to the owner.
                                                                                  C.       Any information the family supplies must be true and
                                                                                           complete.
     F. If the PHA determines that the unit or         lease cannot be
        approved for any reason, the PHA       will    notifu the owner
                                                                                  D.       The family (including each family member) must not:
        and the family that:                                                           l.       Own or have any interest in the unit (other than in a
                                                                                                cooperative, or the owner of a manufactured home
         L The proposed unit or           lease   is   disapproved for
                                                                                                leasing a manufactured home space).
              specified reasons, and
         2. If   the conditions requiring disapproval are remedied
                                                                                       2. Commit any serious or repeated violation of the lease.
              to the satisfaction of the PHA on or before the date                     3. Commit fraud, bribery or any other comtpt or
              specified   by the PHA, the unit or lease will        be                          criminal act in connection with the program.
              approved.                                                                4.       Engage in drug-related criminal activity or violent
                                                                                                criminal activity or other criminal activity that
                                                                                                threatens the health, safety or right to peaceful
                                                                                                enjoyment of other residents and persons residing in
                                                                                                the immediate vicinity of the premises.
                                                                                       5.       Sublease or let the unit or assign the lease or transfer
                                                                                                the unit.




Previous editions are obsolete                                      Page 2 of 3                                             Form HUD-52646 (04/2015)
                                                                                                                                 ref. Handbook 7420.8
              Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 117 of 149 PageID #:117

              Receive housing choice voucher program housing
              assistance while receiving another housing subsidy,          5. Illegal    Discrimination
              for the same unit or a different unit under any other
              Federal, State or local housing assistance program.               If   the family has reason to believe that, in its search for
                                                                                suitable housing, it has been discriminated against on the
         7. Damage      the unit or premises (other than damage                 basis of age, race, color, religion, sex, disability, national
              from ordinary wear and tear) or permit any guests to
                                                                                origin, or familial status, the family may file a housing
              damage the unit or premises.
                                                                                discrimination complaint with any       I{UD Field Office in
         8.   Receive housing choice voucher progftIm housing                   person, by mail, or by telephone. The PHA will give the
              assistance while residing in a unit owned by a parent,            family information on how to fiIl out and file a complaint.
              child, grandparent, grandchild, sister or brother ofany
                                                                           6. Expiration and Extension of Voucher
              member     of the family, unless the PHA has
              determined (and has notified the owner and the                    The voucher will expire on the date stated in item 3 on the top
              family of such determination) that approving rental of            of page one of this voucher unless the family requests an
              the unit, notwithstanding such relationship, would                extension in writing and the PHA grants a written extension of
              provide reasonable accommodation for a family                     the voucher in which case the Voucher will expire on the date
              member who is a person with disabilities.                         stated in item 4. At its discretion, the PHA may grant a
                                                                                family's request for one or more extensions of the initial tenn.
         9. Engage    in abuse of alcohol in a way that threatens
              the health, safety or right to peaceful enjoyment of
              the other residents and persons residing in the
              immediate vicinity of               the     premises.




Previous editions are obsolete                                    Page 3 of 3                                       Form HUD-52646 (04/2015)
                                                                                                                         ref. Handbook 7420.8
                   ,
                       Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 118 of 149 PageID #:118
       Voucher                                                       U.S. Department of Housing                   !                                   OMB No. 2577-0169
       nmififChoice                                                  and Urban Development
                               Voucher prog ram                                                                                                         (exp. 04130t2018)
                                                                     Office of Public and lndian Housing

   Public Reporting Burden for this collection of information is estimated to average 0.05
                                                                                                   hours per response, including the time for reviewing instructions,
  searching existing data sources, gathering and maintaining the data needed, and iompleting
                                                                                                     and reviewng the collection of information. This agency may not
  conduct or sponsor, and a person is not required to respond to, a collection of informa[on
                                                                                                       unless thJt collection displays a valid oMB control number.
  Assurances of confidentiality are not provided under this coilection. This collection of information
                                                                                                        is authorized under section g of the u.S. Housing Act of 1g37
  (42 u s c' 1437f)' The information is used to authorize^a family to look
                                                                             for an eligible unit and specifies tre size of the unit. The information atso sets fo(h
  family's obligations under the Housing Choice Voucher program.                                                                                                     the

  Privacy Act Statement' The Department of Housing and urban Development (HUo) is
                                                                                                authorized to collect the information required on this form by Section g
  of the U S' Housing Act of 1937 (42 U.S.C. 1437f)' Collection of family memberi' names
                                                                                                is mandatory. The information is used to authorize a family to look for
  an eligible unit and specifies the size of the unit. The informatjon alsoiets forth the family's
                                                                                                   obligations ,n0", tl.," Housing Choice Voucher program. HUD may
  disclose this information to Federal, State and local agencies when relevant to civil,
                                                                                              criminal, or regulatory investigations and prosecutions. lt will not be
  otherwse disclosed or released outside of HUD, except is permitted or required by law. Failure provLe
                                                                                                       to         any of the information may result in delay or rejection
  of family voucher issuance.

   Please read entire document before completing form
                                                                                                                            Voucher Number
   Fill in all blanks below. Type or print ctearly.
                                                                                                                                   vo-001-WTIA-!'ASH(8)
   1'   lnsert unit size in number of bedrooms. (This is the number of bedrooms for which
                                                                                           the Family quaiifies,            1. Unit Size
        and is used in determining the amount of assistance to be paid on behalf of the Family
                                                                                               to the owner.)
  2.    Date Voucher lssued (mm/ddlVyWl                                                                                         lssue Date (mml ddlyyyy)
        lnsert Actual Date the Voucher is issued to the Family
                                                                                                                                            02/0t/20t8
  3.    Date Voucher Expires (mm/dd/yyyy)
                                                                                                                                Expiration Date (mm/dd/ynn7)
        lnsert date sixty days after date Voucher is issued (See section 6 of this form.)
                                                                                                                                            04t0t/2018
  4.    D^ate   Extension Expires (if appticabte) (mmlddtywy)
                                                                                                                           4.   Date Extension Expires (mmtddtyyyy)
        (See Section 6 of this form)
  5.    Name of Family Representative
                                                                                                                                           Date Signed (mm I ddlyyyy )
         Edward Jones                                                                                                                      lr'I   t^f-'---
                                                                                                                                           rv -/)
                                                                                                                                           11'-                  /;-t
                                                                                                                                                                 J_cti
                                                                                                                                                                          I
                                                                                                                                                                          I
  7.    Name of Public Housing Agency (pHA)

         !Va             Housing Au
  8.   Name and Title of PHA Official
                                                                                                                                           Date Signed (mml dd tyyyy)
         D.llt-lru.tr NIoNToy.{,       L E.{D C.{sE
 }T.T\AGE R,/VASH           CoonotNrToR                                                                                                    tu/u              /
  l.    Housing Choice Voucher program                                                     2.   Voucher
       A.   The public housing agency (pHA) has determined that the                             A. When issuing this voucher the pHA expects that if                     the
            above named family (item 5) is eligible to panicipate in                               family finds an approvable unit, the pHA will have                    rhe
            the housing choice voucher program. Under this p.og.u*,                                money available to enter into a HAp contract with the
            the family chooses a decent, safe and sanitary unit to l.ive                           owner. However, the pHA is under no obligation to                     the
            in. If the owner agrees to lease the unit to the family                                family, to any owner, or to any other person, to approve a
            under the housing choice voucher program, and                if   the                  tenancy. The PHA does not have any liability to any party
            PHA approves the unit, the pHA will enter into a housing                               by the issuance of this Voucher.
            assistance payments (HAP) contract with the owner to
            make monthly paymenrs to rhe owner to help the family                               B. The voucher does not give the family any right to
            pay the rent.                                                                          participate in the PHA's housing choice vouch.i pro_
                                                                                                   gram. The family becomes a participant in the pHA,s
       B. The PHA determines rhe amount of the month.ly housing                                   housing choice voucher program when the HAp contract
          assistance payment to be paid to the owner. Generally, thi
                                                                                                  berween the PHA and the owner takes effect.
          monrhly housing assistance paymenr by the pHA is the
            difference between the applicable payment standard and                          C. During the initial or any extended term of this voucher,
            30 percent of monthly adjusted family income. In                                   the PHA may require the family to report progress in
            determining the ma.ximum                                                              leasing a unit at such intervals and times as determined by
                                              initial housing      assisrance
           payment for the family, the pHA will use the payrnent                                  the PHA.
           standard in effect on the date the tenancy is approved by
          the PHA. The family may choose to rent a unit for morl
          than the payment standard, but this choice does not
          change the amount of the pFLA.'s assistance payment. The                                           RECEIVED
          achral amount of the PHA's assistance payment will be
          determined using the gross rent for the unit selected by                                                    ri;i 2 6 2018
          the family.

                                                                                                           WAUKEGAN HOUSING AUTHORITY
Previous editions are obsolete
                                                                           Page 1 of   3                                             Form HUD-52646 (04t201 S)
                                                                                                                                          ref. Handbook 7420.8
      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 119 of 149 PageID #:119



  (7) The family must not assign the lease or transfer the unit.
  (i)Absence from unit. fhe family must supply any information or certification requested by the PHA to
 verifo that the family is living in the unit, or relating to family absence from the unit, including any PHA-
 requested information or certification on the purposes of family absences. The family must cooperate
 with the PHA for this purpose. The family must promptly notify the PHA of absence from the unit.
  lsllnterest in unit. The family must not own or have any interest in the unit.
  (klFroud and other progrom violotion. The members of the family must not commit fraud, bribery or any
  other corrupt or criminal act in connection with the programs.
  (llCrime by household members. The members of the household may not engage in drug-related criminal
  activity or violent criminal activity or other criminal activity that threatens the health, safety, or right to
  peaceful enjoyment of other residents and persons residing in the immediate vicinity of
 the premises (see 5 982.553). Under 24 CFR 5.2005(b)(2), criminal activity directly related to domestic
 violence, dating violence, sexual assault, or stalking, engaged in by a member of a tenant's household, or
 any guest or other person under the tenant's control, shall not be cause for termination of tenancy,
 occupancy rights, or assistance of the victim, if the tenant or an affiliated individual of the tenant, as
 defined in 24 CFR 5.2003, is the victim
 (mlAlcohol abuse by household members. The members of the household must not abuse alcohol in a
 way that threatens the health, safety or right to peaceful enjoyment of other residents and persons
 residing in the immediate vicinity of the premises
(nlOther housing ossistonce. An assisted family, or members of the family, may not receive Section
8 tenant-based assistance while receiving another housing subsidy, for the same unit or for a different
unit, under any duplicative (as determined by HUD or in accordance with HUD requirements) federal,
State or local housing assistance program.
(Approved by the Office of Management and Budget under control number 2577-0759)
[ 60 FR 34695, July 3, 1995, as amended at 50 FR 45667, Sept. 1, 1995;51 FR 11119, Mar. 18, L995;6L
FR L3627, Mar. 27, L995; 67 FR 27753, May 30, 7995; 64 FR 25550, May L4, 7999; 66 FR 28805, May 24,
2OO7;73 FR72345, Nov. 28, 2008;75 FR 66254, Oct.27,2070

 I understand that failure to follow these rules can cause my eviction and my eligibility to be cancelled
and the loss of valuable rental assistance. According to the Section 8 Administrative Plan, in the event     of
termination from the Section 8 program for any violation of Family Obligations, that I will remain
ineligible for Section 8 assistance for period of three (3) years.

I have read the above and understand that to remain eligible for rent assistance payments, I must
comply with everything listed.
                                           l.
                                           i
    Head of Household Signature:
                                      a.iLtxtr-i_*'t-,,;           j     Date:r   *'C r-;          Ct   7


    Spouse:                                                              Date:

    Adult Member:                                                        Date:

    Adult Member:                                                        Date:

    Adult Member:                                                        Date:

    Adult Member:                                                        Date:

                             ;i(
                         Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 120 of 149 PageID #:120




Complete this section to name your bcneficiaries. Secoadery bcaeficiaries    By signing this form, I        certif   thau
receive distributions onty iluo prtnary beueftc&rte survtrae you.
Failure to identi$ the percent allocable to each bene&dary will result       I   I agree to bc bound by thc terms of the procpectus for each fuDd in
in egrul allocation among the eppropriate beneftciaries. If a primary            which I am investing If I am purchasingsharcs after reviewing a tund
betreficiary dies befote you and you do not make further changes to              profile, I undcrstand thit I will receine the prospectus st the time of or
your primary beneliciaries, the percenrages will be recalculated propor-         before I receive confirmation of my purchase ofshares in the frrnd. I
tionally among the remaining primary benellciario bascd on your last             have the authority end tegd capacity to execute securities ozDsactioas,
efiective destgmdotl Wc apply the same method to sccon&ry bereli-                       ,"*t qg€ tn my sat€, and believe each invesrmrot is suitable for
cieries. Thc following benefldary dcrignadons rrill replace my bcnefi-           ffi.*
cieries you may crrrrcntly heve ou file with T, Rowe Pricc for eny other
Rollover IRA.                                                                I   I received and read &e T. Rowe Price Traditiond and Roth IRA
                                                                                 Disclosure Satemcnt and Custodial Agreelr€nt at least scven days prior
Primary Beneficiartes                                                            to the date that I signed tlri" f6rn1, and I agree to the terms and condi-
                                                                                 tiorts conained wirhin fi65g documents.
t.    Namc
                                                                             I                                                &at I an not subject to lRs
  :,oh* riutortl k/e                                                             My Sociat Sccurity number is accurate and
                                                                                 backup withholding.

Sod6l Sccurity Numbar                                                        I   I agrec that computer/telephone exchengp and redemption scrvices will
                                                                                 autometicelly be activated upon the esablishment of oy accouar if I do
                                                                                 Iurt want these syicts, I will cuntact T. Rocre Price after the ercrblish-
Dalaol Birth                                                                     mcat of my account to terminate service.

     ...r:.-,,,.,:,..
                                                                             f   L authorize the T..Rorrc Price fuuds (thc 'funds"), &eir affiliates, aud
                                                                                 sgenB to act oa anlr iostructons belicred to bc genuine for any servict
nerUongte                                                 % ot DEtdbuUon         ruthorized on this fono, hduding td@ndcon;nrtcr services. The
                                                                       al
                                                                       lo        Funds use reasonable proctdurcs ro v€ilf), the ideutity of the share-
                                                                                 holder, and ttre Funds are aot liable for any loeaes tLat mey ocorr hoa
                                                                                 s6ting on unauthorized insructious. I undersand tlatanyone ufuo ean
                                                                                 propcrly ideuti$ tny account(s) caa make phoney'computer ransactioas
2-   hlerne
                                                                                 on my behalf. AII serrices are subject to conditions set forth in each
  (-,-,
                  "t;s
Sodal Securlty Numbcr
                            Cru<    J        {dnea
                                                                             I
                                                                                 fuadbArecpcetus.

                                                                                 I undersund that some of the iaformation provided by me on this form
                                                                                 is being used by T. Rowe Price to verify my identity. I rmdetsand that,
                                                                                 under federal regulations, T. Rowe Price cannot establish the aeount
                                                                                 until such taforiation is coliected and that T. Rowe Price also is required
Datc c,       Blrtr                                                              to verify sone or all of the information alter account opening. I authorize
                                                                                 T. Rowr Price to obtain consumer credit reports (*'lt'ch coatain informa-
                                                                                 tion induding my creditrrorhiness, credit sgnding end credit capacity)
                                                                                 end other inforuadoa to hdp vcrifu my idendty and to derermioe
Rclationship                                              % ol Disldbulion       whefier to establish or maintain mv account or restrict ccrtain services.
                                                                       ot
                                                                       to
                                                                             I   I undersund that, to minimEe fund expenses, it is T. Rowe Price's pol-
                                                                                 icy to send only one copy of the prospectuses, sharcholder rcpora, end
                                                                                 other documents (exccpt accouot confirmations and statements) to all




                                                                                 ,/a
                                                                                                                                                            $l
                                                                                 .reno pegpr   6u;eq   UO                                        unouJV
                                                                                 $eesP P   96



                                                  euoq6 eupleg                                                                                  euBN punJ

                                                                                 ot
                        €cr4J dl7pue'e1e6'&O sJoler1qulupv uBtd
                                                                                 to                                                                           $
                                                                                 :erro peilor 6u1eq                                              unouv
                                                                                 sleesBp %
                                sserpw l9e4s 3/oF4sluulpv uEd
                                                                                                                                                e.rrex p,rng

        (uomqUfqp ueF Ueuer[er rq peuoC) rcln4stultupv upld                      ol
                                                                                 to                                                                           $
                                                                                 .reno pelo 0u;eq      uo                                        unotuv
                                                                                 slorxrE lo %
                                                ,eloffuJ3 JaurJoJ
                                             :uopsuuolul    EId
                            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 121 of 149 PageID #:121




r
I You can save rime by opening your account on the phone ar 1€00-1M-5000 or online                                            Please ilo not   remaw the moiling label.
  at Eoweprice.cory'rollover. Or complae this torm. If pu need any assisunce or wanr
  to open a Brokerage Rollorrcr IRl{ with yo.u company stock, please contact us.
  A. Ifpu have &€edy rtceived your rollorcr chcclq completc this form and *nd
    it, alonS with your chech to T. Rowe Price.
 B. If pu are ready to initirte a rollover from ymr emplqlet's retirement ptaa,
     f.   Obuin disuibution forrns hom your employet's plan administraor.
     2. Complete tlre distribution forms; make two copies; rctum one copy to the plan
                                                                                                                         JFW K42337r5 068105
          administrator.                                                                                                 QRPRCORE
                                                                                                                         Edward Jones
     3. Ccnrpkte this application; mail it with a copy of the disdbution forms to
        T. RofiE Prtce.
                                                                                                                         Po Box 1407
                                                                                                                         Tly'ynne,       AR 72396-1407
          -   If *re T. Ror,re Price account numoer- is required to release funds, rerum this
              completed application and call a Rolbver Specialist to obtain the number.
 To h"lP expedle the rollorrer pmcess, please atuch a copy of tlE rno6t receil. $atcmmr
 from the retirement plan you are rolling orer.

 Iryg$e$        fg.help-thc govelItment figk the fnding of terrorism and money laundering acriviries, federal hw rquiras a[ fnancial ins*urions to obtain, wriS, and record
 inlormation that identifies each person rvho opens an accounL
 Wbet this means for 1ou When 1uu oPen an IRA acmunt, we will ask for *re oame, street address, &te of bin}. and Social Security number or taxpayer identificatior number for


 If we do aot reefuc all o[the reguired information, wE may rrot be able to open your account or place thc orde(s) rcquested.




 Your Name
                                                                                                     Fund Name
                       -t".H                          oA- tb- l9           tT
    't.31-qh
Sodal S€curity Number                                     Date of Birth
                                                                                                      ?rbJ-.f Au.rrur _fNC
                                                                                                I
                                                                                                                                                                                    --%6fdssets _.-._
                                                                                                i
                                                                                                         Amount                                                        OB        being rolled over
                                                                                                I
Residential Address                                                                                 $                                                                                            ot
                                                                                                                                                                                                     /o
                                                                                                l

    I\    aX Clq,rs 5lf-e1-                                                                                                                                                  Total = l(Xlt6
                                                                                                         Check this box il you would like to invest your eligiHe retirement San

               t)ldilt
city      tr)y                                                              State
                                                                                                         distributlon in an existing T. Rowe Prlce lRA. Please write your acrount
                                                                                                         number here.


ZIPcfdE
                                                                                kK                      I have attached additional investmenl instruc{ions.
                                                                                                    **The minimum initial invgtmcnr in a
                                                                                                                                         Summit Fund is $25,000.

1 z 3 qb
Mailing Address (only il different lrom Residential Address)

                  a{?,         c<       u3oX tll-ol                                                 A. Complete if you have already received your checlc
#+Yf                                              State           ZP     Code                                Ihave enclosed a check payable to T- Rowe Price Tflst Compory,
                                                                                                             Custotlianfor the IRA oJ (yow none).
  L.-l v rr
Oayti#e enone
                  P.L                               4tr           7       7 3?L                         Amount
                                                                  Ext.

81 6 Z3d l a')-3
Evening Phone
                                                                                                        $
                                                                  Ext.                                  This check represenrs an eligible rollover distriburion from my employet's

3 1o 'L3 E zoZ3                                                                                         retiremenl plan. Please invest these asses as designated in Secdon 2.

*Undet federal l{w, T. Rdwe Price                                                                   B. Complete if you havr not yet received your disrributiur checlc
                                  mut colled from each omer on thls accoum his or her
name, rcsidenrial address, Social Seclirity or tax idenrihetion number, and &te of binh.
                                                                                                            I bave NOT enclosed a check, but I do want to have proceeds from my
                                                                                                            employer's redrement plan rolled over directly to my Rollover IRA at
                                                                                                            T. Rowe Price. Please establish accouEts as indieted ia Section 2.
                                                                                                            (Be sure to select a or b.)
i,Vrite in below the name(s) of the T. Rowe price fund(s) in which you are
nvesting. lf you want to invest in more than four funds, please check the                                         a. Send instructions for processing the rollover to me. I will
rcx below and attach additional instructions. The minimum initial invest-                                         forward them to my plan administrator and arrange to have the
nent is $l,0OO per fund."* If you have not yet made your investraent decision,                                    disuibution sent to T. Rowe Price.
ou,may want to invest all or a pan of your rollover money in a money market
und until you decide.                                                                                             b. Send instructiors for processirg the rollover directly to the
                                                                                                                  ^l-n    aJ.ini..6t^-       -r rL-   -;nE.   L-I^-;   I L-',o
                                                                                                                                                                                   ^^-c^ataj   -.,
                      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 122 of 149 PageID #:122


                              WAUKIGA]I
                              HOUSING
                              AUTHOBITY
Exc c utiv e Di ?cctot/C EO     November 1,2018
Charles J. Chambers, Jr.


Chairman
                                Edward Jones
Eleanor Murkcy                  1607 Benrvick Blvd #1E
                                Waukegan, lL 60085
Vice-Chairman
Michele Obleton                 Dear Edward Jones,

                                The Waukegan Housing Authority (!VHA) is required by Housing Urban Development (HUD)
Commissioners
Kittie llarden                  to conduct an Annual Inspection of all units on tlie Housing Choici Voucher program (HCV). '
Juan Martinez

                                Please be advised            that your                 ilru"t   Housing Quality Inspection (HeS) has feen
                                scheduled for:
                                            Date: Wednesday November l4r 20lg
                                            Time: Between 8:30 am- 1l:30 am
                               The Inspectors will have the proper credentials. Please allow them access to inspect your
                                                                                                                             unit.
                               lt is imperative that your annual inspection is completed at that time so that ihe wn4
                               complete your annual recertification. tf you are noi available, please have your
                                                                                                                      landlord"a,
                                                                                                                               or
                               someone l8 years or older present iii your absence to let the inspector enter your
                                                                                                                  unit.

                               SHOULD YOU MISS THE ABOVE SCHEDULED APPOINTMENT                                                     AN TNSPECTOR
                               FROM WHA WILL BE OUT ON:




                               You, your landlord or someone 18 years of age or older must be available for
                                                                                                             the required
                               inspection. Failure to allow your unit to be inspected on either date scheduled
                                                                                                               may cause
                               your family to be terminated from the HCV program.

                               NON WORKING           S   M   OKE DEI'-VrITO.R-S/C,{                   R     BON MONOXIDE
                               BE AN AUTOMATIC FAIL. A 24 HOUR NOTICE FOR RE-INSPECT|ON I,L
                                                                                                                               D ET ECTOR,T'   U'I
                                                                                         IS
                              REQUIRED TO VERIFY THE 24 HOUR REPAIR HAS BEEN CORRECTTD TO
                              A\/OID TERMINATION OF THE HAP CONTRACT

                              Should you have any questions, please feel free to contact your case manager.
                              Housing Choice Voucher Department
                              Cc:1601 Berwick, LLC FILE




                                                                            l,   I.,




                              215   s- liartin Luth* King Jr Ave waukeg* t!6oo.ss                  (al      ?r+sso0 (u7) ztt+Esgt Fax
                                                               Ytwt.w   a   u k eg a n h ut s i n g. c om
Gmail Case:  1:19-cv-00317
      - Re: $5               Document
               million usd donation      #: 1gates
                                    from bill Filed: 01/16/19 Page 123 of 149 PageID #:123
                                                                                      Page I of5




 MGmail                                                       Edward Jones <edwardjonesiunior@mail.com>



 Re: $5 million usd donation from bill gates
 4 messages

 Edward Jones <edwardjonesjunior@gmail.com>                                           Mon, Jul 2,2018 at 9:34 AM
 To: donations2Ol 8@outlook.com

   hittps://en.wikpedia.org/wik/Bill-0/o26 Melinda_Gatr- foundation

   On Mon, Ju|2,2018, 9:23 AM Edward Jones <edwardjonesjunior@gmail.com> wrote:
   I Yes, and thank you my address is Post ofiice box 8791 grunee illinose 60085 . from Edward Jones jr to
     bill gate. I wil! respond soon as I receive your donation.again thank you.

     On Mon, Ju!2,2018, 2:08 AM BillGates <eagle@air.ocn.nejp> wrote:
      Greetings You hane been gifted $5 MILLION USD From Mr Bill Gates. Contact me at this email for
      your claim: donations20l 8@outlook.com


       I hope this information meet you well as I know you will be curious to know why/how I selected you to
       receive a sum of $5,000,000,00 USD, our information below is 100o/o legitimate, please see the link
       below: https://en.wikipedia.orgAriki/Billo/o26_Melinda_Gates_Foundation

       I BILL GATES and my wife decided to donate the sum of $5,000,000,00 USD to you as part of our
       charity project to improve the 10 lucky individuals all orrer the world from our $65 Billion Usd I and My
       Wife Mapped out to help people. VVb prayed and searched over the intemet for assistance and i saw
       your profile on Microsoft emailowners list and picked you. Melinda my wife and i have decided to
       make sure this is put on the intemet forthe world to see. as you could see from the webpage
       above,am not getting any younger and you can imagine having no much time to live. although am a
       Billionaire investor and we have helped some charity oqanizations from our Fund.

       You see aftertaken care of the needs of our immediate family members, Before we die we decided to
       donate the remaining of our Billions to other individuals around the world in need, the local fire
       department, the red cross, Haiti, hospitals in truro where Melinda underwent her cancer treatment, and
       some other oqanizations in Asia and Europe that fight canoer, alzheimefs and diabetes and the bulk
       of the funds deposited with our payout bank of this charity donation. we have kept just 3006 of the
       entire sum to our self for the remaining days because i am no longer strong am sick and am writing
       you from hospital computer.and me and my wife wil! be tnaveling to Germany for Treatment.

       To facilitate the payment process of the funds ($5,000,000.00 USD) which have been donated solely
       to you, you are to send me

       your full names..........
       your contact aooress......::........
       your penional telephone number

       SEND YOUR ABOVE DETAILS TO donations2O18@outlook.com



       so that ican forward your payment information to you immediately. I am hoping that you willbe able to
       use the money wisely and judiciously over there in your City. please you have to do your part to also
       alleviate the level of povefiy in your region, help as many you can help once you hane this money in
       your personal account because that is the only objective of donating this money to you in the first
       place.




https://mail.google.comlmuVu/0?ik=944e6f522a&viewlt&search:all&permthid=hread-...                         l2l4l20l8
      Case:$51:19-cv-00317
              million usd donation from bill
                             Document   #: 1gates                                    Page 2 of
                                             Filed: 01/16/19 Page 124 of 149 PageID #:124                  5




       Thank you for accepting our ofier, we are indeed grateful You Can Google my name for more
       information: Mr Bill Gates or Bill& Melinda Gates Foundation

       Remain Blessed

       Regards
       Mr BillGates


 Bil! Gates <donations2O 1 8@outlook.com>                                      Wed, Jul 4,2018 al7:12 AM
 To : Edward Jones <edwardjonesjunior@g mail.com>




   MR AND l,lRS BILL GATES


   Grectings To You From    ilr Bill Gates
  it is categorically cleared that you have emerge as our beneficiary to reccive f5 million usd
  donation. This is also to inform you about my plan to send your fund to you via ATM DEBIT
  CARD to avoid heavy tax and delays. This system will be easier for you and I.The
  $5,OOO,OOO,OO USD was deposited with (R.B.I.) RESERVE BANK OF INDIA for security
  reasons and better protection of the funds. I am going to send your donation amount of ($5
  MILLION US DOLIARS) To you in form of ATM CARD FOR SAFETY OF THE FUND. just follow
  the Rescrve Bank Of India instruction and directive to enable you receive your ATlrl DEBIT
   CARD OF $5   million usd.

  And This is to acknowledge the receifi of your dctails and to confirm your retiability in this
  donation. I have decided to use RESERVE BANK OF INDIA to disburse this money because my
  foundation has no branch in Your city, which makcs it impossable for my foundation to know
  about this donation to you. I am atso pleased to inform you that RBI have issued out a DEBIT
  ATl,l CARD of [$5 Million usd] on your name today, which has been KEEP with them
  (RESERVE BANK OF INDIA), the bank is authorized to conclude the disburcement of the
  funds through atm card.

   Kindly contact the reserve bank of India ATM CARD DEPARTITIENT for anstructions of the
   Delivery of your ATIII CARD. Find below the contact information of Reservc Bank Of India
  ATlt{ CAR,D DEPARTM ENT.

  BANK CONTACT IilFORIIIATION
  BANK NAME: R,ESERVE BANK OF         INDIA


https://mail.google.com/mail/u/0?ilF944e6f522a&view:pt&search:all&permthid=hread-...               l2l4l20l8
Gmail Case:
      - Re: $51:19-cv-00317   Document
               million usd donation      #: 1gates
                                    from bill                                         Page 3 of5
                                              Filed: 01/16/19 Page 125 of 149 PageID #:125


  CONTACT PERISON: MR DIPANKAR GUPTA
  Chlcf Executivc Director ATll CARD DEPT AND Accountant          Administration
  Emall :   rcsercbankofindian2@accountant.com

  This ATlrl Card Contains Maximum of 5 million Us Dollars and Plcase notc that upon your
  contact with (R.B.I.)RESERVE BANK OF II{DIA, you are to provldc them with your Ful! Name
  and address so hc can vcrify your mail with Information sent to hlm already. Pleasc cndeavor
  to kcep mc fu!!y informcd on all developmenB wlth thc Reserve Bank Of India so that I can
  atso monitor thc transaction process through a fecdback from you. send your full detall3 to
  the (R.B.I.)RESERVE BANK OF INDIA ATM CARD DEPARfilENT,

  YOUR. FULL NAME :
   FULL ADDR,ESS :
  CELL NUITIBER:
  TEL PHONE NUITIBER:
  OCCUPATION:
  AGE:
  COUNTRY:
  send the abovc details to (RBI) ( RESERVE BANK OF INDIA)
  Emall : reseryebankofindian2@accou ntant.com


  IMPORTANT ADVISE: DO NOT ATTEND TO ANY OTHER PERSON                 IN   RESPECT OF YOUR FUNDS
  TO AVOID IIIIPERSONATION OR DryERSION SO BE WARNED, AND ANY     ]IAIL YOU RECEN,E
  WITHOUT THIS CODE: (FGIAHG/XGG/OO7) KINDLY IGNORE AND DISREGARDS IT, ALSO DO
  FOR,WARD IT TO ltIE FOR SECURIW PURPOSE. I AND ]IY VYTFE WILL BE TRAVELING TO
  GERTTIANY FOR ltIY TIEALTH TREATMENT BECAUSE           I   HAVE CANCER AND NECK PROBLEM StO DO
  FOLLOW THE RESERVE BANK OF            INDIA INSTRUCTION TO ENABLE YOU RECEN'E YOUR $5
  i,lILLIOil US DOLI-ARIS DEBIT CARD,

  RE]IIAIN BLESSED

  REGARDS
  ]IIR BILL GATES


  From: Edward Jo nes <edwardjonesj unior@ gmai L com>
  Sent: Monday, July 2,2OL8 7:53:16 PM
  To: donations2Ol 8@outlook.com
  Subiect: Re: 55 million usd donation from bill gates

  Yes, and thank you my address is Post office box 8791 grunee illinose 60085 . from
  Edward Jones jr to bill gate. I will respond soon as I receive your donation.again thank
  you.

  On Mon, Ju12,2018,2:08 AM Bill Gates <eagle@air.ocn.ne.jp> wrote:
   Greetings You have been gifted $5 MILLION USD From Mr Bill Gates. Contact me at
   this email for your claim: donations2018@outlook.com




hups://mail.google.com/mail/u/0?ilF944e6f522a&view:pt&search=all&permthid:thread-... l2l4l20l8
Gmail Case:
      - Re: $51:19-cv-00317   Document
               million usd donation      #: 1gates
                                    from bill Filed: 01/16/19 Page 126 of 149 PageID #:126
                                                                                     Page 4 of     5




     I hope this information meet you well as I know you will be curious to know why/how I
     selected you to receive a sum of $5,000,000,00 USD, our information below is 100%
     legitimate, please see the link below: https://en.wikipedia.org/wiki/Bill-%
     26_Mel nda-Gates_Foundation
              i




     I BILL GATES     and my wife decided to donate the sum of $5,000,000,00 USD to you as
     part of our charity project to improve the 10 lucky individuals all over the world from our
     $65 Billion Usd I and My \A/ife Mapped out to help people. We prayed and searched
     over the intemet for assistance and i saw your profile on Microsoft email owners list
     and picked you. Melinda my wife and i have decided to make sure this is put on the
     internet for the world to see. as you could see from the webpage above,am not getting
     any younger and you can imagine having no much time to live. although am a
     Billionaire investor and we have helped some charity organizations from our Fund.

     You see after taken care of the needs of our immediate family members, Before we die
     we decided to donate the remaining of our Billions to other individuals around the world
     in need, the local fire department, the red cross, Haiti, hospitals in truro where Melinda
     underwent her cancer treatment, and some other organizations in Asia and Europe
     that fight cancer, alzheimer's and diabetes and the bulk of the funds deposited with our
     payout bank of this charity donation. we have kept just 30o/o of the entire sum to our
     self for the remaining days because i am no longer strong am sick and am writing you
     from hospital computer.and me and my wife will be traveling to Germany for
     Treatment.

     To facilitate the payment process of the funds ($5,000,000.00 USD) which have been
     donated solely to you, you are to send me

     your full names.....
     your contact address
     your personal telephone number

     SEND YOUR ABOVE DETAILS TO donations2018@outlook.com



     so that i can fonrvard your payment information to you immediately. I am hoping that
     you will be able to use the money wisely and judiciously over there in your City. please
     you have to do your part to also alleviate the level of poverty in your region, help as
     many you can help once you have this money in your personal account because that is
     the only objective of donating this money to you in the first place.


    Thank you for accepting our offer, we are indeed grateful You Can Google my name
    for more information: Mr Bill Gates or Bill & Melinda Gates Foundation

     Remain Blessed




https://mail.google.com/mullu/0?il=944e6f522a&viewlt&search:all&permthid=hread-... l2l4l2}l8
               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 127 of 149 PageID #:127
                                               ILIINOIS ATTORNEY GENERAL
                                                                     Health Care Bureau
                                                                      l00West Randolph
                                                                    Chicago, Illinois 60601
                                            Hotline Number: 1-877-305-5145; Fax Number: l-3 12-793-0802
                                           T'TY : l-312-9 64-30 1 3 ; Website : wrvw.Illino isAtto rn eyGeneral. gov


Your Information                                                    Patient's lnformation
 YourName: trMr. tr Mrs. trMs.                                          Patient's Name:

 Mailing Address:                                                       Address:

 City:             State:           ZiP   Code:      CountY:            City:                 State:         ZiP   Code:           CountY:

 Daytime Phone     No.:             Evening Phone No':                  Phone   No.:                        Date of Birth:

 E:mail Address (Optional):
                                                                        Senior Citizen? 6      Ys5 tr No



Your Com             nt Is       inst            ndent
                                                                  Contact Person:                                       Phone:


 Street Address:                                                   City/Town:                     State: Zip:           Count5l:

                                                      Date of   Service:                          Is the claim in collections? trYes trNo


 Ifyes, please provide name, phone, account, and contact person:


 Total Cost:                                              Money Owed:                         By Whom (i.e.,Ins. Co.)

 How paid:(i.e., cash, check, credit card,   etc.):                Have you complained to the companyiindividual? tr             Yes tr No

 complained    by:    o   Mail   o Phone tr In Person E Facsimile O other

                                                           Job Title:


 Nature of response:                                                                   Date of response:


  Did you sign a contract? n Yes o No' lf yes, please attach a copy.

  W:iS the product/service advertised? nYes     s No.   Please attach a copy of the advertisement,      if available.


  Who referred you to this oftice?                                                  ls court action pending? tr Yes tr No


  Has this matter been submitted to another agency/attorney? o Yes B            No. If yes,   please provide the name and phone number'
 Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 128 of 149 PageID #:128




                                         Stakeholders Meeting
                                          13 November 2018
                                     Meeting at J. A. Lovell FHCC

Meeting commenced with The Pledge of Allegiance, with Chris O'Donnell
leading. Attendance: from the FHCC were Kim Jones, Jennifer Carrao and
Kristina Naidicz (PAC); total of fourteen in attendance - staff and vets.
Points of Discussion: New business
    A. Minutes from the September meeting were reviewed and passed.
    B. Recognition of the progress of the ]ob well done" on the rehabbing of the garage was
         noted and Stakeholders was seeking a means to recognize the workers involved by
         obtaining the names of the works and constructing a certificate of appreciation through
         the Communications Office.
    C. A discussion pursued the status of the CHOICE Program, which is now on "hold";
         however; the Community Care Services (CCS) representatives within FHCC are seeking
         to address the difficulties the vets have experienced in getting the sub-contractors paid
         via addressing each situation. The intent is to have the individuals involved present their
         names and related admin circumstances and corrective action will be applied. Those
         having difficulty can direct their situation to either Floom or O'Donnell, for referral to
         CCS. lt was suggested that the leaders within CCS address our next meeting.
    D. Suggestion was offered to have the stairwells in Bldg. #135, as well as parts of the
        Tramway, be freshened up as their conditions were "Unmilitary Like". Facilities
         Management has been so notified
    E. Green Houses. lt was noted that one of the Green House guests was very pleased
         about his surroundings. However, in that conversation there were other suggestions
        where communications could improve the living situations for other guests.
         Conversations with RN N. Spangle, Manager, of those facilities has been completed,
        and so alerted, and corrective action initiated.
Old Business of June, July, August, 2018 - Pending
   1. We continue to look for a kiosk to be placed at the entrance of Bldg. 131 for VA patients.
   2. An issue concerning "Nexus Letters" was raise a couple of months ago. Physicians
       treating woman veterans exclusively being treated with MST and intended to submit
       disability claims have been told they could NOT write a nexus letter, per order of the
       administration; still unresolved.
   3. Disabled Veterans Tax Exemptions were discussed in May meeting and the intent was to
       have Terry Link, lllinois Senator, or Andrew Tangen join us and bring clarity here.
   4. Efforts to contact "Uber'' transportation services have been suspended.
Just a brief   letter explaining their involvement to Lovell for veterans with scheduled appointments in the various clinics that
requ i re needed tra nsportation. before contacting
coordinate with Lovell (VA) Beneficiary Travel Office. (the veteran fills out VA Form
10-3542 to get reimbursed), so they are aware of what you attempt. maybe it is another
office that needs to get involved, hopeful they can tell you. if all else fails phone these
numbers for General lnquiries, hopefully they will know if the Beneficiary Travel
Office exists at Lovell: 800 393-0865/847 688-1900.

as a FYI   there   is a FHCC Campus Courtesy   Shuttle and Metra Pick Up located in
Bldg 37, 224-510-3s02.

Ms. Bo Young Lee
Chief Diversity and lnclusion Officer
Uber Technologies, lnc.
1455 Market St., Ste 400
   Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 129 of 149 PageID #:129




San Francisco, CA 94103-1355
866-576-1039
fax877-223-8023


       5. Access to "Pod-Cast"    link remains in limbo and an informed representative from the staff
          may   possibly be able to direct vets on how to ac@ss this function. One of our vets has
          discovered the Pod-Cast link and has referred us to:
          https://www. blogs.va. qov/VAntage/podcasV

DIC: Dependency and lndemnity compensation


https ://www. ecf     r.   eov/cei-b   i   n   /text-
idx?c=ecfr&SlD=549cda86648188a6a068def5530850c9&ren=div5&view=text&node=38:1.0.1.1.
4&idno=38
Electronic Code of Federal Regulations
Title 38: Pensions, Bonuses, and Veterans' Relief
These two benefits questions could be directed by whoever is asking to the Veterans Benefits
Administration by an email, see below.

https ://ben efits. va.eovlben ef its/
Veterans Benefits Administration
scroll down to bottom of webpage, on right side: click on Contact Us (option to send an email to
ask for their help)
HiChris:
might want to stick these in a file in the event someone would need the info down the road. I
have already sent Roger McGill, the 8/LOl18 Proposed Rule.
regards,
Bill



https ://www.eoo,eov/fdsvs/pkelFR-2018-08-10/pdf/2018-15754. pdf
Federal Register, Sl1^OlLB
Proposed Rule, VA Claims and Appeals Modernization:38 CFR Parts 3,      8,14,19,20 and 21
https://www.epo.eov/fdsvs/pke/f n-20t9-02-06/pdf/20t8-14573.       pdf
Federal Register, 7 106/ LB
Final Rule, Third Party Billing for Medical Care provided under specialtreatment authorities
https://www.spo.eov/fdsvs/pke/FR-2017- 10-16/pdf/2017-22358. pdf
Federal Register, tO/ LGI L7
Proposed Rule, VA Prosthetic and Rehabilitative ltems & Services: 38 CFR PartLT
https://www.epo.eov/fdsvs/pke/F R-2018-11-28/pdf/2018-24474. pdf
Federal Register, LLlz$l 18
Proposed Rule, VA Prosthetic and Rehabilitative ltems & Services: 38 CFR Part L7 ,
Supplemental notice
Next Meeting: Monday, 10 Dec.18; 9-10 am.
Submifted by: Chris O'Donnell
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 130 of 149 PageID #:130




                                                 ffi
                                       Rr$rc"^"r5ffiF*
                                                       c.E.o.&*iffilEr*m
                                       nNE\r                         fiflPE It0,
                                       Edward Jones.            Jr.         Wgne.   AR 723g6




                 tr
                 J     icertiilBd l"taii   fee i3.45
                 m
                 Et
                 Et
                 trt
                 EI
                 trt     f   Adlh sisnatde   Requiel        s
                         IAoJi!Sir.3lureE€sr.c:edDe.:,ery   S   -l!-fl$-- ---
                 trt
                 rn                           t0.71
                 Eo                                             -


                 EO

                 trt
                 ru
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 131 of 149 PageID #:131




                                                :{iTlttffi''-"
                                                     c.E.o. &      tt*sttt.tm
                                    nNE\r ImP[ tfl0.
                                    Edward Jones.            Jr.        Wmne. tS ?230e




                 6


                 ri
                 f
                 B
                       icenifiBd r/3il Fes
                       ,=                   "- to.[o
                                        i3,45

                 g                    - l:':" ''
                                          =
                       i'AT ::lr::: : ::.':           'd'c
                         _--__--.-,.i'.":i'lra::r;: . -a[,lu
                        L-nri!;ii(cci:1ir.;iior:.,
                                                             /eelurtYl,r'i

                 E   i
                 lf j. I cen' *c '..s Re5:16cr Dc \e,r i in:En-
                                      ,                                      ,


                 fr I ;rc.r,sis.nrsencquier t -J$-$t)-                       i
                        !ao"r S gnrr,.e l*!.c:eo D*:'rq S   ...--.           I



                                                             -
                 Eo                                                              01/0{/2019
                 r:l
                                                                                         U
                 EO
                 rt
                 EI
                 tr
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 132 of 149 PageID #:132




                         PIEUC ffi
                                 HEAdiT"dffi
                                   c.E.o.&r,*ffiFft

                         lqntE\fJr.i{r//{ul fii-,
                         Edward Jones.
                                          Wynm. AR 72396
                                      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 133 of 149 PageID #:133


                                                                          GERTIFICATE OF TTTLE OF A
                                                                                                    VEHICLE
                                                                                                                                                                                             TTTLE NO.
                                                                           YEAH                    t.lAKE
                                                                                                            BODYSTYLE                    MODEL                                             18172692629
I
       VEH'CLE IDENT|FICATiON NO
                                                                              1997                 FORD                              EXPLOFIER                        UILTTY
        1   FMDU34X8VUA16852
Ir
li                                                                                                                                                       PURCHASED                         TYPE TITLE
                                                                                                                    MOBILE HOME SO. FT
i       DATE ISSUED
            r,"6'.21
                       '   1   I
                                                      OOOMETEF                     CC]',l
                                                                                                                                                            06/01/18
                                                                                                                                                              USED
                                                                                                                                                                                           ORIGINAL


{                                                                                                                                                                          LEGEND(S)

firl             MAILING ADDBESS
s                                                                                                                                                                  MILEAGE NOT REQUIHED
                  ll,ll,,,lll,,tll,,lllll,,llll"ll"ll'l'lll"ll'l'l'll'l'll'll
                       EDWARD JONES JR
                       i6rii N erRwtcx BLVD # APTI E
                       wAuxronru lL 60085-1s73




                           ?'iAT!E ANO ADDRESS
         SECOND LIENHOLDER




                                                                                                                     AEL-EASE OF L:EI.i                                  and discharEaci
                                                            :-r€              Y !-€ ,end€        des<r'r€" ;"   l''s ;ii-#a-i*cdas '1*e!1 si:te v'ai the lim is rcleas€d
                                                                   -s+:rjt-

                                                                                                                                       S-1€€ :t Auft€€d    AgEnt
                                                        7   - ile-i

                                                                         trs       b€   o!31                    tde el acse.lad :c :i3
                                                      rctomalol bs:cw




            Sigtt iljr.{3} c,             S.it!(tt}
                                                                                                                                                               DATE OF SAIE
            Prir*d fa.m{l} --irJ-doJrut*
            i   ar a*zE            c! :re                    oe.tification mado by s€ller'

            Siigr*r.ds)              €d


                                                            ,#fff,yJllf;,'".fiililifld,l3::',iS',1:"'{1i"[{ffi1lsS R#X filyilX'"?T,",t'i1%i","',:"
                                                              "qiff :#ftnIHHiitrdft
                                                                                                                       3'[;*UI.Su9651';+nr"'m+'srirb'
                                                      CONTrcL NO.


                                                                              rr   n
                                                                                         Q2572006
                                                                                        Iflil[
                                                                                             lllllll ll ll lll
                                                                                                                                                   $/"r_)ttx,b
                               Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 134 of 149 PageID #:134

                               TiIAUKEGAil
                               HOUSING
                               AUTHOBITY

:ecutive Directo|/CEO              LEAVE                 A MEsSAGE FoR:                                            *             fr4T, -            )
orles   l.   Chombers,   !r,


wlrman                             SECTTON B (HCV)                                                                            PUBLIC HOUSING
onor Murkey

                                  IIIttrtIIIIltrIlIIIllrlIlIIIIIlIlllrlIllIIllllrrrrltItrlIltIlllIrllIr:lIrttIrt



                                                                                                                              DATE:


                                  NAME:                                                                                                                              o
                                                                                                                                                                     w
                                                                                                                                                                                               \
                                                                                                                                                                                               l-
                                                                                                                                                                                              oe
                                                                                                                                                                                b
                                  ADDRESS:                                                                                                                                  e,
                                                                                                                                                                            aW                =
                                                                                                                                                                                              q
                                                                                                                                                                                             (5
                                                                                                                                                                    w     C.ii
                                                                                                                                                                                         <4=
                                  CITY.STATE-ZIP:
                                                                                                                                                                   O      a_
                                                                                                                                                                         t-U             <
                                                                                                                                                                   I{/
                                  TELEPHoNE                     NUMBER,wo-? 6'z-si I                                                  / ?                          ai
                                                                                                                                                                         C".)
                                                                                                                                                                                     6=
                                                                                                                                                                                     (JJ
                                                                                                                                                                                    :<
                                                                                                                                                                                     5
                                 ITIIIITIIIITIIIIIIITIIIIITTIIIIII!I!IiITITIIIIIITIIIITIIITITIITIIIIIIIIIIIITII                                                                     :s


                                  Please check                          allthat applv                                        Requestins an Adiustment: Yes ( ) No ( )
                                 Non-participant of program ( )                                                               lncome lncrease  o
                                 FSS      Participant                   o                                                     lncome   Decrease o

                                 New        Applicant                  ()                                                    Change in household composition   o


                                                                                                                              /*-.--//orl                ; ho,e(Cl^>:;
                                                                             g              u-)                        ;h 7u             L1q-r, lq
                                 kht>u                                           v)                 f<(sry1.,-1                                 D-"
                                  bfo.Eo A-ry- zo td
                                                    7tutk
                               275 S.   Martin Luther King lr. Ave Woukegan,lL 60085 (847) 244-8500 (847) 244-8597 Fax
                                                                                          www.w           du ke g anh ou si n g,com
                            Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 135 of 149 PageID #:135


                               WAUI(EOAlI
                                   HOUSING
                                     UTHORITY

Exe c utiv e D i r e cl o r/CE O
Chorles   !. Chombers, tr.             December 28,2OLB

Chairman                               Edward Jones
Eleonor Murkey
                                       1607 N Berwick Blvd # 1E
                                       Waukegan, lL 60085

                                       Dear: Mr. Jones,

                                       Please be informed  that the Waukegan Housing Authority (WHA)will not be renewing your
                                       lease at you or your landlords request. lf you both decide to renew your lease effective
                                       February L,2Ot9 at 1607 N Berwick #1E in Waukegan, lL your total contract rent will be
                                       5599.00 per month. The Waukegan Housing Assistance payment will be Sgf+.OO and your
                                       portion will be 5285.00 per month.

                                       You will need to notify the WHA 30 days prior to your lease expiration date if you decide   to
                                       renew your lease.




                                       N
                                      Sincerely,




                                      Damarixa Montoya
                                      HCV Supervisor
                                      847-625-46L7




                                   275 S.   Mdrtin Luther King tr, Ave Waukegon, lL 60085 (847) 2/U-85N (847) 2tl4-8597 Fax
                                                                  www.wau   ke g an   housing.com
                      Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 136 of 149 PageID #:136


                       wluKEolll
                           HOUSING
                              THCRIry
Exccaive Dircctor/CEo
Charles J. Chambers, Jr.
                                  Notice of Annual Re-Certification & Computer Update
Chairnan                                                  Effective Febru ary 1, 2019
Eleanor Murkey



Wc.Chabnan                  December 28,2018
Michele Obleton

                            Edward Jones
Commhsioncts                1607 Berwick Blvd #1E
Kittie Harden
Juan Martinez
                            Waukegan, lL 60085

                            Dear Ms. Jones

                            According to the Housing Choice Voucher program regulation, your househotd composition
                            and income was verified. The purpose of verifying your household composition and income
                            during the re-certification process is to calculate the family portion of the contract rent and
                            the amount of the Housing Assistance Payment. This process is also used to re-determine the
                            voucher size.

                            Attached is the updated household information reflecting current information you provided
                            during the re-certification briefing meeting. Please take the time to review the summary
                            application document.

                            !f you have any questions regarding the household information do not hesitated to contact
                            me. You have the right to request for an informal review in writing should you believe the
                            househotd information is in error. You have ten days (10) from the date of this letter to
                            request the informal review in writing.

                            Sincerely,


                            Damarixa Montoya
                            HCV Supervisor
                            Waukegan Housing Authority
                            847 625-4617

                            CC: Edward Jones File

                                                       KEEP THIS COPY FOR YOUR RECORDS




                            215 S.   Martin Luth* Ktng Jr. Ave Waukegan, tL 6(N85 (U7) 2t*8500   (Al   ?H'8591 Fax
                                                          www.w a u keg a n h ou si ng. com
                 Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 137 of 149 PageID #:137
                                          Waukegan                        Housing Authority

                                                          Household lnformation
                                                                                                                 Move-ln Date: February 08,2017
                                                                                                    Next Recertification Date: February 01,2O2O
  {ead of Househoto:   Edward Jones                                           ssN: XXX-XX-6049                          voucher #:   WHA-VASH(8)/Bd=
 Address of   Unit     1607 Berwick Blvd #1 E, Waukegan,     lL   60085

                                                                    HOUSEHOLD DETAIL                 Full Time
 Full Name                             Relationship          DOB    (lvUD^n     SSN                  Student

 Edward Jones                          Head                   0211611949 XXX-)C(-6049 Yes                No




                                                                      ASSET DETAIL
                          Description of Asset
                                                                                                                                Cash   Value   Annual lncome




                                                                     INCOME DETAIL                                Annual            Excluded Annual lncome
 Name                                                                        HoursM/k    Rate    Multiplier       lncome             Amount

Edward                    Social Security                 Monthly              nla      864.00      12            1   0368                           1   0368
Edward                    Pension                         Monthly              nla      259.00      12                3108                               3108




                                                                    EXPENSE DETAIL




Phone Numbers:
(870)362-9116Cell         10t19t2011




r/we-certify that the information on this worksheet is true and complete to the best of my/our
knowiedge and belief. r/we understand that r/we.", b" fineJ rp-i"-si0,000, or imprisoned
                                                                                                to
                     the subsidy t/we receive and have ivtor"-rZi.'i.;;;;;;;: i; r/we furnishupfalse
Ijr:-l:ll:,,or.19sermati            on.


                           Household          /   oate




              WHA      Representative            / oate                                              other Adult        /    Date
                        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 138 of 149 PageID #:138

        WH
                             tulut(EGtlt
                                 HOUSING
                                   UTHORIry
Exe c ativc Di r c c7o r/C E O
Charles J. Chambers, Jr.
                                   December 28,2018
Chtirman
Eleanor Murkey
                                   Edward Jones
                                   1607 Berwick Blvd #lE
                                   Waukegan, IL 60085
Vicc,.Chabnan
Michelc Obleton

                                   RE:        Contract Cancellation lRelease from Lease/ 30- 60 dav letter non renewal
Commissionerc
Kittie Harden                      Dear Ms. Jones,
Juan Maninez

                                   Please be informed that the Housing Authority will terminate your contract
                                                                                                              ffictive January
                                   31, 2019. Lhe decision is based on either vou or vour landlord's dorision nn, rn ronott nnrtt
                                   lease.

                                  Your 60 days will begtn on February lr2019 and end on April l,20lg. Before the Housing
                                  Authority will extend the voucher, you must show proof to your Case Manager that you havl
                                  actually been looking for a unit.

                                  No further payments will be made on your family's behalf for the unit located at 1607 Berwick
                                  Blvd #lE after January 31' 2019 should you remain in the unit vou will be responsible for
                                  the fuII contract rent.

                                  Please note that the Housing Authority is not bound to a lease with your landlord. A copy of a
                                  30-60-day notice to vacate the unit should have already been provided to your current landlord.
                                  The Housing Authority will not pay on two units for the samL participant. A copy of this letter
                                  will be sent to your current landlord.
                                 ***Participants**'r If you owe money to Waukegan Housing
                                                                                              Authority for unreported
                                 income, or owe money to your landlord 1ea unpaid renq utilities, etc., yoo" ror.her will
                                 not be honored for another unit with any other cooperating landlord. you are required
                                 to repay the Waukegan Ilousing Authority in fult or make arrangements to pay back on
                                 an installment plan for the unreported income.
                                 ***Landlords***     If the above tenant has any outstanding balance, it would be your
                                 responsibility to inform the Housing Authority of the issue before the tenant moves out or
                                 no later than 10 days after the tenant has moved out of the unit.

                                 Should you have any questions please contact Damarixa Montoya at 847 625-4617.

                                 Sincerely,


                                 Damarixa Montoya
                                 HCV Supervisor
                             Cc: Tenant File, Landlord



                                 215 S.   Martin Luther King Jr. Ave Waukegan, tL60flgi        (Al ?|+Slffr (Al   U+8591 Fax
                                                                vtutw.w a u keg a n h ou si n g. com
        Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 139 of 149 PageID #:139
 uD:t   lruilng
    t
 EDWART}JOTIES.N
 1607 l,l BERI [Cl( BLVD APT   lE
 r,t,Ar.xEGAN.tL OlxtrSomo



                                REQIIEST TO REINSTATE OVERDRAFT PROTECTION



Client bas rcqllM to have Ovsdraftprrdec'tisr rcinstabd onttc following aocoun(s):

    @35612




,r*." *6     this
            fcm b ov:Erdn$:scrrdccr lt Jg&,t Raueh for rsvisry of eligibility. If th amom(s) is oligiblc for
                           fu client the "srclcome" lemcr which wilt ifuuAi drelr [*t orifi;didE; '
Overdnft Proostion'we will s€nd
appropirc cmmrmicdimwi[ be semtby Overdraft Sertrices.


Sinccrely,

0l[6r]lrlElEt!ffiAttrt
Ofiotco.h57O
&andr:omt                                                                                                      ';.':11it@



                                                                                                 ,a*-""*g




file:lllC'A1                                             50_het                                      vtnao
           Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 140 of 149 PageID #:140
  uato: u1ru?19
       b
  EDWARD JONES JR
  1607 N BERT'VICK BLVD APT 1E
  WAUKEGAN. lL       6m8$fino



                                REQT'EST TO REINSTATE OVERDRAFT PROTECTION



 Client has requested to have Overdraft protection reinstated on the following accoun(s):

      ffi35612




Please send this form to Ovf,rdra$ Services at Jotiet Racich for review of eligibility, If the
                                                                                               accour(s) is eligible for
Overdraft Protectionq'we will send the client the "Welcomei tetter which will iicludi their limit or ifineligibie;
appropriate communication will be sent by Overdraft Services.


Sincerely,

 Ofic.r X-E: lEt lLnlmk-Artsm
 Ofic.rcode:57l,
 Bran h: (xIx)sgt




                                                                                                                      6
                                                                                                            I,tsbrFDiC lhEE




f,J,e:I I I C:   NserVlhernand/AppData/LocaVTemp/tmpCB50.hml
                                                                                                                v2n0B
          Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 141 of 149 PageID #:141
 uaB: ulruzl9
      ,
 EDIA'ARD JONES JR
 1607 N BERIAIICK BLVD APT ,lE
 WAUKEGAN,IL dN8$(xNO



                                  REQITEST TO RETNSTATE OVERDRAFT PROTECTTON



Client has requested to have Overdraft Protection reinsated on the following accoun(s):

     60356t2




Please send this form to Ov=errdrafi Selvices qt Jolht Racich for review of eligibility. If the accoun(s) is eligible for
                                                                                                                      '
Overdraft Protectiorf we will s€Nd the client the "*etcomel tetter which will iichal their limit or ifineligibf,
                                                                                                                   an
appropriate communication will be sent by Overdraft Services.


Sincerely,

Ofics Nsrm: lvrl Hornfidca-Arkn
OficerCod.:src
Brancfi: fiXxxtg'l




                                                                                                             Ilca$sFIIE




fie:I I I c : NseMhemand/AppDa@B 50.htuI                                                                         tnnue
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 142 of 149 PageID #:142


To litde rock, Artansas Vehide office
3stepoliceplaza Dr#3
Litde Rock Arkansas


Phone number 1-501-582-0410



I Edward Jones   jr,  out of state in Waukegan ,llllnois,my social number is 431-92€049 ,my beaks were
                       is
sabotaged and great lake credit union and QIS riry employee refuse to put my money in my bank
drecking a@unt TheV sabotage my vehide 6lgg12018, my vehide stolen torired by TNT touirg
seMc6, they drarged me 8fi).fl) hundred dollars, the apartsnent omplex refised renew my ffiitract,
as of January 3t l'm the whisde Hwer,. l'm project arrare,inc and the Hud,-nash here in nordt
Chicagq lllinois have been steeling our VA pension, lRA ACCOUNTftom west Memphis sence1999. I
WAS adjudicated 731.00 dollas a month pension, l'm only receiveing 266.00 per month. These people
have oome ln my tempony line area and taken my passpo$ ld, thls lnforrnation was sent to U.S.
magistrate federal judge Thomas ray at litde rock, Arkansas. My firger prints and picture of lD WAS
TAKEN BYTHESE SO,CAI HU]'ASH SOCIAL WORKEN,. THE FBI GRATTA CRooN AT 2111 was ontacted
for help ,they dld nothing the United states justice Department 950 pennisyvanna nw room 9406 (OlG )
the state attorney general lisa midigan at 1fi) west Randolph stre*,office of the military and verge/s
affairs be aura office on the 12 floor and four flats OF U.s MAIL CERflFIDE WAS NOT SIGNED BY THIS
OFF|CE,the united States justice Depqrtment at 450 golden gate San Francism, Califomia civil attorney
,Erica black hitchirg dld not process these Document should allow me to get my license on Ume trey
expire February 19,2019. My finger pints or on both Documents and my picture lD. My or-wife may have
been using other document or one or two of one one of my brothe/s [etergerad jone who resides at
1070 west forrest street Wynn, Arkansas. ! spent !10 days in Jail falsely,if Ure Willians @rnty had dreck
they would have known, the hot-check dlstrict Attomey should tdd him he was paid 35.00 doltars
already. Brinkleylrkansas.



Thanking you in advance

Edward Jones Junior



&ro,/W,fu
a$ltg//!g


 l/ yf
 o       o             z--o
                              .t.f
     Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 143 of 149 PageID #:143



To litde rock, Arkansas Vehicle office
3 state polie plaza Dr#3
titde RockAkansas


Phone number 1-501€82-0410



I Edmrd Jones jr, is out of state in Waukegan ,lllinois,my social number is 431-926049 ,my beaks were
sabortaged and great lake credit union and CIIS fiy employee refirse to put my mofi€v in my bank
cfiecking account They sabotage my vehicle 6l0[El2OL8, my vehide stolen towed by TNT towing
services, they charged me 8fi).fi) hundred dollars, the apartment mmplex refused renew my contract,
as of January 3t l'm the whisde blower,. l'm project aware,inc and the Hud,-vash here in north
Chicagq lllinois have been steeling our VA pension, lRA ACCOUNT from west Memphls sence1999. I
WAS adjudicated 731.fi) dollars a month pension, l'm only receiveing 266.m per morth. These people
have come in my tempory live area and taken my passpo$ !d, this information was sent to U.S.
magistrate federal judge Thomas ray at litHe roclc, Arkansas. My finger prints and picture of lD WAS
TAKEN BYTHESE SO,CAII HUD.ASH SOCIAL WORKERS,. THE FBI GRATTA CROON AT 2111 was contacted
for help,they did nothing the Unlted states justie Department 950 pennisyvanna nw roorn 9405 (OlG )
the shte attomey general lisa midigan at lfl) west Randolph stre*,office of the military ard verge/s
affairs be aura office on the 12 floor and fqrr flats OF U.s MAIL CERTIFIDE WAS NOT SIGNED BY THIS
OFF|CE,the united States justice DepSrtment at 450 golden gate San Francisco, California civil attomey
,Erica black hitching did not process these Document should allow me to get my license on time they
opire February 192019. My finger pints or on both Documents and my pichrre lD. My ex*ife may have
been using other document or one or two of one one of my brothe/s [etergerad ione wtro resides at
1070 west forrest street Wynn, Arkansas. I spent 30 days in jail falsely,if the Mlliams county had check
they would have known, the hot-check district Attorney should told him he was paid 35.ffi dollars
already. Brinkleylrkansas.



Thankingyou in adyance

Edward Jones Junior



U,*/fu,fu
atiltg/]s

 l/ yf .tf
 o       o        z-o
    Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 144 of 149 PageID #:144


To litde   rd, ArkansasVehicle office
3 state police plaza Dr S3
litde Rd,Arkansas


Phone number 1-501682-0410



I Edward Jones   jr,
                 is out of state in Waukegan,lllinois,my social number is 431-926049,my beaks were
sabotaged and great lake credit union and QtS fiy employee refuse to put my money in my bank
checking amunt TheV sabobge my vehide 6lgBl?:OL8, my vehide stolen toured byTNT towing
services, they drarged me 8fl).00 hutdred dollarc, the apartrment oomplex retrsed renew my ontract,
as of January 3t l'm the whisde blower,. l'm project aware,inc and the Hud,ush here in nor$t
Chicagq lllinois have been steeling our VA pension, IRA ACCOUNT from west Memphis sence1999. I
WAS adjudicated 731.00 dollars a month pension, l'm only receivdng 256.00 per month. These people
have mme ln my tempory liye area and taken my passpo( 14 this informaton was sent to U.S.
magistrate federaljudge Thomas ray at litde rock, Arkansas. My ffnger prints and pcttrre of lD WAS
TAKEN BYTHESE SO,CAIJ- HUD'ASH SOCIALWORKERS,. THE FBI GRATTA CRooN AT 2111was oontacted
for help,they did nothing the United states justice Department 950 pennispranna nw room 5406 (OlG )
the state attomey general lisa midigan at 1fi) west Randolph stre*,office of the military and verge/s
affairs be aura office on the 12 floor and four flats OF U.s MAIL CERTIFIDE WAS NOT SIGNED BY THIS
OFF|CE,the united States justice Depqrtment at 450 golden gate San Frandsco, Califomia dvil attomey
                                                                                                      '
,Erica black hitching did not proaess these Document should allow me to get my license on Sme they
expire February 19,2019. Myfinger pints or on both Documents and my picture lD. Myex-wife may have
been using other document or one or two of one one of my brothe/s [etergerad ione who resides at
107O west forrest street Wynn, A*ansas. I spent !I0 days in jall falsely,if the Williams county had dreck
they would have known, the hot-check district Aftorney should told him he was paid 35.00 dollars
already. BrinkleyArkansas



Thanking you in advance

Edward Jones Junior

2116lt!Xe
%zr*l    *-=-q,fl4
ol/oyfz-o.tf
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 145 of 149 PageID #:145
                                                                               ====:=a:=====:=:=:===============:==-=
                                                                                                CAROISS COLLINS
                                                                                          433 I{   HARRISON     ST FL     LBBY
                                                                                                      CHICAGO
                                                                                                          IL
                                                                                                    60699-9208
                                                                                                     1615030804
                                                                               o7/04/201s is0olzzs-azz7 4:20 Pl'l
                                                                               =:=========a==========-=--======t='i==
                                                                               :========================             ========== ===
                                                                               Product                          Sale              Final
                                                                               Descri pti on                    Oty               Prlce

                                                                                fi ist-Ct   ass                                  $0.71
                                                                                Mal I
                                                                                Letter
                                           GWNEE                                        (Dstesti c)
                                      1N   OPLAII'IE    RD                              il:;=:-r PicK. AR 7220e)
                                           GI"RNEE                                      (tietsnt:0 r-b 1'50 0z)
                                               IL                                       iEitimateo Del i verY Date)
                                       60031-2601                                       (l.londaY 07/A7/20191
                                       1633420031
                                                                                  -- -ieettsPs crtified1Hail fl)
                                                                                  cerii'iied-                                    $3'45

                liliiiiil ::::T::Hlll:i:!i:!i:
                Product
                                                                                  Affixed
                                                                                         izotal$ooomm4s3ao7)
                                                                                                                1           ($0'50)
                                                      Sal e          Fi nal       ' -- -lItti
                                                                                  Postase
                Oescni   pti   on                     Oty            Price                      xeo   Ameunt    :$0.50)

                Dom-lt.O.      r --                           --S2E.oo           rcial                                           $3.66
                Val ue
                       (Seri al f:25561307711           )                        Cash
                                                                                                                             -S5.00-
                 Dom 1,,l.0- Fee                                   $1.20                                                     ($1.34)
                                                                                 Change

                Total                                           $26.20-          rext your tracking ruser to 28771
                                                                                 (2ri!c5) to get the latest status'
                Gsh
                Chanse
                                                                $ao.m
                                                                           '
                                                                                 Sta.,:.3,^: *assaga ard Data rates lnay
                                                                                                           t
                                                              ($13.80)                    .
                                                                                 a*Dr ,. i i,* Ba,f al so vi si ttOT . usps . com

                In a hmy? Self-service kiosks offer
                                                                                 IJIFS    "'a:.'-; :: i3i!   1-800-222-1811.
                quick and easy check-out. Any Retail
                Associate can shon you                 how.                       in a nurry? Seif-servtce kiosks offer
                                                                                .'+dck."and,'ecsv, cheok-out. Any Retai                  I
                                 Preview your J'lail                              iss+ciate can shori you how.
                                Track yanr Packages
                                Sisn up for FREE 0                                                 Preview your i'lai I
                          nsrl. I nfonneddsl i very.com                                           Track your Packages
                                                                                                  Sisn up for FREE I
                                                                                            $wu. i nfonmeddel i verv. com
                 All       final on stamps and postage
                         sales
                 Refunds for guaranteed services only
                      Thank yor-r for your business                                Ail    sales  final on stamps and postage
                                                                                   Refunds     for gi;aranteed services only
                          HELP US       $RVE         YOIJ BETIER                            Thank you for your business

                           IELL     I.JS ABOTJT YOUR RECENT                                 HELP US SERVE YOU BEITER
                                    POSTAL EXPERIENCE
                                                                                             TELL US ABOUT YOUR RECENT
                                           Go   to:                                                POSTAL EXPERIENCE
                   https: //postal experi              ence. com/Pos
                                                                                                          Go   to:
                   840-5500-0019-004-00043-92548-01                                     https: //postal experi       ence. com/Pos

                                                                                        840-5606 -0006-008-00035- 19396-02
                                                    e device:
                                                                                              or' scEm thls code with
                                                                                                yotr mobile device:




                           or call         1


                                YOUR OPINION COUNTS                                             on cal   I 1-800-410-7420.
                                                                                                   YOUR OPINION COI.I'ITS
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 146 of 149 PageID #:146
                                                                                             :=================:==
                                                                                                             CARDISS     COLLINS         ...
                                                                                                       433 I{    HARRISON ST       FL   LBBY
                                                                                                                   CIIICAGO
                                                                                                                        IL
                                                                                                                  60699-9208
                                                                                                                    1615030804
                                                                                             ot/04/207s iaoolzzs-an7                      4:20   Pt'l

                                                                                             ===:=====:==3=i==:=====:::==;=========

                                                                                                                              Sale Final
                                                                                             =================:==========-=========
                                                                                             Product
                                                                                             bbiiiiption                      otY      Price
                                                                                                                                   --_$O'R-
                                                                                             rirst:ctass ----                l----
                                                                                             Mai I
                ==:====:=::::a:======:::=::=:===::===:                                       Letter
                                                 GURilEE                                             (Dcr,est'ic)
                                        1 N OPLA]I€               RO                                 (LiT'l-i ftcs(. AR 72209\
                                                 dnt\EE                                              (Her rnt:0 Lo 1 .50 0z)
                                                    IL                                               iEitlmateo Del ivery Date)
                                           60031-2601                                                (Monday     0l/07/2079)
                U/MINP
                                           1633420031
                                           (8m)275-8777 2:09                        PM
                                                                                               -- -ilitsPs certif ied1 l'lai I #) $3'45
                                                                                               ceriiiied'
                                                                                                   izirgtssoomo34gooo7) ($0'50)
                r====      :=::_::a     := : :
                                                 =-=i    === i = ::    =
                                                                           :== :== = ===
                                                                                               Affixsd-              1
                Product                                     Sale                 Final
                                                                                                -- -iItri
                                                                                               Postage
                Descripti on                                Oty                  Price                       xeA Aeourt :$0 -50)

                Oom 1,1.0.        -                                          $25.00           rotji                                            $3.66
                Val ue
                          (Ser i al f : ?556130771
                                                                                                                                        ---$il.00--
                                                              1   )                           cain-                                        ($1.34)
                 Oon       t{.0. Fee                                          $1.20           Change

                fotat                                                        $2e-zo
                                                                                         -    Text yotlr trmking nmber     to 28717
                                                                                               i2'-.SeSito gst the latest status.
                Cash                                                         $40.00            Sta.a*.1 Yressage ard Data rates may
                Chaue                                                      ($13. E0)           dEFl i. i'lu Bay alss visit Tvu.usps-com
                                                                                               [3pS.   -.ax:'g' :r       cal   I   1-800-222-1811.
                In a hrny? Self-service kiosks offer
                quick and easy check-out. Any Retail
                Associate can show you how.                                                   In a nurry? Self-service kiosks offer
                                                                                             -4rlck ERd"eaey cheok-out. Any Retai I
                                       Preview your               Mai I                       rs$ctate  cil shou you how.
                                      lrack yorr Packages
                                      Sigt up for FREE e                                                        Preview your Hail
                              usw. i nformeddel i very.com                                                     Track your Packages
                                                                                                               Sisn up for FREE 0
                                                                                                           uw. I nformeddel i verv.       com
                 Al   l    final en stamps and postage
                          sales
                 Rafunds for guaranteed services only
                      Thank yor,r for your business                                              AII sales final on stamps and postage
                                                                                                 Refunds     for     guaranteed services only
                              I.ELP US $RVE YOIJ BETIER                                                  Thark you      for your business
                              TELL t,ls ABUJT YOIR RECENT                                                  HELP US SERVE YOIJ BETTER
                                       POSTAL EXPERIENCE
                                                                                                           TELL US ABOUT YOUR           RECENT
                                      Go to:                                                                     POSTAL EXPERIENCE
                      https : //postal exper i ence . com./Pos
                                                                                                                        Go   to:
                      840-5600-0019-004 -00043-92548 -01                                             https : //postal experi        ence. com/Pos

                                                         ,6ode wil                                   840-5606-0006-008-00035- 19396-02
                                                         e device:
                                                                                                            or scan thls code wlth
                                                                                                              yotr mobile device:




                                      YOUR OPINION            COI.JNTS                                      or   cal   I 1-800-410-7420.
                                                                                                                YOUR OPINION COUNTS
Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 147 of 149 PageID #:147
                                                                              ==:===============:=:========='=======
                                                                                             CARDISS CO{-LII{S
                                                                                        433 I{ HABRIS0IiI ST FL              LBBY
                                                                                                     CHICAGO
                                                                                                         IL
                                                                                                     60699-9208
                                                                                                     1615030804
                                                                              ot/04/20ts iaoolzzs-azn                          4:20    Pt,|

                                                                              ===========a=======*==================
                                                                              ====-:==========:=====================
                                                                              Pro&rct                           Sal      e           Final
                                                                              bbiiFiotion                       oty               Price
                                                                                                                                -s'o.7t-
                                                                              riisfcrass
                                                                              Mai I
                                         qfi\EE                               Letter
                                                                                      (Donest i c)
                                      1 N OPLAITE
                                         qNftEE
                                                    RO                                ilr;",r  R+3(, AR 122@)
                                                                                      (i{e:   :0 uc 1 ' 50 0z)
                                                                                          cr'':
                                           IL                                         iEstirnateo Del iverY Date)
                                       50031-2601                                     (Mondav 01/07/2019't
                                       1633420031
                                                                                --' -irintl5Ps certifiodt t{ail fl) $3'45
                                                                                c".ii'ii'ia'--
                                                                                      (7018183000m3493807)
                illliiill= :::S::i:::ill: =i:li:!i.
                                  =                         :
                                                                                Arrii;;------- 1                  ($o'50)
                Product
                Descri pt i on
                                    Sal
                                                  otv
                                                        e          Fi nal
                                                                   Pri ce
                                                                                 ottffirt** Armwt:go.5o)
                Oon    tt.O. -                                  f2sio    -
                Val ue
                       (Seri al   lt : 25561307711 )
                                                                                                                             ----55:00-
                                                                               Cash
                 Oon     M.0.    Fee                             $1.20                                                          ($1.34)
                                                                               Chans€
                                                                -$2d
                Total-                                                 r0--    re)ft yotr tracklm nurber 1o 28771
                                                                               (2iSDS) to get the latest status.
                                                                         -
                Cash                                          $40.00           Sta;'€af,j lbssaee ard Data rates lllay
                Clrarse                                     ($13.80)           arnl,. '1;) w! also visit w$u.usps.colt
                                                                               [ips'--a:<'-s' ;r ;a1 1 t-800-222-1811.
                In a hmy? Self-service kiosks offer
                quick and easy check-out. Any Retall
                Associate can show you how.                                       In a nurry? Self-servtce kiosks offer
                                                                              ',.culck.and' ary cheok-out. Any Retai I
                                  Preview your Mail                               &ss:ciAte ca'r Shory you hOW.
                                 Track you- Packages
                                 Sisn up for FREE 0                                                Freview your Mail
                          rmw. i nformeddel i      very. col                                      Track your Packages
                                                                                                  Sisn W      for    FREE    0
                                                                                           www . i   nf onmeddel     I   verv. com
                 All sales final on stamps ond postage
                 Refunds for guaranteed services ohly
                      Thank yon for vour business                                Ai'i sales final on stamps and postage
                                                                                 Refunds      for     guaranteed servlces only
                          I.IELP US      $RVE   YOU BETIER                                Thank you      for your buslness
                          IELL US AEOIJT    YOI'R RECENT                                   HELP US SERVE YOIJ BETTER
                                  POSTAL EXPERIENCE
                                                                                           TELL US ABOUT YOUR                RECENT
                                   Go to:                                                          POSTAL EXPERIENCE
                   https : //postal exper i ence. com,/Pos
                                                                                                         Go    to:
                   840-560Cr-0019-004-m043-92548-01                                   https I //postal experi            ence. com/Pos

                                         thi                                          840-5606-0005-008- 00035- 19396-02

                                                                                            or sc.trr thls code with
                                                                                              yotr nobile device:




                           or call       1-800-410-7420.

                                 YOTJR   OPINION   COUNTS                                   or call      1-800-410-7420.

                                                                                                  YOUR OPINION COUNTS
                                   Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 148 of 149 PageID #:148
                     I,IAIJKEGAN,       IL 60085
                        (84D         360-0012
                 b,r/r,r.   orei   llYauto. con

             '               Store hours:                                                                                                   St{'rl-e hout s:
             Mon-Sat: 07:30 Al'l- 10:00                                                                                Mor    ,   :,a   t   :  07 : r0 I${- l0:   uu itr
             Sun: 07:30 lrl-t-09:00
                                                            Pt1

                                                            Pl'l
                                                                                                                       jun:                     07:30 N-0c:00 i'-,

Counter.     fl:    59159                                          JOSH C.
                                                                                                      r:outil     e! ri.      53159                                         jai-.r    t;

Date: 01/G3/2019 12:50 ft'l                                  Drauer:4                                 Lrate: l lt ?91?018 09:Ct4                         ltt            Iha *
lnvoice il: 3409-215507


BHH 10-2636                                                        53.99           T                               ******r** &nTE (}ltY t**t**r+*
 MASTER DYL
                                                                                                                   ** PRICES SIJBJECT TO CTIA}*E **
 1997 Ford ExPlorer
 L   IMITED      L IFET      II€   I'ARRATITi                                                         ffi       St'1652                                                    15.99 Tl
                                                         4:00 lt'l                                     SEMI-l,l€T             PAD
 Estimated ln Store                       11312A19
                                                                                                           1$17 Ford Explorer
8HH 10-2696 C{'re ufarse                                              8.00         T                   L II'tI    IED     L IFET        II,f     I{ARRANTY



1    ltem                                                                                             BC         18M606                                                    54.   :i   T'l
                                                                                                       BRACKTED CAt
                                                                                                           '1897
                              suo- I ota        I                  r;   i. 'lru                                    Ford Expiorer
                              Sales lax                                 5.21                                           IFEI II{T I,IAREAI.ITT
                                                                                                           L II'II TED L

                              Tota    I                            ,1       26
                                                                                                      uC         lEB4606 Core                   ilarse                     40.00 Ti
                              DB 8612                              ii       zn
                                                                                                                                                                           -4 q,i Tl
                                                                                                      ';   :     ltiM;07
      t,,d xxxxxl1xxxxxBfil2 Auth ur:                            iir*jc                                BRAI]I{TED CAL

                 REFS 03498M34811                                                                          1397 Ford Eiplorer'
                                                             . :        .,.,",.-   r+w.;aYi']l,:,it        L   iHI TED    L   IFEI ITtr          I,'AftRAI'ITY
                                    'j&'--
                             lerified        liY ['tti
 Chin lritlic.rtor: Y                                                                                 BC         18M607 Core Ctrarge                                       24.00 Tl
 AID: A0000000042203
                                                                                                      P88 PBI6                                                              i.99 Tl
 TVR. 8000048000                                                                                        lo:Penetrnt
                                                                                                           I
 TSt:       6800                                                                                       Speeial 0ffer.
        :                                                                                                  (regular price 5 59, yar
  IAD       0l 10A00001 2200$0ffi{-;irlii000m000&6Fr
 Verified bv PIN                                                                                           saved       l.6p--
                                                                                                      -TTiilItrACTMTR, S DEFECI                          WARRAI,{IY



     Ttrark vqr fr:r beirrg an 0'Ranards ne$er                                                                     *+**rtt*t ff.I}IE 0t'lLY rri***ttt
     0'Reuards points as of 0l/02/2019: -25                                                                        ** PRICES SttsJECT TO CMItr **
          Last Ret+ard issued: 1210Um18
  $5 Reuard isswd for everv 150
                                 pts earned                                                           4        ltems
   Visit 0Reuards.coo to view vour account                                                            Total Promotional Savirrgs:                                1.60

                                                                                                                                            Sub-Total                    213 96
                                                                                                                                            Taxl                           18.19
            0340s2                    1901030021                                                                                            tluote lota I                232.    L




                   Ihar*< Yorr            for       S;tropPing   at
                            0'Rei I lY Auto Parts!
                                                                                                                       Thark you for Stnppirrs at
     tle value Your oPinion! Enter                                                                                        0'Rei I lv Auto Parts-l
     3409-010319-215501 at mt I LLYtiARtS.                                  Cl}'l
                                                                                                                 Ask about our Lm Price tuarantee.
     to wrn $Sffi. Rules at                         ffiEILIYCARES'C0{
                            en EsPatrol.                                                              l{e value your                    opinion! Enter
  --*--le                                                                                              340 - I 12S18-006617                 at ORE ILLVCARES. u0,{
                                                                                                       to uin 3500. Rules at mEILLYCARES.                                   CO't
                                                                                                       Disponible en Espanol-
                                  Case: 1:19-cv-00317 Document #: 1 Filed: 01/16/19 Page 149 of 149 PageID #:149
                         IIAIJKEGAN,    IL 60085                                                                                        tr.rt,   rl(r1li lt   htnltb
                           (Mil      360-0012
                    r.n*,.   orei I lYauto, con

                              Store hours:                                                                                                   :lttrre hours:
                 Mon-Sat: 07:30 lrt't-10:00 Ptt                                                                                  H;:,   :iat: 07::0       ltl,l-   lC:iu i'ti
                 Sun: 07:30 Al.t-09:00 Pll                                                                                       iun:             07:30 At't-0s:00             r,t*


                                                                        J0sH c.                             r:otril   .! ri. 59159                                                              .l   t;.
Counter.fl: 59159
Date: 01/03/291$ ll:50                        P}l                     Dr*ler: 4                             rra  te: I r 2912018 09: Ct4 /$t
                                                                                                                             1                                                 lh'a        :r
                                                                                                           -,-rrv-o-i-ue- fi :3.1ffi unl
Invoice           il:   3409-215507



BHH 10-2696                                                               53.99           T                                +r****r**             0u0TE fi'lt Y     t**trtt**
 MASTER CYL
                                                                                                                           **     PRICES $AJECT TO CMI{GT                 i*
 1997 Ford Explorer
 LIMITED L IFEI IME TIARRAIIIIf                                                                             88           Sil652
                                                                                                             SEMI-}6T PAD
 Estinrated lrr Store ll3l2}19 4:00                                       Pt't
                                                                                                             1997 Ford Explorer
BHH 10-2696               core   uharee                                       8'    00    T                  L IiII TED L IFET II,IE I{ARRANTY



I       ltem
                                                                                                            BC           r8M606
                                                                                                             BRACKTED CAL
                               sub- I ota       I                            tr   l. 3J                       1997 Ford Expl,rrer
                                                                                  c. )7                              llllTED      L   lFtI ll{t
                                Sales iax                                                                    L                                     iTIARFANTt

                                Tota   I                                     a7 Zr
                                                                                                            BC           1884606 Core CtarEc                                          40.00          T1

                                DB   8612                                    t7 in
                                                                                                                                                                                      -{
                                                                                                             ,       :   lii84r 07                                                          q,r TI

         Ud xXXxXX,(xXXXxB6l2 Auth                       l-ri: !irr'-t.lt                                    BBACKTED CAL

                             REFf, 03498043481               r"
                                                                                                                 1997 Ford Explarer'
                                     .                  ;1":          ';' )'t't';p' "t";-*        .aelr-     L iI,II TED LIFEl IHT $'ARRAI,ITY
                                      iD. -                       "
                              lerified        ltY    t'lli
 Chin lridicator:                Y                                                                          m            18M607 Core              Claree                              24.00 Tl
 AID: A0000000042203
                                                                                                            PB8          PBI6                                                          J.   Sg       T1

 TVR.8000048000                                                                                                  I   lozPenetrnt
 ISI: 6800                                                                                                   Special 0ffer.
    I        :
      0 l 1 0A000012200t1000tit'r]i)ffil00tlB0Gu0f
        AD
                                                                                              F              (regular price 5.39,                        y*
 Verified bY PIN                                                                                           -TNMFACIMER'
                                                                                                                                           S DEFECI I,ARM'{TY
                                                                      ,_'----.
           you ftrr beirrg an 0'Ra,iards nenber
        Tlrarrk
                                                                                                                           *r*+**t*t &.[)IE 0NLY rrr*****l
     0'Remrds points as o1 91792/2Sl$: -25                                                                                 ** PRICES SItsJECT TO DHANGI *+
         Last Reward isstPd: l2lMl2018
    $5 Reuard issued for everv 150 Pts earned                                                               4        ]tems
     Visit 0Rewards.con to vies, vour accornt                                                               Total Pronotional Savirtss:                             1.60

                                                                                                                                             Sub-Tota     I                      213.96
                                                                                    filillllllllllllllll                                     Tax.l                                    t8. ls
         oo      ta      oszo1I o1o3o                                    o          r55070                                                   0uote Total                         232. l5

                        Thar*< Yotl    for          ShoPPing            at
                             0'Rei I lv Auto Parts!
                                                                                                                                 Thar* you      for Stpppirig at
        lle value Your oPinion! Enter                                                                                                  0'Rei I lv Airti: Partsl
        3409-010319-21550/                 at       ORE I LLYUARES.                 cO{                                                                                    -

                                                                                                                         Ask about our Lotr Price irarantee
        to wrn $500. Rules at ffiEILLYCARES'CO{
                I e err tspalloI .                                                                          l{e value your                  opinion! Enter
                                                                                                            3409- I l29l8-006617                at ORE I LWtlREs.                      c(r{

                                                                                                            to win $500. Rules at ffiIILLYCARES                                        CCI4

                                                                                                            Disponible en Espanol.
